Exhibit 10.56

EXECUTION COPY

TENTH AMENDMENT AND WAIVER 

            This Tenth Amendment and Waiver (the "Agreement") to the Credit
Agreement referred to below is dated as of November 12, 2008 and effective in
accordance with Section 4 below, by and among BOWATER CANADIAN FOREST PRODUCTS
INC., a company organized under the laws of Canada, in its capacity as Borrower
under the Credit Agreement referred to below (the "Borrower"), BOWATER
INCORPORATED, a corporation organized under the laws of Delaware ("BI"), BOWATER
ALABAMA LLC (formerly known as Bowater Alabama Inc.), a limited liability
company organized under the laws of Alabama ("BA"), BOWATER NEWSPRINT SOUTH LLC,
a limited liability company organized under the laws of Delaware ("BNS"),
BOWATER NEWSPRINT SOUTH OPERATIONS LLC (formerly known as Bowater Newsprint
South Inc.), a limited liability company organized under the laws of Delaware
and the successor by merger to Bowater Mississippi LLC ("BNSO"), each in its
capacity as a Guarantor under the Credit Agreement referred to below (BI, BA,
BNS and BNSO are collectively referred to herein as the "U.S. Borrower"),
certain Subsidiaries and Affiliates of the Borrower party hereto (the
"Grantors"), ABITIBIBOWATER INC., a corporation organized under the laws of
Delaware (the "Parent"), the Lenders and the U.S. Lenders party hereto
(collectively, the "Consenting Lenders") pursuant to an authorization (in the
form attached hereto as Exhibit A, each a "Lender Authorization") and THE BANK
OF NOVA SCOTIA, as administrative agent (the "Administrative Agent") for the
Lenders party to the Credit Agreement referred to below.

STATEMENT OF PURPOSE:

            The Borrower, the U.S. Borrower, the Lenders, certain other
financial institutions and the Administrative Agent are parties to the Credit
Agreement dated as of May 31, 2006 (as amended by that certain First Amendment
dated as of July 20, 2007, that certain Second Amendment dated as of October 31,
2007, that certain Third Amendment and Waiver dated as of February 25, 2008,
that certain Fourth Amendment dated as of March 31, 2008, that certain Fifth
Amendment dated as of April 30, 2008, that certain Sixth Amendment dated as of
May 28, 2008, that certain Seventh Amendment dated as of June 6, 2008, that
certain Eighth Amendment dated as of June 30, 2008, that certain Ninth Amendment
and Waiver dated as of August 7, 2008, as amended hereby and as further amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement").  

The Borrower has requested that the Administrative Agent, the Lenders and the
U.S. Lenders agree to amend the Credit Agreement as more specifically set forth
herein.  In addition, the Borrower (a) has (i) failed to deliver the monthly
borrowing base certificate as required pursuant to Section 7.1(g) of the Credit
Agreement for the months ended June 30, 2008, July 31, 2008, August 31, 2008 and
September 30, 2008 (the "Delivery Requirements") and (ii) failed to promptly
notify the Administrative Agent of such failure, (b) has failed to comply with
the financial covenants set forth in Sections 9.1 and 9.2 of the Credit
Agreement with respect to the testing period ended September 30, 2008 and (c)
hereby requests that the Administrative Agent, the Lenders and the U.S. Lenders
agree to waive all Defaults and Events of Default related to the foregoing. 
Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Consenting Lenders have agreed to grant such requests of the
Borrower.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                1.                   Capitalized Terms.  Except as otherwise
provided herein, all capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement (as amended by this Agreement). 

1

--------------------------------------------------------------------------------

 

                2.                   Credit Agreement Amendments.  The Credit
Agreement (including Exhibits B and K thereto but excluding all other Exhibits
and Schedules thereto) is hereby amended as set forth on Exhibit B.  It is
hereby acknowledged by the parties hereto that the amended Credit Agreement as
set forth on Exhibit B reflects the permanent reduction by the Borrower of the
Commitment from $143,750,000 to $141,177,293 pursuant to Section 2.5(a) of the
Credit Agreement (the Consenting Lenders hereby waiving the minimum amount
requirement of such Section).

                3.                   Waivers.  Pursuant to Section 14.2 of the
Credit Agreement and subject to the terms and conditions hereof, including,
without limitation, the conditions to effectiveness set forth in Section 4
hereof, the Administrative Agent, the Issuing Lender and the other Consenting
Lenders party hereto waive any and all Defaults and Events of Default occurring
pursuant to (a) Section 12.1(d), Section 12.1(e) and/or Section 12.1(g)(i) of
the Credit Agreement, in each case, solely as a result of the failure by the
Borrower and the U.S. Borrower to comply with the Delivery Requirements and to
provide notice of such failure to the Administrative Agent and (b) Section
12.1(d) and Section 12.1(g)(i) of the Credit Agreement, in each case, solely as
a result of the failure by the U.S. Borrower and its Subsidiaries to comply with
the financial covenants set forth in Sections 9.1 and 9.2 of the Credit
Agreement and Sections 9.1 and 9.2 of the U.S. Credit Agreement, in each case,
solely with respect to the testing period ended September 30, 2008.

                4.                   Conditions to Effectiveness.  Upon the
satisfaction of each of the following conditions, this Agreement shall be deemed
to be effective as of the date hereof:

               (a)                 the Administrative Agent shall have received
counterparts of this Agreement executed by the Administrative Agent (on behalf
of itself and each of the Consenting Lenders by virtue of each Consenting
Lender's execution of a Lender Authorization), the Parent, the Borrower, the
U.S. Borrower and each of the Grantors;

                (b)                 the Administrative Agent shall have received
executed Lender Authorizations from the requisite Consenting Lenders;

                (c)                 the Administrative Agent shall have been
reimbursed for all fees and out-of-pocket charges and other expenses incurred in
connection with this Agreement, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent;

                (d)                 the Administrative Agent shall have received
an effective corresponding amendment to the U.S. Credit Agreement, in form and
substance substantially consistent with this Agreement (with such changes as are
applicable only to the U.S. Credit Agreement), duly executed by the U.S.
Administrative Agent, the U.S. Borrower, the Parent, each U.S. Guarantor and the
requisite Consenting Lenders (whether directly or through a lender
authorization);

                (e)                 the Administrative Agent shall have received
evidence in form and substance satisfactory thereto that Consolidated EBITDA for
the fiscal quarter ended September 30, 2008 is not less than $78,500,000;

                (f)                 the U.S. Borrower shall have paid to the
U.S. Administrative Agent (or its applicable affiliates), for the account of
each Consenting Lender (including the Administrative Agent and the U.S.
Administrative Agent) that executes and delivers this Agreement or a Lender
Authorization to the U.S. Administrative Agent (or its counsel) on or prior to
5:00 p.m. (Eastern Time) on November 13, 2008, an amendment fee in an amount
equal to (a) 50 basis points times the principal amount of such Consenting
Lender's Commitment plus (b) 50 basis points times the principal amount of such
Consenting Lender's "Commitment" (as defined in the U.S. Credit Agreement);

 

2

--------------------------------------------------------------------------------

 

                (g)                 the Administrative Agent and the Lenders
shall have been repaid in full all commitment fees due thereto under the Credit
Agreement that have accrued on and prior to the date of this Agreement with
respect to that portion of the Commitment terminated as of the date hereof;

                (h)                 the Borrower shall have made a repayment of
principal sufficient to permanently reduce the aggregate outstanding Revolving
Credit Loans, Swingline Loans and L/C Obligations, as applicable, to the
Commitment as reduced as of the date of this Agreement and shall otherwise have
complied with the requirements of the Credit Agreement with respect to reduction
of the Commitment;

                (i)                  the Borrower shall have used its
commercially reasonable efforts to deliver endorsements with respect to the
Credit Insurance Policy in form and substance reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent reflecting their
respective interests as additional insured and loss payee, as their respective
interest may appear;

                (j)                  the Administrative Agent shall have
received a bring-down field exam dated as of September 30, 2008 with respect to
the Collateral in form and substance satisfactory to the Administrative Agent
(it being hereby agreed and acknowledged that receipt of the Borrowing Base
Certificate pursuant to clause (k) below shall be deemed to satisfy the
requirement set forth in this clause (j));

                (k)                 the Administrative Agent shall have received
a Borrowing Base Certificate, in form and substance satisfactory to the
Administrative Agent dated as of September 30, 2008, duly certified by a
Responsible Officer of the Borrower;

                (l)                   the Administrative Agent shall have
received documentation, in form and substance satisfactory to the Administrative
Agent and the U.S. Administrative Agent, evidencing, amongst other things, an
increase in the credit limit (on terms and conditions satisfactory to the
Administrative Agent and the U.S. Administrative Agent) with respect to the U.S.
Borrower and its Subsidiaries' existing foreign accounts receivable credit
insurance policy number GE 1 16357 with Export Development Canada (the "Closing
Date Credit Insurance Policy"); and

                (m)                 the Administrative Agent shall have received
such other instruments (including, without limitation, amended and restated
Revolving Credit Notes (if requested by the Lenders) reflecting the reduction in
the Commitment), documents and certificates as the Administrative Agent shall
reasonably request in connection with the execution of this Agreement .

                 5.                    Post-Closing Agreements. 

                (a)                 As promptly as possible, but no later than
November 26, 2008, to the extent not delivered on the date of this Agreement
after the U.S. Borrower's use of commercially reasonable efforts, the
Administrative Agent shall have received endorsements with respect to the
Closing Date Credit Insurance Policy in form and substance reasonably acceptable
to the Administrative Agent and the U.S. Administrative Agent reflecting their
respective interests as additional insured and loss payee, as their respective
interests may appear.

                (b)                  As promptly as possible, but no later than
December 8, 2008, the Administrative Agent shall have received a duly executed
perfection certificate for the Credit Parties dated as of the date of its
delivery in form and substance satisfactory to the Administrative Agent.

                 (c)                  As soon as possible but in any event by
December 31, 2008, the U.S. Borrower hereby agrees that it shall provide the
following:

3

--------------------------------------------------------------------------------

 

                                       (i)                 (A) duly executed
amendments to each of the New U.S. Borrower Mortgages, in each case, in form and
substance satisfactory to the Administrative Agent but including, without
limitation, an amendment to the legal descriptions set forth therein (to the
extent necessary) (collectively, the "New U.S. Borrower Mortgage Amendments")
and (B) down-dated title policies with respect to each of the Coosa Pines Mill
Real Property and Grenada Mill Real Property dated as of the date of the
applicable amendment referred to in clause (A) insuring the Lien of each of the
New U.S. Borrower Mortgages, as amended by each of the New U.S. Borrower
Mortgage Amendments, and otherwise in form and substance satisfactory to the
Administrative Agent;  and

                                        (ii)                an updated Schedule
1.1(c) to the Credit Agreement dated as of the date on which the New U.S.
Borrower Mortgage Amendments are filed.

(d)                 As promptly as possible, but no later than December 12, 2008
(as such date may be extended by the Administrative Agent and the U.S.
Administrative Agent in their sole discretion), the Administrative Agent and the
U.S. Administrative Agent shall have received (i) a Credit Insurance Policy
covering the U.S. Borrower and its Subsidiaries or the Parent and each of its
subsidiaries (including the U.S. Borrower and its Subsidiaries) issued by Export
Development Canada or another insurer reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent, covering each account
debtor of the U.S. Borrower and its Subsidiaries whose chief executive office is
not located in the United States or Canada (except as otherwise approved by the
Administrative Agent and the U.S. Administrative Agent) and otherwise on
substantially the same terms and conditions as those set forth in the Closing
Date Credit Insurance Policy or on such other terms and conditions as are
reasonably acceptable to the Administrative Agent and the U.S. Administrative
Agent and (ii) endorsements with respect to the Credit Insurance Policy
described in the foregoing clause (i) in form and substance reasonably
acceptable to the Administrative Agent and the U.S. Administrative Agent
reflecting their respective interests as additional insured and loss payee, as
their respective interests may appear (it being understood and agreed that any
endorsement that is the same form and substance as the endorsement accepted by
the Administrative Agent and the U.S. Administrative Agent in satisfaction of
the requirements in clause (a) of this Section shall be acceptable to the
Administrative Agent and the U.S. Administrative Agent).

It is hereby agreed and acknowledged that if any item described in clause (a),
(b) or (d) above is not delivered on the date required thereby, such failure
shall be deemed to be an immediate Event of Default under Section 12.1(d) of the
Credit Agreement.

                6.                   Effect of the Agreement .  Except as
expressly provided herein, the Credit Agreement and the other Loan Documents
shall remain unmodified and in full force and effect.  Except as expressly set
forth herein, this Agreement shall not be deemed (a) to be a waiver of, or
consent to, a modification of or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document, (b) to prejudice any other
right or rights which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (c) to be a commitment or any other undertaking or
expression of any willingness to engage in any further discussion with the
Borrower or any other Person with respect to any waiver, amendment, modification
or any other change to the Credit Agreement or the Loan Documents or any rights
or remedies arising in favor of the Lenders or the Administrative Agent, or any
of them, under or with respect to any such documents or (d) to be a waiver of,
or consent to or a modification or amendment of, any other term or condition of
any other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any other Lender, on the other hand.  References in the
Credit Agreement to "this Agreement" (and indirect references such as
"hereunder", "hereby", "herein", and "hereof") and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

4

--------------------------------------------------------------------------------

 

                 7.                   Representations and Warranties/No Default
.  By their execution hereof,

                (a)                  the Parent, the Borrower, the U.S. Borrower
and each of the Grantors hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that after giving effect to the amendments
set forth in Section 2 above and the waivers set forth in Section 3 above, each
of the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (A) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (B) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing;              

                (b)               the Parent, the Borrower, the U.S. Borrower
and each of the Grantors hereby certifies, represents and warrants to the
Administrative Agent and the Lenders that:         

                                     (i)         it has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
documents executed in connection herewith to which it is a party in accordance
with their respective terms and the transactions contemplated hereby; and

                                    (ii)        this Agreement and each other
document executed in connection herewith has been duly executed and delivered by
the duly authorized officers of the Parent, the Borrower, the U.S. Borrower and
each of the Grantors, and each such document constitutes the legal, valid and
binding obligation of the Parent, the Borrower, the U.S. Borrower and each of
the Grantors, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar state or
federal debtor relief laws from time to time in effect which affect the
enforcement of creditors' rights in general and the availability of equitable
remedies.

                8.                   Reaffirmations.  Each Credit Party (a)
agrees that the transactions contemplated by this Agreement shall not limit or
diminish the obligations of such Person under, or release such Person from any
obligations under, the Credit Agreement, the applicable Guaranty Agreement, the
Collateral Agreement and each other Security Document to which it is a party,
(b) confirms and reaffirms its obligations under the Credit Agreement, the
applicable Guaranty Agreement, the Collateral Agreement and each other Security
Document to which it is a party and (c) agrees that the Credit Agreement, the
applicable Guaranty Agreement, the Collateral Agreement and each other Security
Document to which it is a party remain in full force and effect and are hereby
ratified and confirmed.

                9.                   Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

               10.                  Counterparts.  This Agreement may be
executed by one or more of the parties hereto in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

                11.                 Electronic Transmission.  A facsimile,
telecopy, pdf or other reproduction of this Agreement may be executed by one or
more parties hereto, and an executed copy of this Agreement may be delivered by
one or more parties hereto by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party

5

--------------------------------------------------------------------------------

 

hereto, all parties hereto agree to execute an original of this Agreement as
well as any facsimile, telecopy, pdf or other reproduction hereof.

12.       Authorization and Acknowledgement.  Each of the Lenders party hereto
hereby (a) authorizes the U.S. Administrative Agent to execute and deliver the
New U.S. Borrower Mortgage Amendments in its capacity as U.S. Administrative
Agent by and on behalf of such Lender and (b) acknowledges and authorizes the
agreement of the Administrative Agent and the U.S. Administrative Agent, as
applicable, set forth in Section 13 of this Agreement with respect to the Credit
Insurance Policy and Section 14 of this Agreement with respect to the New U.S.
Borrower Mortgage Amendments.

 13.      Turnover with respect to Credit Insurance Policy. For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, by their execution of this Agreement or the Eighth Amendment to
the U.S. Credit Agreement, as applicable, the Administrative Agent and the U.S.
Administrative Agent hereby acknowledge and agree that (a) the Administrative
Agent shall have the sole and exclusive right, as against the U.S.
Administrative Agent, to adjust settlement of insurance claims with respect to
the Collateral covered by the Credit Insurance Policy and (b) the U.S.
Administrative Agent shall have the sole and exclusive right, as against the
Administrative Agent, to adjust settlement of insurance claims with respect to
the U.S. Collateral covered by the Credit Insurance Policy.  In furtherance of
the foregoing, each of the Administrative Agent and the U.S. Administrative
Agent hereby agree that that upon such Person's (the "Actual Recipient") receipt
of any proceeds of the Credit Insurance Policy attributable to collateral of
such other Person (the "Rightful Recipient"), the Actual Recipient shall
segregate such proceeds and hold such proceeds in trust to be promptly paid over
to the Rightful Recipient in the same form as received. 

14.       Sharing Provision in New U.S. Borrower Mortgage Amendments.  The
Administrative Agent, the U.S. Administrative Agent and the U.S. Borrower, on
behalf of itself and its Subsidiaries, hereby agree that the New U.S. Borrower
Mortgage Amendments shall include an amendment to the "SECOND" paragraph of
Section 4.4 thereof to provide that the proceeds applied pursuant to such
paragraph shall be applied as follows: (i) prior to the date upon which each of
the Overadvance and the Canadian Overadvance are each reduced to $0 (such date,
the "Adjustment Date") (A) to the Administrative Agent, to be distributed to the
Domestic Facility Secured Parties in accordance with the Credit Agreement, in an
aggregate amount equal to the product of (1) the U.S. Pro Rata Percentage as of
the date hereof times (2) such amount and (B) to the Canadian Administrative
Agent, to be distributed to the Canadian Facility Secured Parties in accordance
with the Canadian Credit Agreement, in an aggregate amount equal to the product
of (1) the Canadian Pro Rata Percentage as of the date hereof times (2) such
amount and to be further distributed by the Administrative Agent or Canadian
Administrative Agent (as applicable) as required pursuant to the terms of the
Credit Agreement or the Canadian Credit Agreement (as applicable) and (ii) on or
after the Adjustment Date (A) to the Administrative Agent, to be distributed to
the Domestic Facility Secured Parties in accordance with the Credit Agreement,
in an aggregate amount equal to the product of (1) the U.S. Pro Rata Percentage
as of the Adjustment Date times (2) such amount and (B) to the Canadian
Administrative Agent, to be distributed to the Canadian Facility Secured Parties
in accordance with the Canadian Credit Agreement, in an aggregate amount equal
to the product of (1) the Canadian Pro Rata Percentage as of the Adjustment Date
times (2) such amount and to be further distributed by the Administrative Agent
or Canadian Administrative Agent (as applicable) as required pursuant to the
terms of the Credit Agreement or the Canadian Credit Agreement (as
applicable)).  For purposes of this Section, except as set forth herein, all
capitalized terms used herein without definition shall have the meanings
assigned thereto in the applicable New Borrower Mortgage. 

 

 

[Signature Pages Follow]


 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.  

 

  BORROWER:         BOWATER CANADIAN FOREST PRODUCTS INC.         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Vice President and Treasurer

 

 

  U.S. BORROWER:         BOWATER INCORPORATED         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Senior Vice President and Treasurer

 

 

  BOWATER ALABAMA LLC         By: Bowater Newsprint South LLC, its member      
  By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Manager

                                                      

 

  BOWATER NEWSPRINT SOUTH LLC         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Manager



 

  BOWATER NEWSPRINT SOUTH OPERATIONS LLC         By: Bowater Newsprint South
LLC, its manager         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Manager

 

 [Signature Pages Continue]

 

 

--------------------------------------------------------------------------------

 

 

  PARENT:         ABITIBIBOWATER INC.         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Senior Vice President and Chief Financial
Officer

 

 

  GRANTORS:         BOWATER CANADIAN HOLDINGS INCORPORATED         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: Vice President

 

 

  BOWATER CANADA FINANCE LIMITED PARTNERSHIP         By: BOWATER CANADA TREASURY
CORPORATION, its general partner         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: President

 

 

  BOWATER SHELBURNE CORPORATION         By:
/s/ William G. Harvey
  Name: William G. Harvey   Title: President

 

 

  BOWATER LAHAVE CORPORATION         By:
/s/ Duane A. Owens
  Name: Duane A. Owens   Title: Vice President and Treasurer

 

 

[Signature Pages Continue]

 

 

--------------------------------------------------------------------------------

 

 

  THE BANK OF NOVA SCOTIA , as Administrative Agent (on behalf of itself and the
Consenting Lenders who have executed a Lender Authorization) and as Issuing
Lender and Lender         By:
/s/ Stella Luna
  Name: Stella Luna   Title: Associate Director







--------------------------------------------------------------------------------


 

Exhibit A

Form of Lender Authorization


 

--------------------------------------------------------------------------------

 

LENDER AUTHORIZATION

Bowater Incorporated and New Borrowers

Bowater Canadian Forest Products Inc.

Eighth Amendment and Waiver to U.S. Credit Agreement

Tenth Amendment and Waiver to Canadian Credit Agreement  

November 12, 2008

 

Wachovia Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario  M5W 2X6

Attention: Corporate Banking Loan Syndication

 

 

                Re:          (a) The Eighth Amendment and Waiver dated as of
November 12, 2008 (the "U.S. Agreement") to that certain Credit Agreement dated
as of May 31, 2006 (as amended, the "U.S. Credit Agreement") among Bowater
Incorporated and the New Borrowers party thereto (collectively, the "U.S.
Borrower"), the lenders party thereto (the "U.S. Lenders"), and Wachovia Bank,
National Association, as administrative agent (the "U.S. Administrative Agent")
for the U.S. Lenders and (b) the Tenth Amendment and Waiver dated as of November
12, 2008 (the "Canadian Agreement" and, together with the U.S. Agreement, the
"Agreements") to that certain Credit Agreement dated as of May 31, 2006 (as
amended, the "Canadian Credit Agreement") among Bowater Canadian Forest Products
Inc. (the "Canadian Borrower"), the U.S. Borrower, the lenders party thereto
(the "Canadian Lenders"), and The Bank of Nova Scotia, as administrative agent
(the "Canadian Administrative Agent") for the Canadian Lenders.

This Lender Authorization acknowledges our receipt and review of the execution
copy of the Agreements, each in the form posted on SyndTrak Online or otherwise
distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent.  By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf. 

Each financial institution purporting to be a U.S. Lender and executing this
Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a "Lender" (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a "Lender" under each such
agreement.  Each financial institution purporting to be a Canadian Lender and
executing this Lender Authorization agrees or reaffirms that it shall be a party
to the Agreements and the other Loan Documents (as defined in the Canadian
Credit Agreement) to which Canadian Lenders are parties and shall have the
rights and obligations of a "Lender" (as defined in the Canadian Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
"Lender" under each such agreement.  In furtherance of the foregoing, each
financial institution executing

 

--------------------------------------------------------------------------------

 

this Lender Authorization agrees to execute any additional documents reasonably
requested by the U.S. Administrative Agent or the Canadian Administrative Agent,
as applicable, to evidence such financial institution's rights and obligations
under the U.S. Credit Agreement or the Canadian Credit Agreement, as applicable.
 

A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. 

 

   
[Insert name of applicable financial institution]
              By:
 
  Name:
 
  Title:  

                                                           

--------------------------------------------------------------------------------

 

Exhibit B

Credit Agreement


 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

dated as of May 31, 2006

(as amended by that certain First Amendment dated as of July 20, 2007,

that certain Second Amendment dated as of October 31, 2007,

that certain Third Amendment and Waiver dated as of February 25, 2008,

that certain Fourth Amendment dated as of March 31, 2008, that certain Fifth
Amendment dated as of April 30, 2008, that certain Sixth Amendment dated as of
May 28, 2008,

that certain Seventh Amendment dated as of June 6, 2008,

that certain Eighth Amendment dated as of June 30, 2008,

that certain Ninth Amendment and Waiver dated as of August 7, 2008 and

that certain Tenth Amendment and Waiver dated as of November 12, 2008)

 

by and among

BOWATER CANADIAN FOREST PRODUCTS INC.,

as Borrower,

BOWATER INCORPORATED,

BOWATER ALABAMA LLC,

BOWATER NEWSPRINT SOUTH LLC, and

BOWATER NEWSPRINT SOUTH OPERATIONS LLC,

as Guarantor,

the Lenders referred to herein,

THE BANK OF NOVA SCOTIA,

as Administrative Agent

and Issuing Lender,

BANK OF MONTREAL,

as Syndication Agent and Swingline Lender,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Book Manager

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger

 

 

--------------------------------------------------------------------------------

-

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS

1

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

47

SECTION 1.3

Accounting Terms

48

SECTION 1.4

PPSA and CCQ Terms

48

SECTION 1.5

Rounding

48

SECTION 1.6

References to Agreement and Laws

48

SECTION 1.7

Times of Day

49

SECTION 1.8

Letter of Credit Amounts

49

SECTION 1.9

Amount of Obligations

49

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

49

SECTION 2.1

Revolving Credit Loans

49

SECTION 2.2

Swingline Loans

49

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

51

SECTION 2.4

Repayment and Prepayment of Revolving Credit Loans and Swingline Loans

53

SECTION 2.5

Permanent Reduction of the Commitment

55

SECTION 2.6

Termination of Credit Facility

56

SECTION 2.7

Terms Applicable to BA Loans

58

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

63

SECTION 3.1

L/C Commitment

63

SECTION 3.2

Procedure for Issuance of Letters of Credit

63

SECTION 3.3

Commissions and Other Charges

64

SECTION 3.4

L/C Participations

65

SECTION 3.5

Reimbursement Obligation of the Borrower

66

SECTION 3.6

Obligations Absolute

66

SECTION 3.7

Effect of Letter of Credit Application

67

 

 

 

ARTICLE IV GENERAL LOAN PROVISIONS

67

SECTION 4.1

Interest

67

SECTION 4.2

Notice and Manner of Conversion or Continuation of Loans

70

SECTION 4.3

Fees

71

SECTION 4.4

Manner of Payment

72

SECTION 4.5

Evidence of Indebtedness

73

SECTION 4.6

Adjustments

73

SECTION 4.7

Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent

76

SECTION 4.8

Changed Circumstances.

77

SECTION 4.9

Indemnity

78

SECTION 4.10

Increased Costs

79

SECTION 4.11

Taxes

80

SECTION 4.12

Mitigation Obligations; Replacement of Lenders

82

SECTION 4.13

Security

83

SECTION 4.14

Additional Subsidiary Borrowers

83

 

 

 

 



i

 



 

--------------------------------------------------------------------------------

-

 

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

85

SECTION 5.1

Closing

85

SECTION 5.2

Conditions to Closing and Initial Extensions of Credit

85

SECTION 5.3

Conditions to All Extensions of Credit

88

SECTION 5.4

Post-Closing Conditions

89

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

90

SECTION 6.1

Representations and Warranties

90

SECTION 6.2

Survival of Representations and Warranties, Etc

97

 

 

 

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

98

SECTION 7.1

Financial Statements and Projections

98

SECTION 7.2

Officer's Compliance Certificate

103

SECTION 7.3

Accountants' Certificate

103

SECTION 7.4

Other Reports

103

SECTION 7.5

Notice of Litigation and Other Matters

103

SECTION 7.6

Accuracy of Information

105

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

105

SECTION 8.1

Preservation of Corporate Existence and Related Matters

105

SECTION 8.2

Maintenance of Property; Commitment Reductions

105

SECTION 8.3

Insurance

110

SECTION 8.4

Accounting Methods and Financial Records

111

SECTION 8.5

Payment of Taxes

111

SECTION 8.6

Compliance With Laws and Approvals

111

SECTION 8.7

Environmental Laws

111

SECTION 8.8

Compliance with ERISA

112

SECTION 8.9

Visits and Inspections; Consultant Matter

112

SECTION 8.10

Additional Guarantors

112

SECTION 8.11

Use of Proceeds

121

SECTION 8.12

Further Assurances

121

SECTION 8.13

Maximum Cash Balances

121

SECTION 8.14

Credit Insurance Policy

121

 

 

 

ARTICLE   IX FINANCIAL COVENANTS

122

SECTION 9.1

Consolidated Senior Secured Leverage Ratio

122

SECTION 9.2

Interest Coverage Ratio

122

 

 

 

ARTICLE X NEGATIVE COVENANTS

123

SECTION 10.1

Limitations on Indebtedness

123

SECTION 10.2

Limitations on Liens

127

SECTION 10.3

Limitations on Loans, Advances, Investments and Acquisitions

128

SECTION 10.4

Limitations on Mergers and Liquidation

129

SECTION 10.5

Limitations on Asset Dispositions

130

SECTION 10.6

Limitations on Dividends and Distributions

131

SECTION 10.7

Limitations on Exchange and Issuance of Capital Stock

132

SECTION 10.8

Transactions with Affiliates

133

SECTION 10.9

Certain Accounting Changes; Organizational Documents

133

SECTION 10.10

Amendments; Payments and Prepayments of Indebtedness

133

SECTION 10.11

Restrictive Agreements

135

SECTION 10.12

Nature of Business

135

SECTION 10.13

Impairment of Security Interests

135

 

 

ii

 



 

--------------------------------------------------------------------------------

-

 

SECTION 10.14

Maximum Cash Balances

136

 

 

 

ARTICLE XI UNCONDITIONAL U.S. BORROWER GUARANTY

136

SECTION 11.1

Guaranty of Obligations

136

SECTION 11.2

Nature of Guaranty

136

SECTION 11.3

Waivers

137

SECTION 11.4

Modification of Loan Documents, Etc

138

SECTION 11.5

Demand by the Administrative Agent.

139

SECTION 11.6

Termination; Reinstatement

139

SECTION 11.7

No Subrogation

140

SECTION 11.8

Payments

140

SECTION 11.9

Nature of Obligations; Bankruptcy Limitations; Agreement for Contribution

140

 

 

 

ARTICLE XII DEFAULT AND REMEDIES

143

SECTION 12.1

Events of Default

143

SECTION 12.2

Remedies

148

SECTION 12.3

Rights and Remedies Cumulative; Non-Waiver; et

149

SECTION 12.4

Crediting of Payments and Proceeds

149

SECTION 12.5

Administrative Agent May File Proofs of Claim

150

SECTION 12.6

Judgment Currency

151

 

 

 

ARTICLE XIII THE ADMINISTRATIVE AGENT

151

SECTION 13.1

Appointment and Authority

151

SECTION 13.2

Rights as a Lender

152

SECTION 13.3

Exculpatory Provisions

152

SECTION 13.4

Reliance by the Administrative Agent

153

SECTION 13.5

Delegation of Duties

154

SECTION 13.6

Resignation of Administrative Agent

154

SECTION 13.7

Non-Reliance on Administrative Agent and Other Lenders

155

SECTION 13.8

No Other Duties, etc; Documentation Agent

155

SECTION 13.9

Collateral and Guaranty Matters

156

SECTION 13.10

Swingline Lender

156

SECTION 13.11

Additional Loans

157

SECTION 13.12

Special Agent Advances

158

 

 

 

ARTICLE XIV MISCELLANEOUS

159

SECTION 14.1

Notices

159

SECTION 14.2

Amendments, Waivers and Consents

160

SECTION 14.3

Expenses; Indemnity

162

SECTION 14.4

Right of Setoff

164

SECTION 14.5

Governing Law

165

SECTION 14.6

Waiver of Jury Trial

165

SECTION 14.7

Reversal of Payments

166

SECTION 14.8

Injunctive Relief; Punitive Damages

166

SECTION 14.9

Accounting Matters

166

SECTION 14.10

Successors and Assigns; Participations

166

SECTION 14.11

Confidentiality

169

SECTION 14.12

Performance of Duties

170

SECTION 14.13

All Powers Coupled with Interest

170

SECTION 14.14

Survival of Indemnities

170

 

 

iii

 



 

--------------------------------------------------------------------------------

-

 

SECTION 14.15

Titles and Captions

170

SECTION 14.16

Severability of Provisions

170

SECTION 14.17

Counterparts

170

SECTION 14.18

Integration

171

SECTION 14.19

Term of Agreement

171

SECTION 14.20

No Fiduciary Duty

171

SECTION 14.21

Advice of Counsel, No Strict Construction

171

SECTION 14.22

USA Patriot Act

172

SECTION 14.23

Inconsistencies with Other Documents; Independent Effect of Covenants

172

SECTION 14.24

No Novation

172

 

 

 

 

 

iv

 



 

--------------------------------------------------------------------------------

-

EXHIBITS

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer's Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H

-

Form of Subsidiary Guaranty Agreement

Exhibit I

-

Form of Collateral Agreement

Exhibit J

-

Form of Intercompany Subordination Agreement

Exhibit K -

Form of Borrowing Base Certificate



SCHEDULES

Schedule 1.1(a)

-

Existing Letters of Credit

Schedule 1.1(b)

-

Specified Existing Notes

Schedule 1.1(c)

-

Description of New U.S. Borrower Real Property

Schedule 6.1(b)

-

Subsidiaries and Capitalization

Schedule 6.1(i-1)

-

ERISA Plans

Schedule 6.1(i-2)

-

Canadian Plans

Schedule 6.1(l)

-

Significant Indebtedness

Schedule 6.1(n)

-

Burdensome Provisions

Schedule 6.1(t)

-

Litigation

Schedule 10.1

-

Permitted Indebtedness

Schedule 10.2

-

Existing Liens

Schedule 10.3

-

Existing Loans, Advances and Investments

Schedule 10.8

-

Transactions with Affiliates

 

 

v

 



 

--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of May 31, 2006, by and among BOWATER CANADIAN FOREST
PRODUCTS INC., a Canadian corporation (the "Borrower"), together with each
additional borrower that becomes a party hereto pursuant to the terms hereof, as
Borrower, BOWATER INCORPORATED, a Delaware corporation (the "Original U.S.
Borrower "), BOWATER ALABAMA LLC (formerly known as Bowater Alabama, Inc.), an
Alabama limited liability company (the "Coosa Pines Borrower"), BOWATER
NEWSPRINT SOUTH LLC, a Delaware limited liability company ("BNS Holdings") and
BOWATER NEWSPRINT SOUTH OPERATIONS LLC (formerly known as Bowater Newsprint
South, Inc.), a Delaware limited liability company and the successor by merger
to Bowater Mississippi, LLC (the "Grenada Borrower" and, collectively with the
Coosa Pines Borrower and BNS Holdings, the "New U.S. Borrowers"), together with
each additional guarantor that becomes a party hereto pursuant to the terms
hereof, as Guarantors, the lenders who are party to this Agreement or who may
become a party to this Agreement pursuant to Section 14.10 hereof, as Lenders,
and THE BANK OF NOVA SCOTIA, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

 

DEFINITIONS

SECTION 1.1     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:

"Abitibi" means Abitibi-Consolidated Inc.

"Abitibi Entities" means, collectively, Abitibi and its Subsidiaries.

"Accounts" has the meaning specified in Section 1.1 of the Collateral Agreement.

"Administrative Agent" means The Bank of Nova Scotia, in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 13.6.

"Administrative Agent's Office" means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.
As used in this definition, the term

 

--------------------------------------------------------------------------------

-

"control" means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power
(excluding, however, a Person or group whose ownership in another Person is
permitted to be reported on Schedule 13G pursuant to Rule 13d-1(b) under the
Securities Exchange Act of 1934, as amended) or (b) the possession, directly or
indirectly, of any other power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, (i) no
individual shall be an Affiliate of the U.S. Borrower or any of its Subsidiaries
solely and exclusively by reason of his or her being a director, officer or
employee of the U.S. Borrower or any of its Subsidiaries, (ii) none of the
Subsidiaries of the U.S. Borrower shall be Affiliates of the U.S. Borrower or
any of its Subsidiaries and (iii) no U.S.

Borrower shall be an Affiliate of any other U.S. Borrower; provided that the
Abitibi Entities shall be Affiliates of the U.S. Borrower and its Subsidiaries
for the purposes of this Agreement and the other Loan Documents and the U.S.
Credit Agreement and the "Loan Documents" (as defined in the U.S. Credit
Agreement).

"Aggregate Credit Exposure" means the sum of (a) the aggregate amount of
outstanding Loans, (b) the Swingline Commitment and (c) the aggregate amount of
outstanding U.S. Loans.

" Agreement" means this Credit Agreement, as amended by (a) the First Amendment
dated as of July 20, 2007 by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto), (b)
the Second Amendment dated as of October 31, 2007 by and among the Borrower, the
Guarantors and the Administrative Agent (on behalf of itself and the Lenders
party thereto), (c) the Third Amendment, (d) the Fourth Amendment, (e) the Fifth
Amendment, (f) the Sixth Amendment, (g) the Seventh Amendment, (h) the Eighth
Amendment, (i) the Ninth Amendment, (j) the Tenth Amendment and as further
amended, restated, supplemented or otherwise modified from time to time.

"Applicable Insolvency Laws" means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other "avoidance" provisions of Title 11 of the United States Code, as
amended or supplemented, the Bankruptcy and Insolvency Act (Canada), as amended
or supplemented, the Companies' Creditors Arrangement Act (Canada), as amended
or supplemented, and the CCQ).

"Applicable Law" means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, legally binding policies, interpretations and orders of courts or
Governmental Authorities and all orders and decrees of all courts and
arbitrators.

"Applicable Margin" means the corresponding percentages per annum as set forth
below based on the Average Utilization:

 

2

 



 

--------------------------------------------------------------------------------

-



Pricing Level

Average Utilization Percentage

LIBOR +

Canadian Prime Rate or Base Rate +

I

Greater than 75%

4.50%

3.50%

II

Greater than 35%, but less than or equal to 75%

4.25%

3.25%

III

Less than or equal to 35%

4.00%

3.00%

 

The Applicable Margin shall be determined by the Administrative Agent and
adjusted quarterly on each Calculation Date; provided that the Applicable Margin
shall be based on Pricing Level II from and after the Tenth Amendment Effective
Date until the first Calculation Date occurring after the Tenth Amendment
Effective Date and, thereafter the Pricing Level shall be determined by
reference to the Average Utilization Percentageas of the last day of the most
recently ended fiscal quarter of the U.S. Borrower preceding the applicable
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

"Approved Fund" means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

"April 2008 Convertible Indebtedness" means that certain Indebtedness incurred
by the Parent in accordance with the terms of Section 12.1(o)(viii) on or prior
to April 15, 2008, which is convertible into Capital Stock of the Parent.

"Asset Coverage Amount" means, as of any date of determination, an amount equal
to sixty percent (60%) of the net book value of the Coverage Assets as set forth
on the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Section 5.2 or Section 7.1
hereof.

"Asset Disposition" means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of the U.S.
Borrower or any of its Subsidiaries whether by sale, lease, transfer or
otherwise. The term "Asset Disposition" shall not include any Insurance and
Condemnation Event.

"Asset Sale Reduction Amount" means:

(a)       with respect to any Asset Disposition or Insurance and Condemnation
Event with respect to the New U.S. Borrower Fixed Assets, one hundred percent
(100%)

 

3

 



 

--------------------------------------------------------------------------------

 

of the Net Cash Proceeds of such Asset Disposition or Insurance and Condemnation
Event; or

(b)       with respect to any other Asset Disposition or Insurance and
Condemnation Event, seventy five percent (75%) of the Net Cash Proceeds of such
Asset Disposition or Insurance and Condemnation Event.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

"Average Utilization" means, for any calendar quarter, the average daily
principal balance of all Extensions of Credit outstanding during such calendar
quarter.

"Average Utilization Percentage" means, for any calendar quarter, the ratio of
(a) the Dollar Amount of the Average Utilization for such quarter to (b) the
aggregate amount of the Revolving Credit Commitments of all Lenders as of the
end of such quarter.

 

"BA Discount Rate" means, with respect to an issue of Bankers' Acceptances with
the same maturity date, (a) for a Lender which is a Schedule I Lender, the CDOR
Rate for the appropriate term, and (b) for a Lender which is a Lender (other
than a Schedule I Lender), the arithmetic average (rounded upwards to the
nearest 1/100 of 1%) of the actual discount rates for Bankers' Acceptances for
such term accepted by the Schedule II or III Reference Banks established in
accordance with their normal practices at or about 10:00 a.m. (Toronto time) on
the date of issuance.

"BA Equivalent Loan" means a Revolving Credit Loan made to the Borrower by a
Non-BA Lender in lieu of accepting such Non-BA Lender's share of Bankers'
Acceptances which may be evidenced by a Discount Note.

"BA Loan" means a borrowing by the Borrower by way of the issuance of Bankers'
Acceptances and includes a BA Equivalent Loan.

"BA Proceeds" means, for any Bankers' Acceptance issued and to be purchased by
the Lenders hereunder, an amount calculated on the applicable date that such
Bankers' Acceptance is accepted by dividing:

 

(a)

the face amount of such Bankers' Acceptance

by

 

4

 



 

--------------------------------------------------------------------------------

-

 

(b)

the sum of one plus the product of:

 

(i)

the BA Discount Rate applicable thereto

and

(ii)       a fraction, the numerator of which is the number of days in the
applicable Interest Period and the denominator of which is the number of days in
the applicable year, being 365 or 366, as the case may be,

with the product being rounded up or down to the (A) second decimal place (with
.005 being rounded up) and (B) nearest whole cent with one-half of one cent
being rounded up.

"Bankers' Acceptance" means each bill of exchange, including a depository bill
issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the Borrower and accepted by a Lender
(including, without limitation, each Discount Note).

"Base Rate" means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

"Base Rate Loan" means any Loan made to the Borrower in Dollars which bears
interest at a rate based upon the Base Rate as provided in Section 4.1(a).

"BCFC Notes" means the 7.95% Notes due 2011 issued pursuant to the Indenture
dated as of October 31, 2001 among Bowater Canada Finance Corporation, as
Issuer, the Original U.S. Borrower, as Guarantor, and The Bank of New York, as
Trustee.

"Borrower" has the meaning assigned thereto in the introductory paragraph
hereto.

"Borrowing Base" means, at any time, the amount equal to:

 

(c)

the sum of:

 

(i)

up to eighty-five percent (85%) of Eligible Domestic Accounts; plus

(ii)       the lesser of (A) up to eighty-five percent (85%)of Eligible Foreign
Accounts and (B) an amount equal to the Designated Available Foreign Account
Amount at such time (it being understood and agreed that, as of any applicable
date of determination of the Borrowing Base or the U.S. Borrowing Base, the sum
of (1) the Designated Available Foreign Account Amount plus (2) the Designated
U.S. Available Foreign Account Amount shall not exceed the amount set forth
below during the applicable period set forth below):

 

5

 



 

--------------------------------------------------------------------------------

-



Applicable Period

Maximum Available Foreign Account Amount

Tenth Amendment Effective Date to but excluding December 31, 2008

Lesser of (a) $115,000,000 and (b) if the Policy Sublimit is reduced to an
amount less than $75,000,000, the Policy Sublimit as of such date

December 31, 2008 to but excluding the Conversion Date

Lesser of (a) $100,000,000 and (b) if the Policy Sublimit is reduced to an
amount less than $75,000,000, the Policy Sublimit as of such date

Conversion Date to but excluding June 30, 2009

Lesser of (a) $75,000,000 and (b) the Policy Sublimit as of such date

June 30, 2009 and thereafter

Lesser of (a) $50,000,000 and (b) the Policy Sublimit as of such date

 

plus

 

(b)

the sum of:

(i)        with respect to Eligible Inventory consisting of work in process, an
amount equal to the least of: (A) up to fifty percent (50%) of the Value of such
Eligible Inventory, (B) up to eighty-five percent (85%) of the Net Recovery
Percentage of such Eligible Inventory, and (C) $1,500,000; plus

(ii)       with respect to Eligible Inventory consisting of finished goods and
raw materials, the lesser of: (A) up to seventy-five percent (75%) of the Value
of such Eligible Inventory and (B) up to eighty-five percent (85%) of the Net
Recovery Percentage of such Eligible Inventory;

minus

 

(c)

any Reserves.

"Borrowing Base Certificate" means a certificate substantially in the form of
Exhibit K.

"Borrowing Limit" means, at any time, the least of:

(a)       the aggregate principal amount of the Commitments at such time less,
except with respect to Section 2.4(b) and Section 5.2(e)(iii),

(i)        in the case of any request for Revolving Credit Loans (other than BA
Loans), the sum of the Swingline Commitment (less, during a Reallocation Period,
the principal amount of outstanding Swingline Loans which have been

 

6

 



 

--------------------------------------------------------------------------------

-

refunded, or participated, pursuant to Section 2.2) and of all outstanding BA
Loans and L/C Obligations;

 

(ii)       in the case of any request for Swingline Loans, the sum of all
outstanding Revolving Credit Loans (including BA Loans) and L/C Obligations;

 

(iii)      in the case of any request for BA Loans, the sum of the Swingline
Commitment (less, during a Reallocation Period, the principal amount of
outstanding Swingline Loans which have been refunded, or participated, pursuant
to Section 2.2) and of all outstanding Revolving Credit Loans (other than BA
Loans) and L/C Obligations; or

 

(iv)      in the case of any request for issuance of a Letter of Credit, the sum
of the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2) and all outstanding Revolving Credit Loans (including
BA Loans); and

 

(b)       the amount which, when aggregated with the aggregate amount of all
other Extensions of Credit, does not exceed the Asset Coverage Amount; and

(c)       at any time on or after the Tenth Amendment Effective Date but prior
to the Conversion Date, the sum of (i) the Borrowing Base at such time plus (ii)
the Overadvance Amount at such time less (iii) except with respect to Section
2.4(b),

(i)        in the case of any request for Revolving Credit Loans (other than BA
Loans), the sum of the Swingline Commitment (less, during a Reallocation Period,
the principal amount of outstanding Swingline Loans which have been refunded, or
participated, pursuant to Section 2.2) and of all outstanding BA Loans and L/C
Obligations;

 

(ii)       in the case of any request for Swingline Loans, the sum of all
outstanding Revolving Credit Loans (including BA Loans) and L/C Obligations;

 

(iii)      in the case of any request for BA Loans, the sum of the Swingline
Commitment (less, during a Reallocation Period, the principal amount of
outstanding Swingline Loans which have been refunded, or participated, pursuant
to Section 2.2) and of all outstanding Revolving Credit Loans (other than BA
Loans) and L/C Obligations; or

 

(iv)      in the case of any request for issuance of a Letter of Credit, the sum
of the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2) and all outstanding Revolving Credit Loans (including
BA Loans); and

 

7

 



 

--------------------------------------------------------------------------------

-

(d)       at any time on or after the Conversion Date, the Borrowing Base at
such time less , except with respect to Section 2.4(b),

(i)        in the case of any request for Revolving Credit Loans (other than BA
Loans), the sum of the Swingline Commitment (less, during a Reallocation Period,
the principal amount of outstanding Swingline Loans which have been refunded, or
participated, pursuant to Section 2.2) and the sum of all outstanding BA Loans
and L/C Obligations;

 

(ii)       in the case of any request for Swingline Loans, the sum of all
outstanding Revolving Credit Loans (including BA Loans) and L/C Obligations;

 

(iii)      in the case of any request for BA Loans, the sum of the Swingline
Commitment (less, during a Reallocation Period, the principal amount of
outstanding Swingline Loans which have been refunded, or participated, pursuant
to Section 2.2) and of all outstanding Revolving Credit Loans (other than BA
Loans) and L/C Obligations; or

 

(iv)      in the case of any request for issuance of a Letter of Credit, the sum
of the Swingline Commitment (less, during a Reallocation Period, the principal
amount of outstanding Swingline Loans which have been refunded, or participated,
pursuant to Section 2.2) and all outstanding Revolving Credit Loans (including
BA Loans).

 

"Bowater-Calhoun Arrangement " means that certain intercompany loan arrangement
pursuant to which:

(d)       the Original U.S. Borrower loaned $33,294,000 of proceeds of the
McMinn County pollution control bonds to Calhoun Newsprint Company as evidenced
by an intercompany note payable to the Original U.S. Borrower; and

(e)       Calhoun Newsprint Company loaned such proceeds back to the Original
U.S. Borrower as evidenced by an intercompany note payable to Calhoun Newsprint
Company and secured by the Original U.S. Borrower's intercompany note receivable
referred to in clause (a).

"Bowater Guaranteed Obligations" has the meaning assigned thereto in Section
11.1.

"Business Day" means:

(f)        for all purposes other than as set forth in clause (b) below, any day
other than a Saturday, Sunday or legal holiday on which banks in New York, New
York, Toronto, Ontario and Montreal, Québec are open for the conduct of their
commercial banking business; and

(g)       with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in deposits for the applicable

 

8

 



 

--------------------------------------------------------------------------------

-

Permitted Currency in the London interbank market or any other applicable
offshore interbank market for such Permitted Currency.

"Calculation Date" means each date that is ten (10) Business Days after the end
of each fiscal quarter of the Original U.S. Borrower.

"Canadian Dollar" or "C$" means, at any time of determination, the lawful
currency of Canada.

"Canadian Employee Benefit Plan" means (a) any employee benefit plan that is
maintained for the benefit of employees or former employees of the Borrower or
any of its Domestic Subsidiaries registered in accordance with the ITA or other
Applicable Law which the U.S. Borrower or any of its Subsidiaries sponsors,
maintains, or to which it makes, is making, or is obligated to make,
contributions or (b) any Canadian Pension Plan or Canadian Multiemployer Plan
that has at any time within the preceding six (6) years been maintained for the
employees of the U.S. Borrower or any of its Subsidiaries, and shall not include
any Employee Benefit Plan.

"Canadian Fixed Asset Mortgages" means, collectively, those certain mortgages,
hypothecs, deeds of trust, security agreements, subordination agreements or
other real property security documents encumbering the Canadian Fixed Assets
located in (a) Thunder Bay, Ontario, (b) Gatineau, Quebec and (c) Dolbeau,
Quebec, in each case, executed by the applicable Credit Party in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
amended, restated, supplemented or otherwise modified from time to time in form
and substance reasonably satisfactory to the Administrative Agent.

"Canadian Fixed Assets" means any Fixed Assets that are located in Canada and
are owned by the Borrower or any Domestic Subsidiary thereof.

"Canadian GAAP" means generally accepted accounting principles in Canada, that
are applicable to the circumstances as of the date of determination,
consistently applied.

"Canadian Multiemployer Plan" means a "multi-employer pension plan" as defined
by Applicable Laws and registered in accordance with the ITA or other Applicable
Laws and as to which the U.S. Borrower or any of its Subsidiaries is making, or
is accruing an obligation to make, or has accrued an obligation to make,
contributions within the preceding six (6) years, and shall not include any
Multiemployer Plan.

"Canadian Pension Plan" means any Canadian Employee Benefit Plan, other than a
Canadian Multiemployer Plan, which is registered in accordance with the ITA or
other Applicable Law and which (a) is maintained for the employees of the U.S.
Borrower or any of its Subsidiaries or (b) has at any time within the preceding
six (6) years been maintained for the employees of the U.S. Borrower or any of
its Subsidiaries which the U.S. Borrower or any of its Subsidiaries sponsors,
maintains, or to which it makes, is making or is obligated to make,
contributions, and shall not include any Pension Plan.

"Canadian Prime Rate" means,

 

9

 



 

--------------------------------------------------------------------------------

-

(h)       with respect to Revolving Credit Loans denominated in Canadian
Dollars, at any time, the greater of (i) the rate of interest per annum
announced by the Administrative Agent from time to time (and in effect on such
day) as its prime rate for Canadian Dollar commercial loans made in Canada, as
adjusted automatically from time to time and without notice to the Borrower upon
change by the Administrative Agent and (ii) one percent (1%) plus the one (1)
month CDOR Rate from time to time (and in effect on such day) as advised by the
Administrative Agent to the Borrower from time to time pursuant hereto; and

(i)        with respect to Swingline Loans denominated in Canadian Dollars, at
any time, the greater of (i) the rate of interest per annum announced by the
Swingline Lender from time to time (and in effect on such day) as its prime rate
for Canadian Dollar commercial loans made in Canada, as adjusted automatically
from time to time and without notice to the Borrower upon change by the
Swingline Lender and (ii) one percent (1%) plus the one (1) month CDOR Rate from
time to time (and in effect on such day) as advised by the Swingline Lender to
the Borrower from time to time pursuant hereto.

The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent or the Swingline Lender, as applicable, as its prime rate
is an index or base rate and shall not necessarily be its lowest or best rate
charged to its customers or other banks.

"Canadian Prime Rate Loan" means any Loan made to the Borrower in Canadian
Dollars which bears interest based upon the Canadian Prime Rate as provided in
Section 4.1(a).

"Canadian Pro Rata Percentage" means, as of any date of determination, the
percentage obtained by the following formula:

 

(a)       the aggregate Commitment applicable to all Lenders as of 11:00 a.m. on
such date of determination

 

divided by

 

(b)       the sum of (i) the aggregate Commitment applicable to all Lenders as
of 11:00 a.m. on such date of determination plus (ii) the aggregate U.S.
Commitment applicable to all U.S. Lenders as of 11:00 a.m. on such date of
determination.

 

"Capital Asset" means, with respect to the U.S. Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the U.S. Borrower and its
Subsidiaries.

"Capital Expenditures" means, with respect to the U.S. Borrower and its
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the U.S. Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.

"Capital Lease" means any lease of any property by the U.S. Borrower or any of
its Subsidiaries, as lessee, that should, in accordance with GAAP, be classified
and accounted for as a capital lease on a Consolidated balance sheet of the U.S.
Borrower and its Subsidiaries.

 

10

 



 

--------------------------------------------------------------------------------

-

"Capital Stock" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

"Cash Equivalents" means, collectively:

(j)        marketable obligations issued or unconditionally guaranteed by the
United States, Canada or any agency thereof maturing within two hundred seventy
(270) days from the date of acquisition thereof;

(k)       commercial paper maturing no more than two hundred seventy (270) days
from the date of creation thereof and currently having the highest rating
obtainable from either S&P, Moody's or DBRS;

(l)        certificates of deposit, time deposits and bankers' acceptances
maturing no more than two hundred seventy (270) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States or Canada, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of "A" or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank;

(m)      repurchase obligations for underlying securities of the types described
in, and satisfying the requirements specified in, clauses (a) and (c) above
entered into with any bank satisfying the requirements specified in clause (c)
above;

 

(n)

demand deposit accounts maintained in the ordinary course of business; and

(o)       (i)        money market mutual or similar funds which (A) invest
solely in assets of the types described in clauses (a) through (e) above,
without regard to the limitations as to the maturity of such obligations,
bankers' acceptances, time deposits, certificates of deposit, repurchase
agreements or commercial paper set forth above, (B) are rated at least "AAm" or
"AAmg" or their equivalent by both S&P and Moody's, provided that there is no
"r-highlighter" affixed to such rating and (C) comply with Rule 2a-7 of the
Investment Company Act of 1940, as amended; and

(ii)       the money market fund called Columbia Cash Reserves, so long as
Columbia Cash Reserves continues to buy only "first tier" securities as defined
by Rule 2a-7 of the Investment Company Act of 1940, as amended.

"Cash Management Arrangement" means any cash management arrangement (a) entered
into by (i) any Credit Party (other than the U.S. Borrower) and (ii) any Lender
or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty and (b) which has been designated by such Lender
or such Affiliate, by notice to the Administrative Agent and the Borrower no
later than thirty (30) days after the execution and delivery of the

 

11

 



 

--------------------------------------------------------------------------------

-

agreements governing such cash management arrangement, as a Cash Management
Arrangement. The designation of any cash management arrangement as a Cash
Management Arrangement hereunder shall not create in favor of the Lender or
Affiliate thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the Obligations of any Credit
Party under any Loan Document. For avoidance of doubt, all cash management
arrangements in existence on the Tenth Amendment Effective Date between any
Credit Party and any Lender or an Affiliate thereof shall constitute Cash
Management Arrangements hereunder.

"CCQ" means the Civil Code of Québec as in effect in the Province of Québec, as
amended or modified from time to time.

"CDOR Rate" means, on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates (rounded upwards to the nearest multiple of 0.01%) for
bankers' acceptances denominated in Canadian Dollars for such term and face
amount identified as such on the Reuters Screen CDOR Page at approximately 10:00
a.m. (Toronto time) on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. (Toronto time) to reflect any error in any posted rate or in
the posted average annual rate). If the rate does not appear on the Reuters
Screen CDOR Page as contemplated above, then the CDOR Rate on any day shall be
calculated by the Administrative Agent as the arithmetic average of the discount
rates (rounded upwards to the nearest multiple of 0.01%) for bankers'
acceptances denominated in Canadian Dollars for such term and face amount of,
and as quoted by, the Schedule I Reference Banks, as of 10:00 a.m. (Toronto
time) on that day, or if that day is not a Business Day, then on the immediately
preceding Business Day. Each calculation by the Administrative Agent of the CDOR
Rate shall be binding and conclusive for all purposes, absent manifest error.

"Change in Control" means an event or series of events by which (a) except in
the case of the conversion to Capital Stock of the April 2008 Convertible
Indebtedness (as to which this clause (a) shall not apply), any person or group
of persons (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended) shall obtain ownership or control in one or more series of
transactions of more than thirty-five percent (35%) of the Capital Stock or
thirty-five percent (35%) of the voting power of the Parent entitled to vote in
the election of members of the board of directors of the Parent, (b) after
giving effect to the conversion to Capital Stock of the April 2008 Convertible
Indebtedness and solely in connection therewith, any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of fifty percent (50%) or more of the Capital Stock or fifty percent (50%) or
more of the voting power of the Parent entitled to vote in the election of
members of the board of directors of the Parent, (c) during any period of
twenty-five (25) consecutive calendar months, a majority of the members of the
board of directors of the Parent cease to be composed of Continuing Directors,
(d) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness of the U.S. Borrower or any of its Subsidiaries in excess of
$25,000,000 any "change in control" or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the U.S.
Borrower or any of its Subsidiaries to repurchase, redeem or repay all or any
part of such Indebtedness or Capital Stock provided for therein (provided that
if such obligation

 

12

 



 

--------------------------------------------------------------------------------

-

is contingent on any other event or circumstance, then such "change in control"
shall not constitute a Change in Control hereunder unless such other event or
circumstance also has occurred or exists), (e) the Parent shall cease to own one
hundred percent (100%) of the Capital Stock of the Original U.S. Borrower, (f)
the Original U.S. Borrower shall cease to own, directly or indirectly, one
hundred percent (100%) of the Capital Stock of the Borrower or (g) the Parent
shall cease to own one hundred percent (100%) of the Capital Stock of any New
U.S. Borrower.

For the purposes hereof, "Continuing Directors" means, during any period of
twenty-five (25) consecutive calendar months, individuals (i) who were members
of the board of directors on the first day of such period, (ii) whose election
or nomination to the board of directors was approved by individuals who
comprised a majority of the board of directors on the first day of such period
or (iii) whose election or nomination to the board of directors was approved by
(A) individuals who were members of the board of directors on the first day of
such period or (B) individuals whose election or nomination to the board of
directors was approved by a majority of the board of directors on the first day
of such period; provided that in each case such individuals referenced in clause
(A) and clause (B) constituted a majority of the board of directors at the time
of such election or nomination.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

"Closing Date" means May 31, 2006.

"Code" means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

"Collateral " means the collateral security for the Obligations and/or the U.S.
Obligations (as the case may be) pledged or granted pursuant to the Security
Documents.

"Collateral Agreement" means the collateral agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, substantially in the form of Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.

"Combination" means the combination of the Original U.S. Borrower with
Abitibi-Consolidated Inc., with the Parent as a common holding company, pursuant
to the terms of the Combination Agreement.

"Combination Agreement" means that certain Combination Agreement and Agreement
and Plan of Merger dated as of January 29, 2007 among the Parent,
Abitibi-Consolidated Inc., the Original U.S. Borrower, Alpha-Bravo Merger Sub
Inc., a Delaware corporation, and Bowater Canada, Inc., as the same may be
amended, modified or supplemented from time to time.

"Commitment" means (a) as to any Lender, the obligation of such Lender to make
Extensions of Credit to the Borrower hereunder in an aggregate principal amount
at any time

 

13

 



 

--------------------------------------------------------------------------------

-

outstanding not to exceed the amount set forth opposite such Lender's name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make Extensions of Credit, as such amount may, subject to
Section 14.2(b)(ii), be modified at any time or from time to time pursuant to
the terms hereof. The Commitment of all the Lenders on the Closing Date shall be
$165,000,000, the Commitments of all the Lenders on the Sixth Amendment
Effective Date shall be $112,500,000, the Commitments of all Lenders on the
Seventh Amendment Effective Date shall be $143,750,000 and the Commitments of
all Lenders on the Tenth Amendment Effective Date shall be $141,177,293.

"Commitment Percentage" means, as to any Lender at any time, the ratio of (a)
the amount of the Commitment of such Lender to (b) the Commitments of all the
Lenders; provided that at any time other than during a Reaollocation Period, the
Commitment Percentage of the Swingline Lender with respect to Swingline Loans
and the Swingline Commitment shall be one hundred percent (100%) and the
Commitment Percentage of all other Lenders with respect to Swingline Loans and
the Swingline Commitment shall be zero percent (0%); provided further that, at
any time during a Reallocation Period, the Commitment Percentage of the Lenders
with respect to that portion of the outstanding Swingline Loans required to be
refunded, or participated, pursuant to Section 2.2 shall be equal to the ratio
of (x) the amount of the Commitment of such Lender to (y) the Commitments of all
the Lenders.

"Consolidated" means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP; provided, however, that, when used with respect to the U.S.
Borrower, "Consolidated" shall include the Original U.S. Borrower and its
Subsidiaries (other than the Abitibi Entities) combined with each New U.S.
Borrower and its Subsidiaries (if any).

"Consolidated Adjusted EBITDA" means, for any period, the sum for the U.S.
Borrower and its Consolidated Subsidiaries (determined on a Consolidated basis,
without duplication, in accordance with GAAP) of the following: (a) Consolidated
EBITDA for such period plus (b) any net gain on any Asset Disposition during
such period minus (c) any net loss on any Asset Disposition during such period;
provided that, for purposes of this Agreement, Consolidated Adjusted EBITDA
shall be adjusted on a pro forma basis, in a manner consistent with Regulation
S-X of the SEC or otherwise reasonably acceptable to the Administrative Agent,
to include or exclude, as applicable, as of the first day of any applicable
period, (A) any Permitted Acquisition closedduring such period or (B) any
permitted Asset Disposition closedduring such period (other than Asset
Dispositions permitted pursuant to Section 10.5(a)-(h)) of assets having an
aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

"Consolidated EBITDA" means, for any period, the sum for the U.S. Borrower and
its Consolidated Subsidiaries (determined on a Consolidated basis, without
duplication, in accordance with GAAP) of the following:

 

(p)

Consolidated Net Income for such period,

plus

 

14

 



 

--------------------------------------------------------------------------------

-

(q)       the sum of the following to the extent deducted in determining
Consolidated Net Income for such period:

(i)        income taxes for such period (or minus , to the extent added in
determining Consolidated Net Income for such period, income tax benefit for such
period);

(ii)       amortization, depreciation, depletion and other non-cash charges for
such period;

(iii)      Consolidated Interest Expense for such period;

(iv)      any extraordinary charges for such period;

(v)       any unusual or non-recurring charges for such period up to an amount
not to exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower
and its Subsidiaries (as calculated without giving effect to this clause (v) or
clause (vi) below);

(vi)      any cost savings and synergies associated with a Permitted Acquisition
not to exceed five percent (5%) of the Consolidated EBITDA of the U.S. Borrower
and its Subsidiaries (as calculated without giving effect to this clause (vi) or
clause (v) above); and

(vii)     any net loss on any Asset Disposition during such period;

less

(r)        the sum of the following to the extent included in determining
Consolidated Net Income for such period:

 

(i)

the aggregate amount of interest income for such period;

 

(ii)

any extraordinary gains during such period;

 

(iii)

any unusual or non-recurring gains during such period; and

 

(iv)

any net gain on any Asset Disposition during such period;

provided that, for purposes of this Agreement, Consolidated EBITDA shall be
adjusted on a pro forma basis, in a manner consistent with Regulation S-X of the
SEC or otherwise reasonably acceptable to the Administrative Agent and the U.S.
Administrative Agent, to include or exclude, as applicable, as of the first day
of any applicable period, (A) any Permitted Acquisition closedduring such period
or (B) any permitted Asset Disposition closedduring such period (other than
Asset Dispositions permitted pursuant to Section 10.5(a)-(h)) of assets having
an aggregate fair market value (at the time of the closing of such Asset
Disposition) in excess of $50,000,000.

"Consolidated Interest Expense" means, with respect to the U.S. Borrower and its
Consolidated Subsidiaries for any period, (a) the gross interest expense
(including, without limitation, interest expense attributable to Capital Leases
and plus the net amount payable (or

 

15

 



 

--------------------------------------------------------------------------------

-

minus the net amount receivable) under any Interest Rate Contracts of the U.S.
Borrower and its Consolidated Subsidiaries), plus (b) the aggregate amount of
all cash distributions or dividends paid by the U.S. Borrower and its
Consolidated Subsidiaries to the Parent pursuant to, and in accordance with,
Section 10.6(j) , all determined for such period on a Consolidated basis without
duplication, in accordance with GAAP.

"Consolidated Net Income" means, with respect to the U.S. Borrower and its
Consolidated Subsidiaries, for any period of determination, the net income (or
loss) of the U.S. Borrower and its Consolidated Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP.

"Consolidated Senior Secured Leverage Ratio" means, as of any date of
determination, the ratio of (a) Consolidated Total Senior Secured Indebtedness
on such date to (b) the sum, without duplication, of (i) Consolidated EBITDA for
the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date plus (ii) the amount of Specified Non-Recurring Charges taken
during the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

"Consolidated Subsidiary" means, for any Person, each Subsidiary of such Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such Person in accordance with GAAP.

"Consolidated Total Indebtedness" means, as of any date of determination,
without duplication, all Indebtedness (excluding clause (h) of the definition
thereof) of the U.S. Borrower and its Consolidated Subsidiaries.

"Consolidated Total Leverage Ratio" means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDAfor the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

"Consolidated Total Senior Secured Indebtedness" means,

(s)       for purposes of determining the Consolidated Senior Secured Leverage
Ratio, as of any date of determination with respect to the U.S. Borrower and its
Consolidated Subsidiaries on a Consolidated basis, without duplication, the sum
of (i) all outstanding U.S. Extensions of Credit (including, without limitation,
each outstanding letter of credit and each outstanding swingline loan) under the
U.S. Credit Facility plus (ii) all outstanding Extensions of Credit (including,
without limitation, each outstanding Letter of Credit and each outstanding
Swingline Loan) under the Credit Facility plus (iii) all other outstanding
Indebtedness of the U.S. Borrower and its Consolidated Subsidiaries which is
secured by any assets of the U.S. Borrower and its Consolidated Subsidiaries
other than any Hedging Agreement; and

(t)        for all other purposes, as of any date of determination with respect
to the U.S. Borrower and its Consolidated Subsidiaries on a Consolidated basis,
without duplication, the sum of (i) all outstanding U.S. Extensions of Credit
(including, without limitation, each outstanding letter of credit and each
outstanding swingline loan) under the U.S. Credit Facility plus (ii) all other
outstanding Indebtedness (other than any Hedging Agreement) of the U.S.

 

16

 



 

--------------------------------------------------------------------------------

-

Borrower and its Consolidated Subsidiaries which is secured by a Lien on the
U.S. Coverage Assets.

"Consultants" means a third-party consultant hired by the U.S. Administrative
Agent, on behalf of the Secured Parties and the U.S. Secured Parties; provided,
that if the Administrative Agent or the U.S. Administrative Agent shall
determine in its reasonable discretion that a separate consultant or consultants
should be hired by such Person for the benefit of the Secured Parties or the
U.S. Secured Parties, as the case may be, "Consultants" as defined in this
Agreement shall refer collectively to all of the consultants hired by the
Administrative Agent and the U.S. Administrative Agent.

"Conversion Date" means March 31, 2009; provided that, if on or prior to March
31, 2009, the Specified Abitibi Indebtedness is repurchased, repaid, exchanged
(provided that the maturity date of any Indebtedness exchanged therefor is later
than April 30, 2009) or redeemed in full, or the maturity date thereof or the
maturity date of any indebtedness exchanged therefor is, in any case, extended
to a date later than April 30, 2009, or any combination thereof, the Conversion
Date shall automatically and without further action be extended to April 29,
2009.

"Coosa Pines IDB" has the meaning set forth in the definition of Supplemental
New U.S. Borrower Mortgage.

"Coverage Assets" means all accounts receivable (excluding any intercompany
accounts receivable) and all inventory of the Borrower and its Domestic
Subsidiaries; provided that for purposes of calculating the Asset Coverage
Amount, the net book value of inventory constituting Coverage Assets shall not,
at any time, exceed $170,000,000.

"Credit Facility" means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

"Credit Insurance Policy" means a foreign accounts receivable credit insurance
policy as of any date issued by an insurer reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent, containing terms and
provisions (including, without limitation, coverage amounts, limits, deductibles
and exclusions from coverage) reasonably acceptable to the Administrative Agent
and the U.S. Administrative Agent.

"Credit Parties" means, collectively, the Borrower and the Guarantors.

"DBRS" means DBRS Limited and any successor thereto.

"Debt Issuance" means the issuance by the U.S. Borrower or any of its
Subsidiaries of Indebtedness permitted pursuant to Section 10.1(h) or 10.1(m) or
otherwise consented to by the requisite Lenders pursuant to Section 14.2.

"Debt Issuance Reduction Amount" has the meaning set forth in Section
8.2(b)(ii).

"Default" means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

17

 



 

--------------------------------------------------------------------------------

-

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans or participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy,
receivership or insolvency proceeding.

"Designated Available Foreign Account Amount" means, as of any date of
determination of the Borrowing Base or the U.S. Borrowing Base, the amount of
Eligible Foreign Accounts designated by the Borrower in the Borrowing Base
Certificate delivered as of such date.

"Designated U.S. Available Foreign Account Amount" means, as of any date of
determination of the Borrowing Base or the U.S. Borrowing Base, the amount of
"Eligible Foreign Accounts" (as defined in the U.S. Credit Agreement) designated
by the Original U.S. Borrower in the U.S. Borrowing Base Certificate delivered
as of such date.

"Determination Time" means (a) with respect to Extensions of Credit expressed in
Canadian Dollars, each of (i) approximately 11:00 a.m. (Toronto time) two (2)
Business Days before such Extension of Credit is made or issued (or to be made
or issued), as applicable, and (ii) approximately 11:00 a.m. (Toronto time) two
(2) Business Days before each date on which such Extension of Credit is
continued pursuant to Section 4.2 or extended (or to be continued or extended),
as applicable, (b) with respect to the second proviso in the definition of
Overadvance Amount, approximately 11:00 a.m. (Toronto time) on the date of
delivery of the certificate delivered pursuant to Section 8.10(f)(i)(J) or (c)
at such times as may be reasonably determined by the Administrative Agent (not
more frequently than quarterly).

"Discount Note" means a non-interest bearing promissory note denominated in
Canadian Dollars issued by the Borrower to a Non-BA Lender to evidence a BA
Equivalent Loan.

"Disputes" means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

"Document" has the meaning specified in Section 1.1 of the Collateral Agreement.

"Documentation Agent" means Wachovia Bank, National Association, in its capacity
as Documentation Agent hereunder.

"Dollar Amount" means, as of any date of determination, (a) with respect to each
Extension of Credit or other sum expressed in Dollars, the amount thereof and
(b) with respect to each Extension of Credit or other sum expressed in Canadian
Dollars, the amount of Dollars which is equivalent to the principal amount of
such Extension of Credit or other sum, at the most favorable spot exchange rate
reasonably determined by the Administrative Agent as of the most recent
Determination Time.

"Dollars" or "$" means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

18

 



 

--------------------------------------------------------------------------------

-

"Domestic Subsidiary" means any Subsidiary of the Borrower organized under the
laws of Canada or any province or political subdivision thereof.

"Eligible Accounts" means, at any time, Accounts of the Borrower and its
Consolidated Subsidiaries which the Administrative Agent determines, in the
exercise of its reasonable business and credit judgment as a secured asset based
lender, are eligible as the basis for the extension of Revolving Credit Loans
and Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent's discretion provided herein, Eligible
Accounts shall not include any Account:

(a)       that does not arise out of actual and bona fide sales of goods or
rendering of services in the ordinary course of the Borrower's or the relevant
Subsidiary's business, which transactions are completed in accordance with the
terms and provisions of any documents related thereto;

(b)       that would otherwise be an Eligible Domestic Account, but is payable
other than in Dollars or Canadian Dollars, or that is otherwise on terms other
than those normal or customary in the Borrower's or the relevant Subsidiary's
business;

(c)       that would otherwise be an Eligible Foreign Account, but is payable
other than in Dollars, Canadian Dollars, Euros or Pounds Sterling or that is
otherwise on terms other than those normal or customary in the Borrower's or the
relevant Subsidiary's business;

(d)       that is owing from an account debtor where the account debtor or any
officer or employee of the account debtor with respect to such Account is an
officer, employee, agent or other Affiliate of the Borrower or any Subsidiary;

(e) that would otherwise be an Eligible Domestic Account, but is unpaid more
than ninety (90) days past original invoice date or more than sixty (60) days
past the original due date;

(f)  that would otherwise be an Eligible Foreign Account, but is unpaid more
than one hundred eighty (180) days past original invoice date or more than sixty
(60) days past the original due date;

(g)       of any account debtor where fifty percent (50%) or more of the
Accounts owing from such account debtor are not deemed Eligible Accounts;

(h)       that is owing by an account debtor to the extent the aggregate amount
of Accounts owing from such account debtor and its Affiliates to the Borrower or
any of its Subsidiaries exceeds ten percent (10%) of the aggregate Eligible
Accounts, but only the amount in excess thereof shall be ineligible;

(i)        that is owing from any Person that (i) has disputed liability for any
Account owing from such Person or (ii) has otherwise asserted any claim, demand
or liability against the Borrower or any of its Subsidiaries, whether by action,
suit, counterclaim or otherwise;

 

19

 



 

--------------------------------------------------------------------------------

-

(j)        that is owing from any Person that shall take or be the subject of
any action or proceeding of a type described in Section 12.1(i) or Section
12.1(j);

(k)       that is owing from any account debtor not deemed creditworthy at any
time by the Administrative Agent in good faith;

(l)        with respect to which any cheque or other instrument of payment has
been returned uncollected for any reason;

 

(m)

which is evidenced by a promissory note, chattel paper or instrument;

(n)       that is owing by an account debtor located in any jurisdiction which
requires filing of a "Notice of Business Activities Report" or other similar
report in order to permit the Borrower or its applicable Subsidiary to seek
judicial enforcement in such jurisdiction of payment of such Account, unless the
Borrower or its applicable Subsidiary has filed such report or qualified to do
business in such jurisdiction;

(o)        (i) owing from any Person that is also a supplier to or creditor of
the Borrower or any of its Subsidiaries or (ii) representing any manufacturer's
or supplier's credits, discounts, incentive plans or similar arrangements
entitling the Borrower or any of its Subsidiaries to discounts on future
purchase therefrom;

(p)       that is owing by an account debtor whose chief executive office with
respect to such Account is located outside Canada or the United States, other
than Eligible Foreign Accounts;

(q)       that (i) is not evidenced by an invoice or other documentation
satisfactory to the Administrative Agent which has been sent to the account
debtor, (ii) is contingent upon the Borrower's or its Subsidiary's completion of
any further performance, (iii) represents a progress billing, or (iv) arises out
of sales on a bill-and-hold, guaranteed sale, sale-or-return, sale on approval,
consignment, cash on delivery basis or subject to any right of return,
repurchase, setoff or charge back;

(r)        that is owing from an account debtor that is an agency, department or
instrumentality of the United States or Canada or any state or province thereof
or that is an agency, department or instrumentality of any country other than
the United States or Canada or any state, territory, province or other political
subdivision of a country other than the United States or Canada unless the
Borrower or its relevant Subsidiary shall have satisfied the requirements of the
Assignment of Claims Act of 1940 in the case of Accounts owing from any agency,
department or instrumentality of the United States, the Financial Administration
Act (Canada) in the case of Accounts owing from an agency, department or
instrumentality of Canada and any similar state or provincial legislation or any
similar foreign legislation and the Administrative Agent is satisfied as to the
absence of setoffs, counterclaims and other defenses on the part of such account
debtor;

(s)       with respect to which any representation and warranty set forth in
anyLoan Document applicable to Accounts is not true and correct;

 

20

 



 

--------------------------------------------------------------------------------

-

(t)        in respect of which the Collateral Agreement or any Quebec Collateral
Document, after giving effect to the related filings of financing statements
that have then been made, if any, does not or has ceased to create a valid and
perfected first priority lien or security interest in favor of the
Administrative Agent, on behalf of the Secured Parties, securing the Obligations
or which is subject to any Lien except those permitted under this Agreement
which does not have priority over the Liens of the Administrative Agent
hereunder (which are subject to an intercreditor agreement in form and substance
satisfactory to the Administrative Agent between the holder of such Lien and the
Administrative Agent);

 

(u)

that is owing to a non-Wholly Owned Subsidiary;

(v)       that is, in accordance with GAAP, classified as a contra-account which
offset other assets on the balance sheet of the Borrower or its Subsidiaries;

 

(w)

that is owing by an account debtor located in an Excluded Country;

(x)       that is owing by an account debtor whose total indebtedness to the
Borrower or any of its Subsidiaries exceeds the credit limit with respect to
such account debtor as determined by the Borrower or any of its Subsidiaries
from time to time, to the extent such credit limit as to any account debtor is
established consistent with the practices of the Borrower in effect on the Tenth
Amendment Effective Date (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Accounts); or

(y)       which the Administrative Agent otherwise determines, in the exercise
of its reasonable business and credit judgment as a secured asset based lender,
is unacceptable for any reason whatsoever.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Swingline Lender, (iii) each Issuing
Lender and (iv) unless a Default or Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed). Notwithstanding the foregoing, "Eligible Assignee" shall not include
the U.S. Borrower or any of the U.S. Borrower's Affiliates or Subsidiaries.

"Eligible Domestic Accounts" means Eligible Accounts owing by an account debtor
whose chief executive office with respect to such Accounts is located in Canada
or in the United States.

"Eligible Foreign Accounts " means, so long as the Borrower maintains the Credit
Insurance Policy, Eligible Accounts owing by an account debtor whose chief
executive office with respect to such Accounts is located outside Canada and the
United States.

"Eligible Inventory" means, at any time, Inventory of the Borrower and its
Consolidated Subsidiaries which the Administrative Agent determines, in the
exercise of its reasonable business and credit judgment as a secured asset based
lender, are eligible as the basis for the extension of Revolving Credit Loans
and Swingline Loans and the issuance of Letters of Credit

 

21

 



 

--------------------------------------------------------------------------------

-

hereunder. Without limiting the Administrative Agent's discretion provided
herein, Eligible Inventory shall not include any Inventory:

(a)       that is located on leaseholds as to which the lessor has not entered
into a collateral access agreement providing the Administrative Agent with the
right to receive notices of default, the right to repossess such Inventory at
any time and such other rights as may be requested by the Administrative Agent,
unless the Administrative Agent has established acceptable Reserves against such
Inventory in lieu of obtaining a collateral access agreement;

(b)       that is slow moving, obsolete, unusable, unmerchantable, damaged,
defective, unfit for sale, perishable or otherwise unavailable for sale;

(c)       consisting of promotional, marketing, packaging or shipping materials
and supplies, prototypes, displays or display items, bill-and-hold goods, goods
held on consignment or goods not of a types held for sale in the ordinary course
of business;

(d)       that fails to meet all standards imposed by any Governmental Authority
having regulatory authority over such Inventory or its use or sale;

(e)       that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party unless the Administrative Agent
is satisfied that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such party, (ii) violating any contract with such party
or (iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to the sale of such Inventory under the current
licensing agreements;

(f)        that is subject to a Lien of any other Person (unless such Person has
entered into an intercreditor agreement, in form and substance satisfactory to
the Administrative Agent which subordinates such Lien to the Liens of the
Administrative Agent);

 

(g)

that is located outside Canada;

(h)       that is not in the possession of or under the sole control of the
Borrower or any of its Subsidiaries (including any Inventory that is owned in
part by another Person);

(i)        with respect to which any representation and warranty set forth in
anyLoan Document applicable to Inventory is not true and correct;

(j)        in respect of which the Collateral Agreement or any Quebec Collateral
Document, after giving effect to the related filings of financing statements
that have then been made, if any, does not or has ceased to create a valid and
perfected first priority lien or security interest in favor of the
Administrative Agent, on behalf of the Secured Parties, securing the
Obligations;

(k)       that is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless

 

22

 



 

--------------------------------------------------------------------------------

-

such warehouseman or bailee has delivered to the Administrative Agent a
collateral access agreement in form and substance acceptable to the
Administrative Agent and such other documentation as the Administrative Agent
may require or the Administrative Agent has established acceptable Reserves
against such Inventory in lieu of obtaining a collateral access agreement;

(l)        which is being processed offsite at a third party location or outside
processor, or is in transit to or from said third party location or outside
processor;

(m)      which is not reflected in a current perpetual inventory report of the
Borrower delivered to the Administrative Agent pursuant to Section 7.1(j);

 

(n)

for which reclamation rights have been asserted by the seller;

 

(o)

which is owned by any non-Wholly-Owned Subsidiary;

(p)       that is subject to repossession under the "30-day goods" rule in the
Bankruptcy and Insolvency Act (Canada) except to the extent that the applicable
vendor has entered into an agreement with the Administrative Agent in form and
substance acceptable to the Administrative Agent waiving its right to
repossession; or

(q)       which the Administrative Agent otherwise determines, in the exercise
of its reasonable business and credit judgment as a secured asset based lender,
is unacceptable for any reason whatsoever.

"Employee Benefit Plan" means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the U.S. Borrower
or any of its Subsidiaries which the U.S. Borrower or any of its Subsidiaries or
any of their ERISA Affiliates sponsors, maintains, or to which it makes, is
making, or is obligated to make, contributions or (b) any Pension Plan or
Multiemployer Plan that has at any time within the preceding six (6) years been
maintained for the employees of the U.S. Borrower or any of its Subsidiaries or
any of their current or former ERISA Affiliates.

"EMU Legislation" means legislative measures of the Council of European Union
for the introduction of, change over to or operation of the euro.

"Environmental Claims" means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

23

 



 

--------------------------------------------------------------------------------

-

"Environmental Laws" means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, legally binding policies,
standards and regulations, permits, licenses, approvals, interpretations and
orders of courts or Governmental Authorities, relating to the protection of
human health or the environment, including, but not limited to, requirements
pertaining to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling, reporting, licensing, permitting,
investigation or remediation of Hazardous Materials.

"ERISA" means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

"ERISA Affiliate" means any Person who together with the U.S. Borrower or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

"Euro" means the single currency to which the Participating Member States of the
European Union have converted.

"Event of Default" means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

"Exchangeable Shares" means those shares of Capital Stock issued by Bowater
Canada, Inc. and listed on the Toronto Stock Exchange (under stock symbol BWX)
which are exchangeable at any time at the option of the holder of such shares
into common stock of the Parent and which entitle the holders thereof to similar
voting rights and dividend payments (on a per share basis) as those granted to
holders of the common stock of the Parent.

"Excluded Accounts" means any deposit, securities and other investments account
of the U.S. Borrower and its Subsidiaries for which the U.S. Borrower is not
providing balances and/or statements as required pursuant to Section 7.1(f)(ii)
and (iii).

 

"Excluded Country" means Venezuela, Guatemala and such other countries as
determined by the Administrative Agent or the U.S. Administrative Agent, in each
case, in the exercise of its reasonable credit judgment (it being understood and
agreed that no other country in which an account debtor is located with respect
to the Accounts specified in the Borrowing Base Certificate dated as of
September 30, 2008 shall be deemed to be an Excluded Country).

 

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by Canada or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.12(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the

 

24

 



 

--------------------------------------------------------------------------------

-

time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 4.11(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 4.11(a).

 

"Existing Facilities" means the collective reference to (a) the credit facility
established pursuant to that certain Credit Agreement dated as of April 22, 2004
(as amended, restated, supplemented or modified) by and among the Original U.S.
Borrower and the Borrower, as borrowers, JPMorgan Chase Bank, as U.S.
administrative agent, The Bank of Nova Scotia, as Canadian administrative agent
and the lenders party thereto and (b) the conduit facility established pursuant
that certain Loan Agreement dated as of December 19, 2002 (as amended, restated,
supplemented or modified) by and among Bowater Funding Inc., as borrower, the
U.S. Borrower, as initial servicer, the lenders party thereto, SunTrust Capital
Markets, Inc. and Wachovia Bank, National Association, as co-agents, and
SunTrust Capital Markets, Inc., as administrative agent.

"Existing Letters of Credit" means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).

"Existing Notes" means the collective reference to each of the senior unsecured
notes and debentures set forth on Schedule 10.1.

"Extensions of Credit" means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender's Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender's Commitment Percentage of the Swingline Loans then outstanding or (b)
the making of any Loan or participation in any Swingline Loan or any Letter of
Credit by such Lender, as the context requires.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

"Fee Letter" means the separate fee letter agreement executed by the Borrower
and The Bank of Nova Scotia and/or certain of its affiliates dated May 31, 2006.

"Fiscal Year" means the fiscal year of the U.S. Borrower and its Subsidiaries
ending on December 31.

 

25

 



 

--------------------------------------------------------------------------------

-

"Fixed Assets " means, collectively, each mill owned by the U.S. Borrower or any
Subsidiary (each, a "Mill"), the real property on which each such Mill is
situated, all equipment used in connection with each such Mill and all other
rights and assets used for the operation, administration and maintenance of each
such Mill. For the avoidance of doubt, the term Fixed Assets shall not include
any timberlands owned by the U.S. Borrower or any of its Subsidiaries.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, Canada and each province thereof shall be
deemed to constitute a single jurisdiction.

"Foreign Pledge Documents" means any pledge agreements, hypothecs, charges and
other similar documents and agreements granting a Lien on the Korean Shares in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties.

"Fourth Amendment" means that certain Fourth Amendment dated as of Fourth
Amendment Effective Date by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto).

"Fourth Amendment Effective Date" means March 31, 2008.

"Fifth Amendment" means that certain Fifth Amendment dated as April 30, 2008 by
and among the Borrower, the Guarantors and the Administrative Agent (on behalf
of itself and the Lenders party thereto).

"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

"Governmental Approvals" means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

"Governmental Authority" means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

"Guarantors" means each Parent Guarantor and each Subsidiary Guarantor, and each
New U.S. Borrower.

"Guaranty Agreements" means, collectively, the Parent Guaranty Agreements and
the Subsidiary Guaranty Agreements.

 

26

 



 

--------------------------------------------------------------------------------

-

"Guaranty Obligation" means, with respect to the U.S. Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

"Hazardous Materials" means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

"Hedging Agreement" means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

"Hedging Obligations" means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.

"Immaterial Subsidiary" means:

 

(u)

each QSPE;

(v)       any Domestic Subsidiary that is not a Wholly-Owned Subsidiary to the
extent that (i) there is a provision in the organizational documents of such
Domestic Subsidiary or (ii) the Borrower or any of its Subsidiaries is party to
a legally enforceable agreement, in either case that

 

27

 



 

--------------------------------------------------------------------------------

-

would prohibit such Domestic Subsidiary from being a Subsidiary Guarantor
without the consent of (or the approval of directors appointed by) a third party
owner of such Domestic Subsidiary; and

(w)      any individual Domestic Subsidiary having total assets with a book
value that is less than one percent (1%) of the aggregate book value of the
total Consolidated assets of the U.S. Borrower and its Subsidiaries (as of the
most recent date for which financial statements have been delivered).

"Indebtedness" means, with respect to any Person at any date and without
duplication, the sum of the following:

(x)       all liabilities, obligations and indebtedness for borrowed money of
such Person, including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;

(y)       all obligations of such Person to pay the deferred purchase price of
property or services (including, without limitation, all obligations under
non-competition, earn-out or similar agreements in connection with an
acquisition), except trade payables and accrued obligations arising in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered;

(z)       the Attributable Indebtedness of such Person with respect to such
Person's obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);

(aa)     all Indebtedness of any other Person secured by a Lien on any asset
owned by such Person (including indebtedness arising under conditional sales or
other title retention agreements), whether or not such indebtedness shall have
been assumed by such Person or is limited in recourse;

 

(bb)

all Guaranty Obligations of such Person;

(cc)     all obligations, contingent or otherwise, of such Person in connection
with letters of credit, whether or not drawn, including, without limitation, any
reimbursement obligation, and bankers' acceptances issued for the account of
such Person;

(dd)     all cash obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Capital Stock of such
Person, unless such redemption, repurchase, exchange, defeasance or other
payment is contingent (unless such contingency has been satisfied) or is not
required prior to the date that is ninety-one (91) days after the Maturity Date;

 

(ee)

all Net Hedging Obligations of such Person; and

(ff)      the outstanding attributed principal amount under any asset
securitization program of such Person.

 

28

 



 

--------------------------------------------------------------------------------

-

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Person is not legally
liable therefor under Applicable Law or as a result of any legally enforceable
contractual limitation with respect to such Indebtedness.

"Indemnified Taxes" means Taxes and Other Taxes other than Excluded Taxes.

"Insurance and Condemnation Event" means the receipt by the U.S. Borrower or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective property or assets.

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement substantially in the form of Exhibit J by and among the Administrative
Agent and the applicable Credit Parties or Subsidiaries thereof party thereto.

"Interest Period" has the meaning assigned thereto in Section 4.1(b).

"Interest Rate Contract" means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

"Inventory" has the meaning specified in Section 1.1 of the Collateral
Agreement.

"ISP98" means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

"Issuing Lender" means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, The Bank of Nova Scotia, in its capacity as issuer
thereof, or any successor thereto or any other Lender designated as an Issuing
Lender by the Borrower (with reasonable prior notice of such designation by the
Borrower to the Administrative Agent) and (b) with respect to the Existing
Letters of Credit, the issuers thereof as identified on Schedule 1.1(a).

"ITA" means the Income Tax Act (Canada), as amended or modified from time to
time.

"Korean Fixed Assets" means the Fixed Assets owned by the Borrower or any of its
Subsidiaries and located in Mokpo, South Korea.

"Korean Shares" means all present and future outstanding Capital Stock issued by
Bowater-Korea Co., Ltd.

"L/C Commitment" means the lesser of (a) Fifty Million Dollars ($50,000,000) and
(b) the aggregate Commitments of the Lenders.

"L/C Facility" means the letter of credit facility established pursuant to
Article III.

 

29

 



 

--------------------------------------------------------------------------------

-

"L/C Obligations" means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

"L/C Participants" means the collective reference to all of the Lenders other
than the applicable Issuing Lender.

"L/C Supporting Documentation" has the meaning assigned thereto in Section 3.2.

"Lender" means each Person that is bound by the terms of this Agreement as a
Lender (including, without limitation, each Issuing Lender and the Swingline
Lender unless the context otherwise requires) and each Person that hereafter
becomes a party to this Agreement as a Lender pursuant to Section 14.10.

"Lending Office" means, with respect to any Lender, the office or branch of such
Lender maintaining such Lender's Extensions of Credit.

"Letter of Credit Application" means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.

"Letters of Credit" means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

"LIBOR" means the rate of interest per annum determined on the basis of the rate
for deposits in the applicable Permitted Currency in minimum amounts of at least
$5,000,000 (with respect to Revolving Credit Loans denominated in Dollars) or
C$5,000,000 (with respect to Revolving Credit Loans denominated in Canadian
Dollars) for a period equal to the applicable Interest Period which appears on
the Reuters Page LIBOR01 (or any successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Page LIBOR01 (or any
successor page), then "LIBOR" shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in the
applicable Permitted Currency in minimum amounts of at least $5,000,000 (with
respect to Revolving Credit Loans denominated in Dollars) or C$5,000,000 (with
respect to Revolving Credit Loans denominated in Canadian Dollars) would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.

"LIBOR Rate" means the rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) equal to LIBOR. Each calculation by the
Administrative Agent of the LIBOR Rate shall be conclusive and binding for all
purposes, absent manifest error.

 

30

 



 

--------------------------------------------------------------------------------

-

"LIBOR Rate Loan" means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

"Lien" means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothec, hypothecation, assignment by way of
security or encumbrance of any kind in respect of such asset. For the purposes
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

"Loan Documents" means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Intercompany Subordination
Agreement, and each other document, instrument, certificate and agreement
executed and delivered by the Parent, the U.S. Borrower or any of their
respective Subsidiaries in connection with this Agreement or otherwise referred
to herein or contemplated hereby (excluding any Hedging Agreement and any
agreements with respect to any Cash Management Arrangement), all as may be
amended, restated, supplemented or otherwise modified from time to time.

"Loans" means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and "Loan" means any of such Loans.

"Material Adverse Effect" means, with respect to the U.S. Borrower or any of its
Subsidiaries, a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
U.S. Borrower and its Subsidiaries, taken as a whole, or (b) the ability of any
such Person to perform its obligations under the Loan Documents to which it is a
party.

" Material Subsidiary" means:

(gg)     each Domestic Subsidiary of the Borrower, other than the Immaterial
Subsidiaries; and

(hh)     each Domestic Subsidiary that, notwithstanding the definition of
Immaterial Subsidiary, is designated as a Material Subsidiary pursuant to
Section 8.10(a)(ii).

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, any Domestic Subsidiary that (i) owns a Material Subsidiary
or (ii) provides a guaranty of (A) the Existing Notes, (B) any Indebtedness
incurred to refinance, refund, renew or extend the Existing Notes as permitted
pursuant to Section 10.1(d) or (C) any Indebtedness permitted pursuant to
Section 12.1(o)(viii), in each case, shall be a Material Subsidiary.

"Maturity Date" means the earliest of the dates referred to in Section 2.6
(subject to the extension provisions thereof).

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which the U.S. Borrower or any of its Subsidiaries or any
of their ERISA Affiliates is

 

31

 



 

--------------------------------------------------------------------------------

-

making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

"Net Cash Proceeds" means, as applicable;

(ii)       with respect to any Asset Disposition, the gross cash proceeds
received by the U.S. Borrower or any of its Subsidiaries therefrom less the sum
of the following, without duplication, (i) selling expenses incurred in
connection with such Asset Disposition (including reasonable brokers' fees and
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and the Original U.S. Borrower's reasonable good
faith estimate of income taxes paid or payable in connection with such sale),
(ii) reasonable reserves with respect to post-closing adjustments, indemnities
and other contingent liabilities established in connection with such Asset
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
(iii) subject to Section 8.2(b), the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness secured by a Lien on the
assets (or a portion thereof) sold in such Asset Disposition, which Indebtedness
is repaid with such proceeds and (iv) the Original U.S. Borrower's reasonable
good faith estimate of cash payments required to be made within ninety (90) days
of such Asset Disposition with respect to retained liabilities directly related
to the assets (or a portion thereof) sold in such Asset Disposition (provided
that, to the extent that cash proceeds are not used to make payments in respect
of such retained liabilities within ninety (90) days of such Asset Disposition,
such cash proceeds shall constitute Net Cash Proceeds);

(jj)       with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by the U.S. Borrower or any of its Subsidiaries therefrom less
the sum of the following, without duplication, (i) all fees and expenses in
connection therewith and (ii) subject to Section 8.2(b), the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness
secured by a Lien on the assets (or a portion thereof) subject to such Insurance
and Condemnation Event, which Indebtedness is repaid in connection therewith;
and

(kk)     with respect to any Debt Issuance, the gross cash proceeds received by
the U.S. Borrower or any of its Subsidiaries therefrom less all legal,
underwriting and other fees and expenses incurred in connection therewith.

"Net Hedging Obligations" means, with respect to any Hedging Agreement as of any
date, the Termination Value of such Hedging Agreement on such date.

"Net Recovery Percentage" means, at any time, the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery in
respect of Eligible Inventory at such time on a net orderly liquidation value
basis as set forth in the most recent acceptable appraisal of Eligible Inventory
received by the Administrative Agent, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original Value of the aggregate amount of the Inventory subject to such
appraisal.

"New U.S. Borrowers" has the meaning set forth in the introductory paragraph.

 

32

 



 

--------------------------------------------------------------------------------

-

"New U.S. Borrower Fixed Assets" means, collectively, the New U.S. Borrower Mill
Assets and any and all other real property and equipment owned or thereafter
acquired by any New U.S. Borrower or in which any New U.S. Borrower has or at
any time in the future may acquire any right, title or interest, and wherever
located or deemed located to the extent related to or forming a part of the New
U.S. Borrower Mill Assets; provided, that in no event shall the New U.S.
Borrower Fixed Assets include any U.S. Coverage Assets.

"New U.S. Borrower Mill Assets" means, collectively:

(ll)       (i)        that certain mill owned as of the Fourth Amendment
Effective Date by Bowater Alabama, Inc., a Subsidiary of the Original U.S.
Borrower, and located in Coosa Pines, Alabama (the "Coosa Pines Mill"), along
with the real property upon which the Coosa Pines Mill is situated (as more
particularly described on Schedule 1.1(c) hereto, the "Coosa Pines Mill Real
Property");

(ii)       all equipment used in connection with the Coosa Pines Mill and
located at the Coosa Pines Mill Real Property (the "Coosa Pines Mill
Equipment"); and

(iii)      all other rights and assets used for the operation, administration
and maintenance of the Coosa Pines Mill Real Property;

(mm)   (i)        that certain mill owned (directly or beneficially) as of the
Fourth Amendment Effective Date by a Subsidiary of the Original U.S. Borrower,
and located in Grenada, Mississippi (the "Grenada Mill"), along with the real
property upon which the Grenada Mill is situated (as more particularly described
on Schedule 1.1(c) hereto, the "Grenada Mill Real Property");

(ii)       all equipment used in connection with the Grenada Mill and located at
the Grenada Mill Real Property (the "Grenada Mill Equipment"); and

(iii)       all other rights and assets used for the operation, administration
and maintenance of the Grenada Mill Real Property; and

 

(nn)

all operations of the foregoing.

"New U.S. Borrower Mortgages" means those certain mortgages, deeds of trust,
security agreements, subordination agreements or other real property security
documents encumbering the New U.S. Borrower Fixed Assets executed by the
applicable New U.S. Borrower in favor of the U.S. Administrative Agent, for the
ratable benefit of the Secured Parties and the U.S. Secured Parties, as amended,
restated, supplemented or otherwise modified from time to time in form and
substance reasonably satisfactory to the Administrative Agent and the U.S.
Administrative Agent.

"New U.S. Borrower Notes" has the meaning assigned thereto in Section 10.5(h).

"New U.S. Borrower Transactions" means the transfer of the Capital Stock of each
New U.S. Borrower from the Original U.S. Borrower to the Parent in exchange for
the New U.S.

 

33

 



 

--------------------------------------------------------------------------------

-

Borrower Notes, in each case, to the extent permitted pursuant to, and in
accordance with the terms of, this Agreement and the U.S. Credit Agreement.

"New Material Subsidiary" has the meaning assigned thereto in Section 8.10.

"Non-BA Lender" means a Lender that cannot or does not as a matter of policy
accept or purchase Bankers' Acceptances.

"Non-Consenting Lender" has the meaning assigned thereto in Section 2.6.

"Non-Fixed Assets Collateral" means any portion of the Collateral that consists
of assets or property that are not Fixed Assets or timberlands.

"Notes" means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Discount Notes.

"Notice of Account Designation" has the meaning assigned thereto in Section
2.3(b).

"Notice of Borrowing" has the meaning assigned thereto in Section 2.3(a).

"Notice of Conversion/Continuation" has the meaning assigned thereto in Section
4.2.

"Notice of Prepayment" has the meaning assigned thereto in Section 2.4(c).

"Obligations" means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all obligations owing by any
Credit Party (other than the U.S. Borrower) under any Cash Management
Arrangement and (e) all other fees and commissions (including reasonable
attorneys' fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the U.S. Borrower,
the Borrower or any of their respective Subsidiaries to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit, of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

"OFAC" means the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Officer's Compliance Certificate" means a certificate of the chief financial
officer, the treasurer or the assistant treasurer of each of the Borrower and
the Original U.S. Borrower substantially in the form of Exhibit F.

"Operating Lease" means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

"Original U.S. Borrower " has the meaning assigned thereto in the introductory
paragraph hereto.

 

34

 



 

--------------------------------------------------------------------------------

-

"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

"Overadvance Amount" means, as of the Tenth Amendment Effective Date,
$75,000,000; provided, that, unless waived or extended by the Required Agreement
Lenders, such Overadvance Amount shall be reduced in monthly installments on
each of the dates set forth below in the amounts set forth below such that the
remaining Overadvance Amount is set forth opposite the applicable reduction date
set below:

 

Overadvance Amount Reduction Date

Reduction Amount

Remaining Overadvance Amount

December 31, 2008

$2,572,707

$72,427,293

January 31, 2009

$2,572,707

$69,854,586

February 28, 2009

$3,859,060

$65,995,526

March 31, 2009

$3,859,060

$62,136,466

Conversion Date

$62,136,466

$0

 

provided further, that the Overadvance Amount shall be further reduced on the
date of delivery of the certificate delivered pursuant to Section 8.10(f)(i)(J)
by an amount equal to the difference (based on the Dollar Amount) between (a)
C$70,000,000 less (b) the Permitted Secured Indebtedness (it being understood
and agreed that such reduction shall be applied to reduce the remaining
scheduled reductions of the Overadvance Amount set forth above in inverse order
of such remaining scheduled reductions).

 

"Parent" means AbitibiBowater Inc., a Delaware corporation f/k/a Alpha-Bravo
Holdings, Inc.

"Parent Guarantor" means (a) the U.S. Borrower, as guarantor pursuant to Article
XI hereof, and (b) each other direct or indirect parent company of the Borrower
that (i) has previously provided a guaranty of the Obligations or (ii) hereafter
becomes a guarantor pursuant to Section 8.10(c).

"Parent Guaranty Agreements" means each unconditional guaranty agreement
executed by the Parent Guarantors in favor of the Administrative Agent for the
ratable benefit of the Secured Parties, as amended, restated, supplemented or
otherwise modified from time to time.

"Parent Overhead Expenses" means (a) accounting and auditing costs and expenses
incurred by the Parent in the ordinary course of its business in connection with
preparing financial reports and tax filings; (b) customary fees and expenses
payable to the SEC and other reasonable and customary costs and expenses payable
in connection with the Parent being a publicly traded company (including,
without limitation, reasonable and customary fees and

 

35

 



 

--------------------------------------------------------------------------------

-

expenses required to be paid for professional and regulatory compliance); (c)
reasonable and customary legal fees and expenses required for the corporate
maintenance of the Parent and the U.S. Borrower and its Subsidiaries; (d)
reasonable and customary director fees; (e) reasonable and customary costs and
expenses payable for director and officer insurance; (f) transfer agent fees
payable in connection with Capital Stock of the Parent; and (g) franchise taxes
and other fees payable to the jurisdiction of incorporation or qualification of
the Parent incurred in the ordinary course of conducting its business; provided
that in no event shall Parent Overhead Expenses include management fees,
salaries, bonuses, debt service and dividends and other distributions in respect
of the Capital Stock of the Parent.

"Participant" has the meaning assigned thereto in Section 14.10(d).

"Participating Member State" means each state so described in any EMU
Legislation.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the U.S. Borrower or any
of its Subsidiaries or any of their ERISA Affiliates or (b) has at any time
within the preceding six (6) years been maintained for the employees of the U.S.
Borrower or any of its Subsidiaries or any of their current or former ERISA
Affiliates which the U.S. Borrower or any of its Subsidiaries or any of their
ERISA Affiliates sponsors, maintains, or to which it makes, is making or is
obligated to make, contributions.

"Permitted Acquisition" means any investment by the U.S. Borrower or any of its
Subsidiaries in the form of the acquisition of all or substantially all of the
business or assets, or any portion of the business or assets that constitutes a
line of business, a business unit or a division (whether by the acquisition of
Capital Stock, assets or any combination thereof), of any other Person (which
acquisition (a) was permitted prior to the Tenth Amendment Effective Date or (b)
is permitted on or after the Tenth Amendment Effective Date if consented to by
the Required Lenders pursuant to Section 14.2).

"Permitted Currency" means Dollars and Canadian Dollars or each such currency,
as the context requires.

"Permitted Liens" means the Liens permitted pursuant to Section 10.2.

"Permitted Secured Indebtedness" has the meaning set forth in Section
8.10(f)(i)(J).

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

"Policy Sublimit" means the maximum Dollar amount of the Credit Insurance Policy
against which claims may be made only by the U.S. Borrower or any of its
Subsidiaries (and not by Abitibi, the Parent or any other Subsidiary thereof).

 

36

 



 

--------------------------------------------------------------------------------

-

"Pounds Sterling" means, at any time of determination, the then official
currency of the United Kingdom.

"PPSA" means the Personal Property Security Act as in effect in the provinces of
Ontario, Nova Scotia and New Brunswick, as amended or modified from time to
time.

"Prime Rate" means,

(oo)     with respect to all Revolving Credit Loans denominated in Dollars, at
any time, the rate of interest per annum publicly announced from time to time by
the Administrative Agent as its prime rate for Dollar commercial loans made in
Canada; and

(pp)     with respect to all Swingline Loans denominated in Dollars, at any
time, the rate of interest per annum publicly announced from time to time by the
Swingline Lender as its prime rate for Dollar commercial loans made in Canada.

Each change in the Prime Rate shall be effective as of the opening of business
on the day such change in such prime rate occurs. The parties hereto acknowledge
that the rate announced publicly by the Administrative Agent or the Swingline
Lender, as applicable, as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

"Priority Payables" means, with respect to any Person, any amount payable by
such Person which is secured by a Lien in favour of a Governmental Authority
which, in the reasonable good faith credit discretion of the Administrative
Agent, ranks or is capable of ranking prior to or pari passu with the Liens
created by the Security Documents in respect of any Eligible Accounts or
Eligible Inventory, including amounts owing for wages, vacation pay, severance
pay, employee deductions, sales tax, excise tax, Taxes payable pursuant to the
Excise Tax Act (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations including Canadian Pension Plans,
real property tax and other statutory or other claims that have or may have
priority over, or rank pari passu with, such Liens created by the Security
Documents.

"QSPE" means each of the following: (a) Calhoun Note Holdings AT LLC, (b)
Calhoun Note Holdings TI LLC, (c) Bowater Catawba Note Holdings I LLC, (d)
Bowater Catawba Note Holdings II LLC, (e) Bowater Saluda Note Holdings LLC, (f)
Timber Note Holding LLC and (g) any other qualified special purpose entity
created to facilitate the sale and/or the monetization of receivables from the
sale of timberlands pursuant to Section 10.5(g); provided that:

(i)        no portion of the Indebtedness or any other obligations (contingent
or otherwise) of any such Person (1) may be guaranteed by the U.S. Borrower or
any of its Subsidiaries, (2) may be recourse to or obligate the U.S. Borrower or
any of its Subsidiaries in any way or (3) may subject any property or asset of
the U.S. Borrower or any of its Subsidiaries, directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than, in the case
of clauses (1) (solely with respect to guaranties of make whole premiums), (2)
and (3), pursuant to Standard Securitization Undertakings);

 

37

 



 

--------------------------------------------------------------------------------

-

(ii)       the U.S. Borrower and its Subsidiaries may not have any material
contract, agreement, arrangement or understanding with any such Person other
than on terms no less favorable to the U.S. Borrower or any of its Subsidiaries
than those that might be obtained at the time from Persons that are not
Affiliates of the U.S. Borrower or any of its Subsidiaries; and

(iii)      the U.S. Borrower and its Subsidiaries may not (A) have any
obligation to maintain or preserve the financial condition of any such Person or
(B) cause any such Person to achieve certain levels of operating results.

"Québec Collateral Documents" means, collectively, any Deed of Hypothec,
Debenture and Pledge referred to in Section 13.1(b).

"Reallocation Period" means any period (a) commencing upon the date on which the
Loans are reallocated in accordance with Section 4.6(b)(i)(A)(1) and (b)
ending on the date on which (i) the Default or Event of Default which gave rise
to the reallocation noted in clause (a) above has been cured or waived and
(ii) the Loans have been reallocated in accordance with Section 4.6(b)(i)(B).

"Register" has the meaning assigned thereto in Section 14.10(c).

"Reimbursement Obligation" means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person's Affiliates.

"Required Agreement Lenders" means, at any date, any combination of Lenders
having more than fifty percent (50%) of the sum of the aggregate amount of the
Commitment under this Credit Facility or, if the Commitment under this Credit
Facility has been terminated, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit.

"Required Lenders" means, at any date, any combination of Lenders and U.S.
Lenders having more than fifty percent (50%) of the sum of (a) the aggregate
amount of the Commitment under this Credit Facility (or if the Commitment has
been terminated, the aggregate amount of Extensions of Credit under this Credit
Facility) plus (b) the aggregate amount of the commitments under the U.S. Credit
Facility (or, if the commitments under the U.S. Credit Facility have been
terminated, the aggregate amount of the U.S. Extensions of Credit).

"Reserves" means, as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise in good faith
reducing the amount of the Extensions of Credit which would otherwise be
available to the Borrower under the lending formulas provided herein: (a) to
reflect events, conditions, contingencies or risks which, as determined by the
Administrative Agent in good faith, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations, its value or the amount that
might be received by the

 

38

 



 

--------------------------------------------------------------------------------

-

Administrative Agent from the sale or other disposition or realization upon the
Collateral, or (ii) the assets, business or prospects of the Borrower or any of
its Consolidated Subsidiaries or (iii) the security interests and other rights
of the Administrative Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect the
Administrative Agent's good faith belief that any collateral report or financial
information furnished by or on behalf of the Borrower or any of its Consolidated
Subsidiaries to the Administrative Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) in respect of any state
of facts which the Administrative Agent determines in good faith constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at the Administrative Agent's option, be established
(i) to reflect environmental liabilities and (ii) to reflect up to the average
balance for the applicable Settlement Period of commingled accounts receivable
owed by account debtors to the U.S. Borrower and its Subsidiaries but paid to
Abitibi or any of its Subsidiaries net of the average balance for such
applicable Settlement Period of commingled accounts receivable owed by account
debtors to Abitibi and its Subsidiaries but paid to the U.S. Borrower or any of
its Subsidiaries. To the extent that the Administrative Agent may revise the
lending formulas used to determine the Borrowing Base or establish new criteria
or revise existing criteria so as to address any circumstances, condition, event
or contingency in any manner satisfactory to the Administrative Agent, the
Administrative Agent shall not establish a Reserve for the same purpose. The
amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition, or other matter which is the
basis for the Reserve as determined by the Administrative Agent in good faith.

 

"Responsible Officer" means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent and the U.S. Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

"Restricted Subsidiary" means any Person that is a "Restricted Subsidiary"
pursuant to the definition thereof as contained in the Existing Notes as in
effect as of the Closing Date, for so long as such Existing Notes or any
Indebtedness incurred to refinance such Existing Notes is outstanding and
includes provisions restricting the granting of a lien on the capital stock or
indebtedness of such Restricted Subsidiaries.

 

" Revolving Credit Commitment" means:

(a)       as to any Lender (other than the Swingline Lender) at any time, the
amount of the Commitment of such Lender; and

(b)       as to the Swingline Lender (i) at any time during a Reallocation
Period, the amount of the Commitment of the Swingline Lender and (ii) at any
other time, the difference between (A) the amount of the Commitment of the
Swingline Lender less (B) the amount of the Swingline Commitment.

 

"Revolving Credit Commitment Percentage" means, as to any Lender at any time,
the

 

39

 



 

--------------------------------------------------------------------------------

-

ratio of (a) the amount of the Revolving Credit Commitment of such Lender to (b)
the total amount of the Revolving Credit Commitments of all the Lenders.

"Revolving Credit Facility" means the revolving credit facility established
pursuant to Article II.

"Revolving Credit Loan" means (i) any revolving loan made to the Borrower
pursuant to Section 2.1, (b) any BA Loan made to the Borrower pursuant to
Section 2.7 and (c) all such revolving loans collectively as the context
requires.

"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans (other than BA Loans) made by
such Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Sanctioned Entity" shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

"Sanctioned Person" shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/

enforcement/ofac/sdn/index.html, or as otherwise published from time to time.

"Schedule I Lender" means any Lender named on Schedule I to the Bank Act
(Canada).

"Schedule I Reference Banks" means any bank or banks named on Schedule I to the
Bank Act (Canada) as may be agreed from time to time by the Administrative Agent
and the Borrower.

"Schedule II or III Lender" means any Lender named on Schedule II or Schedule
III to the Bank Act (Canada).

"Schedule II or III Reference Banks" means any bank named on Schedule II or
Schedule III to the Bank Act (Canada) as may be agreed from time to time by the
Administrative Agent and the Borrower.

"Secured Parties" means the Administrative Agent, the Lenders, any party to a
Hedging Agreement that was a Lender or an Affiliate of a Lender at the time such
Hedging Agreement

 

40

 



 

--------------------------------------------------------------------------------

-

was executed, and any counterparty to any Cash Management Arrangement that was a
Lender or an Affiliate of a Lender at the time such Cash Management Arrangement
was executed.

"Security Documents" means the collective reference to the Collateral Agreement,
the Québec Collateral Documents, the Guaranty Agreements, the New U.S. Borrower
Mortgages, the Canadian Fixed Asset Mortgages and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

"Settlement Period" means the time period within which commingled accounts
receivable owed by account debtors to the U.S. Borrower and its Subsidiaries, on
the one hand, and Abitibi and its Subsidiaries, on the other hand, are settled
between the U.S. Borrower and Abitibi.

"Seventh Amendment" means that certain Seventh Amendment dated as of June 6,
2008 by and among the Borrower, the Guarantors and the Administrative Agent (on
behalf of itself and the Lenders party thereto).

"Seventh Amendment Effective Date" means June 6, 2008.

"Significant Indebtedness" means Indebtedness (other than the Obligations and
the U.S. Obligations) of the U.S. Borrower and its Subsidiaries the outstanding
principal amount of which is in excess of $25,000,000.

"Sixth Amendment" means that certain Sixth Amendment dated as of May 28, 2008 by
and among the Borrower, the Guarantors and the Administrative Agent (on behalf
of itself and the Lenders party thereto).

"Sixth Amendment Effective Date" means May 28, 2008.

"Solvent" means, as to the U.S. Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.

"Special Agent Advances " shall have the meaning set forth in Section 13.11
hereof.

" Specified Abitibi Indebtedness" means Indebtedness of Abitibi evidenced by the
Credit and Guaranty Agreement dated as of April 1, 2008 by and among
Abitibi-Consolidated Company of Canada, Abitibi and certain affiliates and
subsidiaries thereof, the lenders party thereto and Goldman Sachs Credit
Partners L.P., as administrative agent (as amended, restated, supplemented or
otherwise modified).

 

41

 



 

--------------------------------------------------------------------------------

-

"Specified Existing Notes" means each of the Existing Notes which (a) as of the
Closing Date, matures or is subject to mandatory redemption prior to May 25,
2011 and (b) has an outstanding principal amount, as of the Closing Date, in
excess of $75,000,000. The Specified Existing Notes shall be set forth on
Schedule 1.1(b).

"Specified Non-Recurring Charges" means the non-recurring charges against income
taken by the Original U.S. Borrower during the following periods in the
following amounts:

(qq)     with respect to the fiscal quarter ended March 31, 2007, non-recurring
charges in the amount of $9,500,000;

(rr)      with respect to the fiscal quarter ended June 30, 2007, non-recurring
charges in the amount of $20,000,000;

(ss)      with respect to the fiscal quarter ended September 30, 2007,
non-recurring charges in the amount of $46,000,000;

(tt)       with respect to the fiscal quarter ending December 31, 2007,
non-recurring charges consisting of the following, without duplication, (i)
severance expenses of the Original U.S. Borrower, (ii) merger costs incurred
with respect to the Combination and (iii) other mill closure costs, in each
case, taken during such quarter, in an aggregate amount to be determined in
accordance with GAAP, but not to exceed $100,000,000; and

(uu)     with respect to the fiscal quarter ending March 31, 2008, non-recurring
charges consisting of the following, without duplication, (i) severance expenses
of the Original U.S. Borrower, (ii) merger costs incurred with respect to the
Combination and (iii) other mill closure costs, in each case, taken during such
quarter, in an aggregate amount to be determined in accordance with GAAP, but
not to exceed $100,000,000 less the amount of Specified Non-Recurring Charges
taken pursuant to clause (d) above with respect to the fiscal quarter ended
December 31, 2007;

provided that, notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, for purposes of calculating the
Consolidated Senior Secured Leverage Ratio and the interest coverage ratio as
set forth in Section 9.2, such non-recurring charges shall be excluded from the
non-recurring charges included in clause (b)(v) of the definition of
Consolidated EBITDA.

"Stamping Fee" has the meaning assigned thereto in Section 2.7(k).

"Standard Securitization Undertakings" means, collectively, (i) customary
arms-length servicing obligations (together with any related performance
guaranties), (ii) obligations (together with any related performance guaranties)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentation (in each case unrelated to the collectibility of
receivables or creditworthiness of the associated account debtors), (iii)
representations, warranties, covenants and indemnities (together with any
related performance guaranties) of a type that are reasonably customary in
accounts receivable securitizations and (iv) in the case of a QSPE, a guarantee
by the U.S. Borrower or its Subsidiaries of any make whole premium (but not any
principal or interest) on Indebtedness of such QSPE.

 

42

 



 

--------------------------------------------------------------------------------

-

"Subordinated Indebtedness" means the collective reference to any Indebtedness
of the U.S. Borrower or any of its Subsidiaries subordinated in right and time
of payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent and the U.S.
Administrative Agent.

"Subsidiary" means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other persons or governing body performing similar
functions of such corporation, partnership, limited liability company or other
entity is at the time directly or indirectly owned or controlled by such Person
and/or one or more Subsidiaries of such Person (irrespective of whether, at the
time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency); provided, however,
notwithstanding the foregoing, the terms "Subsidiary" or "Subsidiaries":

(vv)     shall include (i) all Subsidiaries of the Original U.S. Borrower (other
than those noted in clause (b) below) and (ii) all Subsidiaries of each New U.S.
Borrower; and

 

(ww)

shall exclude (i) all QSPEs and (ii) all of the Abitibi Entities.

Unless otherwise qualified, references to "Subsidiary" or "Subsidiaries" herein
shall refer to those of the U.S. Borrower.

"Subsidiary Borrower" means any Domestic Subsidiary of the Borrower that is
designated as a borrower under this agreement in accordance with the terms of
Section 4.14.

"Subsidiary Guarantors" means each direct or indirect Material Subsidiary of the
Borrower which becomes a party to the Subsidiary Guaranty Agreement in
accordance with Section 8.10(a).

"Subsidiary Guaranty Agreement" means each unconditional guaranty agreement
executed by the Subsidiary Guarantors in favor of the Administrative Agent for
the ratable benefit of the Secured Parties, substantially in the form of Exhibit
H, as amended, restated, supplemented or otherwise modified from time to time.

"Supplemental New U.S. Borrower Mortgage" means that certain Agreement of
Subordination and Attornment, dated as of May 15, 2008, executed by The
Industrial Development Board of the City of Childersburg, a public corporation
duly organized and existing under the laws of the State of Alabama (such Person,
the "Coosa Pines IDB"), in the Coosa Pines Mill or Coosa Pines Real Property to
the interests of the Administrative Agent and the U.S. Administrative Agent
therein, executed by the Coosa Pines IDB in favor of the U.S. Administrative
Agent, for the ratable benefit of the Secured Parties and the U.S. Secured
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

"Swingline Commitment" means the lesser of (a) Ten Million Dollars
($10,000,000)and (b) the Commitment.

 

43

 



 

--------------------------------------------------------------------------------

-

"Swingline Facility" means the swingline facility established pursuant to
Section 2.2.

"Swingline Lender" means Bank of Montreal in its capacity as swingline lender
hereunder.

"Swingline Loan" means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

"Swingline Note" means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

"Swingline Termination Date" means the first to occur of (a) the resignation or
removal of the Swingline Lender in accordance with Section 13.10 (except to the
extent the Swingline Lender is replaced with a successor Swingline Lender,
reasonably acceptable to the Borrower and the Administrative Agent (such
approvals not to be unreasonably withheld or delayed), prior to the
effectiveness of such resignation) and (b) the Maturity Date.

"Synthetic Lease " means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Tenth Amendment" means that certain Tenth Amendment and Waiver dated as of the
Tenth Amendment Effective Date by and among the Borrower, the Parent, the
Guarantors and the Administrative Agent (on behalf of itself and the Lenders and
the U.S. Lenders party thereto).

"Tenth Amendment Consenting Lenders" means, collectively, each of the Lenders
that consented to the Tenth Amendment by 5:00 p.m. on November 13, 2008
(together with each such Lender's successors and permitted assignees).

"Tenth Amendment Effective Date" means November 12, 2008.

"Termination Event" means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a "Reportable
Event" described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the U.S. Borrower or any
of its Subsidiaries or any of their ERISA Affiliates from a Pension Plan during
a plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a

 

44

 



 

--------------------------------------------------------------------------------

-

termination, under Section 4041 of ERISA or similar provision of other
Applicable Law, if the plan assets are not sufficient to pay all plan
liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
other applicable Governmental Authority under other Applicable Law, or (e) any
other event or condition which would constitute grounds under Section 4042(a) of
ERISA or other Applicable Law for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 412 of the Code or Section 302 of ERISA or the provisions of
any other Applicable Law, or (g) the partial or complete withdrawal of the U.S.
Borrower or any of its Subsidiaries or of any of their ERISA Affiliates from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (h) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under Section
4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (j) the termination of a
Canadian Pension Plan, the filing of a notice of intent to terminate a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination, under Applicable Law, if the plan assets are not sufficient to pay
all plan liabilities, or (k) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Canadian Pension Plan by any
applicable Governmental Authority under Applicable Law, or (l) any other event
or condition which would constitute grounds under Applicable Law for the
termination of, or the appointment of a trustee to administer, any Canadian
Pension Plan, or (m) the partial or complete withdrawal of the U.S. Borrower or
any of its Subsidiaries from a Canadian Multiemployer Plan if withdrawal
liability is asserted by such plan, or (n) any event or condition which results
in the reorganization or insolvency of a Canadian Multiemployer Plan, or (o) any
event or condition which results in the termination of a Canadian Multiemployer
Plan or the institution by any Governmental Authority of proceedings to
terminate a Canadian Multiemployer Plan.

"Termination Value" means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

"Third Amendment" means that certain Third Amendment and Waiver dated as of
Third Amendment Effective Date by and among the Borrower, the Guarantors and the
Administrative Agent (on behalf of itself and the Lenders party thereto).

"Third Amendment Effective Date" means February 25, 2008.

"United Kingdom" means the United Kingdom of Great Britain and Northern Ireland.

"U.S. Administrative Agent" means Wachovia Bank, National Association in its
capacity as the administrative agent under the U.S. Credit Agreement.

 

45

 



 

--------------------------------------------------------------------------------

-

"U.S. Borrower" means, collectively, the New U.S. Borrowers and the Original
U.S. Borrower.

"U.S. Borrower Guaranty" means the unconditional guaranty of the payment of the
Obligations of the Borrower under Article XI of this Agreement.

"U.S. Borrowing Base" means the "Borrowing Base" as defined in the U.S. Credit
Agreement.

"U.S. Borrowing Base Certificate" means a "Borrowing Base Certificate" as
defined in the U.S. Credit Agreement.

"U.S. Borrowing Limit" means the "Borrowing Limit" as defined in the U.S. Credit
Agreement.

"U.S. Collateral" means the "Collateral" as defined in the U.S. Credit
Agreement.

"U.S. Collateral Agreement" means the "Collateral Agreement" as defined in the
U.S. Credit Agreement.

"U.S. Commitment" means the "Commitment" (as defined in the U.S. Credit
Agreement) of all the U.S. Lenders.

"U.S. Coverage Assets" means the "Coverage Assets" as defined in the U.S. Credit
Agreement.

"U.S. Credit Agreement" means that certain credit agreement dated as of the
Closing Date by and among the U.S. Borrower, as borrower, the lenders party
thereto, as lenders, and the U.S. Administrative Agent, as administrative agent.

" U.S. Credit Facility" means that certain revolving credit facility established
pursuant to the U.S. Credit Agreement.

"U.S. Credit Party" means the U.S. Borrower and each U.S. Subsidiary Guarantor.

"U.S. Extensions of Credit" means the "Extensions of Credit" as defined in the
U.S. Credit Agreement.

"U.S. Lender" means any "Lender" as defined in the U.S. Credit Agreement.

"U.S. Loans" means "Loans" as defined in the U.S. Credit Agreement.

"U.S. Maturity Date" means the "Maturity Date" as defined in the U.S. Credit
Agreement.

"U.S. Non-Fixed Assets Collateral" means any portion of the U.S. Collateral that
consists of assets or property that are not Fixed Assets or timberlands.

"U.S. Obligations" means the "Obligations" as defined in the U.S. Credit
Agreement.

 

46

 



 

--------------------------------------------------------------------------------

-

"U.S. Overadvance Amount" means the "Overadvance Amount" as defined in the U.S.
Credit Agreement.

"U.S. Parent Guaranty Agreement" means the "Parent Guaranty Agreement" as
defined in the U.S. Credit Agreement.

"U.S. Pro Rata Percentage" means, as of any date of determination, the
percentage obtained by the following formula:

 

(a)       the aggregate U.S. Commitment applicable to all U.S. Lenders as of
11:00 a.m. on such date of determination

 

divided by

 

(b)       the sum of (i) the aggregate U.S. Commitment applicable to all U.S.
Lenders as of 11:00 a.m. on such date of determination plus (ii) the aggregate
Commitment applicable to all Lenders as of 11:00 a.m. on such date of
determination.

"U.S. Required Agreement Lenders" means the "Required Agreement Lenders" as
defined in the U.S. Credit Agreement.

"U.S. Secured Parties" means the "Secured Parties" as defined in the U.S. Credit
Agreement.

"U.S. Subsidiary Guarantors" means the "Subsidiary Guarantors" as defined in the
U.S. Credit Agreement.

"United States" means the United States of America.

"Value" means, with respect to Inventory, the lower of (a) cost computed (i) on
a last-in first-out basis in accordance with GAAP in the case of Inventory
manufactured at the Original U.S. Borrower's Catawba and Calhoun mills and (ii)
on a first-in first-out basis in accordance with GAAP with respect to all other
Inventory or (b) market value; provided that, for purposes of the calculation of
the Borrowing Base, (i) the value of the Inventory shall not include: (A)
intercompany profit or (B) write-ups or write-downs in value with respect to
currency exchange rates and (ii) notwithstanding anything to the contrary
contained in this Agreement, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by the Administrative Agent.

"Wholly-Owned" means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the U.S. Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for (a) directors' qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the U.S. Borrower
and (b) the Exchangeable Shares).

SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural

 

47

 



 

--------------------------------------------------------------------------------

-

forms of the terms defined, (b) whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms, (c) the
words "include", "includes" and "including" shall be deemed to be followed by
the phrase "without limitation", (d) the word "will" shall be construed to have
the same meaning and effect as the word "shall", (e) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (g) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including;" the words "to" and "until" each mean
"to but excluding;" and the word "through" means "to and including", and (l)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b) and (d), except as otherwise
specifically prescribed herein.

SECTION 1.4    PPSA and CCQ Terms. Terms defined in the PPSA or the CCQ in
effect on the Closing Date and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.
Subject to the foregoing, the terms "PPSA" and "CCQ " refer, as of any date of
determination, to the PPSA or the CCQ, as applicable, then in effect.

SECTION 1.5   Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

SECTION 1.6   References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions,

 

48

 



 

--------------------------------------------------------------------------------

-

supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

SECTION 1.9   Amount Of Obligations. Unless otherwise specified, for purposes of
this Agreement, any determination of the amount of any outstanding Loans, L/C
Obligations or other Obligations or the amount of the Borrowing Base or any
component thereof shall be based upon the Dollar Amount of such outstanding
Loans, L/C Obligations or other Obligations or Borrowing Base or component
thereof.

ARTICLE II

 

REVOLVING CREDIT FACILITY

SECTION 2.1   REVOLVING CREDIT LOANS. SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY BA LOAN,
SECTION 2.7), AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS IN ANY
PERMITTED CURRENCY TO THE BORROWER FROM TIME TO TIME FROM THE CLOSING DATE
THROUGH, BUT NOT INCLUDING, THE MATURITY DATE AS REQUESTED BY THE BORROWER IN
ACCORDANCE WITH THE TERMS OF SECTION 2.3; PROVIDED, THAT (A) THE AGGREGATE
PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING CREDIT LOANS, AFTER GIVING EFFECT
TO ANY AMOUNT REQUESTED, SHALL NOT EXCEED THE BORROWING LIMIT AND (B) THE
PRINCIPAL AMOUNT OF OUTSTANDING REVOLVING CREDIT LOANS FROM ANY LENDER SHALL NOT
AT ANY TIME EXCEED AN AMOUNT EQUAL TO SUCH LENDER'S COMMITMENT LESS SUCH
LENDER'S REVOLVING CREDIT COMMITMENT PERCENTAGE OF OUTSTANDING L/C OBLIGATIONS
LESS SUCH LENDER'S COMMITMENT PERCENTAGE OF THE SWINGLINE COMMITMENT. EACH
REVOLVING CREDIT LOAN BY A LENDER SHALL BE IN A PRINCIPAL AMOUNT EQUAL TO SUCH
LENDER'S REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE AGGREGATE PRINCIPAL
AMOUNT OF REVOLVING CREDIT LOANS REQUESTED ON SUCH OCCASION IN THE PERMITTED
CURRENCY REQUESTED BY THE BORROWER. SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE BORROWER MAY BORROW, REPAY AND REBORROW REVOLVING CREDIT LOANS HEREUNDER
UNTIL THE MATURITY DATE.

 

49

 



 



--------------------------------------------------------------------------------




 

 

SECTION 2.2

 

Swingline Loans.

(a)       Availability. Subject to the terms and conditions of this Agreement
and so long as the Swingline Lender has not received notice of a Default or an
Event of Default in the manner consistent with the requirements of Section
13.10(b) and which such Default or Event of Default has not been waived by the
Required Lenders, the Required Agreement Lenders or the Lenders, as applicable,
the Swingline Lender agrees to make Swingline Loans, including by way of an
overdraft (after giving effect to all applicable netting arrangements entered
into with the Swingline Lender respecting accounts subject to any deposit
account control agreements executed in connection herewith) in any account of
the Borrower maintained with the Swingline Lender, in any Permitted Currency to
the Borrower from time to time from the Closing Date through, but not including,
the Swingline Termination Date; provided, that the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (i) the Borrowing Limit and (ii) the Swingline
Commitment.

 

(b)

Refunding .

(i)        Swingline Loans shall be refunded by the Lenders in the applicable
Permitted Currency on demand by the Swingline Lender with notice to the
Administrative Agent only following the occurrence and during the continuance of
an Event of Default; provided that the Lenders shall not be required to refund
any Swingline Loan extended by the Swingline Lender to the Borrower after the
occurrence and during the continuance of a Default or an Event of Default of
which the Swingline Lender has received notice in the manner consistent with the
notice requirements of Section 13.10(b) and which such Default or Event of
Default has not been waived by the Required Lenders, the Required Agreement
Lenders or the Lenders, as applicable. Such refundings shall be made by the
Lenders by way of a Revolving Credit Loan in accordance with their respective
Commitment Percentages (which Revolving Credit Loan shall bear interest based
upon (1) the Canadian Prime Rate with respect to any Swingline Loan denominated
in Canadian Dollars and (2) the Base Rate with respect to any Swingline Loan
denominated in Dollars). Each Lender shall fund its respective Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon any such demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender's obligation to fund its respective Commitment
Percentage of a Swingline Loan shall be affected by any other Lender's failure
to fund its Commitment Percentage of a Swingline Loan, nor shall any Lender's
Commitment Percentage be increased as a result of any such failure of any other
Lender to fund its Commitment Percentage of a Swingline Loan.

(ii)       The Borrower shall pay to the Swingline Lender on demand, in the
applicable Permitted Currency, with notice to the Administrative Agent, the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient

 

50

 



 

--------------------------------------------------------------------------------

-

to repay in full the outstanding Swingline Loans requested or required to be
refunded. In addition, the Borrower hereby authorizes the Administrative Agent
to charge any account maintained by the Borrower with the Swingline Lender (up
to the amount available therein) in order to immediately pay the Swingline
Lender the amount of such Swingline Loans to the extent amounts received from
the Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages (unless the amounts so recovered by or on
behalf of the Borrower pertain to a Swingline Loan extended after the occurrence
and during the continuance of a Default or an Event of Default of which the
Swingline Lender has received notice in the manner consistent with the notice
requirements of Section 13.10(b) and which such Default or Event of Default has
not been waived by the Required Lenders, the Required Agreement Lenders or the
Lenders, as applicable).

(iii)      Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V at the time of such refunding; provided that the Lenders shall not be
required to refund any Swingline Loan extended by the Swingline Lender to the
Borrower after the occurrence and during the continuance of a Default or an
Event of Default of which the Swingline Lender has received notice in the manner
consistent with the notice requirements of Section 13.10(b) and which such
Default or Event of Default has not been waived by the Required Lenders, the
Required Agreement Lenders or the Lenders, as applicable. Further, each Lender
agrees and acknowledges that if, prior to the refunding of any outstanding
Swingline Loans pursuant to this Section, one of the events described in Section
12.1(i) or (j) shall have occurred, each Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided participating
interest in the Swingline Loan to be refunded (in lieu of its obligation to
refund a Swingline Loan under clause (i) above) in an amount equal to its
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds in the applicable Permitted Currency, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount. Whenever, at any time after the Swingline Lender
has received from any Lender such Lender's participating interest in a Swingline
Loan, the Swingline Lender receives any payment on account thereof, the
Swingline Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender's participating interest was
outstanding and funded).

 

 

 

51

 



 

--------------------------------------------------------------------------------

               SECTION 2.3     Procedure For Advances Of Revolving Credit Loans
And Swingline Loans.

 

(a)       Requests for Borrowing. The Borrower shall give the Administrative
Agent and, with respect to each Swingline Loan (other than a Swingline Loan made
by way of overdraft), the Swingline Lender irrevocable prior written notice
substantially in the form of Exhibit B (a "Notice of Borrowing") not later than
12:00 p.m. (i) on the same Business Day as each Canadian Prime Rate Loan, each
Base Rate Loan and each Swingline Loan, (ii) at least one (1) Business Day
before each BA Loan and (iii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day; (B) the applicable Permitted Currency
with respect to such borrowing; (C) the amount of such borrowing, which shall
be, (1) with respect to Canadian Prime Rate Loans (other than Swingline Loans)
in an aggregate principal amount of C$1,000,000 or a whole multiple of C$500,000
in excess thereof, (2) with respect to Base Rate Loans (other than Swingline
Loans) in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof, (3) with respect to BA Loans in an aggregate
principal amount of C$1,000,000 or a whole multiple of C$500,000 in excess
thereof, (4) with respect to LIBOR Rate Loans denominated in Canadian Dollars in
an aggregate principal amount of C$3,000,000 or a whole multiple of C$1,000,000
in excess thereof, (5) with respect to LIBOR Rate Loans denominated in Dollars
in an aggregate principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof and (6) with respect to Swingline Loans in any amount of
Canadian Dollars or Dollars (as applicable); (D) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan; (E) in the case of a Revolving Credit
Loan whether the Loans are to be LIBOR Rate Loans, Canadian Prime Rate Loans,
Base Rate Loans or BA Loans; and (E) in the case of a LIBOR Rate Loan or any BA
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
Notice of Borrowing.

(b)       Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date for any Loan (including any BA Loan),
(i) each Lender will make available to the Administrative Agent, for the account
of the Borrower, at the Administrative Agent's Office in funds immediately
available to the Administrative Agent, such Lender's Revolving Credit Commitment
Percentage of the Revolving Credit Loans (including any BA Loan) to be made on
such borrowing date (provided that, without limiting anything to the contrary
contained herein, BA Loans shall be subject to all disbursement provisions of
Section 2.7) and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the Administrative
Agent's Office in funds immediately available to the Administrative Agent, the
Swingline Loans (other than a Swingline Loan made by way of overdraft) to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent (or with respect to Swingline Loans made by way of
overdraft, the Swingline Lender) to disburse the proceeds of each borrowing
requested pursuant to this Section in immediately available funds by crediting
or wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C (a "Notice of Account
Designation") delivered by the Borrower to the Administrative Agent (or as may
be otherwise agreed upon by the Borrower and the Administrative Agent or, with
respect to Swingline Loans made by way of overdraft, the Swingline Lender) from
time to time. Subject to Section 4.7 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Loan (including any
BA Loan) requested pursuant to this Section to the extent that (i) with respect
to any Revolving Credit Loan (including any BA Loan), any Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of

 

52

 



 

--------------------------------------------------------------------------------

-

such Revolving Credit Loan (including any BA Loan) or (ii) with respect to any
Swingline Loan, the Swingline Lender has not made available to the
Administrative Agent such Swingline Loan. Revolving Credit Loans to be made for
the purpose of refunding Swingline Loans shall be made by the Lenders as
provided in Section 2.2(b).

(c)       Notwithstanding the foregoing, any check, payment instruction or debit
authorization drawn on or made to the Swingline Lender by the Borrower resulting
in an overdraft in any account maintained by the Swingline Lender subject to any
deposit account control agreements executed in connection herewith will be
deemed to be a request (an "Overdraft Request") for a Swingline Loan to be made
in an amount sufficient to cover such overdraft. Notwithstanding the foregoing,
the notice required in this Section shall not be required in connection with any
Overdraft Request and all Overdraft Requests shall be funded as Swingline Loans
by the Swingline Lender to the Borrower as agreed to by the Swingline Lender and
the Borrower in accordance with Section 2.2(a).

SECTION 2.4   Repayment And Prepayment Of Revolving Credit Loans And Swingline
Loans.

(a)       Repayment on Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.

 

(b)

Mandatory Prepayments.

(i)         Borrowing Limit. If at any time (as determined by the Administrative
Agent under Section 2.4(b)(iv), which determination shall be conclusive absent
manifest error):

(A)      solely because of currency fluctuation, the outstanding principal
amount of all Revolving Credit Loans plus the sum of the Swingline Commitment
and all outstanding L/C Obligations exceeds one hundred and five percent (105%)
of the Borrowing Limit (including, without limitation, (1) upon a reduction of
the Overadvance Amount pursuant to the definition thereof or Section 8.2(b) or
otherwise, (2) pursuant to Section 8.2(b) or (3) as otherwise required by the
terms of this Agreement); or

 

(B)      for any other reason, the outstanding principal amount of all Revolving
Credit Loans plus the sum of the Swingline Commitment and all outstanding L/C
Obligations exceeds the Borrowing Limit (including, without limitation, (1) upon
a reduction of the Overadvance Amount pursuant to the definition thereof or
Section 8.2(b) or otherwise, (2) pursuant to Section 8.2(b) or (3) as otherwise
required by the terms of this Agreement);

 

53

 



 

--------------------------------------------------------------------------------

-

then, in each such case, the Borrower agrees to repay (x) if such excess results
from a change to the Asset Coverage Amount, within three (3) Business Days
following the delivery of the applicable financial statements resulting in such
change or (y) in any other circumstance, immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans
(other than Bankers' Acceptances and BA Loans) and third, with respect to any
Letters of Credit, Bankers' Acceptances or BA Loans then outstanding, a payment
of cash collateral into a cash collateral account opened by the Administrative
Agent, for the benefit of the Lenders in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit, Bankers' Acceptances or
BA Loans (such cash collateral to be applied in accordance with Section 2.5(b)
or Section 12.2(b)).

(ii)       Excess Swingline Loans. If at any time (as determined by the
Administrative Agent or the Swingline Lender under Section 2.4(b)(iv), which
determination shall be conclusive absent manifest error) the outstanding amount
of all Swingline Loans exceeds the Swingline Commitment, then, in each such
case, the Borrower agrees to repay, immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Swingline Lender, Swingline Loans in an amount equal to such excess;
provided that if such excess is solely as a result of currency fluctuations the
Borrower shall only be required to make such payment to the extent that the
outstanding amount of all Swingline Loans exceeds one hundred and five percent
(105%) of the Swingline Commitment.

(iii)      Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.4(b)(iv), which determination shall be
conclusive absent manifest error) the outstanding amount of all L/C Obligations
exceeds the L/C Commitment, then, in each such case, the Borrower shall make a
payment of cash collateral into an account opened by the Administrative Agent,
for the benefit of itself and the Lenders, in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit (such cash
collateral to be applied in accordance with Section 12.2(b)); provided that if
such excess is solely as a result of currency fluctuations the Borrower shall
only be required to make such payment of cash collateral to the extent that the
outstanding amount of all L/C Obligations exceeds one hundred and five percent
(105%) of the L/C Commitment.

(iv)      Testing. The Borrower's compliance with this Section 2.4(b) shall be
tested only at each Determination Time.

(v)       Additional Mandatory Prepayments. In addition to the foregoing, the
Borrower shall prepay the Loans in accordance with Section 8.2(b).

(c)       Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior

 

54

 



 

--------------------------------------------------------------------------------

-

written notice to the Administrative Agent substantially in the form of
Exhibit D (a "Noticeof Prepayment") given not later than 12:00 p.m. (i) on the
same Business Day as the prepayment of each Canadian Prime Rate Loan and each
Base Rate Loan (including, in each case, each Swingline Loan), (ii) at least one
(1) Business Day before the prepayment of each BA Loan and (iii) at least three
(3) Business Days before the prepayment of each LIBOR Rate Loan, specifying the
date and amount of prepayment, the applicable Permitted Currency in which such
prepayment is denominated and whether the prepayment is of Canadian Prime Rate
Loans, Base Rate Loans, BA Loans, LIBOR Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of C$1,000,000 or a whole multiple
of C$500,000 in excess thereof with respect to Canadian Prime Rate Loans (other
than Swingline Loans), $1,000,000 or a whole multiple of $500,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans),
C$1,000,000 or a whole multiple of C$500,000 in excess thereof with respect to
BA Loans, C$3,000,000 or a whole multiple of C$1,000,000 in excess thereof with
respect to LIBOR Rate Loans denominated in Canadian Dollars, $3,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate Loans
denominated in Dollars, C$100,000 or a whole multiple of C$100,000 in excess
thereof with respect to Swingline Loans denominated in Canadian Dollars and
$100,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans denominated in Dollars. A Notice of Prepayment received after
12:00 p.m. shall be deemed received on the next Business Day. Notwithstanding
the foregoing, the notices required in this Section shall not be required for
any prepayment of Swingline Loans prepaid by way of netting arrangements entered
into by the Swingline Lender with the Borrower in the administration of accounts
subject to any deposit account control agreement executed in connection herewith
and maintained with the Swingline Lender.

 

(d)

Limitation on Prepayment of LIBOR Rate Loans and BA Loans.

(i)        The Borrower may not prepay any LIBOR Rate Loan on any day other than
on the last day of the Interest Period applicable thereto unless such prepayment
is accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

(ii)       Notwithstanding Section 2.4(c) above, the Borrower may not prepay any
BA Loan on any day other than on the last day of the Interest Period applicable
thereto; provided that, notwithstanding anything to the contrary contained in
this Agreement, if at any time any Bankers' Acceptances are required to be
prepaid prior to their maturity, the Borrower shall be required to deposit the
amount of such prepayment in a cash collateral account with the Administrative
Agent until the date of maturity of such Bankers' Acceptances. Such cash
collateral account shall be under the sole control of the Administrative Agent.
Except as contemplated hereby, neither the Borrower nor any Person claiming on
behalf of the Borrower shall have any right to any of the cash in such cash
collateral account. The Administrative Agent shall apply the cash held in such
cash collateral account to the face amount of such Bankers' Acceptances at
maturity whereupon any cash remaining in such cash collateral account shall be
released by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided

 

55

 



 

--------------------------------------------------------------------------------

-

herein, such Bankers' Acceptances shall not be considered to be outstanding for
any purpose hereunder, including, without limitation, calculation of Average
Utilization and availability under the Borrowing Limit.

(e)       Hedging Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower's obligations under any Hedging
Agreement.

 

SECTION 2.5

 

Permanent Reduction of the Commitment.

 

(a)       Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty, (i)
the entire Commitment at any time or (ii) portions of the Commitment, from time
to time, in an aggregate principal amount not less than $5,000,000 or any whole
multiple of $5,000,000 in excess thereof. Any reduction of the Commitment shall
be applied to the Commitment of each Lender according to its Commitment
Percentage. All commitment fees accrued until the effective date of any
permanent reduction of the Commitment shall be paid on the effective date of
such permanent reduction.

(b)       Mandatory Reduction. The Borrower shall permanently reduce the
Commitment, without duplication, (i) as and when the Overadvance Amount is
reduced pursuant to, and in accordance with, the definition of "Overadvance
Amount" (such reduction to be made on a dollar-for-dollar basis) and (ii)
pursuant to, and in accordance with, Section 8.2(b) (including, without
limitation, in connection with the reduction of the Overadvance Amount in
accordance with Section 8.2(b)). Any reduction of the Commitment shall be
applied to the Commitment of each Lender according to its Commitment Percentage.
All commitment fees accrued until the effective date of any permanent reduction
of the Commitment shall be paid on the effective date of such permanent
reduction.

(c)       Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section or Section 8.2(b) shall be accompanied by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans,
Swingline Loans and L/C Obligations, as applicable, after such reduction to the
Commitment as so reduced and if the Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 12.2(a). Any reduction of the Commitment to
zero shall be accompanied by payment of all outstanding Revolving Credit Loans
and Swingline Loans (and furnishing of cash collateral for all L/C Obligations)
and shall result in the termination of the Commitment and the Credit Facility.
Such cash collateral shall be applied in accordance with Section 12.2(b). If the
reduction of the Commitment requires the repayment of any LIBOR Rate Loan or any
BA Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9 hereof; provided that, notwithstanding anything to the
contrary contained in this Agreement, if at any time any Bankers' Acceptances
are prepaid prior to their maturity, the Borrower shall be required to deposit
the amount of such prepayment in a cash collateral account with the
Administrative Agent until the date of maturity of such Bankers' Acceptances.
Such cash collateral account shall be under the sole control of the
Administrative Agent. Except as

 

56

 



 

--------------------------------------------------------------------------------

-

contemplated hereby, neither the Borrower nor any Person claiming on behalf of
the Borrower shall have any right to any of the cash in such cash collateral
account. The Administrative Agent shall apply the cash held in such cash
collateral account to the face amount of such Bankers' Acceptances at maturity
whereupon any cash remaining in such cash collateral account shall be released
by the Administrative Agent to the Borrower. Upon deposit of such cash
collateral as provided herein, such Bankers' Acceptances shall not be considered
to be outstanding for any purpose hereunder, including, without limitation,
calculation of Average Utilization and availability under the Borrowing Limit.

 

SECTION 2.6

 

Termination of Credit Facility.

 

(a)       The Credit Facility shall terminate on the earliest of: (i) May 30,
2007 (it being agreed by all parties hereto that, as of the Seventh Amendment
Effective Date, such date has been extended to June 5, 2009), (ii) the date of
termination by the Borrower pursuant to Section 2.5, (iii) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 12.2(a), (iv) the date which is ninety-one (91) days prior to the then
current maturity date of any Specified Existing Note if on the date which is one
hundred twenty (120) days prior to the then current maturity date of such
Specified Existing Note either (A) the remaining outstanding principal balance
thereof (excluding any such balance as to which sums have been set aside for the
payment thereof pursuant to any defeasance or sinking fund or escrow arrangement
or similar provisions) is in excess of $75,000,000 or (B) the Aggregate Credit
Exposure is in excess of $100,000,000 and the outstanding principal balance of
such Specified Existing Note (excluding any such balance as to which sums have
been set aside for the payment thereof pursuant to any defeasance or sinking
fund or escrow arrangement or similar provisions) has not been paid in full; or
(v) the date which is ninety-one (91) days prior to the then current maturity
date of any Indebtedness permitted pursuant to Section 12.1(o)(iii) if, on the
date which is one hundred twenty (120) days prior to the then current maturity
date of such Indebtedness, such Indebtedness has not been paid in full in
accordance with the terms of this Agreement or extended or refinanced such that
the maturity of such Indebtedness is more than ninety-one (91) days after May
27, 2009 (as such date may be extended pursuant to Section 2.6(b)); provided,
that, on an annual basis the Borrower shall be entitled to request an extension
of the Credit Facility upon the same terms and conditions as contained herein
for an additional 364-day period and thereafter be entitled to request
subsequent extensions for 364-day periods, which request shall be granted in the
Lenders' discretion and subject to the provisions of Sections 2.6(b) and (c);
provided that the following conditions are satisfied (A) no Default or Event of
Default has occurred and is continuing, (B) the Credit Facility has not been
terminated pursuant to clause (ii), (iii), (iv) or (v) above, (C) the Borrower
provides written notice to the Administrative Agent (the "Extension Notice") at
least ninety (90) days prior to the then existing Maturity Date (the date on
which such Extension Notice is delivered, the "Extension Notice Date") of its
request to extend the Credit Facility and (D) each of the conditions set forth
in Section 5.3 on the then existing Maturity Date are satisfied by the Borrower.

(b)       The Administrative Agent shall promptly deliver a copy of the
Extension Notice to each Lender upon receipt of same from the Borrower. Each of
the Lenders shall within thirty (30) days from the Extension Notice Date (the
"Consent Date") provide written notice to the Administrative Agent of each such
Lender's agreement to extend (any such Lender, a "Consenting Lender") or not to
so extend (any such Lender, a "Non-Consenting Lender") the

 

57

 



 

--------------------------------------------------------------------------------

-

then existing Maturity Date. No Lender shall be under any obligation or
commitment to extend the then existing Maturity Date and no such obligation or
commitment on the part of any Lender shall be inferred from the provisions of
this Section 2.6. Failure on the part of any Lender to respond to the Extension
Notice by the Consent Date shall be deemed to be a refusal of such Lender to
consent to the Extension Notice and such Lender shall be deemed to be a
Non-Consenting Lender for purposes of this Section 2.6. The Administrative Agent
shall provide a written list of the Consenting Lenders and Non-Consenting
Lenders to the Borrower and the Lenders promptly following the Consent Date.

(c)       All Loans of any Non-Consenting Lender shall be subject to the then
existing Maturity Date. If Lenders holding Commitment Percentages aggregating
less than one hundred percent (100%) of the aggregate Commitments consent to
such extension, the Borrower may elect by written notice to the Administrative
Agent to (i) continue the Credit Facility for such additional period with an
aggregate Commitment equal to the then effective aggregate Commitment less the
total Commitments of the Non-Consenting Lenders (provided that such continuation
shall be permitted only if the total amount of such Commitments to be continued
are equal to or greater than fifty percent (50%) of the total amount of the
original Commitments (after giving effect to any assignments pursuant to clause
(iii) below)) or (ii) not continue the Credit Facility for such additional
period and, in such event, the Extension Notice shall be of no further effect or
(iii) require any such Non-Consenting Lender to transfer and assign without
recourse (in accordance with the provisions of Section 14.10) its Commitment and
other interests, rights and obligations under this Agreement to an Eligible
Assignee which consents thereto, which shall assume such obligations upon its
consent to assume such obligations; provided that (A) no such assignment shall
conflict with any Applicable Law, (B) such assignment shall be at the cost and
expense of the Borrower and (C) the purchase price to be paid to such
Non-Consenting Lender shall be an amount equal to the outstanding principal
amount of the Loans of such Non-Consenting Lender plus all interest accrued and
unpaid thereon and all other amounts owing to such Non-Consenting Lender
thereon. If the extension is granted and the conditions set forth in clause (a)
of this Section 2.6 are satisfied, upon the then existing Maturity Date, the
scheduled Maturity Date shall be extended to the date which is 364 days from
such then existing Maturity Date.

 

SECTION 2.7

 

Terms Applicable to BA Loans.

 

 

(a)

Commitment for BA Loans.

(i)        Subject to the terms and conditions of this Agreement, the Borrower
shall be entitled to receive the BA Proceeds of Bankers' Acceptances denominated
in Canadian Dollars in accordance with the provisions of Article II (including,
without limitation, this Section 2.7); provided that:

(A)      the aggregate principal amount of all outstanding BA Loans (after
giving effect to any amount requested) shall not exceed the Borrowing Limit; and

(B)      the aggregate principal amount of all outstanding BA Loans from any
Lender shall not at any time exceed such Lender's Commitment

 

58

 



 

--------------------------------------------------------------------------------

-

less such Lender's Revolving Credit Commitment Percentage of outstanding
Revolving Credit Loans (other than BA Loans) and outstanding L/C Obligations
less such Lender's Commitment Percentage of the Swingline Commitment.

Each BA Loan shall be funded in Canadian Dollars by each Lender in a principal
amount equal to such Lender's Revolving Credit Commitment Percentage of the
aggregate principal amount of BA Loans requested on such occasion. Subject to
the terms and conditions hereof, the Borrower may borrow, repay and reborrow BA
Loans hereunder until the Maturity Date.

(ii)       For the purposes of this Agreement, the full face amount of Bankers'
Acceptances, without discount, shall be used when calculations are made to
determine the amount of Loans outstanding. Each determination by the
Administrative Agent of the Stamping Fee, the BA Discount Rate and the BA
Proceeds shall, in the absence of manifest error, be presumed correct.

(b)       Term. Each Bankers' Acceptance shall have an Interest Period as
determined pursuant to Section 4.1(b) (subject to availability).

(c)       Discount Rate. On each borrowing date on which Bankers' Acceptances
are to be accepted, the Administrative Agent shall advise the Borrower as to its
determination of the applicable BA Discount Rate for the Bankers' Acceptances
which the Lenders have agreed to purchase.

(d)       Purchase of Bankers' Acceptances. Each Lender agrees to purchase a
Bankers' Acceptance accepted by it. The Borrower shall sell, and such Lender
shall purchase, the Bankers' Acceptance at the applicable BA Discount Rate. Each
Lender shall provide, to the account of the Administrative Agent, the BA
Proceeds less the Stamping Fee payable by the Borrower with respect to the
Bankers' Acceptance. The Administrative Agent shall make available to the
Borrower, in accordance with the provisions of Section 2.3, the BA Proceeds less
the applicable Stamping Fee with respect to each Bankers' Acceptance purchased
and each BA Equivalent Loan advanced by a Lender on the date of such acceptance.
Each Lender may from time to time hold, sell, rediscount, trade or otherwise
dispose of any or all Bankers' Acceptances accepted and purchased by it.

(e)       Execution of Bankers' Acceptances. Drafts drawn by the Borrower to be
accepted as Bankers' Acceptances shall be signed by a duly authorized officer or
officers of the Borrower or by its attorneys, including attorneys appointed
pursuant to Section 2.7(f). Notwithstanding that any Person whose signature
appears on any Bankers' Acceptance may no longer be an authorized signatory for
the Borrower at the time of issuance of a Bankers' Acceptance, that signature
shall nevertheless be valid and sufficient for all purposes as if the authority
had remained in force at the time of issuance and any Bankers' Acceptance so
signed shall be binding on the Borrower.

(f)        Power of Attorney for the Execution of Bankers' Acceptances. To
facilitate availment of the BA Loans, the Borrower hereby appoints each Lender
as its attorney to sign and

 

59

 



 

--------------------------------------------------------------------------------

-

endorse on its behalf, in handwriting or by facsimile or mechanical signature as
and when deemed necessary by such Lender, blank forms of Bankers' Acceptances.
In this respect, it is each Lender's responsibility to maintain an adequate
supply of blank forms of Bankers' Acceptances for acceptance under this
Agreement. Each Lender shall exercise the same degree of care in the custody and
safekeeping of signed blank forms of Bankers' Acceptance as it exercises in
respect of its own bearer securities. The Borrower recognizes and agrees that
all Bankers' Acceptances signed and/or endorsed on its behalf by a Lender shall
bind the Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of the Borrower. Each Lender is
hereby authorized to issue such Bankers' Acceptances endorsed in blank in such
face amounts as may be determined by such Lender; provided that the aggregate
amount thereof is equal to the aggregate amount of Bankers' Acceptances required
to be accepted and purchased by such Lender. No Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except to the extent that such damage, loss or other claim is
determined by a court of competent jurisdiction by final nonappealable judgment
to have resulted from the gross negligence or willful misconduct of such Lender
or its officers, employees, agents or representatives. On the repayment in full
of all Obligations or on request by the Borrower, each Lender shall cancel all
forms of Bankers' Acceptances which have been pre-signed or pre-endorsed by or
on behalf of the Borrower and which are held by such Lender and have not yet
been issued in accordance herewith. Each Lender shall maintain a record with
respect to Bankers' Acceptances held by it in blank hereunder, voided by it for
any reason, accepted and purchased by it hereunder, and cancelled at their
respective maturities. Each Lender agrees to provide such records to the
Borrower at the Borrower's expense upon request.

To facilitate the acceptance of Bankers' Acceptances hereunder, the Borrower
hereby authorizes the Lenders and irrevocably appoints each of the Lenders as
its attorney, respectively:

(i)        to complete and sign on the Borrower's behalf, either manually or by
facsimile or mechanical signature, the drafts to create the Bankers' Acceptances
(with, in each Lender's discretion, the inscription "This is a depository bill
subject to the Depository Bills and Notes Act (Canada)");

(ii)       after the acceptance thereof by any Lender, to endorse on the
Borrower's behalf, either manually or by facsimile or mechanical signature, such
Bankers' Acceptances in favor of the applicable purchaser or endorsee thereof
including, in such Lender's discretion, such Lender or a clearing house (as
defined by the Depository Bills and Notes Act (Canada));

(iii)      to deliver such Bankers' Acceptances to such purchaser or to deposit
such Bankers' Acceptances with such clearing house; and

(iv)      to comply with the procedures and requirements established from time
to time by such Lender or such clearing house in respect of the delivery,
transfer and collection of bankers' acceptances and depository bills.

All Bankers' Acceptances so completed, signed, endorsed, delivered or deposited
by a Lender on behalf of the Borrower shall be binding upon the Borrower as if
completed, signed, endorsed,

 

60

 



 

--------------------------------------------------------------------------------

-

delivered or deposited by it. The records of the Lenders and such clearing
houses shall, in the absence of manifest error, be conclusively binding on the
Borrower. None of the Lenders shall be liable for any claim arising by reason of
any loss or improper use of such drafts or Bankers' Acceptances except for
damages suffered by the Borrower caused by the willful misconduct or gross
negligence of such Lender, as determined by a court of competent jurisdiction by
final nonappealable judgment.

(g)       Disbursement of BA Loans.Promptly following the receipt by the
Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation in respect of Bankers' Acceptances, the Administrative
Agent shall advise the Lenders of the notice and shall advise each Lender of the
face amount of Bankers' Acceptances to be accepted by it on the applicable
borrowing date and the applicable Interest Period (which shall be identical for
all Lenders). The aggregate face amount of Bankers' Acceptances to be accepted
by a Lender shall be determined by the Administrative Agent by reference to such
Lender's Revolving Credit Commitment Percentage of the Bankers' Acceptances to
be made on the applicable borrowing date, except that, if the face amount of a
Bankers' Acceptance which would otherwise be accepted by a Lender would not be
C$100,000, or a whole multiple thereof, the face amount shall be increased or
reduced by the Administrative Agent in its sole discretion to C$100,000, or the
nearest whole multiple of that amount, as appropriate; provided that after such
issuance, the aggregate principal amount of all outstanding BA Loans from any
Lender shall not at any time exceed such Lender's Commitment less such Lender's
Revolving Credit Commitment Percentage of outstanding Revolving Credit Loans
(other than BA Loans) and outstanding L/C Obligations less such Lender's
Commitment Percentage of the Swingline Commitment.

(h)       Waiver of Presentment and Other Conditions. The Borrower waives
presentment for payment and any other defense to payment of any amounts due to
any Lender in respect of a Bankers' Acceptance accepted and purchased by it
pursuant to this Agreement which might exist solely by reason of the Bankers'
Acceptance being held, at the maturity thereof, by such Lender in its own right
and the Borrower agrees not to claim any days of grace if such Lender as holder
sues the Borrower on the Bankers' Acceptance for payment of the amount payable
by the Borrower thereunder. On the specified maturity date of a Bankers'
Acceptance or the date of any prepayment thereof in accordance with this
Agreement, if earlier, the Borrower shall pay to the Lender that has accepted
such Bankers' Acceptance the full face amount of such Bankers' Acceptance and
after such payment, the Borrower shall have no further liability in respect of
such Bankers' Acceptance (except to the extent that any such payment is
rescinded or reclaimed by operation of law or otherwise) and such Lender shall
be entitled to all benefits of, and be responsible for all payments due to third
parties under, such Bankers' Acceptance.

(i)        BA Equivalent Loans by Non-BA Lenders. Whenever the Borrower requests
a BA Loan or conversion to a BA Loan or continuation of a BA Loan under this
Agreement, each Non-BA Lender shall, in lieu of accepting and purchasing a
Bankers' Acceptance, make a BA Equivalent Loan in an amount equal to the Non-BA
Lender's Revolving Credit Commitment Percentage of the BA Loan to be made on the
applicable borrowing date.

(j)        Terms Applicable to Discount Notes. As set out in the definition of
"Bankers' Acceptances", that term includes Discount Notes and all terms of this
Agreement applicable to

 

61

 



 

--------------------------------------------------------------------------------

-

Bankers' Acceptances shall apply equally to Discount Notes evidencing BA
Equivalent Loans with such changes as may in the context be necessary. For
purposes of this Agreement:

(i)        the term of a Discount Note shall be the same as the Interest Period
for Bankers' Acceptances accepted and purchased on the same date in respect of
the same BA Loan;

(ii)       a stamping fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Stamping Fee
in respect of a Bankers' Acceptance; and

(iii)      the BA Discount Rate applicable to a Discount Note shall be the BA
Discount Rate applicable to Bankers' Acceptances accepted by the Administrative
Agent (or its designee), as Lender, on the same date, in respect of the same BA
Loan.

(k)       Stamping Fees on Bankers' Acceptance . The Borrower shall pay, in
respect of each draft accepted by each Lender as a Bankers' Acceptance, a per
annum stamping fee (the "Stamping Fee") equal to (i) the Applicable Margin for
LIBOR Rate Loans, changing when and as such Applicable Margin for LIBOR Rate
Loans shall change, multiplied by (ii) the face amount of such Bankers'
Acceptance, and calculated based on the number of days to maturity of such
Bankers' Acceptance divided by the number of days in the applicable year, being
365 or 366, as the case may be. Such Stamping Fee shall be payable in advance on
the date of issuance of the Bankers' Acceptance. The Borrower authorizes and
directs each Lender to deduct from the BA Proceeds of Bankers' Acceptances
purchased by such Lender for its own account, the amount of each such Stamping
Fee upon the issue of each Bankers' Acceptance.

(l)        Depository Bills and Notes Act. At the option of the Borrower and any
Lender, Bankers' Acceptances under this Agreement to be accepted by such Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada). All depository bills so issued shall be governed by the provisions of
this Agreement.

(m)      Circumstances Making Bankers' Acceptances Unavailable. If the
Administrative Agent determines in good faith, which determination shall
constitute prima facie evidence thereof, and notifies the Borrower that, by
reason of circumstances affecting the money market, there is no market for
Bankers' Acceptances, then:

(i)        the right of the Borrower to request a BA Loan (or continuation or
conversion thereof) shall be suspended until the Administrative Agent determines
that the circumstances causing such suspension no longer exist and the
Administrative Agent so notifies the Borrower; and

 

(ii)       any notice relating to a BA Loan (or continuation or conversion
thereof) which is outstanding at such time shall be deemed to be a notice
requesting Canadian Prime Rate Loans (or continuation or conversion thereof).

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the suspension in accordance with this Section 2.7(m) of the Borrower's right to
request a BA Loan (or continuation or conversion thereof) and of the termination
of any such suspension.

 

62

 



 

--------------------------------------------------------------------------------

-

(n)       Prepayment. As provided in Section 2.4, the Borrower may pay the full
face amount of a Bankers' Acceptances to the Administrative Agent to be held by
the Administrative Agent in a non-interest bearing (unless otherwise agreed to
by the Administrative Agent) account as collateral security for the Borrower's
obligations with respect to those Bankers' Acceptances and after such payment,
the Borrower shall have no further liability in respect of such Bankers'
Acceptance (except to the extent that any such payment is rescinded or reclaimed
by operation of law or otherwise) and any Lender that accepted such Bankers'
Acceptance shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such Bankers' Acceptance.

(o)       Default. Immediately upon termination of the Commitments under Section
12.2, the Borrower shall pay to the Administrative Agent on behalf of the
Lenders the full face amount of all Bankers' Acceptances which have not matured.
Such amounts shall be held by the Administrative Agent in a non-interest bearing
(unless otherwise agreed to by the Administrative Agent) account as collateral
security for the Borrower's obligations with respect to those Bankers'
Acceptances.

ARTICLE III

 

LETTER OF CREDIT FACILITY

SECTION 3.1   L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit ("Letters of Credit ")
for the account of the Borrower on any Business Day from the Closing Date to,
but not including, the fifth (5th) Business Day prior to the Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall have any obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the aggregate amount of
L/C Obligations would exceed the L/C Commitment or (b) the aggregate amount of
L/C Obligations would exceed the Borrowing Limit. Each Letter of Credit shall
(i) be denominated in a Permitted Currency and (ii) be a standby letter of
credit issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, (iii) expire on a date that is no later than the fifth
(5th) Business Day prior to the Maturity Date (provided that any such Letter of
Credit may, (A) by its terms and otherwise consistent with this Agreement,
provide for automatic annual renewals and (B) expire on a date that is after the
Maturity Date with the prior written consent of each of the Administrative Agent
and the applicable Issuing Lender, in each such Person's sole discretion;
provided that all L/C Obligations associated with any such Letter of Credit are
cash collateralized in a manner satisfactory to the Administrative Agent and the
applicable Issuing Lender on or prior to the fifth (5th) Business Day prior to
the Maturity Date and that, on the Maturity Date, all the L/C Participants are
released from their L/C Obligations pertaining to such Letters of Credit) and
(iv) be subject to ISP98 and, to the extent not inconsistent therewith, the laws
of the State of New York. No Issuing Lender shall at any time be obligated to
issue any Letter of Credit hereunder if such issuance would conflict with, or
cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any Applicable Law. References herein to "issue" and derivations thereof
with respect to Letters of Credit shall also include extensions or modifications
of any outstanding Letters of Credit, unless the context otherwise requires. As
of

 

63

 



 

--------------------------------------------------------------------------------

-

the Closing Date, each of the Existing Letters of Credit shall constitute, for
all purposes of this Agreement and the other Loan Documents, a Letter of Credit
issued and outstanding hereunder.

SECTION 3.2   Procedure For Issuance of Letters of Credit. The Borrower may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at such Issuing Lender's Lending Office and to
the Administrative Agent at the Administrative Agent's Office a Letter of Credit
Application therefor, completed to the reasonable satisfaction of the applicable
Issuing Lender and the Administrative Agent, and such other certificates,
documents and other papers and information as such Issuing Lender and the
Administrative Agent may reasonably request (the "L/C Supporting Documentation")
(which information shall include the Permitted Currency in which the Letter of
Credit shall be denominated). Upon receipt of any Letter of Credit Application
and the L/C Supporting Documentation, the applicable Issuing Lender shall
process such Letter of Credit Application and the L/C Supporting Documentation
delivered to it in connection therewith in accordance with its customary
procedures and shall, after approving the same and receiving confirmation from
the Administrative Agent that sufficient availability exists under the Credit
Facility for the issuance of such Letter of Credit, subject to Section 3.1 and
Article V, promptly issue the Letter of Credit requested thereby (but in no
event shall the applicable Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and the L/C Supporting Documentation relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and the
Borrower. The applicable Issuing Lender shall promptly furnish to the Borrower
and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Lender of the issuance of such
Letter of Credit and, upon request by any Lender, furnish to such Lender a copy
of such Letter of Credit and the amount of such Lender's participation therein.

 

SECTION 3.3

 

Commissions and Other Charges.

 

(a)       Letter of Credit Commissions. The Borrower shall pay to the
Administrative Agent, for the account of the each applicable Issuing Lender and
the L/C Participants, a letter of credit commission with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit (as
such amount may be reduced by (i) any permanent reduction of such Letter of
Credit or (ii) any amount which is drawn, reimbursed and no longer available
under such Letter of Credit) multiplied by the Applicable Margin with respect to
LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Maturity Date and thereafter on demand of the Administrative Agent. The
Administrative Agent shall, promptly following its receipt thereof, distribute
to each applicable Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.

(b)       Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of each applicable
Issuing Lender, an issuance fee with respect to each Letter of Credit issued by
such Issuing Lender in an amount equal to the face amount of such Letter of
Credit multiplied by one-quarter of one percent (0.25%) per annum. Such issuance
fee shall be payable quarterly in arrears on the last Business Day of each
calendar

 

64

 



 

--------------------------------------------------------------------------------

-

quarter commencing with the first such date to occur after the issuance of such
Letter of Credit, on the Maturity Date and thereafter on demand of the
applicable Issuing Lender.

(c)       Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit.

(d)       Payments. The commissions, fees, charges, costs and expenses payable
pursuant to this Section 3.3 shall be payable in the Permitted Currency in which
the applicable Letter of Credit is denominated.

 

SECTION 3.4

 

L/C Participations.

(a)       Each Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant's own account and risk
an undivided interest equal to such L/C Participant's Revolving Credit
Commitment Percentage in such Issuing Lender's obligations and rights under and
in respect of each Letter of Credit issued by such Issuing Lender hereunder and
the amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency upon demand at such Issuing Lender's Lending
Office an amount equal to such L/C Participant's Revolving Credit Commitment
Percentage of the amount of such draft, or any part thereof, which is not so
reimbursed.

(b)       Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit issued by it, such Issuing Lender shall notify the
Administrative Agent and each L/C Participant of the amount and due date of such
required payment and such L/C Participant shall pay to such Issuing Lender in
the applicable Permitted Currency the amount specified on the applicable due
date. If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender in the
applicable Permitted Currency on demand, in addition to such amount, the product
of (i) such amount, multiplied by (ii) the Base Rate (with respect to payments
required to be made in Dollars) or the Canadian Prime Rate (with respect to
payments required to be made in Canadian Dollars), in each case as determined by
the Administrative Agent, during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, multiplied by (iii) a fraction, the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. A certificate of the applicable Issuing Lender with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error. With respect to payment to an Issuing Lender of the unreimbursed amounts
described in this Section,

 

65

 



 

--------------------------------------------------------------------------------

-

if the L/C Participants receive notice that any such payment is due (A) prior to
2:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 2:00 p.m. on any Business Day, such payment shall be due on the
following Business Day.

(c)       Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

SECTION 3.5   Reimbursement Obligation Of The Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds in the applicable Permitted
Currency in which such Letter of Credit was denominated, the applicable Issuing
Lender on each date on which such Issuing Lender notifies the Borrower of the
date and amount of a draft paid under any Letter of Credit for the amount of (a)
such draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by
such Issuing Lender in connection with such payment. The applicable Issuing
Lender shall promptly deliver written notice of any drawing under any Letter of
Credit issued by such Issuing Lender to the Administrative Agent and the
Borrower. Unless the Borrower shall immediately notify the applicable Issuing
Lender that the Borrower intends to reimburse such Issuing Lender for such
drawing from other sources or funds, the Borrower shall be deemed to have timely
given a Notice of Borrowing to the Administrative Agent requesting that the
Lenders make a Revolving Credit Loan bearing interest at the Base Rate (to the
extent that the applicable Letter of Credit was denominated in Dollars) or the
Canadian Prime Rate (to the extent that the applicable Letter of Credit was
denominated in Canadian Dollars) on such date in the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment, and the Lenders shall make such
Revolving Credit Loan, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan (or a Special Agent Advance, as the case may be) in accordance with
this Section to reimburse the applicable Issuing Lender for any draft paid under
a Letter of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, non-satisfaction of
the conditions set forth in Section 2.3(a) or Article V. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the applicable Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans (with respect to any amount
payable in Dollars) or any outstanding Canadian Prime Rate Loans (with respect
to any amount payable in Canadian Dollars), in each case which were then
overdue, from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

 

66

 



 

--------------------------------------------------------------------------------

-

SECTION 3.6   Obligations Absolute. The Borrower's obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that no Issuing Lender nor any L/C
Participant shall be responsible for, and the Borrower's Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the applicable Issuing Lender's gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrower agrees that any
action taken or omitted by the applicable Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are in conformity with such Letter of Credit.

SECTION 3.7     Effect Of Letter Of Credit Application. To the extent that any
provision of any Letter of Credit Application or L/C Supporting Documentation
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article IIIshall apply.

ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

SECTION 4.1

 

Interest.

 

(a)       Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower:

(i)        Revolving Credit Loans denominated in Canadian Dollars (other than BA
Loans) shall bear interest at (A) the Canadian Prime Rate plus the Applicable
Margin or (B) the LIBOR Rate plus the Applicable Margin;

(ii)       Revolving Credit Loan denominated in Canadian Dollars in the form of
a BA Loan (and the Banker's Acceptance applicable thereto) shall be discounted,
and shall otherwise be subject to such other terms and conditions, set forth in
Section 2.7;

 

67

 



 

--------------------------------------------------------------------------------

-

(iii)      Revolving Credit Loans denominated in Dollars shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin;

(iv)      Swingline Loans denominated in Canadian Dollars shall bear interest at
the Canadian Prime Rate plus the Applicable Margin; and

(v)       Swingline Loans denominated in Dollars shall bear interest at the Base
Rate plus the Applicable Margin.

The Borrower shall select the type of Loan, the applicable Permitted Currency,
the rate of interest and the Interest Period, if any, applicable to any Loan at
the time a Notice of Borrowing is given pursuant to Section 2.3 or at the time a
Notice of Conversion/Continuation is given pursuant to Section 4.2. Any Loan or
any portion thereof as to which the Borrower has not duly specified (i) a type
of Loan shall be deemed to be a Revolving Credit Loan, (ii) a currency as
provided herein shall be deemed to be a Revolving Credit Loan denominated in
Canadian Dollars or (iii) an interest rate as provided herein shall be deemed to
be a Base Rate Loan (if such Loan is to be denominated in Dollars) or a Canadian
Prime Rate Loan (if such Loan is to be denominated in Canadian Dollars).

(b)       Interest Periods. In connection with each LIBOR Rate Loan and each BA
Loan, the Borrower, by giving notice at the times described in Section 2.3 or
4.2, as applicable, shall elect an interest period (each, an "Interest Period")
to be applicable to such Revolving Credit Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months (provided, that prior
to the Conversion Date, Interest Periods of six (6) months shall only be
permitted with the consent of all Lenders); provided that:

(i)        the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or any BA Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;

(ii)       if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan or
a BA Loan would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(iii)      any Interest Period with respect to a LIBOR Rate Loan or a BA Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(iv)

no Interest Period shall extend beyond the Maturity Date; and

 

68

 



 

--------------------------------------------------------------------------------

-

(v)       there shall be no more than (A) four (4) Interest Periods in effect at
any time with respect to LIBOR Rate Loans and (B) ten (10) Interest Periods in
effect at any time with respect to BA Loans.

(c)       Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
12.1(a), (b), (i) or (j), or (ii) at the election of the Required Agreement
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower shall no longer have the option to request LIBOR Rate
Loans, Swingline Loans, BA Loans or Letters of Credit, (B) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate then applicable thereto until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
then applicable to (1) Canadian Prime Rate Loans (with respect to Revolving
Credit Loans denominated in Canadian Dollars) or (2) Base Rate Loans (with
respect to Revolving Credit Loans denominated in Dollars), (C) all outstanding
Canadian Prime Rate Loans and other Obligations denominated in Canadian Dollars
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to
Canadian Prime Rate Loans and (D) all outstanding Base Rate Loans and other
Obligations denominated in Dollars arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the Obligations after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.

 

(d)

Interest Payment and Computation.

(i)        Interest on each Canadian Prime Rate Loan and each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2006; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period. Interest on LIBOR
Rate Loans and all fees (except for Stamping Fees) shall be computed on the
basis of a 360-day year and assessed for the actual number of days elapsed and
interest on Canadian Prime Rate Loans, Base Rate Loans and Stamping Fees shall
be computed on the basis of a 365/366-day year and assessed for the actual
number of days elapsed.

(ii)       For purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 365 or 366,
as applicable. The rates of interest under this Agreement are nominal rates, and
not effective rates or yields. The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

   

69

 



 

--------------------------------------------------------------------------------

                (e)          Maximum Rate.-

 

(i)        In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest under this Agreement charged or collected pursuant to
the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.

(ii)       Notwithstanding the provisions of this Section 4.1 or any other
provision of this Agreement or any other Loan Document, in no event shall the
aggregate "interest" (as such term is defined in Section 347 of the Criminal
Code (Canada)) exceed the effective annual rate of interest on the "credit
advanced" (as such term is defined in Section 347 of the Criminal Code (Canada))
lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable Loan, and in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries qualified for a period of ten (10) years and
appointed by the Administrative Agent will be conclusive for the purposes of
such determination.

(iii)      In the event that such a court determines that the Lenders have
charged or received interest hereunder in excess of the highest applicable rate,
the rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent's
option (A) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (B) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.

SECTION 4.2   Notice And Manner Of Conversion Or Continuation Of Loans.

(a)       Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to:

(i)        convert at any time all or any portion of any outstanding Canadian
Prime Rate Loans (other than Swingline Loans) in a principal amount equal to
C$3,000,000 or any whole multiple of C$1,000,000 in excess thereof into one or
more LIBOR Rate Loans denominated in Canadian Dollars;

(ii)       convert at any time all or any portion of any outstanding Canadian
Prime Rate Loans (other than Swingline Loans) in a principal amount equal to
C$1,000,000 or a whole multiple of C$500,000 in excess thereof into BA Loans;

(iii)      upon the expiration of any Interest Period, (A) convert all or any
part of its outstanding LIBOR Rate Loans denominated in Canadian Dollars in a
principal amount equal to C$1,000,000 or a whole multiple of C$500,000 in excess
thereof into Canadian Prime Rate Loans (other than Swingline Loans) or BA Loans,
(B) continue such LIBOR Rate Loans as LIBOR Rate Loans, (C) convert all or any
part of its outstanding BA

 

70

 



 

--------------------------------------------------------------------------------

-

Loans in a principal amount equal to C$1,000,000 or a whole multiple of
C$500,000 in excess thereof into Canadian Prime Rate Loans (other than Swingline
Loans), (D) convert all or any part of its outstanding BA Loans in a principal
amount equal to C$3,000,000 or any whole multiple of C$1,000,000 in excess
thereof into one or more LIBOR Rate Loans denominated in Canadian Dollars or (E)
continue such BA Loans as BA Loans;

(iv)      convert at any time all or any portion of any outstanding Base Rate
Loans (other than Swingline Loans) in a principal amount equal to $3,000,000 or
any whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate
Loans denominated in Dollars; and

(v)       upon the expiration of any Interest Period, (A) convert all or any
part of its outstanding LIBOR Rate Loans denominated in Dollars in a principal
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (B) continue such LIBOR
Rate Loans as LIBOR Rate Loans;

provided that (1) with respect to any BA Loan, any conversion of a BA Loan shall
be made on, and only on, the last day of the Interest Period applicable thereto;
(2) with respect to any BA Loan, in the event that a BA Loan is to be continued
as a BA Loan, the BA Proceeds arising from the continued BA Loan shall be
retained by the relevant Lender to be applied by it to the face amount of the
Bankers' Acceptance maturing on the date of such advance, and the Borrower shall
pay to each Lender, on such date, an amount equal to the difference between the
face amount at maturity of the maturing Bankers' Acceptance and the BA Proceeds
of the Bankers' Acceptance to be issued; and (3) with respect to any LIBOR Rate
Loan or any BA Loan, if the Borrower fails to provide a Notice of
Conversion/Continuation with respect to such Loan or any portion thereof prior
to the time period required below, such Loan shall be converted into a Base Rate
Loan (if such Loan was denominated in Dollars) or a Canadian Prime Rate Loan (if
such Loan was denominated in Canadian Dollars).

(b)       Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a "Notice of
Conversion/Continuation") not later than 12:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Permitted Currency in which such Loan is
denominated, (B) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan or BA Loan to be converted or continued, the last day of the
Interest Period therefor, (C) the effective date of such conversion or
continuation (which shall be a Business Day), (D) the principal amount of such
Loans to be converted or continued, and (E) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan or BA Loan. The Administrative
Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

 

 

 

 

 

 

71

 



 

--------------------------------------------------------------------------------

-

                SECTION 4.3     Fees.

 

(a)       Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to 1.00% on the average daily unused
portion of the Revolving Credit Commitments of all Lenders as in effect from
time to time during the period commencing on the Tenth Amendment Effective Date
and ending on the Maturity Date. The revolving credit commitment fee shall be
payable for each calendar quarter in arrears on the last Business Day of such
calendar quarter during the term of this Agreement commencing with the calendar
quarter ending December 31, 2008 and ending on the Maturity Date. Such revolving
credit commitment fee shall be distributed by the Administrative Agent to the
Lenders pro rata in accordance with the Lenders' respective Revolving Credit
Commitment Percentages.

(b)       Duration Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Tenth Amendment Consenting Lenders, a non-refundable duration
fee in the amounts and on the dates set forth below:

 

Date of Payment

Amount of Duration Fee

March 15, 2009

0.50% on the Commitment of each Tenth Amendment Consenting Lender as in effect
on March 15, 2009

April 14, 2009

0.50% on the Commitment of each Tenth Amendment Consenting Lender as in effect
on April 14, 2009

 

Such duration fee shall be distributed by the Administrative Agent to the Tenth
Amendment Consenting Lenders.

 

(c)

Other Fees .

(i)        The Borrower shall pay to the Administrative Agent, for the account
of the Swingline Lender, a non-refundable commitment fee at a rate per annum
equal to 1.00% on the average daily unused portion of the Swingline Commitment
as in effect from time to time during the period commencing on the Tenth
Amendment Effective Date and ending on the Maturity Date (except that no such
fee shall accrue during a Reallocation Period). The swingline commitment fee
shall be payable for each calendar quarter in arrears on the last Business Day
of such calendar quarter during the term of this Agreement commencing with the
calendar quarter ending December 31, 2008 and ending on the Maturity Date. Such
swingline commitment fee shall be distributed by the Administrative Agent to the
Swingline Lender or shall be remitted directly by the Borrower to the Swingline
Lender.

(ii)       The Borrower agrees to pay any fees (and other expenses) as set forth
in the Fee Letter.

SECTION 4.4    Manner Of Payment.    (a)   Each payment by the Borrower on
account of the principal of or interest on the Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement shall be made not later than 2:00 p.m. on the date
specified for payment under this Agreement to the

 

72

 



 

--------------------------------------------------------------------------------

-

Administrative Agent at the Administrative Agent's Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Commitment Percentages (except as specified below), in the applicable
Permitted Currency, in immediately available funds and shall be made without any
setoff, counterclaim or deduction whatsoever. Any payment received after such
time but before 3:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 3:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its Lending Office its
pro rata share of such payment in accordance with such Lender's Commitment
Percentage (except as specified below) and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of the
applicable Issuing Lender's fees or L/C Participants' commissions shall be made
in like manner, but for the account of the applicable Issuing Lender or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent's fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 14.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 4.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

Notwithstanding anything to the contrary in this Section, to the extent that any
Revolving Credit Loans made hereunder are made in accordance with the Revolving
Credit Commitment Percentages of the Lenders, payments with respect to such
Revolving Credit Loans shall be allocated in accordance with the Revolving
Credit Commitment Percentages of the Lenders.

 

 

SECTION 4.5

Evidence Of Indebtedness.

(a)       Extensions of Credit . The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note and/or Discount Note, as applicable,
which shall evidence such Lender's Revolving Credit Loans and/or Swingline Loans
and/or BA Equivalent Loans, as applicable, in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

 

73

 



 

--------------------------------------------------------------------------------

-

(b)       Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

SECTION 4.6

Adjustments.

(a)       If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Section 4.9,
4.10, 4.11 or 14.3 hereof) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (i) notify the
Administrative Agent of such fact, and (ii) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

(A)      if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(B)      the provisions of this paragraph shall not be construed to apply to (1)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (2) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

(b)

(i)

Notwithstanding anything to the contrary in this Agreement:

 

(A)      the Administrative Agent may at any time, and the Administrative Agent
shall upon the termination of the Credit Facility pursuant to Section 12.2 or
upon a request for refunding, or requirement for participation, of any
outstanding Swingline Loans pursuant to and in accordance with Section 2.2,
concurrently (1) reallocate all outstanding Revolving Credit Loans in the
applicable Permitted Currency in which such Revolving Credit Loans were
originally made such that

 

74

 



 

--------------------------------------------------------------------------------

-

the aggregate principal amount of all outstanding Revolving Credit Loans shall
be equal to each Lender's Revolving Credit Commitment Percentage (which shall be
determined based on the Revolving Credit Commitment applicable to each Lender
during a Reallocation Period) of the aggregate principal amount of all
outstanding Revolving Credit Loans at such time and (2) require all Swingline
Loans to be refunded, or participated, pursuant to, and in accordance with,
Section 2.2;

 

(B)      if the Credit Facility has not been terminated pursuant to Section 12.2
and the Default or Event or Default, if any, which gave rise to the
reallocations and refundings referred to in clause (A) above has been cured or
waived, as applicable, then the Administrative Agent shall, on the date of such
cure or waiver, concurrently (1) reallocate all outstanding Revolving Credit
Loans in the applicable Permitted Currency in which such Revolving Credit Loans
were originally made such that the aggregate principal amount of all outstanding
Revolving Credit Loans shall be equal to each Lender's Revolving Credit
Commitment Percentage (which shall be determined based on the Revolving Credit
Commitment applicable to each Lender at any time other than during a
Reallocation Period) of the aggregate principal amount of all outstanding
Revolving Credit Loans at such time and (2) reallocate that portion of the
Swingline Loans which were refunded pursuant to, and in accordance with, Section
2.2 or clause (A)(2) above (other than any portion of such Swingline Loans which
were repaid by the Borrower) to the Swingline Lender as outstanding Swingline
Loans in the applicable Permitted Currency in which such Swingline Loans were
originally made (which Swingline Loans shall bear interest at the Base Rate
(with respect to any such Swingline Loans denominated in Dollars) or the
Canadian Base Rate (with respect to any such Swingline Loans denominated in
Canadian Dollars)).

 

In any such case set forth in clause (A) or clause (B) above, (I) each
applicable Lender shall make all such payments as the Administrative Agent shall
request to give effect to such reallocation and such refunding (which such
payments shall be net of any amount to be received by such Lender), (II) all
such payments shall be made in the applicable Permitted Currency immediately
upon any such demand by the Administrative Agent but in no event later than 1:00
p.m. on the next succeeding Business Day after such demand is made, (III) upon
receipt of such payments, the Administrative Agent shall distribute the proceeds
thereof to the applicable Lenders in the applicable Permitted Currency to give
effect to the reallocation or refunding to which such proceeds relate, (IV) no
Lender's obligation to make any payment pursuant to this Section shall be
affected by any other Lender's failure to make any payment required thereby, nor
shall any Lender's payment obligation be increased as a result of any such
failure of any other Lender to fund its payment obligation. Furthermore, the
Borrower agrees to be bound by any such adjustments and (V) each Lender
acknowledges and agrees that its obligation to make such payments in accordance
with the terms of this Section is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Article V at the time of the
applicable reallocation pursuant to this Section.

 

75

 



 

--------------------------------------------------------------------------------

-

 

(ii)       The Borrower shall pay to each applicable Lender on demand, in the
applicable Permitted Currency, with notice to the Administrative Agent, the
amount of the applicable Loans being reallocated pursuant to this Section to the
extent amounts received from the other applicable Lenders are not sufficient to
pay the amounts required to be paid pursuant to the reallocations pursuant to
this Section. In addition, the Borrower hereby authorizes any applicable Lender
making such demand (with notice to the Administrative Agent and the Borrower) to
charge any account maintained by the Borrower with such Lender (up to the amount
available therein) in order to immediately pay such Lender the amount of such
reallocated Loans to the extent amounts received from the other applicable
Lenders are not sufficient to pay the amounts required to be paid pursuant to
the reallocations pursuant to this Section. If any portion of any such amount
paid to such Lender shall be recovered by or on behalf of the Borrower from such
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Commitment Percentages.

(iii)      Furthermore, if, prior to the reallocation described in clause
(b)(i)(A)(1) of this Section, one of the events described in Section 12.1(i) or
(j) shall have occurred, the Swingline Lender agrees and acknowledges that the
Swingline Lender will purchase an undivided participating interest in the
outstanding Revolving Credit Loans in an amount equal to its Commitment
Percentage of the aggregate amount of such outstanding Revolving Credit Loans.
The Swingline Lender will immediately transfer to the Administrative Agent for
the account of each Revolving Credit Lender (other than the Swingline Lender),
in immediately available funds in the applicable Permitted Currency, the amount
of its participation and upon receipt thereof the Administrative Agent will (A)
deliver to the Swingline Lender a certificate evidencing such participation
dated the date of receipt of such funds and for the aggregate of such amounts
and (B) distribute the proceeds thereof to the applicable Lenders in the
applicable Permitted Currency to give effect to such participation. Whenever, at
any time after any Lender or the Administrative Agent has received from the
Swingline Lender the Swingline Lender's participating interest in a Revolving
Credit Loan, such Lender or the Administrative Agent receives any payment on
account thereof, such Lender or the Administrative Agent will distribute to the
Swingline Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which the Swingline Lender's participating interest was outstanding and funded).

SECTION 4.7   NATURE OF OBLIGATIONS OF LENDERS REGARDING EXTENSIONS OF CREDIT;
ASSUMPTION BY THE ADMINISTRATIVE AGENT. THE OBLIGATIONS OF THE LENDERS UNDER
THIS AGREEMENT TO MAKE THE REVOLVING CREDIT LOANS AND ISSUE OR PARTICIPATE IN
SWINGLINE LOANS OR LETTERS OF CREDIT ARE SEVERAL AND ARE NOT JOINT OR JOINT AND
SEVERAL. UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO A PROPOSED BORROWING DATE WITH RESPECT TO A LIBOR RATE LOAN OR A
BA LOAN OR PRIOR TO 12:00 NOON ON A PROPOSED BORROWING DATE WITH RESPECT TO A
CANADIAN PRIME RATE LOAN OR A BASE RATE LOAN THAT SUCH LENDER

 

76

 



 



--------------------------------------------------------------------------------



-

WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER'S RATABLE
PORTION OF THE AMOUNT TO BE BORROWED ON SUCH DATE (WHICH NOTICE SHALL NOT
RELEASE SUCH LENDER OF ITS OBLIGATIONS HEREUNDER), THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE
AGENT ON THE PROPOSED BORROWING DATE IN ACCORDANCE WITH SECTION 2.3(B), AND THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE REQUIRED TO), IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.
IF SUCH AMOUNT IS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT ON A DATE AFTER
SUCH BORROWING DATE, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ON DEMAND
AN AMOUNT, UNTIL PAID, EQUAL TO (A) WITH RESPECT TO ANY AMOUNT TO BE BORROWED
DENOMINATED IN DOLLARS, THE PRODUCT OF (I) THE AMOUNT NOT MADE AVAILABLE BY SUCH
LENDER IN ACCORDANCE WITH THE TERMS HEREOF, MULTIPLIED BY (II) THE DAILY AVERAGE
FEDERAL FUNDS RATE DURING SUCH PERIOD AS DETERMINED BY THE ADMINISTRATIVE AGENT,
MULTIPLIED BY (III) A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS
THAT ELAPSE FROM AND INCLUDING SUCH BORROWING DATE TO THE DATE ON WHICH SUCH
AMOUNT NOT MADE AVAILABLE BY SUCH LENDER IN ACCORDANCE WITH THE TERMS HEREOF
SHALL HAVE BECOME IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
DENOMINATOR OF WHICH IS 360 AND (B) WITH RESPECT TO ANY AMOUNT TO BE BORROWED
DENOMINATED IN CANADIAN DOLLARS, THE AMOUNT NOT MADE AVAILABLE BY SUCH LENDER IN
ACCORDANCE WITH THE TERMS HEREOF AND INTEREST THEREON AT A RATE PER ANNUM EQUAL
TO THE ADMINISTRATIVE AGENT'S AGGREGATE MARGINAL COST (INCLUDING THE COST OF
MAINTAINING ANY REQUIRED RESERVES OR DEPOSIT INSURANCE AND OF ANY FEES,
PENALTIES, OVERDRAFT CHARGES OR OTHER COSTS OR EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AS A RESULT OF THE FAILURE TO DELIVER FUNDS HEREUNDER) OF
CARRYING SUCH AMOUNT. A CERTIFICATE OF THE ADMINISTRATIVE AGENT WITH RESPECT TO
ANY AMOUNTS OWING UNDER THIS SECTION SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.
IF SUCH LENDER'S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH BORROWING IS NOT
MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE (3)
BUSINESS DAYS AFTER SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RECOVER SUCH AMOUNT MADE AVAILABLE BY THE ADMINISTRATIVE AGENT WITH
INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS HEREUNDER
(WITH RESPECT TO ANY AMOUNT DENOMINATED IN DOLLARS) OR CANADIAN PRIME RATE LOANS
HEREUNDER (WITH RESPECT TO ANY AMOUNT DENOMINATED IN CANADIAN DOLLARS), IN EACH
CASE, ON DEMAND, FROM THE BORROWER. THE FAILURE OF ANY LENDER TO MAKE AVAILABLE
ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF

 

77

 



 



--------------------------------------------------------------------------------

ANY REVOLVING CREDIT LOAN REQUESTED BY THE BORROWER SHALL NOT RELIEVE IT OR ANY
OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OF SUCH REVOLVING CREDIT LOAN AVAILABLE ON THE BORROWING
DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
MAKE ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REVOLVING CREDIT LOAN
AVAILABLE ON THE BORROWING DATE.

 

SECTION 4.8

 

Changed Circumstances.

 

(a)       Circumstances Affecting LIBOR Rate and BA Loan Availability. If with
respect to any Interest Period the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall determine that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, Dollars or Canadian Dollars in the applicable amounts
are not being quoted via Reuters Page LIBOR01 (or any successor page) or offered
to the Administrative Agent or such Lender for such Interest Period then the
Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make such LIBOR
Rate Loans or BA Loans, as applicable, and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan or a BA Loan, as
applicable, shall be suspended, and the Borrower shall repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan or each such BA Loan, as applicable, together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or such BA Loan, as applicable, or convert the then outstanding
principal amount of each such LIBOR Rate Loan or BA Loan, as applicable, to a
Base Rate Loan (with respect to any such Loan denominated in Dollars) or a
Canadian Prime Rate Loan (with respect to any such Loan denominated in Canadian
Dollars) as of the last day of such Interest Period.

(b)       Laws Affecting LIBOR Rate and BA Loan Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any BA Loan, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or BA Loans
and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan or a BA Loan shall be suspended and thereafter the Borrower may
select only Base Rate Loans (with respect to any Loan denominated in Dollars) or
Canadian Prime Rate Loans (with respect to any Loan denominated in Canadian
Dollars) hereunder, and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan or a BA Loan, as applicable, to the end of the

 

78

 



 

--------------------------------------------------------------------------------

-

then current Interest Period applicable thereto as a LIBOR Rate Loan or a BA
Loan, as applicable, the applicable LIBOR Rate Loan shall immediately be
converted to a Base Rate Loan (with respect to any such Loan denominated in
Dollars) or a Canadian Prime Rate Loan (with respect to any such Loan
denominated in Canadian Dollars) for the remainder of such Interest Period.

(c)       Regulatory Limitations. In the event, as a result of increases in the
value of any Permitted Currency against the Dollar or for any other reason, the
obligation of any of the Lenders to make Loans (taking into account the Dollar
Amount of the Obligations and all other indebtedness required to be aggregated
under any Applicable Law) is determined by such Lender to exceed its then
applicable legal lending limit under such Applicable Law, the amount of
additional Extensions of Credit such Lender shall be obligated to make or issue
or participate in hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Revolving Credit Commitment Percentages or
Commitment Percentages, as applicable, and, to the extent necessary under such
laws and regulations (as determined by each of the Lenders, with respect to the
applicability of such laws and regulations to itself), and the Borrower shall
reduce, or cause to be reduced, complying to the extent practicable with the
remaining provisions hereof, the Obligations outstanding hereunder by an amount
sufficient to comply with such maximum amounts.

SECTION 4.9   INDEMNITY. THE BORROWER HEREBY INDEMNIFIES EACH OF THE LENDERS
AGAINST ANY LOSS OR EXPENSE WHICH MAY ARISE OR BE ATTRIBUTABLE TO EACH LENDER'S
OBTAINING, LIQUIDATING OR EMPLOYING DEPOSITS OR OTHER FUNDS ACQUIRED TO EFFECT,
FUND OR MAINTAIN ANY LOAN (A) AS A CONSEQUENCE OF ANY FAILURE BY THE BORROWER TO
MAKE ANY PAYMENT WHEN DUE OF ANY AMOUNT DUE HEREUNDER IN CONNECTION WITH A LIBOR
RATE LOAN OR A BA LOAN, (B) DUE TO ANY FAILURE OF THE BORROWER TO BORROW,
CONTINUE OR CONVERT ON A DATE SPECIFIED THEREFOR IN A NOTICE OF BORROWING OR
NOTICE OF CONVERSION/CONTINUATION OR (C) DUE TO ANY PAYMENT, PREPAYMENT OR
CONVERSION OF ANY LIBOR RATE LOAN OR ANY BA LOAN ON A DATE OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD THEREFOR. THE AMOUNT OF SUCH LOSS OR EXPENSE SHALL BE
DETERMINED, IN THE APPLICABLE LENDER'S SOLE DISCRETION, BASED UPON THE
ASSUMPTION THAT SUCH LENDER FUNDED ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OR
COMMITMENT PERCENTAGE, AS APPLICABLE, OF THE LIBOR RATE LOANS OR BA LOANS IN THE
LONDON INTERBANK MARKET OR OTHER APPLICABLE MARKET AND USING ANY REASONABLE
ATTRIBUTION OR AVERAGING METHODS WHICH SUCH LENDER DEEMS APPROPRIATE AND
PRACTICAL. A CERTIFICATE OF SUCH LENDER SETTING FORTH THE BASIS FOR DETERMINING
SUCH AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER SHALL BE FORWARDED TO
THE BORROWER THROUGH THE ADMINISTRATIVE AGENT AND SHALL BE CONCLUSIVELY PRESUMED
TO BE CORRECT SAVE FOR MANIFEST ERROR."

 

79

 



 

--------------------------------------------------------------------------------

-

 

SECTION 4.10

 

Increased Costs.

 

 

(a)

Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or an Issuing Lender;

(ii)       subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan or BA Loan made by
it, or change the basis of taxation of payments to such Lender or such Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 4.11 and the imposition of, or any change in the rate of any Excluded
Taxes payable by such Lender or such Issuing Lender); or

(iii)      impose on any Lender or any Issuing Lender (or their respective
Lending Offices) or the London interbank or other applicable market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans or BA
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or BA Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or such Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or such Issuing Lender, the Borrower shall promptly pay to any
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender, as the case
may be, for such additional costs incurred or reduction suffered.

(b)       Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
lending office of such Lender or such Issuing Lender or such Lender's or such
Issuing Lender's holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender's or such
Issuing Lender's capital or on the capital of such Lender's or such Issuing
Lender's holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender's or such Issuing Lender's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or such Issuing
Lender's policies and the policies of such Lender's or such Issuing Lender's
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrower shall
promptly pay to such Lender or such Issuing Lender, as the

 

80

 



 

--------------------------------------------------------------------------------

-

case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Lender or such Lender's or such Issuing Lender's holding company
for any such reduction suffered.

(c)       Certificates for Reimbursement. A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)       Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss or cost or increased cost incurred
by the Administrative Agent or any applicable Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to the
Administrative Agent or any applicable Lender or (iii) any currency exchange
loss, that Administrative Agent or any Lender sustains as a result of any
payment being made by the Borrower in a currency other than that originally
extended to the Borrower. A certificate of the Administrative Agent or the
applicable Lender, as the case may be, setting forth in reasonable detail the
basis for determining such additional amount or amounts necessary to compensate
the Administrative Agent or the applicable Lender shall be conclusively presumed
to be correct save for manifest error

(e)       Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or such Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such Issuing Lender, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or such Issuing Lender's intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 

 

                           SECTION 4.11      Taxes.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.

 

81

 



 

--------------------------------------------------------------------------------

-

(b)       Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

(c)       Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.

(d)       Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)       Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender's status for
Canadian withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower as the Administrative Agent or the Borrower
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such other documents and forms required by any relevant
taxing authorities under the Applicable Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Applicable
Laws to confirm such Lender's entitlement to any available exemption from, or
reduction of, applicable withholding taxes in respect of all payments to be made
to such Lender outside of Canada by the Borrower pursuant to this Agreement, the
other Loan Documents or otherwise to establish such Lender's status for
withholding tax purposes in such other jurisdiction. Each Lender shall promptly
(i) notify the Administrative Agent of any change in circumstances which would
modify or render

 

82

 



 

--------------------------------------------------------------------------------

-

invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of Applicable Laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Closing Date, and in
a timely fashion thereafter, such documents and forms required by any relevant
taxing authorities under the Applicable Laws of any jurisdiction, duly executed
and completed by the Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Applicable Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f)        Treatment of Certain Refunds. If the Administrative Agent, a Lender
or an Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Lender in the event the
Administrative Agent, such Lender or such Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or any Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

(g)        Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitment.

SECTION 4.12      Mitigation Obligations; Replacement Of Lenders.

(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.10 or Section 4.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense

 

83

 



 

--------------------------------------------------------------------------------

-

and would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10;

(ii)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9 ) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)

such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

                           SECTION 4.13      Security. The Obligations of the
Borrower shall be secured as provided in the Security Documents.

                           SECTION 4.14      Additional Subsidiary Borrowers.
The Borrower may designate any Domestic Subsidiary as a Subsidiary Borrower
under this Agreement and the other Loan Documents upon satisfaction of each of
the following conditions.

(a)       The Borrower shall have delivered to the Administrative Agent a
written notice requesting that such Domestic Subsidiary be designated as a new
Subsidiary Borrower. The Administrative Agent agrees that promptly upon receipt
of such notice it will forward such notice to the Lenders requesting their
approval of such Domestic Subsidiary as a Subsidiary Borrower. If the Required
Agreement Lenders approve such designation (which approval shall occur no
earlier than five (5) Business Days after the Lenders receive written notice of
the

 

84

 



 

--------------------------------------------------------------------------------

-

request that such Domestic Subsidiary be designated as a new Subsidiary
Borrower), the applicable Domestic Subsidiary shall be deemed a "Borrower" under
this Agreement and the other Loan Documents and all references herein (other
than the references in Article V, Article VI, Article VII, Article VIII, Article
IX and Article X of this Agreement) to "Borrower" shall be deemed to include the
Subsidiary Borrower.

(b)       The Administrative Agent shall have received a duly executed
supplement to this Agreement and any other applicable Loan Documents joining
such Domestic Subsidiary as a Subsidiary Borrower hereunder (such supplement to
be in form and substance reasonably satisfactory to the Administrative Agent).

(c)       Such Domestic Subsidiary shall deliver to the Administrative Agent
such documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent (it being agreed by the Borrower that, if
the designation of such Domestic Subsidiary as a Subsidiary Borrower obligates
the Administrative Agent or any Lender to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall, promptly upon
the request of the Administrative Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender to carry out, and be
satisfied it has complied with the results of, all necessary "know your
customer" or other similar checks under all Applicable Laws).

(d)       (i)        If not previously granted to the Administrative Agent under
the Security Documents, such Domestic Subsidiary shall pledge a security
interest in all Collateral owned by such Domestic Subsidiary by delivering to
the Administrative Agent a duly executed supplement to each applicable Security
Document or such other documents as the Administrative Agent shall reasonably
deem appropriate for such purpose.

(ii)       To the extent not previously delivered to the Administrative Agent
under the Security Documents, the Borrower shall deliver to the Administrative
Agent such original Capital Stock or other certificates and stock or other
transfer powers evidencing the Capital Stock of such Domestic Subsidiary and, to
the extent required by the Security Documents, all Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock
owned by such Domestic Subsidiary.

(e)       The Borrower shall deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Domestic Subsidiary.

(f)        The Borrower shall deliver to the Administrative Agent such other
documents (including, without limitation, legal opinions) as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

85

 



 

--------------------------------------------------------------------------------

-

(g)       The obligations of each Subsidiary Borrower hereunder and under the
other Loan Documents shall be joint and several with the Obligations of the
Borrower and each other Subsidiary Borrower.

ARTICLE V

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Closing. The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on May 31, 2006 or at such
other place, date and time as the parties hereto shall mutually agree.

SECTION 5.2 Conditions To Closing And Initial Extensions Of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a)       Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender (if requested thereby), a Swingline Note in favor of the
Swingline Lender (if requested thereby), a Discount Note in favor of each Non-BA
Lender (if requested thereby) and the Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b)       Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)        Officer's Certificate of the Original U.S. Borrower. A certificate
from a Responsible Officer of the Original U.S. Borrower to the effect that all
representations and warranties of the Original U.S. Borrower and its
Subsidiaries contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (provided that any representation
or warranty that is qualified by materiality or by reference to Material Adverse
Effect shall be true, correct and complete in all respects); that neither the
Original U.S. Borrower nor any of its Subsidiaries is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.2 and Section 5.3.

(ii)       Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent documentation) of such Credit Party and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation or formation, (B) the bylaws or other
governing document (or equivalent documentation) of such Credit Party as in
effect on the Closing Date, (C) resolutions

 

86

 



 

--------------------------------------------------------------------------------

-

duly adopted by the board of directors or other governing body of such Credit
Party authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).

(iii)      Certificates of Good Standing. Certificates as of a recent date of
the good standing (or equivalent documentation) of each Credit Party under the
laws of its jurisdiction of organization and, to the extent requested by the
Administrative Agent, each other jurisdiction where such Credit Party is
qualified to do business and, to the extent available, a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Credit
Party has filed required tax returns and owes no delinquent taxes.

(iv)      Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties (including, without limitation, applicable local counsel in the State of
New York, the provinces of Québec, Ontario, Nova Scotia and New Brunswick, and
any other applicable jurisdiction) addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall request.

             (c)          Personal Property Collateral.

 

 

 

(i)        Filings and Recordings. The Administrative Agent shall have received
all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence reasonably satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon.

(ii)       Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
each of the Credit Parties (other than the U.S. Borrower) under the PPSA and the
CCQ (or applicable judicial docket) as in effect in any province in which any of
the assets of such Credit Party are located, indicating among other things that
its assets are free and clear of any Lien except for Permitted Liens.

(iii)      Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each insurance policy (naming the Administrative Agent as additional
insured on all certificates for liability insurance and loss payee with respect
to the Collateral on all certificates for property insurance), and, if requested
by the Administrative Agent, copies (certified by a Responsible Officer) of
insurance policies in the form required under the Security Documents and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

 

 

 

 

             (d)          Consents; Defaults.


(i)        Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative

 

87

 



 

--------------------------------------------------------------------------------

-

Agent) in connection with the transactions contemplated by this Agreement and
the other Loan Documents and the other transactions contemplated hereby and all
applicable waiting periods shall have expired without any action being taken by
any Person that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.

(ii)       No Injunction, Etc. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent's sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

                 (e)          Financial Matters.


(i)        Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Original U.S. Borrower and its
Subsidiaries as of December 31, 2005 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended, (B)
any interim unaudited Consolidated balance sheet of the Original U.S. Borrower
and its Subsidiaries and related unaudited interim statements of income, cash
flows and retained earnings for each interim quarterly period (if any) ended at
least forty-five (45) days prior to the Closing Date, (C) the audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2005 and the related audited statements of income and retained earnings and
cash flows for the Fiscal Year then ended and (D) any interim unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries and related
unaudited interim statements of income, cash flows and retained earnings for
each interim quarterly period (if any) ended at least forty-five (45) days prior
to the Closing Date.

(ii)       Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Original U.S. Borrower, of balance
sheets, income statements and cash flow statements on a quarterly basis for 2006
and on an annual basis for each year thereafter during the term of the U.S.
Credit Facility.

(iii)      Financial Condition Certificate. The Original U.S. Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Original U.S. Borrower, that (A) the Original U.S.
Borrower and each of its Subsidiaries are each Solvent, (B) the material
payables of the Original U.S. Borrower and each of its Subsidiaries are current
and not past due, (C) attached thereto are calculations, as determined on a pro
forma basis as of March 31, 2006 and after giving effect to the transactions
contemplated hereby and any Extensions of Credit or U.S. Extensions of Credit to
be made on the Closing Date, with the covenants contained in Article IX; (D) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing assumptions believed to be

 

88

 



 

--------------------------------------------------------------------------------

-

reasonable) of the financial condition and operations of the Original U.S.
Borrower and its Subsidiaries; (E) attached thereto is a calculation of the
ratio of (1) Consolidated Total Indebtedness as of the Closing Date (after
giving effect to any Extensions of Credit or U.S. Extensions of Credit on the
Closing Date) to (2) Consolidated EBITDA for the most recently ended four (4)
consecutive fiscal quarters for which financial statements have been delivered,
demonstrating that such ratio is less than 5.80 to 1.00; (F) attached thereto is
a calculation of Consolidated Adjusted EBITDA for the most recently ended four
(4) consecutive fiscal quarters for which financial statements have been
delivered, demonstrating to the reasonable satisfaction of the Administrative
Agent that Consolidated Adjusted EBITDA (as determined in such manner) is not
less than $500,000,000; and (G) attached thereto is a calculation of the
Borrowing Limit as of the Closing Date.

(iv)      Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in Section
4.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal (including, without limitation, local
counsel) fees and expenses) and to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

(f)

Miscellaneous.

(i)        Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.3(a) with
respect to any Loans (if any) to be made on the Closing Date, and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Closing Date are to be disbursed.

(ii)       Existing Facilities. Each of the Existing Facilities shall be repaid
in full and terminated and all collateral security therefor shall be released,
and the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.

(iii)      Closing of the U.S. Credit Facility. The U.S. Credit Facility shall
simultaneously close on the Closing Date.

(iv)      Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

SECTION 5.3    Conditions To All Extensions Of Credit. The obligations of the
Lenders to make any Extensions of Credit (including any initial Extensions of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:

 

89

 



 

--------------------------------------------------------------------------------

-

(a)       Continuation of Representations and Warranties. The representations
and warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date; provided that any representation or warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true and correct
in all respects on and as of such borrowing, continuation, conversion, issuance
or extension date.

(b)       No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

(c)       Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 4.2, as applicable.

(d)       Maximum Cash Balance. As of the end of the Business Day immediately
preceding the date of any such borrowing, conversion, continuation, issuance or
extension and after giving effect to the Borrower's receipt of the proceeds from
any such Loan, as the case may be, and the application of such proceeds, the
aggregate amount of cash and Cash Equivalents of the U.S. Borrower and its
Subsidiaries shall not exceed $70,000,000.

 

 

 

                SECTION 5.4        Post-Closing Conditions.



(a)       Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received the following control agreements, in each case in form and substance
satisfactory to the Administrative Agent:

(i)        A deposit account control agreement executed by the Borrower, the
Administrative Agent and National Bank of Canada with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at National Bank of Canada;

(ii)       A deposit account control agreement executed by the Borrower, the
Administrative Agent and The Toronto-Dominion Bank with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at The Toronto-Dominion Bank;

(iii)      A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of America, N.A. with respect to all Deposit
Accounts, other than Excluded Deposit Accounts (in each case as defined in the
Collateral Agreement), of the Borrower at Bank of America, N.A.;

(iv)      A deposit account control agreement executed by the Borrower, the
Administrative Agent and Bank of Montreal with respect to all Deposit Accounts,
other

 

90

 



 

--------------------------------------------------------------------------------

-

than Excluded Deposit Accounts (in each case as defined in the Collateral
Agreement), of the Borrower at Bank of Montreal;

(v)       All other control agreements which the Administrative Agent requires
to be delivered pursuant to the Collateral Agreement, in each case in form and
substance satisfactory to the Administrative Agent.

(b)       Prior to June 30, 2006, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received any warehouse or similar agreement, and any other ancillary
documentation, required to be delivered thereto pursuant to Section 4.6(b) of
the Collateral Agreement (or, if any such warehouse or similar agreement, and
any other ancillary documentation, has not been delivered by such date, the
Borrower shall take all actions required by the Administrative Agent pursuant to
Section 4.6(b) in connection therewith).

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1   Representations And Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each of the Borrower and the U.S. Borrower hereby
represents and warrants to the Administrative Agent and Lenders both before and
after giving effect to the transactions contemplated hereunder that:

(a)       Organization; Power; Qualification. Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect.

(b)       Ownership. Each Subsidiary of the U.S. Borrower as of the Closing Date
is listed on Schedule 6.1(b) together with (i) its jurisdiction of formation and
each jurisdiction in which it is qualified to do business as of the Closing
Date, (ii) each Person holding ownership interests in such Subsidiary, (iii) the
nature of the ownership interest held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests and (iv) a
designation of each Subsidiary that is inactive. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable,
with no personal liability attaching to the ownership thereof, and not subject
to any preemptive or similar rights, except as described in Schedule 6.1(b). As
of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of the U.S. Borrower or its
Subsidiaries, except as described on Schedule 6.1(b).

 

91

 



 

--------------------------------------------------------------------------------

-

(c)       Authorization of Agreement, Loan Documents and Borrowing. Each of the
U.S. Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the U.S. Borrower and each of its Subsidiaries
party thereto, and each such document constitutes the legal, valid and binding
obligation of the U.S. Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
laws from time to time in effect which affect the enforcement of creditors'
rights in general and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(d)       Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the U.S. Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to the U.S. Borrower or any of
its Subsidiaries, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the U.S. Borrower or any of its Subsidiaries, (iii) conflict with,
result in a breach of or constitute a default under any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
which could reasonably be expected to have a Material Adverse Effect, (iv)
result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by such Person other than Liens
arising under the Loan Documents or (v) require any consent or authorization of,
filing with, or other act in respect of, an arbitrator or Governmental Authority
and no consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect and other than consents or filings under the PPSA and the CCQ.

(e)       Compliance with Law; Governmental Approvals. Each of the U.S. Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (ii) is in compliance with its
articles of incorporation, bylaws or other organizational documents of the U.S.
Borrower or any of its Subsidiaries, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (iii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it or any of its respective
properties, except where the failure to comply could not reasonably be expected
to have a Material Adverse Effect, and (iv) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and

 

92

 



 

--------------------------------------------------------------------------------

-

documents required to be retained by it under Applicable Law, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(f)        Tax Returns and Payments. Each of the U.S. Borrower and its
Subsidiaries has duly filed or caused to be filed all federal and other material
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal and other material taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable. Such returns accurately reflect in
all material respects all liability for taxes of the U.S. Borrower and its
Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrower or the U.S. Borrower, other
investigation by any Governmental Authority of the tax liability of the U.S.
Borrower and its Subsidiaries, except, in each case, as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
No Governmental Authority has asserted any Lien or other claim against the U.S.
Borrower or any of its Subsidiaries with respect to unpaid taxes which has not
been discharged or resolved other than Permitted Liens. The charges, accruals
and reserves on the books of the U.S. Borrower and any of its Subsidiaries in
respect of federal and other material taxes for all Fiscal Years and portions
thereof since the organization of the U.S. Borrower and any of its Subsidiaries
are in the judgment of the U.S. Borrower adequate, and the U.S. Borrower does
not anticipate any material amount of additional taxes or assessments for any of
such years.

(g)        Intellectual Property Matters. Each of the U.S. Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business, except where
the failure to own or possess such rights, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither the U.S. Borrower
nor any of its Subsidiaries is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations except as could not reasonably be expected to have a Material Adverse
Effect.

              (h)          Environmental Matters.


(i)        The properties owned, leased or operated by the U.S. Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;

(ii)       Except to the extent such matters could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the U.S.
Borrower, each of its Subsidiaries and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is

 

93

 



 

--------------------------------------------------------------------------------

-

no contamination at, under or about such properties or such operations which
could interfere with the continued operation of such properties;

(iii)      Neither the U.S. Borrower nor any of its Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws, nor does the U.S. Borrower or any of its
Subsidiaries have knowledge or reason to believe that any such notice will be
received or is being threatened, except where such violation, alleged violation,
non-compliance, liability or potential liability which is the subject of such
notice could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;

(iv)      Hazardous Materials have not been transported or disposed of to or
from the properties owned, leased or operated by the U.S. Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could give
rise to liability under, Environmental Laws, nor have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws, except where such violation or
liability could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect;

(v)       No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower or the U.S. Borrower, threatened,
under any Environmental Law to which the U.S. Borrower or any of its
Subsidiaries is or will be named as a potentially responsible party with respect
to such properties or operations conducted in connection therewith, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the U.S. Borrower, any
of its Subsidiaries or such properties or such operations that could reasonably
be expected to have a Material Adverse Effect; and

(vi)      There has been no release, or to the best of the Borrower's and the
U.S. Borrower's knowledge, threat of release, of Hazardous Materials at or from
properties owned, leased or operated by the U.S. Borrower or any Subsidiary, now
or in the past, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws that could reasonably be expected to
have a Material Adverse Effect.

                 (i)          ERISA.


(i)        As of the Closing Date, neither the U.S. Borrower nor any of its
Subsidiaries nor any ERISA Affiliate maintains or contributes to, or has any
obligation under, any Employee Benefit Plans other than those identified on
Schedule 6.1(i-1) and neither the U.S. Borrower nor any of its Subsidiaries
maintains or contributes to, or has any obligation under, any Canadian Employee
Benefit Plans other than those identified on Schedule 6.1(i-2).

(ii)       The U.S. Borrower, each of its Subsidiaries and each of their ERISA
Affiliates is in material compliance with all applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b)

 

94

 



 

--------------------------------------------------------------------------------

-

of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect. The U.S. Borrower
and each of its Subsidiaries is in material compliance with all applicable
provisions of the ITA and other Applicable Law and the regulations and published
interpretations thereunder with respect to all Canadian Employee Benefit Plans
except where a failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired. No
liability has been incurred by the U.S. Borrower, any of its Subsidiaries or any
of their ERISA Affiliates which remains unsatisfied for any taxes or penalties
with respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect. No liability has been incurred by the U.S. Borrower or any of its
Subsidiaries which remains unsatisfied for any taxes or penalties with respect
to any Canadian Employee Benefit Plan or any Canadian Multiemployer Plan, except
for a liability that could not reasonably be expected to have a Material Adverse
Effect.

(iii)      Except as set forth on Schedule 6.1(i-1) or Schedule 6.1(i-2), as of
the Closing Date, no Pension Plan or Canadian Pension Plan has been terminated,
nor has any accumulated funding deficiency (as defined in Section 412 of the
Code or any other Applicable Law) been incurred (without regard to any waiver
granted under Section 412 of the Code or any other Applicable Law), nor has any
funding waiver from the Internal Revenue Service been received or requested with
respect to any Pension Plan, nor has the U.S. Borrower, any of Subsidiaries or
any of their ERISA Affiliates failed to make any contributions or to pay any
amounts due and owing as required by Section 412 of the Code, Section 302 of
ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Section 412 of the Code or Section 302 of ERISA, nor has
there been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan.

(iv)      Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the U.S. Borrower nor any of its Subsidiaries
nor any of their ERISA Affiliates has: (A) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(B) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(C) failed to make a required contribution or payment to a Multiemployer Plan or
a Canadian Multiemployer Plan, (D) failed to make a required installment or
other required payment under Section 412 of the Code, other Applicable Laws or
its Employee Benefit Plans or (E) failed to make a required installment or other
required payment under Applicable Laws or its Canadian Employee Benefit Plans.

                                (v)       No Termination Event has occurred or
is reasonably expected to occur.

 

(vi)      Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business),

 

95

 



 

--------------------------------------------------------------------------------

 

lawsuit and/or investigation is existing or, to the best knowledge of the
Borrower and the U.S. Borrower after due inquiry, threatened concerning or
involving any (A) employee welfare benefit plan (as defined in Section 3(1) of
ERISA) currently maintained or contributed to by the U.S. Borrower, any of its
Subsidiaries or any of their ERISA Affiliates, (B) Pension Plan or Canadian
Pension Plan or (C) Multiemployer Plan or Canadian Multiemployer Plan.

(j)        Margin Stock. Neither the U.S. Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of "purchasing" or "carrying" any "margin stock" (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors. Not
more than 25% of the value of the assets (either of the Borrower only or of the
US Borrower and its Subsidiaries on consolidated basis) are margin stock.

(k)       Government Regulation. Neither the U.S. Borrower nor any of its
Subsidiaries is an "investment company" or a company "controlled" by an
"investment company" (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the U.S. Borrower nor any of its
Subsidiaries is, or after giving effect to any Extension of Credit or U.S.
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, as amended, or any other Applicable Law which limits its ability to incur
or consummate the transactions contemplated hereby.

(l)        Significant Indebtedness . Schedule 6.1(l) sets forth a complete and
accurate list of all Significant Indebtedness of the U.S. Borrower and its
Subsidiaries in effect as of the Closing Date. As of the Closing Date, other
than as set forth in Schedule 6.1(l), each indenture, agreement or other
instrument governing such Significant Indebtedness is, and after giving effect
to the consummation of the transactions contemplated by the Loan Documents will
be, in full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the U.S. Borrower and its Subsidiaries
have delivered to the Administrative Agent a true and complete copy of each
indenture, agreement or other instrument governing the Significant Indebtedness
required to be listed on Schedule 6.1(l). As of the Closing Date, neither the
U.S. Borrower nor any Subsidiary (nor, to the knowledge of the Borrower or the
U.S. Borrower, any other party thereto) is in breach of or in default under any
Significant Indebtedness in any material respect.

(m)      Employee Relations. Each of the U.S. Borrower and its Subsidiaries has
a stable work force in place, except as could not reasonably be expected to have
a Material Adverse Effect. The U.S. Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect.

(n)       Burdensome Provisions. Except as described on Schedule 6.1(n), no
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the U.S.
Borrower or any Subsidiary or to transfer any of its assets or properties

 

96

 



 

--------------------------------------------------------------------------------

 

to the U.S. Borrower or any other Subsidiary in each case other than
restrictions or encumbrances existing under or by reason of (i) the Loan
Documents, (ii) Applicable Law and (iii) legally enforceable provisions which
are contained in either (A) the organizational documents of any Subsidiary that
a not Wholly-Owned Subsidiary or (B) any other agreements with the other
owner(s) of such Subsidiary (which, in the case of such provisions existing on
the Closing Date, are described on Schedule 6.1(n)).

(o)       Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i) are complete and correct and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the U.S. Borrower and its Subsidiaries and the
Borrower and its Subsidiaries, respectively, as at the respective dates of such
statements, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
interim financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
(or, with respect to financial statements of the Borrower and its Subsidiaries,
Canadian GAAP). Such financial statements show all material indebtedness and
other material liabilities, direct or contingent, of the U.S. Borrower and its
Subsidiaries and the Borrower and its Subsidiaries, respectively, as of the date
thereof, including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP
(or, with respect to financial statements of the Borrower and its Subsidiaries,
Canadian GAAP). The projected financial statements delivered pursuant to Section
5.2(e)(ii) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions are believed to be reasonable in light of then
existing conditions.

(p)       No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities (actual or
contingent), operations, or condition (financial or otherwise) of the U.S.
Borrower and its Subsidiaries taken as a whole and no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

(q)       Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder and each U.S. Extension of Credit, each of
the Credit Parties will be Solvent.

(r)        Titles to Properties. Each of the U.S. Borrower and its Subsidiaries
has such title to the real property owned or leased by it as is reasonably
necessary to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the U.S. Borrower, the Borrower and their respective
Subsidiaries delivered pursuant to Section 5.2(e)(i), Section 7.1(a), (b) and
(d) except those which have been disposed of by the U.S. Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

(s)       Liens. None of the properties and assets of the U.S. Borrower or any
of its Subsidiaries is subject to any Lien, except Permitted Liens. Neither the
U.S. Borrower nor any of its Subsidiaries has signed any financing statement or
any security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Permitted Liens.

 

97

 



 

--------------------------------------------------------------------------------

-

(t)        Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(t), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower and the U.S. Borrower, threatened against
or in any other way relating adversely to or affecting the U.S. Borrower or any
of its Subsidiaries or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that has
or could reasonably be expected to have a Material Adverse Effect.

(u)       Senior Indebtedness Status. The Obligations of each Credit Party under
this Agreement and each of the other Loan Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Indebtedness of
each such Person and is designated as "Senior Indebtedness" under all
instruments and documents, now or in the future, relating to all Subordinated
Indebtedness of such Person.

(v)       OFAC. None of the U.S. Borrower, any Subsidiary of the U.S. Borrower
or any Affiliate of the U.S. Borrower or any U.S. Subsidiary Guarantor: (i) is a
Sanctioned Person, (ii) has more than ten percent (10%) of its assets in
Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity. Solely, for
purposes of this subsection (v), "Subsidiary" shall include (A) each Abitibi
Entity and (B) each QSPE.

(w)      Disclosure. The U.S. Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the U.S. Borrower or any of its
Subsidiaries are subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The financial statements, material reports, material
certificates or other material information furnished (whether in writing or
orally), taken together as a whole, by or on behalf of any of the U.S. Borrower
or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) do not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

SECTION 6.2     Survival Of Representations And Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

98

 



 

--------------------------------------------------------------------------------

-

ARTICLE VII

 

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will furnish or cause to be
furnished to the Administrative Agent (for distribution to the Lenders) at the
Administrative Agent's Office at the address set forth in Section 14.1 or such
other office as may be designated by the Administrative Agent from time to time:

                SECTION 7.1      Financial Statements and Projections.


(a)       Quarterly Financial Statements of the U.S. Borrower. As soon as
practicable and in any event within forty-five (45) days (or, if earlier, on the
date of any required public filing thereof) after the end of each of the first
three (3) fiscal quarters of each Fiscal Year, an unaudited Consolidated balance
sheet of the U.S. Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, retained earnings and
cash flows and a report containing management's discussion and analysis of such
financial statements for the fiscal quarter then ended and that portion of the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the corresponding period in the preceding Fiscal Year and prepared by the
U.S. Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer of the U.S. Borrower to present fairly
in all material respects the financial condition of the U.S. Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the U.S. Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments.

(b)       Annual Financial Statements of the U.S. Borrower. As soon as
practicable and in any event within ninety (90) days (or, if earlier, on the
date of any required public filing thereof) after the end of each Fiscal Year,
an audited Consolidated balance sheet of the U.S. Borrower and its Subsidiaries
as of the close of such Fiscal Year and audited Consolidated statements of
income, retained earnings and cash flows and a report containing management's
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm acceptable to the Administrative
Agent and the U.S. Administrative Agent, and accompanied by a report thereon by
such certified public accountants that is not qualified with respect to scope
limitations imposed by the U.S. Borrower or any of its Subsidiaries or with
respect to accounting principles followed by the U.S. Borrower or any of its
Subsidiaries not in accordance with GAAP.

 

99

 



 

--------------------------------------------------------------------------------

-

(c)       Annual Business Plan and Financial Projections of the U.S. Borrower.
As soon as practicable and in any event within ninety (90) days after the
beginning of each Fiscal Year, a business plan of the U.S. Borrower and its
Subsidiaries for such Fiscal Year, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a projected income
statement, statement of cash flows and balance sheet and a statement containing
the volume and price assumptions by product line used in preparing the business
plan, accompanied by a certificate from a Responsible Officer of the U.S.
Borrower to the effect that, to the best of such officer's knowledge, such
projections are good faith estimates (utilizing assumptions believed to be
reasonable) of the financial condition and operations of the U.S. Borrower and
its Subsidiaries for such Fiscal Year.

 

(d)

Financial Statements of the Borrower and its Subsidiaries.

(i)        Quarterly Financial Statements of the Borrower. As soon as
practicable and in any event within the time prescribed by applicable Canadian
securities laws, regulations and policies, with respect to each fiscal quarter
of each Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows and a report
containing management's discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with Canadian GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments.

(ii)       Annual Financial Statements of the Borrower. As soon as practicable
and in any event within the time prescribed by applicable Canadian securities
laws, regulations and policies, with respect to each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, retained
earnings and cash flows and a report containing management's discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with Canadian GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year. Such annual financial statements shall be audited by an independent
certified public accounting firm acceptable to the Administrative Agent and the
U.S. Administrative Agent, and accompanied by a report thereon by such certified
public accountants that is not qualified with respect to scope limitations
imposed by the Borrower or any of its Subsidiaries or

 

100

 



 

--------------------------------------------------------------------------------

-

with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with Canadian GAAP.

(e)       Monthly Borrowing Limit Calculation. Within fifteen (15) Business Days
after the last day of each calendar month beginning after the Third Amendment
Effective Date, a report in form and substance reasonably satisfactory to the
Administrative Agent showing a calculation of the Asset Coverage Amount and
clauses (a) and (b) of the Borrowing Limit as of the last day of the preceding
calendar month.

                 (f)      Balance Reporting.

 

 

 

(i)        Commencing with the month in which the Parent first establishes a
deposit, securities or investment account, within two (2) Business Days of the
end of each calendar month, the Parent will deliver a written daily cash balance
summary to the Administrative Agent and the U.S. Administrative Agent showing
the aggregate available balance of cash and Cash Equivalents in the deposit,
securities and other investment accounts of the Parent as of the end of business
on each Business Day of the preceding calendar month.

(ii)       Within five (5) Business Days of the end of each calendar month, the
U.S. Borrower will deliver to the Administrative Agent and the U.S.
Administrative Agent (A) commencing with the calendar month ending January 31,
2009, a written statement showing the aggregate daily available balance of cash
and Cash Equivalents in all deposit, securities and other investment accounts of
the U.S. Borrower and its Subsidiaries for which such information is available
as of the end of each Business Day of such calendar month and (B) commencing
with the calendar month ending November 30, 2008, a written statement showing
the available balance of cash and Cash Equivalents in each deposit, securities
and other investment account of the U.S. Borrower and its Subsidiaries as of the
last Business Day of such calendar month for which such information is
available.

(iii)      From time to time upon the request of the Administrative Agent or the
U.S. Administrative Agent, the U.S. Borrower will promptly deliver to the
Administrative Agent and the U.S. Administrative Agent copies of any and all
deposit account statements, securities account statements and other investment
account statements of the U.S. Borrower or any Subsidiary thereof that are
requested to be delivered thereby, in each case, to the extent such statements
are available.

(g)       Monthly Borrowing Base Certificate. As soon as available, but in any
event no later than the earlier of (x) the date that is fifteen (15) Business
Days after the end of each calendar month (as such date may be extended by the
Borrower for up to an additional ten (10) days for the months ending October 31,
2008, November 30, 2008 and December 31, 2008) (each such monthly date, a
"Borrowing Base Reporting Date") or (y) the date upon which the Original U.S.
Borrower delivers the U.S. Borrowing Base Certificate to the U.S. Administrative
Agent for such calendar month, commencing with the calendar month ending
November 30, 2008:

 

101

 



 

--------------------------------------------------------------------------------

-

(i)        a completed Borrowing Base Certificate as at the end of such calendar
month, duly certified by a Responsible Officer of the Borrower (prior to the
Conversion Date, such report shall include a calculation of the amount set forth
in clause (c) of the Borrowing Limit as of the last day of the preceding
calendar month);

(ii)       a detailed schedule and aging of the Accounts (A) including all
obligors, aged by due date (and, to the extent requested by the Administrative
Agent, with an explanation of the terms offered) and commencing with the month
ending March 31, 2009, aged by invoice date with respect to invoices generated
by the Abiserve system and (B) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Administrative Agent, together with (1) a summary specifying the name and
balance due for each account debtor and (2) a summary specifying such Accounts
by the country in which each account debtor is located;

(iii)      a schedule detailing the Borrower's and its Subsidiaries' Inventory,
in form and substance reasonably satisfactory to the Administrative Agent, (A)
by location (showing any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw
material, mill store inventory, work-in-process and finished goods), and in the
case of Inventory located with a third party, by volume on hand, which Inventory
shall be valued at Value of such Inventory and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower are deemed by the
Administrative Agent to be appropriate and (B) reconciled to the Borrowing Base
Certificate delivered as of such date;

(iv)      a report in form and substance reasonably satisfactory to the
Administrative Agent evidencing claims under the Credit Insurance Policy or such
other information with respect to the Credit Insurance Policy as the
Administrative Agent may reasonably request in its credit judgment;

(v)       a reconciliation of the Accounts and Inventory between the amounts
shown in the Borrower's general ledgers and the reports delivered pursuant to
clauses (ii) and (iii) above;

(vi)      if readily available, a schedule and aging of the accounts payable of
the Borrower and its Subsidiaries in the form historically generated by the
Borrower or such other information with respect to such accounts payable as the
Administrative Agent may reasonably request in its credit judgment; and

(vii)     concurrently with the delivery of the Borrowing Base Certificate, the
U.S. Borrowing Base Certificate;

provided, that with respect to any calendar month end that is also a fiscal
quarter end, the Borrower shall have satisfied the foregoing clauses if it
provides a draft of the applicable documentation required pursuant to such
clauses on or prior to the applicable Borrowing Base Reporting Date and a final
version of the applicable documentation (in each case with a reconciliation to
the applicable previously delivered draft documentation) by no later than the

 

102

 



 

--------------------------------------------------------------------------------

-

earlier of (A) the date upon which financial statements are delivered for such
fiscal quarter pursuant to Section 7.1(a) or (B) the forty-fifth (45th) day
after such fiscal quarter end.

(h)       Cash Flow Reporting. (i) Commencing on December 15, 2008 and on the
third (3rd) Business Day following the last day of each four week period
thereafter (each such date a "Cash Flow Reporting Date "), an updated rolling
13-week forecast (the "Forecast") of cash receipts and disbursements of the U.S.
Borrower and its Consolidated Subsidiaries for the 13-consecutive week period
beginning on the date of delivery of such Forecast, which Forecast shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
U.S. Administrative Agent and (ii) on each Cash Flow Reporting Date, a written
report in form and substance reasonably satisfactory to the Administrative Agent
and the U.S. Administrative Agent setting forth the actual aggregated cash
receipts and disbursements of the U.S. Borrower and its Consolidated
Subsidiaries for the immediately preceding four week period, together with a
comparison of such actual figures to the Forecast for such period previously
delivered to the Administrative Agent and the U.S. Administrative Agent pursuant
to clause (i) above.

(i)        Notices of certain Asset Dispositions, Insurance and Condemnation
Events and Debt Issuances. In the event of any Asset Disposition (other than an
Asset Disposition permitted pursuant to Section 10.5(a), (b), (c), (d), (e) or
(f)), Insurance and Condemnation Event or any Debt Issuance by the U.S. Borrower
or any of its Subsidiaries, (i) notice of such Asset Disposition, Insurance and
Condemnation Event or Debt Issuance, which notice shall specify the Net Cash
Proceeds to be received by the U.S. Borrower or any of its Subsidiaries in
connection with such Asset Disposition, Insurance and Condemnation Event or Debt
Issuance and (ii) in the case of any Asset Disposition or Insurance and
Condemnation Event of Eligible Inventory or Eligible Accounts, a pro forma
Borrowing Base Certificate giving effect to such Asset Disposition and Insurance
and Condemnation Event, in each case, to be delivered (A) at least five (5)
Business Days prior to such Asset Disposition if the Net Cash Proceeds of such
Asset Disposition exceed $1,000,000 or (B) within five (5) Business Days after a
Responsible Officer has knowledge of (1) such Asset Disposition if the Net Cash
Proceeds of such Asset Disposition are $1,000,000 or less or (2) any Insurance
and Condemnation Event.

                (j)            Other Reporting.

 

(viii)    At such times as may be requested by the Administrative Agent, as of
the quarter most recently ended, a list of all customer addresses, delivered
electronically in a text formatted file acceptable to the Administrative Agent;

 

(ix)

Promptly upon the Administrative Agent's request:

(A)      an appraisal of all of the Inventory of the Borrower and its
Subsidiaries, which appraisal shall be in form and substance satisfactory to the
Administrative Agent, prepared by an independent third party appraiser
acceptable to the Administrative Agent, and upon which the Administrative Agent
and the Lenders (and the successors and assigns of the Administrative Agent and
each Lender) is expressly permitted to rely; and

(B)      a schedule, which schedule shall be in form and substance satisfactory
to the Administrative Agent, detailing the balance of all intercompany accounts
of the Borrower and its Subsidiaries;

 

103

 



 

--------------------------------------------------------------------------------

-

(x)       As soon as available but in any event within thirty (30) days after
the end of each calendar month, and at such other times as may be requested by
the Administrative Agent, as of the period then ended, the Borrower's and its
Subsidiaries' sales journals, cash receipts journals (identifying trade and
non-trade cash receipts) and debit memo/credit memo journals; and

(xi)      As soon as possible and in any event within thirty (30) days after
filing thereof, copies of all tax returns filed by the Borrower or any of its
Subsidiaries with the Canada Customs and Revenue Agency, and any other
applicable Governmental Authority in any jurisdiction.

SECTION 7.2      Officer's Compliance Certificate. At each time financial
statements are delivered pursuant to Section 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer's
Compliance Certificate.

SECTION 7.3      Accountants' Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the U.S.
Borrower or the Borrower failed to comply with the terms, covenants, provisions
or conditions of Article IX or, if such is not the case, specifying such
non-compliance and its nature and period of existence.

                 SECTION 7.4      Other Reports.


                 (a)       Promptly upon their becoming available, copies of all
registration statements (other than on Form S-8) and regular periodic reports on
Forms 10-K, 10-Q and 8-K that the Parent, the U.S. Borrower or any of its
Subsidiaries shall have filed with the SEC, or any similar periodic reports
filed with any comparable agency in Canada (it being agreed that each such
report or statement shall be deemed delivered on the date that (i) such report
or statement is posted on the website of the SEC at www.sec.gov, on SEDAR at
www.sedar.com or on the website of the Original U.S. Borrower at
www.abitibibowater.com and (ii) the Original U.S. Borrower has provided the
Administrative Agent with written notice of such posting).


(b)       Promptly upon the mailing thereof to the shareholders of the Parent or
the U.S. Borrower generally, copies of all financial statements, reports and
proxy statements so mailed (it being agreed that such mailing shall be deemed
delivered on the date that (i) such information is posted on the website of the
SEC at www.sec.gov, on SEDAR at www.sedar.com or on the website of the Original
U.S. Borrower at www.abitibibowater.com and (ii) the Original U.S. Borrower has
provided the Administrative Agent with written notice of such posting).

(c)       Such other information regarding the Collateral or the operations,
business affairs and financial condition of the U.S. Borrower or any of its
Subsidiaries as the Administrative Agent (for itself or on behalf of any Lender)
may reasonably request.

SECTION 7.5     Notice Of Litigation And Other Matters. Prompt (but in no event
later than ten (10) days after any Credit Party obtains knowledge thereof)
telephonic and written notice of:

 

104

 



 

--------------------------------------------------------------------------------

-

(a)       the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving the U.S. Borrower or any of its
Subsidiaries or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to have a Material Adverse
Effect;

(b)       any notice of any violation received by the U.S. Borrower or any of
its Subsidiaries from any Governmental Authority including, without limitation,
any notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(c)       any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the U.S. Borrower or any of its
Subsidiaries which in any such case could reasonably be expected to have a
Material Adverse Effect;

(d)       any attachment, judgment, lien, levy or order exceeding $10,000,000
that is assessed against the U.S. Borrower or any of its Subsidiaries;

(e)       (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Significant Indebtedness to
which the U.S. Borrower or any of its Subsidiaries is a party or by which the
U.S. Borrower or any of its Subsidiaries or any of their respective properties
may be bound which could reasonably be expected to have a Material Adverse
Effect;

(f)        (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
U.S. Borrower or any of its Subsidiaries or any of their ERISA Affiliates of the
PBGC's or any other Governmental Authority's intent to terminate any Pension
Plan or Canadian Pension Plan or to have a trustee appointed to administer any
Pension Plan or Canadian Pension Plan, (iii) all notices received by the U.S.
Borrower or any of its Subsidiaries or any of their ERISA Affiliates from a
Multiemployer Plan or Canadian Multiemployer Plan sponsor concerning the
imposition or amount of withdrawal liability pursuant to Section 4202 of ERISA
or any other Applicable Law and (iv) the U.S. Borrower obtaining knowledge or
reason to know that the U.S. Borrower or any of its Subsidiaries or any of their
ERISA Affiliates has filed or intends to file a notice of intent to terminate
any Pension Plan or Canadian Pension Plan under a distress termination within
the meaning of Section 4041(c) of ERISA or otherwise;

(g)       any event which makes any of the representations set forth in Section
6.1 that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Section 6.1 that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect; and

(h)       any notice delivered to the U.S. Borrower, or sent by or on behalf of
the U.S. Borrower, with respect to the U.S. Credit Agreement or any of the loan
documents executed in connection therewith (including a copy of any such
notice).

 

105

 



 

--------------------------------------------------------------------------------

-

SECTION 7.6      Accuracy Of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Parent,
the Borrower or the U.S. Borrower to the Administrative Agent or any Lender
whether pursuant to this Article VII or any other provision of this Agreement,
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 6.1(w).

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner provided
for in Section 14.2, the U.S. Borrower and the Borrower will, and will cause
each of their respective Subsidiaries to:

SECTION 8.1     Preservation Of Corporate Existence And Related Matters.  Except
as permitted by Section 10.4, preserve and maintain its legal existence and all
material rights, franchises, licenses and privileges and qualify and remain
qualified as a foreign corporation and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.

SECTION 8.2   Maintenance Of Property; Commitment Reductions And Repayments.

(a)       Maintenance of Property. Protect and preserve all properties used or
useful in its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such property necessary for
the conduct of its business; in each case to the extent necessary so that the
business carried on in connection therewith may be conducted in a commercially
reasonable manner, it being understood and agreed that nothing in this paragraph
shall prohibit the idling or abandonment of any property in the reasonable
business judgment of the U.S. Borrower and its Subsidiaries.

(b)       (i)         Asset Dispositions. If the U.S. Borrower or any of its
Subsidiaries receives Net Cash Proceeds from any Asset Disposition permitted
under this Agreement (other than any Asset Disposition permitted pursuant to
Section 10.5(a), (b), (c), (d), (e) or (f)) or consented to by the Required
Lenders pursuant to Section 14.2, or from any Insurance and Condemnation Event,
in all cases, in an aggregate amount for all such Asset Dispositions and
Insurance and Condemnation Events in excess of $2,500,000:

(A)      with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Canadian Fixed
Assets:

 

(1)

the U.S. Borrower shall, or shall cause the following to occur:

(x)       first, permanently reduce the Overadvance Amount (and make any
corresponding payment required pursuant to Section 2.5(c)) in

 

106

 



 

--------------------------------------------------------------------------------

-

an aggregate amount not to exceed the lesser of (I) the Asset Sale Reduction
Amount and (II) the amount of the then applicable Overadvance Amount (it being
understood and agreed that such reduction shall be applied to reduce the
remaining scheduled reductions of the Overadvance Amount, if any, on a pro rata
basis); and

(y)       then, to the extent of any remaining portion of the Asset Sale
Reduction Amount:

(I)        permanently reduce the U.S. Commitment (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an
amount equal to the product of (x) the U.S. Pro Rata Percentage multiplied by
(y) any such remaining Asset Sale Reduction Amount after giving effect to the
repayments, if any, made in connection with the commitment reductions required
pursuant to clause (b)(i)(A)(1)(x) above (it being understood and agreed that
such reduction shall also be applied to reduce the remaining scheduled
reductions of the U.S. Overadvance Amount, if any, on a pro rata basis); and

(II)      permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.5(c)) by an amount equal to the product of (x)
the Canadian Pro Rata Percentage multiplied by (y) any such remaining Asset Sale
Reduction Amount after giving effect to the repayments, if any, made in
connection with the commitment reductions required pursuant to clause
(b)(i)(A)(1)(x) above; and

(2)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made in connection with
the commitment reductions required pursuant to clause (b)(i)(A)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction) (x)
the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S. Credit
Agreement in an amount equal to the product of (I) the U.S. Pro Rata Percentage
multiplied by (II) the aggregate amount of such remaining Net Cash Proceeds and
(y) the Loans in the manner provided in Section 2.4(b)(i) in an amount equal to
the product of (I) the Canadian Pro Rata Percentage multiplied by (II) the
aggregate amount of such remaining Net Cash Proceeds;

(B)      with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to U.S. Non-Fixed
Assets Collateral:

(1)       the U.S. Borrower shall or shall cause any repayment as required
pursuant to Section 2.4(b) of the U.S. Credit Agreement after giving effect to
such Asset Disposition or Insurance and Condemnation Event to be made; and

 

107

 



 

--------------------------------------------------------------------------------

-

(2)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made pursuant to clause
(b)(i)(B)(1) above to be applied to temporarily repay (without a corresponding
commitment reduction) the U.S. Loans in the manner provided in Section 2.4(b)(i)
of the U.S. Credit Agreement; and

(3)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made pursuant to clause
(b)(i)(B)(1) and clause (b)(i)(B)(2) above to be applied to temporarily repay
(without a corresponding commitment reduction) the Loans in the manner provided
in Section 2.4(b)(i);

(C)     with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Non-Fixed Assets
Collateral (other than the Korean Shares):

(1)       the U.S. Borrower shall or shall cause any repayments as required
pursuant to Section 2.4(b) after giving effect to such Asset Disposition or
Insurance and Condemnation Event to be made; and

(2)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made pursuant to clause
(b)(i)(C)(1) above to be applied to temporarily repay (without a corresponding
commitment reduction) the Loans in the manner provided in Section 2.4(b)(i); and

(3)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made pursuant to clause
(b)(i)(C)(1) and clause (b)(i)(C)(2) above to be applied to temporarily repay
(without a corresponding commitment reduction) the U.S. Loans in the manner
provided in Section 2.4(b)(i) of the U.S. Credit Agreement;

(D)      with respect to the Net Cash Proceeds received from any such Asset
Disposition or Insurance and Condemnation Event with respect to Korean Fixed
Assets or the Korean Shares:

 

(1)

the U.S. Borrower shall, or shall cause the following to occur:

(x)       first, permanently reduce the Overadvance Amount (and make any
corresponding payment required pursuant to Section 2.5(c)) in an aggregate
amount not to exceed the lesser of (I) the Asset Sale Reduction Amount and (II)
the amount of the then applicable Overadvance Amount (it being understood and
agreed that such reduction shall be applied to reduce the remaining scheduled
reductions of the Overadvance Amount, if any, on a pro rata basis);

(y)       then, to the extent of any remaining portion of the Asset Sale
Reduction Amount after giving effect to the repayments, if any, made

 

108

 



 

--------------------------------------------------------------------------------

-

in connection with the commitment reductions required pursuant to clause
(b)(i)(D)(1)(x) above, permanently reduce the U.S. Overadvance Amount (and make
any corresponding payment required pursuant to Section 2.5(c) of the U.S. Credit
Agreement) in an aggregate amount not to exceed the lesser of (I) such remaining
Asset Sale Reduction Amount and (II) the amount of the then applicable U.S.
Overadvance Amount (it being understood and agreed that such reduction shall be
applied to reduce the remaining scheduled reductions of the U.S. Overadvance
Amount, if any, on a pro rata basis); and

(z)       then, to the extent of any remaining portion of the Asset Sale
Reduction Amount:

(I)        permanently reduce the U.S. Commitment (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an
amount equal to the product of (x) the U.S. Pro Rata Percentage multiplied by
(y) any such remaining Asset Sale Reduction Amount after giving effect to the
repayments, if any, made in connection with the commitment reductions required
pursuant to clauses (b)(i)(D)(1)(x) and (b)(i)(D)(1)(y) above; and

(II)      permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.5(c)) by an amount equal to the product of (x)
the Canadian Pro Rata Percentage multiplied by (y) any such remaining Asset Sale
Reduction Amount after giving effect to the repayments, if any, made in
connection with the commitment reductions required pursuant to clauses
(b)(i)(D)(1)(x) and (b)(i)(D)(1)(y) above; and

(2)       the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made in connection with
the commitment reductions required pursuant to clause (b)(i)(D)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction) (x)
the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S. Credit
Agreement in an amount equal to the product of (I) the U.S. Pro Rata Percentage
multiplied by (II) the aggregate amount of such remaining Net Cash Proceeds and
(y) the Loans in the manner provided in Section 2.4(b)(i) in an amount equal to
the product of (I) the Canadian Pro Rata Percentage multiplied by (II) the
aggregate amount of such remaining Net Cash Proceeds; and

(E)       with respect to the Net Cash Proceeds from any such Asset Disposition
or Insurance and Condemnation Event of assets or property not covered by clauses
(b)(i)(A), (b)(i)(B), (b)(i)(C) or (b)(i)(D) above (including, without
limitation, any timberlands and any Fixed Assets that are not Canadian Fixed
Assets):

 

(1)

the U.S. Borrower shall, or shall cause the following to occur:

 

109

 



 

--------------------------------------------------------------------------------

-

(x)       permanently reduce the U.S. Commitment (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an
amount equal to the product of (I) the U.S. Pro Rata Percentage multiplied by
(II) the Asset Sale Reduction Amount (it being understood and agreed that such
reduction shall also be applied to reduce the remaining scheduled reductions of
the U.S. Overadvance Amount, if any, on a pro rata basis);

and

(y)       permanently reduce the Commitment (and make any corresponding payment
required pursuant to Section 2.5(c)) by an amount equal to the product of (I)
the Canadian Pro Rata Percentage multiplied by (II) the Asset Sale Reduction
Amount (it being understood and agreed that such reduction shall also be
applied to reduce the remaining scheduled reductions of the Overadvance Amount,
if any, on a pro rata basis); and

(2)      the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made in connection with
the commitment reductions required pursuant to clause (b)(i)(E)(1) above to be
applied to temporarily repay (without a corresponding commitment reduction) (x)
the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S. Credit
Agreement in an amount equal to the product of (I) the U.S. Pro Rata Percentage
multiplied by (II) the aggregate amount of such remaining Net Cash Proceeds and
(y) the Loans in the manner provided in Section 2.4(b)(i) in an amount equal to
the product of (I) the Canadian Pro Rata Percentage multiplied by (II) the
aggregate amount of such remaining Net Cash Proceeds.

Each such permanent reduction and each such repayment shall be made within three
(3) Business Days after the receipt of Net Cash Proceeds of any such Asset
Disposition or Insurance and Condemnation Event.

 

(ii)       Debt Issuances. If the U.S. Borrower or any of its Subsidiaries
receives Net Cash Proceeds from any Debt Issuance, the U.S. Borrower shall
immediately notify the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly notify the Lenders. Upon receipt of such Net
Cash Proceeds,

(A)      the Commitment and the U.S. Commitment shall be reduced by an
amount equal to seventy-five percent (75%) of such Net Cash Proceeds (such
amount, the "Debt Issuance Reduction Amount") with each such reduction to be
effected as follows:

(1)       to permanently reduce the U.S. Commitment (and make any corresponding
payment required pursuant to Section 2.5(c) of the U.S. Credit Agreement) by an
amount equal to the product of (x) the U.S. Pro Rata Percentage multiplied by
(y) the Debt Issuance Reduction Amount (it being

 

110

 



 

--------------------------------------------------------------------------------

-

understood and agreed that such reduction shall also be applied to reduce the
remaining scheduled reductions of the U.S. Overadvance Amount, if any, on a pro
rata basis); and

(2)       to permanently reduce the Commitment (and make any corresponding
payment required pursuant to Section 2.5(c)) by an amount equal to the product
of (x) the Canadian Pro Rata Percentage multiplied by (y) the Debt Issuance
Reduction Amount (it being understood and agreed that such reduction shall also
be applied to reduce the remaining scheduled reductions of the  Overadvance
Amount, if any, on a pro rata basis); and

(B)      the U.S. Borrower shall or shall cause the Net Cash Proceeds which
remain after giving effect to the repayments, if any, made in connection with
the commitment reductions required pursuant to clause (b)(ii)(A) above to be
applied to temporarily repay (without a corresponding commitment reduction) (x)
the U.S. Loans in the manner provided in Section 2.4(b)(i) of the U.S. Credit
Agreement in an amount equal to the product of (I) the U.S. Pro Rata Percentage
multiplied by (II) the aggregate amount of such remaining Net Cash Proceeds and
(y) the Loans in the manner provided in Section 2.4(b)(i) in an amount equal to
the product of (I) the Canadian Pro Rata Percentage multiplied by (II) the
aggregate amount of such remaining Net Cash Proceeds.

Each such permanent reduction and each such repayment shall be made within three
(3) Business Days after the receipt of Net Cash Proceeds of any such Debt
Issuance.

(iv)      Notwithstanding the foregoing, no later than five (5) Business Days
following the date of receipt by the U.S. Borrower or any of its Subsidiaries of
any Net Cash Proceeds from any Insurance and Condemnation Event, the U.S.
Borrower shall apply such Net Cash Proceeds in accordance with the applicable
subclause of clause (i) above; provided, that no such application shall be
required from the Net Cash Proceeds received by the U.S. Borrower or any of its
Subsidiaries with respect to such Insurance and Condemnation Event to the extent
such Net Cash Proceeds therefrom are either (A) used, within twelve (12) months
after receipt of such Net Cash Proceeds, to reimburse the U.S. Borrower or any
of its Subsidiaries for amounts spent by them to replace, repair and/or restore
the assets that were the subject of such Insurance and Condemnation Event or (B)
committed, within three (3) months after receipt of such Net Cash Proceeds, to
be used to replace, repair and/or restore the assets that were the subject of
such Insurance and Condemnation Event, and are thereafter actually used to
replace, repair and/or restore such assets within twelve (12) months after
receipt of such Net Cash Proceeds; provided , that any portion of the Net Cash
Proceeds not so committed to be reinvested within such three (3) month period or
actually used within such twelve (12) month period shall be applied in
accordance with the applicable subclause of clause (i) above; provided, further,
that until reinvested, the aggregate amount of the Net Cash Proceeds to be
reinvested shall be used to temporarily repay Loans and U.S. Loans in accordance
with the applicable subclause of clause (i) above.

SECTION 8.3   INSURANCE. MAINTAIN INSURANCE WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES AGAINST SUCH RISKS AND IN SUCH AMOUNTS AS ARE CUSTOMARILY
MAINTAINED

 

111

 



 



--------------------------------------------------------------------------------





- -

BY SIMILAR BUSINESSES AND AS MAY BE REQUIRED BY APPLICABLE LAW AND AS ARE
REQUIRED BY ANY SECURITY DOCUMENTS (INCLUDING, WITHOUT LIMITATION, HAZARD AND
BUSINESS INTERRUPTION INSURANCE), AND ON THE CLOSING DATE AND FROM TIME TO TIME
THEREAFTER DELIVER TO THE ADMINISTRATIVE AGENT UPON ITS REASONABLE REQUEST
INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE THEN IN EFFECT, STATING THE
NAMES OF THE INSURANCE COMPANIES, THE AMOUNTS OF THE INSURANCE, THE DATES OF THE
EXPIRATION THEREOF AND THE PROPERTIES AND RISKS COVERED THEREBY.

SECTION 8.4    Accounting Methods And Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5    Payment Of Taxes. Pay and discharge all taxes, assessments and
other governmental charges that may be levied or assessed upon it or on its
income or profits or any of its property; except for any such tax, assessment or
other governmental charge the payment of which is being contested in good faith
so long as adequate reserves are maintained with respect thereto in accordance
with GAAP.

SECTION 8.6    Compliance With Laws And Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8.7    Environmental Laws.  In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the U.S. Borrower or any of its Subsidiaries, or
any orders, requirements or demands of Governmental Authorities related

 

112

 



 

--------------------------------------------------------------------------------

--

thereto, including, without limitation, reasonable attorney's and consultant's
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing directly
result from the gross negligence or willful misconduct of the party seeking
indemnification therefor, as determined by a court of competent jurisdiction by
final nonappealable judgment.

SECTION 8.8    Compliance With Erisa. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA with
respect to Employee Benefit Plans and the ITA and other Applicable Law with
respect to all Canadian Employee Benefit Plans, (ii) not take any action or fail
to take action the result of which could be a liability to the PBGC or any other
Governmental Authority or to a Multiemployer Plan or a Canadian Multiemployer
Plan, (iii) not participate in any prohibited transaction that could result in
any civil penalty under ERISA or tax under the Code and (iv) operate each
Employee Benefit Plan in such a manner that will not incur any tax liability
under Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent's request such additional information about any
Employee Benefit Plan or Canadian Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.

                SECTION 8.9    Visits and Inspections; Consultant Matters.


                (a)       Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender (including representatives of the U.S.
Administrative Agent), from time to time upon prior reasonable notice and during
normal business hours, at the Borrower's expense, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; and conduct field audits, examinations and
appraisals with respect to the Collateral (including, but not limited to, the
Accounts, the Inventory and the Canadian Fixed Assets), which field audits shall
occur no less frequently than once per fiscal quarter and which inventory
appraisals shall occur no less frequently than once per each six-month period.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may do any of the foregoing at any
time without advance notice and the Borrower shall be required to bear the cost
of all such visits, inspections, field audits, examinations and appraisals.
Notwithstanding the foregoing, field audits, examinations and appraisals with
respect to the Collateral shall be conducted only by the Administrative Agent,
in its sole discretion or at the request of any Lender.


(b)       Consultant Matters. (i) Permit the retention of Consultants and (ii)
cooperate with any such Consultants and allow any such Consultants, from time to
time upon prior reasonable notice and during normal business hours, at the
Borrower's expense, to visit and inspect any of the properties of the Borrower
and its Subsidiaries, examine corporate, financial and operating records of the
Borrower and its Subsidiaries, make copies thereof or abstracts therefrom and
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with their respective directors, officers, and independent public accountants.

 

113

 



 

--------------------------------------------------------------------------------

-               SECTION 8.10    Additional Guarantors; Canadian Fixed Assets And
Korean Shares.

 

(a)       Within thirty (30) days after (i) the redesignation of an Immaterial
Subsidiary as a Material Subsidiary in accordance with Section 8.10(b) below or
(ii) the creation or acquisition of any Material Subsidiary, including in
connection with any Permitted Acquisition (any such Subsidiary, a "New Material
Subsidiary"), cause to be executed and delivered to the Administrative Agent
(unless otherwise agreed to by the Administrative Agent): (A) a duly executed
Subsidiary Guaranty Agreement (or, if applicable, a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent joining such
New Material Subsidiary to the Subsidiary Guaranty Agreement), the Collateral
Agreement and any other applicable Security Documents, (B) such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person (including, without limitation, updated Schedule 6.1(b)
reflecting the creation or acquisition of such New Material Subsidiary), (C)
such documents and certificates referred to in Section 5.2 as may be reasonably
requested by the Administrative Agent (including, without limitation, favorable
legal opinions of counsel addressed to the Administrative Agent and the Lenders
with respect to the New Material Subsidiary, the Loan Documents and such other
matters as the Lenders shall request), and (D) such other documents and
certificates as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

(b)       The Borrower may, at any time and upon written notice to the
Administrative Agent, redesignate any Immaterial Subsidiary as a Material
Subsidiary. Further, promptly after the date on which the Borrower or the
Administrative Agent determines that any Subsidiary no longer qualifies as an
Immaterial Subsidiary such Subsidiary shall be redesignated as a Material
Subsidiary and shall comply with clause (a) of this Section.

(c)       The Borrower may, at any time and upon written notice to the
Administrative Agent, designate any direct or indirect parent company of the
Borrower that is organized under the laws of Canada or any province thereof as a
Parent Guarantor by causing such direct or indirect parent company of the
Borrower to execute and deliver all documents and certificates required to be
delivered pursuant to clause (a) of this Section (provided that such direct or
indirect parent company of the Borrower shall, rather than execute a Subsidiary
Guaranty Agreement or a joinder thereto, either (i) execute a parent guaranty
agreement in form and substance satisfactory to the Administrative Agent or (ii)
join as a guarantor under Article XI).

(d)       Within thirty (30) days after the creation or acquisition of any new
Subsidiary, including in connection with any Permitted Acquisition, cause to be
executed and delivered to the Administrative Agent (unless otherwise agreed to
by the Administrative Agent) a duly executed joinder agreement in the form
attached to the Intercompany Subordination Agreement joining such new Subsidiary
thereto.

(e)       (i)        (A)       Concurrently with the delivery of the
documentation required to be delivered pursuant to Section 8.10(e)(ii)(A) of the
U.S. Credit Agreement but in no event later than April 15, 2008, the U.S.
Administrative Agent shall have received:

 

114

 



 

--------------------------------------------------------------------------------

--

(1)       evidence satisfactory to the U.S. Administrative Agent that the U.S.
Borrower shall be diligently pursuing in good faith the rendering of the
solvency opinions referred to in Section 8.10(e)(i)(B) and Section 8.10(e)(i)(C)
by a third party consultant reasonably acceptable to the U.S. Administrative
Agent (including having delivered to such third party consultant all financial
and other information necessary to provide the basis for the delivery of such
solvency opinion); and

(2)       information, in form and substance reasonably satisfactory to the U.S.
Administrative Agent, confirming (x) that the New U.S. Borrowers own, free and
clear of any Liens, the New U.S. Borrower Fixed Assets and (y) the ability of
the New U.S. Borrowers to grant to the U.S. Administrative Agent, on behalf of
the Secured Parties and the U.S. Secured Parties, a perfected first priority
security interest in the New U.S. Borrower Fixed Assets without the consent or
approval of any third Person; and

(B)      Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(B) of the U.S. Credit Agreement but in
no event later than May 15, 2008, the Administrative Agent shall have received:

(1)       a copy of a solvency opinion from an opinion provider reasonably
acceptable to the Administrative Agent as to the solvency of the Original U.S.
Borrower after giving effect to the New U.S. Borrower Transactions and the
transactions contemplated by the Fourth Amendment, this Agreement and the
joinder agreement referred to in clause (2) below and such other matters as the
Lenders shall request (which such opinion shall expressly permit reliance (or be
accompanied by a letter, in form and substance satisfactory to the
Administrative Agent, executed by the opinion provider that expressly permits
reliance) by the Administrative Agent, the Lenders and any successors and
assigns of the Administrative Agent or any Lender);

(2)       a duly executed joinder agreement, in form and substance reasonably
satisfactory to the Administrative Agent, joining each New U.S. Borrower to
Article XI of this Agreement (as a U.S. Borrower), the Intercompany
Subordination Agreement and any other applicable Loan Documents;

(3)       such updated Schedules to the Loan Documents as requested by the
Administrative Agent or the U.S. Administrative Agent with regard to the New
U.S. Borrowers (including, without limitation, an updated Schedule  6.1(b));

(4)       a certificate of a Responsible Officer of each New U.S. Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of each New U.S. Borrower executing the Loan Documents

 

115

 



 

--------------------------------------------------------------------------------

--

to which it is a party and certifying that attached thereto is a true, correct
and complete copy of (w) the articles or certificate of incorporation or
formation of each New U.S. Borrower and all amendments thereto, certified as of
a recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (x) the bylaws or other governing document of each
New U.S. Borrower as in effect on the date hereof, (y) resolutions duly adopted
by the board of directors or other governing body of each New U.S. Borrower
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (z) certificates as of a recent date of the good standing of each New
U.S. Borrower under the laws of its jurisdiction of incorporation or formation;

(5)       the results of a Lien search (including a search as to judgments,
pending litigation and tax matters) made against each New U.S. Borrower under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of each
New U.S. Borrower, indicating among other things that the assets of each New
U.S. Borrower are free and clear of any Liens (except Permitted Liens);

(6)       evidence in form and substance reasonably satisfactory to the
Administrative Agent confirming the interest of the U.S. Administrative Agent
(as loss payee and additional insured and, with respect to the real property
subject to the New U.S. Borrower Mortgages (other than the Supplemental New U.S.
Borrower Mortgage), as mortgagee) with respect to such insurance coverage;

(7)       a duly executed counterpart of each New U.S. Borrower Mortgage (other
than the Supplemental New U.S. Borrower Mortgage);

(8)       all filings and recordations that are necessary to perfect the
security interests of the U.S. Administrative Agent, on behalf of itself, the
Secured Parties and the U.S. Secured Parties, in the Collateral granted by each
New U.S. Borrower under each New U.S. Borrower Mortgage (other than the
Supplemental New U.S. Borrower Mortgage) and evidence satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein;

(9)       favorable opinions of counsel of each New U.S. Borrower addressed to
the Administrative Agent and the Lenders with respect to each New U.S. Borrower,
this Agreement, each of the New U.S. Borrower Mortgages (other than the
Supplemental New U.S. Borrower Mortgage) and the other Loan Documents to which
the New U.S. Borrowers are a party and such other matters as the Lenders shall
reasonably request

 

116

 



 

--------------------------------------------------------------------------------

--

(which such opinions shall expressly permit reliance by successors and assigns
of the Administrative Agent or any Lender); and

(10)     such other instruments, documents and certificates as the
Administrative Agent shall reasonably request.

(C)      Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(C) of the U.S. Credit Agreement but in
no event later than May 22, 2008, the Administrative Agent shall have received a
copy of a solvency opinion from an opinion provider reasonably acceptable to the
Administrative Agent as to the solvency of each of the New U.S. Borrowers (other
than BNS Holdings if BNS Holdings is a holding company that holds only the
Capital Stock of the Coosa Pines U.S. Borrower and the Grenada U.S. Borrower and
has no creditors other than the U.S. Lenders), in each case after giving effect
to the New U.S. Borrower Transactions and the transactions contemplated by the
Fourth Amendment, this Agreement and the joinder agreement referred to in
Section 8.10(e)(i)(B)(2) above and such other matters as the Lenders shall
request (which such opinion shall expressly permit reliance (or be accompanied
by a letter, in form and substance satisfactory to the Administrative Agent,
executed by the opinion provider that expressly permits reliance) by the
Administrative Agent, the Lenders and any successors and assigns of the
Administrative Agent or any Lender).

(D)      Concurrently with the delivery of the documentation required to be
delivered pursuant to Section 8.10(e)(ii)(D) of the U.S. Credit Agreement but in
no event later than May 30, 2008, the Administrative Agent shall have received:

(1)       to the extent reasonably requested by the Administrative Agent,
evidence in form and substance reasonably satisfactory to the Administrative
Agent confirming the interest of the U.S. Administrative Agent as loss payee,
additional insured and mortgagee with respect to the Coosa Pines Mill and Coosa
Pines Real Property subject to the Supplemental New U.S. Borrower Mortgage;

(2)       a duly executed counterpart of the Supplemental New U.S. Borrower
Mortgage;

(3)       all filings and recordations that are necessary to perfect the
security interests of the U.S. Administrative Agent, on behalf of itself, the
other Secured Parties and the U.S. Secured Parties, in the Collateral granted by
the Supplemental New U.S. Borrower Mortgagor, and evidence satisfactory to the
Administrative Agent that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens therein (or, to
the extent acceptable to the Administrative Agent, evidence satisfactory to the
Administrative Agent that upon delivery of the Supplemental New U.S. Borrower
Mortgage, all right, title and interest of the Supplemental New U.S. Borrower
Mortgagor shall be subordinated in all respects to the security interests of the
U.S.

 

117

 



 

--------------------------------------------------------------------------------

--

Administrative Agent, on behalf of itself, the other Secured Parties and the
U.S. Secured Parties, with respect to the interests subject to the Supplemental
New U.S. Borrower Mortgage);

(4)       favorable opinions of counsel of the Supplemental New U.S. Borrower
Mortgagor addressed to the Administrative Agent and the Lenders with respect to
the Supplemental New U.S. Borrower Mortgage and such other matters as the
Lenders shall reasonably request (which such opinions shall expressly permit
reliance by successors and assigns of the Administrative Agent or any Lender);
and

(5)       such other instruments, documents and certificates as the
Administrative Agent shall reasonably request;

(E)       As of the Seventh Amendment Effective Date, the Borrower has delivered
the documentation required pursuant to Section 8.10(e)(i) of this Agreement.

(ii)       As soon as possible but in any event no later than July 31, 2008 (as
such date may be extended by the Administrative Agent and the U.S.
Administrative Agent in their sole discretion):

(A)      a final title policy, insuring the first priority Liens of the Secured
Parties and the U.S. Secured Parties and showing no Liens prior to the Liens of
the Secured Parties and the U.S. Secured Parties (other than for ad valorem
taxes not yet due and payable) and containing only such other customary title
exceptions as are reasonably acceptable to the U.S. Administrative Agent, with
title insurance companies acceptable to the U.S. Administrative Agent, on each
of the Coosa Pines Mill Real Property and Grenada Mill Real Property (it being
agreed that the U.S. Borrower and its Subsidiaries shall provide or obtain any
customary affidavits and indemnities as may be required or necessary to obtain
title insurance satisfactory to the U.S. Administrative Agent);

(B)      copies of all recorded documents creating exceptions to the title
policies referred to in Section 8.10(e)(ii)(A);  

(C)      a certification form of a certification from the National Research
Center, or any successor agency thereto, regarding each of the Coosa Pines Mill
Real Property and the Grenada Mill Real Property;

(D)      copies of as-built surveys of a recent date of each of the Coosa Pines
Mill Real Property and the Grenada Mill Real Property, in each case, certified
as of a recent date by a registered engineer or land surveyor. Each such survey
shall be accompanied by an affidavit (a "Survey Affidavit") of an authorized
signatory of the owner of such property stating that there have been no
improvements or encroachments to the property since the date of the respective
survey such that the existing survey is no longer accurate. Each such survey
shall show the area of such property, all boundaries of the land with courses
and

 

118

 



 

--------------------------------------------------------------------------------

--

distances indicated, including chord bearings and arc and chord distances for
all curves, and shall show dimensions and locations of all easements, private
drives, roadways, and other facts materially affecting such property, and shall
show such other details as the U.S. Administrative Agent may reasonably request,
including, without limitation, any encroachment (and the extent thereof in feet
and inches) onto the property or by any of the improvements on the property upon
adjoining land or upon any easement burdening the property; any improvements, to
the extent constructed, and the relation of the improvements by distances to the
boundaries of the property, to any easements burdening the property, and to the
established building lines and the street lines; and if improvements are
existing, (x) a statement of the number of each type of parking space required
by Applicable Laws, ordinances, orders, rules, regulations, restrictive
covenants and easements affecting the improvement, and the number of each such
type of parking space provided, and (y) the locations of all utilities serving
the improvement;

(E)       a Phase I environmental assessment and such other environmental report
reasonably requested by the U.S. Administrative Agent regarding each of the
Coosa Pines Mill Real Property and the Grenada Mill Real Property, in each case
prepared by an environmental engineering firm acceptable to the U.S.
Administrative Agent showing no environmental conditions in violation of
Environmental Laws or liabilities under Environmental Laws, either of which
could reasonably be expected to have a Material Adverse Effect; and

(F)       such other certificates, documents and information (including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, in each case, with respect to each
of the Coosa Pines Mill Real Property and the Grenada Mill Real Property) as may
be reasonably requested by the U.S. Administrative Agent, all in form, consent
and scope reasonably satisfactory to the U.S. Administrative Agent.

(iii)      In each case noted above, the U.S. Administrative Agent shall have
received, on behalf of itself, the Lenders and any other applicable Person, all
accrued and unpaid fees, expenses or commissions payable to the Administrative
Agent and the Lenders under this Agreement (including, without limitation, legal
(including, without limitation, local counsel) fees and expenses) and such
amounts as may be due to any other Person in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.

(f)        (i) As promptly as possible, but in no event later than November 26,
2008, the Administrative Agent shall have received:

 

(A)   

a duly executed copy of each Canadian Fixed Asset Mortgage;

(B)      a duly executed copy of the equitable mortgage encumbering the Canadian
Fixed Assets together with a copy of the applicable PPSA filings;

 

119

 



 

--------------------------------------------------------------------------------

--

(C)      a duly executed amended and restated Pledge forming part of the Quebec
Collateral Documents;

(D)      evidence in form and substance reasonably satisfactory to the
Administrative Agent confirming the interest of the Administrative Agent as
mortgagee with respect to any insurance on the real property constituting
Canadian Fixed Assets that is subject to a Canadian Fixed Asset Mortgage;

(E)       all filings and recordations that are necessary to perfect the
security interests of the Administrative Agent, on behalf of itself and the
other Secured Parties, in the Canadian Fixed Assets granted by the applicable
Credit Party under each Canadian Fixed Asset Mortgage and evidence satisfactory
to the Administrative Agent that upon such filings and recordations such
security interests constitute valid and perfected first priority Liens therein;

(F)       favorable opinions of counsel of the Credit Parties addressed to the
Administrative Agent, the U.S. Administrative Agent, the Lenders and the U.S.
Lenders with respect to each Canadian Fixed Asset Mortgage and such other
matters as the Lenders shall reasonably request, including for greater
certainty, as to absence of breach of documents governing Borrower's Existing
Notes (which such opinions shall expressly permit reliance by successors and
assigns of the Administrative Agent, the U.S. Administrative Agent, any Lender
or any U.S. Lender);

(G)      a final title insurance policy, insuring the first priority Liens of
the Secured Parties and showing no Liens prior to the Liens of the Secured
Parties (other than for ad valorem taxes not yet due and payable) and containing
only such other customary title exceptions as are reasonably acceptable to the
Administrative Agent, with title insurance companies acceptable to the
Administrative Agent, on the Canadian Fixed Assets subject to the Canadian Fixed
Asset Mortgages (it being agreed that the Borrower and its Subsidiaries shall
provide or obtain any customary affidavits and indemnities as may be required or
necessary to obtain title insurance satisfactory to the Administrative Agent);

(H)      copies of all recorded documents creating exceptions to the coverage of
the title insurance policies referred to in Section 8.10(f)(i)(G);

(I)        results of a Lien search, in form and substance satisfactory thereto,
made against each of the Credit Parties (except the U.S. Borrower);

(J)       the Administrative Agent shall have received a certificate, in form
and substance satisfactory to the Administrative Agent, dated as of the date of
the Canadian Fixed Asset Mortgages, providing a calculation (with details) of
the aggregate amount of the Obligations (expressed in Canadian Dollars) capable
of being secured without triggering any requirement to provide Liens to any
other

 

120

 



 

--------------------------------------------------------------------------------

--

Person pursuant to the Existing Notes (such Indebtedness, the "Permitted Secured
Indebtedness"), duly certified by a Responsible Officer of the Borrower;

(K)      the Administrative Agent shall have received favorable opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders, including, without limitation, a no conflict opinion with respect to
the Existing Notes issued by the Borrower and the additional Collateral being
provided to the Administrative Agent and the Lenders in connection with this
Agreement; and

(L)       such other instruments, documents and certificates as the
Administrative Agent may reasonably request, including an officer's certificate
with respect to the Existing Notes;

(ii)       On or prior to December 15, 2008, the Administrative Agent shall have
received:

(A)      an environmental assessment and such other environmental report
reasonably requested by the Administrative Agent regarding each of the real
property locations comprising the Canadian Fixed Assets subject to the Canadian
Fixed Asset Mortgages, in each case prepared by an environmental engineering
firm acceptable to the Administrative Agent showing no environmental conditions
in violation of Environmental Laws or liabilities under Environmental Laws,
either of which could reasonably be expected to have a Material Adverse Effect;
and

(B)      such other certificates, documents and information (including, without
limitation, solvency certificates, officer's certificates with respect to
Existing Notes, permanent certificates of occupancy and evidence of zoning
compliance, in each case, with respect to each of the real property locations
comprising the Canadian Fixed Assets subject to the Canadian Fixed Asset
Mortgages) as may be reasonably requested by the Administrative Agent, all in
form, consent and scope reasonably satisfactory to the Administrative Agent; and

(iii)      On or prior to January 10, 2009, the Administrative Agent shall have
received copies of as-built surveys of a recent date of each of the real
property locations comprising the Canadian Fixed Assets subject to the Canadian
Fixed Asset Mortgages, in each case certified as of a recent date by a
registered engineer or land surveyor and addressed to the Administrative Agent
and the Lenders (which survey shall expressly permit reliance by successors and
assigns of the Administrative Agent and the Lenders). Each such survey shall be
accompanied by a Survey Affidavit. Each such survey shall show, without
limitation, the area of such property, all boundaries of the land with courses
and distances indicated, including chord bearings and arc and chord distances
for all curves, and shall show dimensions and locations of all easements,
private drives, roadways, and other facts materially affecting such property,
and shall show such other details as the Administrative Agent may reasonably
request, including, without limitation, any encroachment (and the extent
thereof, in metric or imperial measures)

 

121

 



 

--------------------------------------------------------------------------------

--

onto the property or by any of the improvements on the property upon adjoining
land or upon any easement burdening the property; any improvements, to the
extent constructed, and the relation of the improvements by distances to the
boundaries of the property, to any easements burdening the property, and to the
established building lines and the street lines; and if improvements are
existing, (A) a statement of the number of each type of parking space required
by Applicable Laws, ordinances, orders, rules, regulations, restrictive
covenants and easements affecting the improvement, and the number of each such
type of parking space provided, and (B) the locations of all utilities serving
the improvement.

(g)       Prior to November 30, 2008, as such date may be extended by the
Administrative Agent in its sole discretion, the Administrative Agent shall have
received (i) a duly executed copy of each applicable Foreign Pledge Document
with respect to a pledge of one hundred percent (100%) of the total outstanding
Korean Shares, including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of the Republic of Korea) evidencing the Korean Shares, together with
an appropriate undated stock power for each certificate duly executed in blank
by Bowater Lahave Corporation), (ii) such documents and certificates referred to
in Section 5.2 as may be reasonably requested by the Administrative Agent in
connection therewith (including, without limitation, favorable legal opinions of
counsel addressed to the Administrative Agent and the Lenders with respect to
Korean Shares, the Loan Documents and such other matters as the Administrative
Agent shall reasonably request), and (iii) such other documents and certificates
as may be reasonably requested by the Administrative Agent (in consultation with
Bowater Lahave Corporation), all in form, content and scope reasonably
satisfactory to the Administrative Agent. Notwithstanding the foregoing, subject
to Section 13.3, the Administrative Agent may waive any or all of the
requirements contained in this Section 8.10(g) to the extent that, in the sole
discretion of the Administrative Agent, they are impracticable or pose a
materially undue burden on Bowater Lahave Corporation or on Bowater-Korea Co.,
Ltd.

(h)       In each case noted in Section 8.10(f) or 8.10(g) above, the
Administrative Agent shall have received, on behalf of itself, the Lenders and
any other applicable Person, all accrued and unpaid fees, expenses or
commissions payable to the Administrative Agent and the Lenders under this
Agreement (including, without limitation, legal (including, without limitation,
local counsel) fees and expenses) and such amounts as may be due to any other
Person in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

SECTION 8.11       Use Of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the acquisition of Capital Assets, (b) to
refinance the Existing Facilities and (c) for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries, including the
payment of certain fees and expenses incurred in connection with this Agreement.

SECTION 8.12       Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Agreement Lenders (through the Administrative Agent) may
reasonably require to

 

122

 



 

--------------------------------------------------------------------------------

--

document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

ARTICLE IX

 

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and its Subsidiaries on a Consolidated basis
will not:

SECTION 9.1   Consolidated Senior Secured Leverage Ratio. As of any fiscal
quarter end, permit the Consolidated Senior Secured Leverage Ratio to be greater
than the corresponding ratio set forth below:

 

Applicable Period

Maximum Ratio

Third Amendment Effective Date to March 31, 2008

4.50 to 1.00

April 1, 2008 through and including June 30, 2008

2.75 to 1.00

July 1, 2008 through and including September 30, 2008

1.50 to 1.00

October 1, 2008 through and including December 31, 2008

1.40 to 1.00

January 1, 2009 and thereafter

1.25 to 1.00

 

SECTION 9.2    Interest Coverage Ratio. As of any fiscal quarter ending during
the periods specified below, permit the ratio of (a) the sum, without
duplication, of (i) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date, plus
(ii) the amount of Specified Non-Recurring Charges taken during the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date, to (b) Consolidated Interest Expense paid or payable in cash for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date, to be less than the corresponding ratio set forth below:

 

Applicable Period

Minimum Ratio

Third Amendment Effective Date to March 31, 2008

0.75 to 1.00

April 1, 2008 through and including June 30, 2008

1.00 to 1.00

 

 

123

 



 

--------------------------------------------------------------------------------

--

 

July 1, 2008 through and including September 30, 2008

1.40 to 1.00

October 1, 2008 through and including December 31, 2008

1.75 to 1.00

January 1, 2009 and thereafter

2.00 to 1.00

 

ARTICLE X

 

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitment terminated, unless consent has been obtained in the manner set forth
in Section 14.2, the U.S. Borrower and the Borrower will not and will not permit
any of their respective Subsidiaries to:

SECTION 10.1      Limitations On Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:

(a)       (i) the Obligations (excluding Hedging Obligations permitted pursuant
to Section 10.1(c)) and (ii) the Guaranty Obligations in favor of the
Administrative Agent for the benefit of the Secured Parties;

(b)       (i) the U.S. Obligations (excluding any U.S. Obligations pursuant to
Hedging Agreements permitted pursuant to Section 10.1(c)) and (ii) the Guaranty
Obligations in respect of the U.S. Obligations in favor of the U.S.
Administrative Agent for the benefit of the U.S. Secured Parties;

(c)       Indebtedness incurred in connection with a Hedging Agreement (i) which
is entered into for interest rate, foreign currency or other business purposes
and not for speculative purposes and (ii) with a counterparty reasonably
satisfactory to the Administrative Agent and the U.S. Administrative Agent;
provided that any counterparty that is a Lender, a U.S. Lender or any Affiliate
thereof shall be deemed satisfactory to the Administrative Agent and the U.S.
Administrative Agent;

(d)       Indebtedness existing on the Closing Date and not otherwise permitted
under this Section and, to the extent that the outstanding principal amount of
such Indebtedness is in excess of $25,000,000, listed on Schedule 10.1
(including any Indebtedness (including, without limitation, any Guaranty
Obligation of Indebtedness of another Person but excluding the April 2008
Convertible Indebtedness) issued to refinance or to refund such Indebtedness or
any Indebtedness which constitutes a renewal or extension of such Indebtedness);
provided that (i) the principal amount of such Indebtedness may not be increased
at the time of such refinancing, refunding, renewal or extension except (A) by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension and by an amount equal to any existing

 

124

 



 

--------------------------------------------------------------------------------

--

commitments unutilized thereunder and (B) by additional amounts, to the extent
that the Consolidated Total Leverage Ratio, on a pro forma basis after giving
effect to such increase, would be no greater than 5.50 to 1.00, (ii) no Default
or Event of Default exists and is continuing or would be caused by the
refinancing, refunding, renewal or extension thereof, (iii) the Administrative
Agent and the U.S. Administrative Agent shall have received satisfactory written
evidence that the U.S. Borrower and its Subsidiaries would be in compliance with
all covenants in this Agreement and the U.S. Credit Agreement on a pro forma
basis after giving effect to the refinancing, refunding, renewal or extension
thereof, (iv) the weighted average life of such Indebtedness shall not be
shorter than the weighted average life of the Indebtedness being refinanced,
refunded, renewed or extended, (v) any terms of subordination set forth in the
Indebtedness being refinanced, refunded, renewed or extended are not adversely
affected in any material respect, (vi) if the Indebtedness being refinanced is
not secured by the assets of any Credit Party or its Subsidiaries or any U.S.
Credit Party or its Subsidiaries, such refinancing Indebtedness shall also not
be secured by the assets of any Credit Party or its Subsidiaries or any U.S.
Credit Party or its Subsidiaries and (vii) none of the Existing Notes nor any
Indebtedness incurred in accordance with this paragraph to refinance, refund,
renew or extend the Existing Notes shall be guaranteed by the U.S. Borrower or
any of its Subsidiaries (other than (A) those Existing Notes which are
guaranteed by the U.S. Borrower as of the Closing Date and identified on
Schedule 10.1 as being so guaranteed and (B) any Indebtedness issued to
refinance any Existing Notes which, as of the Closing Date, (1) have an
outstanding principal balance in excess of $50,000,000 and (2) mature or are
subject to mandatory redemption prior to the U.S. Maturity Date);

(e)       Indebtedness incurred in connection with Capital Leases, including
those Capital Leases existing on the Closing Date, and purchase money
Indebtedness, including all purchase money Indebtedness existing on the Closing
Date, in an aggregate amount not to exceed $50,000,000 on any date of
determination;

(f)        (i)        Guaranty Obligations with respect to Indebtedness
permitted pursuant to subsections (c), (e), (h), (l), (m) and (n) of this
Section (provided that any Guaranty Obligations of Indebtedness incurred
pursuant to subsection (h) or, to the extent applicable, subsection (n)of this
Section shall be subordinated to the Obligations and the U.S. Obligations to the
same extent as the Indebtedness that is being guaranteed); or

(ii)       Guaranty Obligations of the Original U.S. Borrower with respect to
the April 2008 Convertible Indebtedness; provided that (A) the Original U.S.
Borrower shall not be permitted to create, incur, assume or suffer to exist such
Guaranty Obligations unless (1) it shall have delivered to the U.S.
Administrative Agent evidence, in form and substance reasonably satisfactory to
the U.S. Administrative Agent, that the Abitibi Entities shall have consummated
(or will concurrently consummate) their previously announced financing plan
which will consist of the following: (x) $250,000,000 to $325,000,000 of new
senior unsecured exchange notes of Abitibi, (y) $350,000,000 to $450,000,000 of
new 364-day term loans of Abitibi and (z) approximately $400,000,000 of new
senior secured notes or a term loan of Abitibi not to exceed a five year term
(provided that Abitibi may replace or amend the financings described in this
clause (A)(1) above so long as such replacement or amendment consists of
non-convertible debt financings of Abitibi that are not guaranteed by, or
secured by the assets of, the U.S.

 

125

 



 

--------------------------------------------------------------------------------

--

Borrower or any of its Subsidiaries and would not reduce the aggregate amount of
proceeds reflected above in this clause (A) in excess of $50,000,000) or (2) the
proceeds of such Indebtedness are used to permanently reduce, on a pro rata
basis, the Commitment under this Agreement and the U.S. Commitment and to
permanently repay, on a pro rata basis, Extensions of Credit under this
Agreement and U.S. Extensions of Credit under the U.S. Credit Agreement or for
such other use approved in writing by the Required Lenders (it being understood
that any use that involves the reduction of the commitments or repayment of the
extensions of credit under this Credit Facility or the U.S. Credit Facility
shall continue to be applied to this Credit Facility and the U.S. Credit
Facility on a pro rata basis unless otherwise agreed to by the Required
Agreement Lenders and the U.S. Required Agreement Lenders); and (B) such
Guaranty Obligations shall be unsecured and shall not exceed $350,000,000 in an
aggregate principal amount (plus any paid-in-kind interest thereon) on any date
of determination;

(g)       (i)        (A) Indebtedness owed by any U.S. Credit Party to any other
U.S. Credit Party, including, without limitation, Indebtedness evidenced by the
New U.S. Borrower Notes (provided that, if requested by the U.S. Administrative
Agent, such Indebtedness shall be subordinated to the U.S. Obligations on terms
and conditions reasonably satisfactory to the U.S. Administrative Agent) and (B)
Indebtedness owed by any Credit Party (other than the U.S. Borrower) to any
other Credit Party (other than the U.S. Borrower) (provided that, if requested
by the Administrative Agent, such Indebtedness shall be subordinated to the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent);

(i)        (A) Indebtedness owed by any Credit Party (other than the U.S.
Borrower) to any U.S. Credit Party ( provided that such Indebtedness shall be
payable by such Credit Party on demand by the applicable U.S. Credit Party) and
(B) Indebtedness owed by any U.S. Credit Party to any Credit Party (provided
that such Indebtedness shall be payable by such U.S. Credit Party (other than
the U.S. Borrower) on demand by the applicable Credit Party);

(ii)       Indebtedness owed by any Subsidiary which is not a U.S. Credit Party
or a Credit Party to any other Subsidiary which is not a U.S. Credit Party or a
Credit Party;

(iii)      Indebtedness owed by any U.S. Credit Party or any Credit Party to a
Subsidiary that is not a U.S. Credit Party or a Credit Party (provided that such
Indebtedness (other than Indebtedness existing as of the Closing Date pursuant
to the Bowater-Calhoun Arrangement) shall be subordinated to the U.S.
Obligations and the Obligations, as applicable, pursuant to an Intercompany
Subordination Agreement); and

(iv)      (A) Indebtedness owed by any Subsidiary that is not a U.S. Credit
Party or a Credit Party to a U.S. Credit Party or a Credit Party (provided that
such Indebtedness shall be payable by such Subsidiary on demand by the U.S.
Credit Party or the Credit Party, as applicable, to the extent required pursuant
to the Intercompany Subordination Agreement); provided that the aggregate amount
of such Indebtedness, together with any equity or capital investments and
permitted pursuant to Section 10.3(g) (without duplication), shall not exceed
$35,000,000 outstanding on any date of determination (which amount shall be
calculated as the net balance of such loans, advances and investments as reduced
by any repayments or

 

126

 



 

--------------------------------------------------------------------------------

--

distributions made with respect thereto) and (B) any loans and advances made by
the U.S. Borrower to Bowater Canada Finance Corporation to pay interest on the
BCFC Notes;

(h)       Subordinated Indebtedness; provided that in the case of each issuance
of Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness, (ii) the Consolidated Total Leverage Ratio on pro
forma basis after giving effect to issuance of such Subordinated Indebtedness is
no greater than 5.50 to 1.00 and (iii) the U.S. Administrative Agent and the
Administrative Agent shall have received satisfactory written evidence that the
U.S. Borrower and its Subsidiaries would be in compliance with all covenants
contained in this Agreement and the U.S. Credit Agreement on a pro forma basis
after giving effect to the issuance of any such Subordinated Indebtedness;

(i)        Indebtedness of the U.S. Borrower or any of its Subsidiaries as an
account party in respect of trade letters of credit in an aggregate amount not
to exceed $25,000,000 on any date of determination; provided that no such trade
letter of credit shall be secured by any assets of the U.S. Borrower or any of
its Subsidiaries other than the assets being acquired or shipped pursuant to
such letter of credit;

(j)        Indebtedness (i) of any Person that becomes a Subsidiary after the
Closing Date in connection with any Permitted Acquisition or (ii) assumed in
connection with any assets acquired in connection with any Permitted
Acquisition, and the refinancing, refunding, renewal and extension (but not the
increase in the aggregate principal amount) thereof; provided that (A) such
Indebtedness exists at the time such Person becomes a Subsidiary or such assets
are acquired and is not created in contemplation of, or in connection with, such
Person becoming a Subsidiary or such assets being acquired and (B)
notwithstanding anything to the contrary contained in this Agreement, neither
the U.S. Borrower nor any other Subsidiary (other than such Person) shall have
any liability or other obligation with respect to such Indebtedness (other than
any liability or other obligation of the U.S. Borrower or any of its
Subsidiaries permitted hereunder which existed prior to the time that such
Person became a Subsidiary or such asset was acquired);

 

(k)

[Intentionally Omitted];

 

(l)

[Intentionally Omitted];

(m)      unsecured Indebtedness in a minimum principal amount of no less than
$150,000,000; provided that (i) no Default or Event of Default has occurred or
would result after giving effect thereto, (ii) the U.S. Borrower and its
Subsidiaries would be in compliance with all covenants contained in Article IX
on a pro forma basis after giving effect thereto, (iii) the Net Cash Proceeds of
any such Debt Issuance permitted pursuant to this clause (m) shall be applied
pursuant to, and in accordance with, Section 8.2(b) and (iv) the terms and
conditions applicable to such Indebtedness shall be reasonably satisfactory to
the Administrative Agent and the U.S. Administrative Agent; and

 

127

 



 

--------------------------------------------------------------------------------

--

(n)       Additional Indebtedness outstanding as of the Tenth Amendment
Effective Date not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $25,000,000.

SECTION 10.2      Limitations On Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:

(a)       (i) Liens of the Administrative Agent for the benefit of the Secured
Parties, (ii) Liens of the U.S. Administrative Agent for the benefit of the U.S.
Secured Parties and (iii) Liens on the New U.S. Borrower Fixed Assets of the
U.S. Administrative Agent for the benefit of the Secured Parties and the U.S.
Secured Parties pursuant to the New U.S. Borrower Mortgages;

(b)       Liens not otherwise permitted by this Section and in existence on the
Closing Date and, with respect to each Credit Party and each U.S. Credit Party,
described on Schedule 10.2 (including Liens incurred in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to Section
10.1(d) solely to the extent that the such Liens were in existence on the
Closing Date and described on Schedule 10.2; provided that the scope of any such
Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date);

(c)       Liens for taxes, assessments and other governmental charges or levies
not yet due or as to which the period of grace (not to exceed thirty (30) days),
if any, related thereto has not expired or which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;

(d)       the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(e)       Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar legislation;

(f)        Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property or
other similar restrictions, which do not, in any case, impair the use thereof in
the ordinary conduct of business;

(g)       Liens securing Indebtedness permitted under Section 10.1(e); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;

 

128

 



 

--------------------------------------------------------------------------------

--

(h)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 12.1(m) or securing appeal or other surety bonds
relating to such judgments;

(i)        Liens on tangible property or tangible assets of the U.S. Borrower or
any of its Subsidiaries acquired pursuant to a Permitted Acquisition, or on
tangible property or tangible assets of any Subsidiary of the U.S. Borrower
which are in existence at the time that such Subsidiary of the U.S. Borrower is
acquired pursuant to a Permitted Acquisition (provided that such Liens (i) are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition, (ii) are applicable only to specific tangible property or tangible
assets, (iii) are not "blanket" or all asset Liens and (iv) do not attach to any
other property or assets of the U.S. Borrower or any of its Subsidiaries);

(j)        Liens in existence as of the Closing Date in connection with the
Bowater-Calhoun Arrangement as described in clause (b) of the definition
thereof;

 

(k)

[Intentionally Omitted];

 

(l)

[Intentionally Omitted];

(m)      Liens existing on the Tenth Amendment Effective Date and not otherwise
permitted hereunder securing obligations not at any time exceeding in the
aggregate $25,000,000.

SECTION 10.3       Limitations On Loans, Advances, Investments And Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person (or any portion of the business or assets
of any other Person that constitutes a line of business, a business unit or a
division) or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person (collectively, "Investments") except:

 

(a)

Investments:

(i)        existing on the Closing Date in Subsidiaries existing on the Closing
Date;

(ii)       after the Closing Date in Subsidiaries formed after the Closing Date
so long as the U.S. Borrower, the Borrower and their respective Subsidiaries
comply with the applicable provisions of Section 8.10of this Agreement and
Section 8.10 of the U.S. Credit Agreement;

(iii)      existing on the Closing Date (other than Investments in Subsidiaries
on the Closing Date) and described on Schedule 10.3;

 

(b)

subject to Section 10.14, Investments in cash and Cash Equivalents;

 

129

 



 

--------------------------------------------------------------------------------

--

 

(c)

[Intentionally Omitted];

 

(d)

Hedging Agreements permitted pursuant to Section 10.1;

(e)       Investments in the form of loans and advances to employees in the
ordinary course of business, which, in the aggregate, do not exceed at any time
$2,000,000;

(f)        (i) Investments in the form of intercompany Indebtedness permitted
pursuant to Section 10.1(g) (other than clause (v) of Section 10.1(g)), but
including, without limitation, Investments by the Original U.S. Borrower in the
Parent evidenced by the New U.S. Borrower Notes so long as each of the New U.S.
Borrower Notes is pledged as security for the U.S. Obligations and delivered to
the U.S. Administrative Agent, for the ratable benefit of the U.S. Secured
Parties, in each case, pursuant to the terms of the U.S. Collateral Agreement),
(ii) equity or capital investments made by the U.S. Borrower or any of its
Subsidiaries in any U.S. Credit Party or any Credit Party (or made in a
Wholly-Owned Subsidiary that is not a U.S. Credit Party or a Credit Party and
immediately contributed (directly or indirectly through one or more intermediate
Wholly-Owned Subsidiaries) into a U.S. Credit Party or a Credit Party) and (iii)
equity or capital investments made by any Subsidiary that is not a U.S. Credit
Party or a Credit Party in any other Subsidiary that is not a U.S. Credit Party
or a Credit Party;

(g)       (i) Investments in the form of intercompany Indebtedness permitted by
clause (v) of Section 10.1(g), together with equity or capital investments made
by any U.S. Credit Party or any Credit Party to any Subsidiary which is not a
U.S. Credit Party or a Credit Party; provided that the aggregate amount of such
intercompany Indebtedness and equity or capital investments, shall not exceed
$35,000,000 outstanding as of any date of determination (which amount shall be
calculated as the net balance of such loans, advances and equity or capital
investments as reduced by any repayments or distributions made with respect
thereto) and (ii) any loans and advances made by the U.S. Borrower to Bowater
Canada Finance Corporation to pay interest on the BCFC Notes;

 

(h)

[Intentionally Omitted]; and

(i)        Investments existing on the Tenth Amendment Effective Date and not
otherwise permitted hereunder (including minority investments in joint ventures)
in an aggregate amount not to exceed $20,000,000 (which amount shall be
calculated as the net balance of such Investments as reduced by any repayments
or distributions made with respect thereto).

SECTION 10.4           LIMITATIONS ON MERGERS AND LIQUIDATION. Merge,
amalgamate, consolidate or enter into any similar combination with any other
Person or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except:

(a)       any Wholly-Owned Subsidiary of the U.S. Borrower may be merged,
amalgamated or consolidated with or into:

(i)        the U.S. Borrower (provided that the continuing or surviving Person
shall be the U.S. Borrower); or

 

130

 



 

--------------------------------------------------------------------------------

--

(ii)       any other Wholly-Owned Subsidiary of the U.S. Borrower (provided that
the continuing or surviving Person shall (A) be a U.S. Subsidiary Guarantor in
the case of a merger, amalgamation or consolidation involving a U.S. Subsidiary
Guarantor, (B) include the Borrower in the case of a merger, amalgamation or
consolidation involving the Borrower or (C) subject to clauses (i) and (ii)(B)
above, be a Guarantor in the case of a merger, amalgamation or consolidation
involving a Guarantor);

provided further that no U.S. Credit Party may be merged, amalgamated or
consolidated with or into a Credit Party (other than the U.S. Borrower) and no
Credit Party (other than the U.S. Borrower) may be merged, amalgamated or
consolidated with or into a U.S. Credit Party;

(b)       any Wholly-Owned Subsidiary of the U.S. Borrower may merge or
amalgamate into the Person such Wholly-Owned Subsidiary was formed to acquire in
connection with a Permitted Acquisition;

(c)       any Wholly-Owned Subsidiary of the U.S. Borrower may merge or
amalgamate into any Person pursuant to an Asset Disposition of all of the assets
of such Wholly-Owned Subsidiary permitted pursuant to Section 10.5; and

(d)       any Subsidiary of the U.S. Borrower (other than the Borrower) may
wind-up, liquidate or dissolve; provided that (i) its assets are transferred to
the U.S. Borrower or any Wholly-Owned Subsidiary of the U.S. Borrower and (ii)
if such Subsidiary is (A) a U.S. Subsidiary Guarantor then the transferee shall
be a U.S. Credit Party and (B) a Guarantor (other than the U.S. Borrower) then
the transferee shall be a Credit Party.

SECTION 10.5           LIMITATIONS ON ASSET DISPOSITIONS. Make any Asset
Disposition (including, without limitation, the sale of any receivables and
leasehold interests and any sale-leaseback or similar transaction) except:

 

(a)

the sale of inventory in the ordinary course of business;

(b)       the sale of obsolete, worn-out or surplus assets in the ordinary
course of business that are no longer used or usable in the business of the U.S.
Borrower or any of its Subsidiaries;

(c)       the transfer of assets to the U.S. Borrower, the Borrower or any
Wholly-Owned Subsidiary (provided that, in the case of any such transfer of
assets, (i) if the transferee of such assets is a U.S. Credit Party or a Credit
Party, such U.S. Credit Party or Credit Party shall not pay more than the fair
market value of such assets (determined as of the date of the applicable
transfer) and (ii) if the transferor of such assets is a U.S. Credit Party or a
Credit Party, the transferee shall not pay less than the fair market value of
such assets (determined as of the date of the applicable transfer);

(d)       the U.S. Borrower or any Subsidiary may write-off, discount, sell or
otherwise dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;

 

(e)

the disposition of any Hedging Agreement;

 

131

 



 

--------------------------------------------------------------------------------

--

 

(f)

the disposition of cash or Cash Equivalents;

 

(g)

the sale of timberlands by the U.S. Borrower or its Subsidiaries;

(h)       the transfer by the Original U.S. Borrower of the Capital Stock of the
New U.S. Borrowers to the Parent in connection with the New U.S. Borrower
Transactions in exchange for a promissory note or promissory notes, in form and
substance satisfactory to the U.S. Administrative Agent, payable by the Parent
to the Original U.S. Borrower (such notes, as amended, restated, supplemented or
otherwise modified, the "New U.S. Borrower Notes");

 

(i)

[Intentionally Omitted]; and

(j)        Asset Dispositions of all or any portion of the New U.S. Borrower
Fixed Assets, the Canadian Fixed Assets, the Korean Fixed Assets or the Korean
Shares; provided that:

 

(i)

such Asset Disposition shall be for no less than fair market value;

(ii)       both before and after giving to such Asset Disposition, no Default or
Event of Default shall have occurred and be continuing;

(iii)      the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;

(iv)      the terms of such Asset Disposition shall be reasonably satisfactory
to the Administrative Agent and the U.S. Administrative Agent, each in its sole
discretion; and

(k)       additional Asset Dispositions not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $250,000,000 in the aggregate
during the term of this Agreement (it being understood and agreed that this
clause (k) shall not permit the sale of any New U.S. Borrower Fixed Assets).

Notwithstanding anything to the contrary contained herein, the Net Cash Proceeds
of any Asset Disposition permitted pursuant to this Section 10.5 shall be
applied in accordance with Section 8.2(b), to the extent required by such
Section 8.2(b).

SECTION 10.6           LIMITATIONS ON DIVIDENDS AND DISTRIBUTIONS. Declare or
pay any dividends upon any of its Capital Stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its Capital Stock, or
make any distribution of cash, property or assets among the holders of shares of
its Capital Stock, or make any change in its capital structure which such change
in its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:

(a)       the U.S. Borrower or any Subsidiary may pay dividends in shares of its
own Capital Stock;

(b)       the U.S. Borrower or any Subsidiary may make cash distributions or
equity repurchases pursuant to employee benefit plans or incentive compensation
plans, in each case to

 

132

 



 

--------------------------------------------------------------------------------

--

the extent such distributions constitute compensation to executives or employees
of the U.S. Borrower or of the applicable Subsidiary;

(c)       any Subsidiary may pay dividends to the holders of its Capital Stock
(other than payment of dividends to holders of the Exchangeable Shares);
provided that in the case of any dividend paid by a Subsidiary that is not a
Wholly-Owned Subsidiary, such dividend may be paid only if such dividend is paid
on a ratable basis to the holders of such Capital Stock in accordance with their
respective ownership percentages in such Subsidiary;

 

(d)

[Intentionally Omitted];

 

(e)

[Intentionally Omitted];

(f)        Bowater Canada, Inc. or Bowater Canadian Holdings Incorporated may
repurchase all or a portion of the Exchangeable Shares solely through an
exchange of common stock of the Parent for the Exchangeable Shares being
repurchased;

 

(g)

the U.S. Borrower may make dividends and distributions to the Parent to pay:

(i)        taxes attributable to the consolidated operations of the U.S.
Borrower and its Subsidiaries;

(ii)       the Parent Overhead Expenses in an aggregate amount per Fiscal Year
not to exceed fifty percent (50%) of the aggregate amount of Parent Overhead
Expenses during such Fiscal Year; and

(iii)      so long as no Default or Event of Default has occurred and is
continuing or would result after giving effect to such dividends or
distributions, an additional amount of Parent Overhead Expenses in an aggregate
amount not to exceed $10,000,000 per Fiscal Year;

 

(h)

[Intentionally Omitted];

(i)        subject to Section 12.1(o)(ix); so long as no Default or Event of
Default shall have occurred and be continuing or would be caused thereby, the
Borrower may make cash distributions or dividends to the Parent which shall be
invested in a U.S. Credit Party; and

(j)        subject to Section 10.10 and Section 12.1(o)(viii)(E), the U.S.
Borrower and its Subsidiaries may make cash distributions or dividends to the
Parent to allow the Parent to make required payments on Indebtedness incurred by
the Parent as permitted pursuant to Section 12.1(o)(viii); provided that on each
date any distribution or dividend is paid and after giving effect thereto:

(i)        no Default or Event of Default shall have occurred and be continuing;
and

(ii)       the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX and Section 12.1(o)(ix).

 

133

 



 

--------------------------------------------------------------------------------

--

SECTION 10.7           LIMITATIONS ON EXCHANGE AND ISSUANCE OF CAPITAL STOCK.
Except to the extent included as Indebtedness and incurred in accordance with
Section 10.1 hereof, issue, sell or otherwise dispose of any class or series of
Capital Stock that, by its terms or by the terms of any security into which it
is convertible or exchangeable, is, or upon the happening of an event or passage
of time would be, (a) convertible or exchangeable into Indebtedness unless such
Indebtedness is permitted at the time pursuant to Section 10.1or (b) required to
be redeemed or repurchased, including at the option of the holder, in whole or
in part, or has, or upon the happening of an event or passage of time would
have, a redemption or similar payment due.

SECTION 10.8           TRANSACTIONS WITH AFFILIATES. Directly or indirectly (a)
make any loan or advance to, or purchase or assume any note or other obligation
to or from, any of its officers, directors, shareholders or other Affiliates, or
to or from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:

(i)        transactions permitted by Section 10.3, Section 10.4, Section 10.6 or
Section 10.7 ;

(ii)       transactions existing on the Closing Date and described on
Schedule 10.8;

(iii)      normal compensation and reimbursement of reasonable expenses of
officers and directors; and

(iv)      other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party.

SECTION 10.9 CERTAIN ACCOUNTING CHANGES; ORGANIZATIONAL DOCUMENTS.

(a)       Change its Fiscal Year end, or make any change in its accounting
treatment and reporting practices except as required by GAAP.

(b)       Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner which materially adversely
affects the rights or interests of the Lenders or the U.S. Lenders.

SECTION 10.10           AMENDMENTS; PAYMENTS AND PREPAYMENTS OF INDEBTEDNESS.

(a)       Amend, modify or change any indenture or other agreement governing the
Existing Notes in any respect which would materially adversely affect the rights
or interests of the U.S. Administrative Agent, the Administrative Agent, the
U.S. Lenders and the Lenders.

 

134

 



 

--------------------------------------------------------------------------------

--

(b)       Amend, modify or change (i) any provision of this Agreement which,
under Section 14.2, is subject to the approval of the Required Lenders without
amending, modifying or changing the corresponding provision in the U.S. Credit
Agreement or (ii) any provision of the U.S. Credit Agreement which, under
Section 13.2 of the U.S. Credit Agreement, is subject to the approval of the
Required Lenders without amending, modifying or changing the corresponding
provision in this Agreement.

(c)       Amend or modify (or permit the modification or amendment of) any of
the terms or provisions of any Subordinated Indebtedness or any Indebtedness
incurred pursuant to Section 10.1(m), in each case, in any respect which would
materially adversely affect the rights or interests of the U.S. Administrative
Agent, the Administrative Agent, the U.S. Lenders and the Lenders.

(d)       Cancel, forgive, make any payment (other than regularly scheduled
interest payments) or prepayment on, or redeem or acquire for value (including,
without limitation, by way of depositing with any trustee with respect thereto
money or securities before due for the purpose of paying when due, but excluding
payments at the scheduled maturity thereof) all or any portion of any
Subordinated Indebtedness (other than Indebtedness incurred pursuant to Section
10.1(g)(i)), any Indebtedness incurred pursuant to Section 10.1(m), the Existing
Notes or any Indebtedness incurred to refinance the Existing Notes as permitted
pursuant to Section 10.1(d), except for:

(i)        refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 10.1(h) subject to the
satisfaction of each of the conditions to a refinance, refunding, renewal or
extension set forth in Section 10.1(d);

 

(ii)

[Intentionally Omitted];

(iii)      refinancings, refundings, renewals, extensions or exchange of any
Existing Notes permitted by Section 10.1(d); and

(iv)      cash redemptions or repayments of the Existing Notes or any
Indebtedness incurred to refinance the Existing Notes as permitted pursuant to
Section 10.1(d); provided that (A) no Default or Event of Default shall have
occurred and be continuing at the time of such redemption or repayment or would
result from such redemption or repayment and (B) if at the time of such
redemption or repayment (or immediately after giving effect thereto), the
Aggregate Credit Exposure exceeds $100,000,000, the Administrative Agent shall
have received satisfactory written evidence that:

(1)       the U.S. Borrower and its Subsidiaries would be in compliance with all
covenants in this Agreement on a pro forma basis after giving effect to such
redemption;

(2)       the principal amount of availability under this Credit Facility and
the U.S. Credit Facility both before and after giving effect to such redemption
is equal to or greater than $50,000,000;

 

135

 



 

--------------------------------------------------------------------------------

--

(3)       the Consolidated Total Senior Secured Indebtedness, both before and
immediately after giving effect thereto, is less than or equal to eighty percent
(80%) of the net book value of the U.S. Coverage Assets as set forth on the
Consolidated balance sheet of the U.S. Borrower and its Consolidated
Subsidiaries most recently delivered pursuant to Section 5.2 or Section 7.1
hereof; and

(4)       the principal amount of outstanding Extensions of Credit, both before
and immediately after giving effect thereto, is less than or equal to fifty
percent (50%) of the net book value of the Coverage Assets as set forth on the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
most recently delivered pursuant to Section 5.2 or Section 7.1 hereof.

(e)       Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of the April
2008 Convertible Indebtedness (including the Purchase Agreement dated March 24,
2008 by and between the Parent and Fairfax Financial Holdings Limited (including
the exhibits and schedules thereto) and each other material document,
instrument, certificate and agreement executed or delivered in connection
therewith), other than the waiver of any of the closing conditions set forth in
Section 6 of the Purchase Agreement, in any respect which would adversely affect
the rights or interests of the Administrative Agent, the U.S. Administrative
Agent, the Lenders and the U.S. Lenders

 

Section 10.11

Restrictive Agreements.

 

(a)

Enter into any Indebtedness which:

(i)        contains any covenants more restrictive than the provisions of
Article VIII, Article IX, Article X, or

(ii)       contains any negative pledge on assets or restricts, limits or
otherwise encumbers its ability to incur Liens on or with respect to any of its
assets or properties other than the assets or properties securing such
Indebtedness (other than (A) the Existing Notes (provided that such provisions
may not be amended or modified to be more restrictive), (B) any Indebtedness
incurred in accordance with Section 10.1(d) to refinance the Existing Notes
(provided that such provisions may not be more restrictive than those contained
in the Existing Notes), (C) the U.S. Credit Facility ( provided that such
provisions shall not be amended or modified except as permitted hereunder and
thereunder) and (D) any Indebtedness incurred pursuant to Section 10.1(m)
(provided that such provisions may not be more restrictive than those contained
in this Agreement).

(b)       Enter into or permit to exist any agreement which impairs or limits
the ability of any Subsidiary to pay dividends to the U.S. Borrower or to make
or repay loans or advances to the U.S. Borrower other than (i) restrictions and
conditions imposed by Applicable Law or the Loan Documents, (ii) legally
enforceable restrictions and conditions which are permitted by clause (iii) of
Section 6.1(n) and (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or its assets pending such sale;
provided that such

 

136

 



 

--------------------------------------------------------------------------------

--

restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted under this Agreement.

SECTION 10.12         NATURE OF BUSINESS. Alter in any material respect the
character or conduct of the business conducted by the U.S. Borrower and its
Subsidiaries as of the Closing Date.

SECTION 10.13         IMPAIRMENT OF SECURITY INTERESTS. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent or the
U.S. Administrative Agent, in each case, for the benefit of the Secured Parties,
pursuant to the Security Documents) any interest whatsoever in the Collateral,
except for Permitted Liens and Asset Dispositions permitted under Section 10.5.

SECTION 10.14           MAXIMUM CASH BALANCES. (A) PERMIT THE AGGREGATE AMOUNT
OF CASH AND CASH EQUIVALENTS OF THE U.S. BORROWER AND ITS SUBSIDIARIES (OTHER
THAN CASH AND CASH EQUIVALENTS ERRONEOUSLY CREDITED TO ANY DEPOSIT, SECURITIES
OR OTHER INVESTMENT ACCOUNT OF THE BORROWER AND ITS SUBSIDIARIES SO LONG AS SUCH
AMOUNT IS REMOVED FROM SUCH ACCOUNT WITHIN TWO (2) BUSINESS DAYS AFTER ITS
DEPOSIT THEREIN) TO EXCEED $70,000,000 AS OF THE END OF ANY BUSINESS DAY FOR
MORE THAN TWO (2) BUSINESS DAYS AND (B) PERMIT THE AGGREGATE AMOUNT ON DEPOSIT
AT ANY TIME IN ALL EXCLUDED ACCOUNTS TO EXCEED $500,000.

ARTICLE XI

 

UNCONDITIONAL U.S. BORROWER GUARANTY

SECTION 11.1           GUARANTY OF OBLIGATIONS. The U.S. Borrower hereby
unconditionally guarantees to the Administrative Agent for the ratable benefit
of the Administrative Agent and the Secured Parties, and their respective
successors, endorsees, transferees and assigns, the prompt payment of all
Obligations of the Borrower, whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether or not recovery may be or hereafter
become barred by the statute of limitations, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any other Secured
Party or acquired by the Administrative Agent or any other Secured Party through
assignment, endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations of the Borrower, including all of the foregoing, being
hereinafter collectively referred to as the "Bowater Guaranteed Obligations").

 

137

 



 

--------------------------------------------------------------------------------

--

 

Section 11.2

Nature of Guaranty.

(a)       The U.S. Borrower agrees that this U.S. Borrower Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this U.S. Borrower Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:

(i)        the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement or any other Loan Document or any
other agreement, document or instrument to which the U.S. Borrower, the Borrower
or any of their respective Subsidiaries or Affiliates is or may become a party;

(ii)       the absence of any action to enforce this U.S. Borrower Guaranty,
this Agreement, any other Loan Document or any Hedging Agreement, or the waiver
or consent by the Administrative Agent or any other Secured Party with respect
to any of the provisions of this U.S. Borrower Guaranty, this Agreement, any
other Loan Document or any Hedging Agreement;

(iii)      the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Bowater Guaranteed
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Secured Party in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);

(iv)      any structural change in, restructuring of or other similar change of
the U.S. Borrower, the Borrower or any of their respective Subsidiaries; or

(v)       any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;

it being agreed by the U.S. Borrower that its obligations under this U.S.
Borrower Guaranty shall not be discharged except as under the terms of Section
11.6 below.

(b)       The U.S. Borrower represents, warrants and agrees that the Bowater
Guaranteed Obligations and its obligations under this U.S. Borrower Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Secured Parties or the Borrower whether now existing or which may arise in the
future.

(c)       The U.S. Borrower hereby agrees and acknowledges that the Bowater
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this U.S. Borrower Guaranty, and all dealings between the
Borrower and the U.S. Borrower, on the one hand, and the Administrative Agent
and any other Secured Party, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this U.S. Borrower
Guaranty.

 

138

 



 

--------------------------------------------------------------------------------

--

SECTION 11.3           WAIVERS. To the extent permitted by Applicable Law, the
U.S. Borrower expressly waives the benefit of all provisions of Applicable Law
which are or might be in conflict with this U.S. Borrower Guaranty and all of
the following rights and defenses (and agrees not to take advantage of or assert
any such right or defense):

(a)       any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any other
Secured Party to proceed in respect of the Bowater Guaranteed Obligations
against the Borrower or any other Person or against any security for or other
guaranty of the payment and performance of the Bowater Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, the U.S.
Borrower;

(b)       any defense based upon the failure of the Administrative Agent or any
other Secured Party to commence an action in respect of the Bowater Guaranteed
Obligations against the Borrower, the U.S. Borrower, any other guarantor or any
other Person or any security for the payment and performance of the Bowater
Guaranteed Obligations;

(c)       any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by the U.S. Borrower of its obligations under, or the enforcement by
the Administrative Agent or the other Secured Parties of, this U.S. Borrower
Guaranty;

(d)       any right of diligence, presentment, demand, protest and notice
(except as specifically required herein) of whatever kind or nature with respect
to any of the Bowater Guaranteed Obligations and waives, to the fullest extent
permitted by Applicable Laws, the benefit of all provisions of Applicable Law
which are or might be in conflict with the terms of this U.S. Borrower Guaranty;
and

(e)       any and all right to notice of the creation, renewal, extension or
accrual of any of the Bowater Guaranteed Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon, or
acceptance of, this U.S. Borrower Guaranty.

The U.S. Borrower agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this U.S.
Borrower Guaranty for the reason that such pleading or introduction would be at
variance with the written terms of this U.S. Borrower Guaranty, unless the
Administrative Agent and the Required Agreement Lenders have specifically agreed
otherwise in writing. The foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Loan Documents and, but
for this U.S. Borrower Guaranty and such waivers, the Administrative Agent and
other Secured Parties would decline to enter into this Agreement and the other
Loan Documents.

 

139

 



 

--------------------------------------------------------------------------------

--

SECTION 11.4           MODIFICATION OF LOAN DOCUMENTS, ETC. Neither the
Administrative Agent nor any other Secured Party shall incur any liability to
the U.S. Borrower as a result of any of the following, and none of the following
shall impair or release this U.S. Borrower Guaranty or any of the obligations of
the U.S. Borrower under this U.S. Borrower Guaranty:

(a)       any change or extension of the manner, place or terms of payment of,
or renewal or alteration of all or any portion of, the Bowater Guaranteed
Obligations;

(b)       any action under or in respect of this Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;

(c)       any amendment to, or modification of, in any manner whatsoever, the
Loan Documents;

(d)       any extension or waiver of the time for performance by the U.S.
Borrower, any other guarantor, the Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;

(e)       the taking and holding of security or collateral for the payment of
the Bowater Guaranteed Obligations or the sale, exchange, release, disposal of,
or other dealing with, any property pledged, mortgaged or conveyed, or in which
the Administrative Agent or the other Secured Parties have been granted a Lien,
to secure any Indebtedness of the U.S. Borrower, any other guarantor or the
Borrower to the Administrative Agent or the other Secured Parties;

(f)        the release of anyone who may be liable in any manner for the payment
of any amounts owed by the U.S. Borrower, any other guarantor or the Borrower to
the Administrative Agent or any other Secured Party;

(g)       any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the U.S.
Borrower, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Secured Party; or

(h)       any application of any sums by whomever paid or however realized to
any Bowater Guaranteed Obligations owing by the U.S. Borrower, any other
guarantor or the Borrower to the Administrative Agent or any other Secured Party
in such manner as the Administrative Agent or any other Secured Party shall
determine in its reasonable discretion.

SECTION 11.5           DEMAND BY THE ADMINISTRATIVE AGENT. In addition to the
terms set forth in this Article XI and in no manner imposing any limitation on
such terms, if all or any portion of the then outstanding Bowater Guaranteed
Obligations are declared to be immediately due and payable, then the U.S.
Borrower shall, upon demand in writing therefor by

 

140

 



 

--------------------------------------------------------------------------------

--

the Administrative Agent to the U.S. Borrower, pay all or such portion of the
outstanding Bowater Guaranteed Obligations due hereunder then declared due and
payable.

 

Section 11.6

Termination; Reinstatement.

(a)       Subject to clause (c) below, this U.S. Borrower Guaranty shall remain
in full force and effect until all the Bowater Guaranteed Obligations and all
the obligations of the U.S. Borrower under this U.S. Borrower Guaranty shall
have been paid in full and the Commitments terminated.

(b)       No payment made by the Borrower, the U.S. Borrower or any other Person
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, the U.S. Borrower or any other Person by virtue of any action
or proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Bowater Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the U.S. Borrower hereunder which shall, notwithstanding any such payment (other
than any payment made by the U.S. Borrower in respect of the obligations of the
U.S. Borrower or any payment received or collected from the U.S. Borrower in
respect of the obligations of the U.S. Borrower), remain liable for the
obligations of the U.S. Borrower up to the maximum liability of the U.S.
Borrower hereunder until the Bowater Guaranteed Obligations and all the
obligations of the U.S. Borrower shall have been paid in full and the
Commitments terminated.

(c)       The U.S. Borrower agrees that, if any payment made by the Borrower or
any other Person applied to the Bowater Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
claim, or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, the U.S.
Borrower, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, the U.S. Borrower's liability hereunder shall be and
remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this U.S. Borrower Guaranty shall have been
canceled or surrendered, this U.S. Borrower Guaranty shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the U.S.
Borrower in respect of the amount of such payment.

SECTION 11.7           NO SUBROGATION. Notwithstanding any payment or payments
by the U.S. Borrower hereunder, or any setoff or application of funds of the
U.S. Borrower by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Bowater Guaranteed Obligations, the U.S. Borrower
shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower, the other
Subsidiary Guarantors or any other guarantor or against any collateral security
held by the Administrative Agent or any other Secured Party for the payment of
the Bowater Guaranteed Obligations nor shall the U.S. Borrower seek any
reimbursement from the Borrower, any of the other Subsidiary Guarantors or any
of the other guarantors in respect of payments made by the U.S. Borrower in

 

141

 



 

--------------------------------------------------------------------------------

--

connection with the Bowater Guaranteed Obligations, until all amounts owing to
the Administrative Agent and the other Secured Parties on account of the Bowater
Guaranteed Obligations are paid in full and the Commitments are terminated. If
any amount shall be paid to the U.S. Borrower on account of such subrogation
rights at any time when all of the Bowater Guaranteed Obligations shall not have
been paid in full or the Commitments have not been terminated, such amount shall
be held by the U.S. Borrower in trust for the Administrative Agent, segregated
from other funds of the U.S. Borrower, and shall, forthwith upon receipt by the
U.S. Borrower, be turned over to the Administrative Agent in the exact form
received by the U.S. Borrower (duly endorsed by the U.S. Borrower to the
Administrative Agent, if required) to be applied against the Bowater Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in this
Agreement.

SECTION 11.8           PAYMENTS. Payments by the U.S. Borrower shall be made to
the Administrative Agent, to be credited and applied to the Bowater Guaranteed
Obligations in accordance with Section 12.4 of this Agreement, in immediately
available Dollars or Canadian Dollars, as designated by the Administrative
Agent, to an account designated by the Administrative Agent or at the
Administrative Agent's Office or at any other address that may be specified in
writing from time to time by the Administrative Agent. Any and all payments by
or on account of any obligation of the U.S. Borrower under this U.S. Borrower
Guaranty shall be made free and clear of and without reduction or withholding
for any taxes.

SECTION 11.9     NATURE OF OBLIGATIONS; BANKRUPTCY LIMITATIONS; AGREEMENT FOR
CONTRIBUTION

(a)       Nature of Obligations. All of the U.S. Borrowers shall be jointly and
severally liable for the Bowater Guaranteed Obligations, however incurred.

(b)        Bankruptcy Limitations. Notwithstanding anything to the contrary
contained in this Agreement, it is the intention of each U.S. Borrower, the
Administrative Agent and the Lenders that, in any proceeding involving the
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution or insolvency or any similar proceeding with respect to any U.S.
Borrower or its assets, the amount of such U.S. Borrower's obligations with
respect to the Bowater Guaranteed Obligations shall be equal to, but not in
excess of, the maximum amount thereof not subject to avoidance or recovery by
operation of Applicable Insolvency Laws after giving effect to Section 11.9(c).
To that end, but only in the event and to the extent that after giving effect to
Section 11.9(c), such U.S. Borrower's obligations with respect to the Bowater
Guaranteed Obligations or any payment made pursuant to such Bowater Guaranteed
Obligations would, but for the operation of the first sentence of this Section
11.9(b), be subject to avoidance or recovery in any such proceeding under
Applicable Insolvency Laws after giving effect to Section 11.9(c), the amount of
such U.S. Borrower's obligations with respect to the Bowater Guaranteed
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such U.S.
Borrower's obligations with respect to the Bowater Guaranteed Obligations
unenforceable or avoidable or otherwise subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made pursuant to the Bowater
Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 11.9(b) and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in

 

142

 



 

--------------------------------------------------------------------------------

--

all events be limited to the amount by which such actual payment exceeds such
limitation and the Bowater Guaranteed Obligations as limited by the first
sentence of this Section 11.9(b) shall in all events remain in full force and
effect and be fully enforceable against such U.S. Borrower. The first sentence
of this Section 11.9(b) is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder against such U.S. Borrower in
such proceeding to the maximum extent permitted by Applicable Insolvency Laws
and neither such U.S. Borrower, any other U.S. Borrower, any Guarantor nor any
other Person shall have any right or claim under such sentence that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.

(c)       Agreement for Contribution. The U.S. Borrowers hereby agree among
themselves that, if any U.S. Borrower shall make an Excess Payment (as defined
below), such U.S. Borrower shall have a right of contribution from each other
U.S. Borrower in an amount equal to such other U.S. Borrower's Contribution
Share (as defined below) of such Excess Payment. The payment obligations of any
U.S. Borrower under this Section 11.9(c) shall be subordinate and subject in
right of payment to the Bowater Guaranteed Obligations until such time as the
Bowater Guaranteed Obligations have been paid in full, and none of the U.S.
Borrowers shall exercise any right or remedy under this Section 11.9(c) against
any other U.S. Borrower until such Bowater Guaranteed Obligations have been paid
in full. For purposes of this Section 11.9(c):

(1)       "Excess Payment" shall mean the amount paid by any U.S. Borrower in
excess of its Ratable Share of any Bowater Guaranteed Obligations;

(2)       "Ratable Share" shall mean, for any U.S. Borrower in respect of any
payment of Bowater Guaranteed Obligations, the ratio (expressed as a percentage)
as of the date of such payment of Bowater Guaranteed Obligations of (A) the
amount by which the aggregate present fair salable value of all of the assets
and properties of such U.S. Borrower exceeds the amount of all debts and
liabilities of such U.S. Borrower (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
U.S. Borrower hereunder) to (B) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the U.S. Borrowers
exceeds the amount of all of the debts and liabilities (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the U.S. Borrowers hereunder) of the U.S. Borrowers;
provided, however, that, for purposes of calculating the Ratable Shares of the
U.S. Borrowers in respect of any payment of the Bowater Guaranteed Obligations,
any U.S. Borrower that became a U.S. Borrower subsequent to the date of any such
payment shall be deemed to have been a U.S. Borrower on the date of such payment
and the financial information for such U.S. Borrower as of the date such U.S.
Borrower became a U.S. Borrower shall be utilized for such U.S. Borrower in
connection with such payment; and

(3)       "Contribution Share" shall mean, for any U.S. Borrower in respect of
any Excess Payment made by any other U.S. Borrower, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of the assets and properties of such
U.S. Borrower exceeds the amount of all debts and liabilities of such U.S.
Borrower (including probable contingent,

 

143

 



 

--------------------------------------------------------------------------------

--

subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such U.S. Borrower hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of the
U.S. Borrowers other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
U.S. Borrowers) of the U.S. Borrowers other than the maker of such Excess
Payment; provided, however , that, for purposes of calculating the Contribution
Shares of the U.S. Borrowers in respect of any Excess Payment, any U.S. Borrower
that became a U.S. Borrower subsequent to the date of any such Excess Payment
shall be deemed to have been a U.S. Borrower on the date of such Excess Payment
and the financial information for such U.S. Borrower as of the date such U.S.
Borrower became a U.S. Borrower shall be utilized for such U.S. Borrower in
connection with such Excess Payment.

Each of the U.S. Borrowers recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. No U.S. Borrower shall have any right of
subrogation, indemnity or reimbursement under Applicable Law in respect of any
payment of Bowater Guaranteed Obligations (other than the contribution rights
set forth in this Section 11.9(c)) against any other U.S. Borrower.

For purposes of this Section, the term "U.S. Borrowers" means the collective
reference to the Original U.S. Borrower and the New U.S. Borrowers and "U.S.
Borrower" means the Original U.S. Borrower or one of the New U.S. Borrowers, as
applicable.

 

ARTICLE XII

 

DEFAULT AND REMEDIES

SECTION 12.1           EVENTS OF DEFAULT. Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:

(a)       Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower or any other Credit Party shall default in any payment
of principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).

(b)       Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) or more Business Days.

(c)       Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the U.S. Borrower, the
Borrower or any other Credit Party herein, in any other Loan Document, or in any
document delivered in connection herewith

 

144

 



 

--------------------------------------------------------------------------------

--

or therewith that is subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any respect when made or
deemed made or any representation, warranty, certification or statement of fact
made or deemed made by or on behalf of the U.S. Borrower, the Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.

(d)       Default in Performance of Certain Covenants. The U.S. Borrower, the
Borrower or any other Credit Party shall default in the performance or
observance of any covenant or agreement contained in Section 5.4,7.1 (other than
Section 7.1(g)), Section 7.2, Section 7.5(e)(i), 8.2(b), Section 8.10(e)(i),
Section 8.10(e)(ii), 8.10(f), 8.10(g) or Article IX or Article X.

(e)       Default in Performance of Other Covenants and Conditions. The U.S.
Borrower, the Borrower or any other Credit Party shall default in the
performance or observance of:

(i)        Section 7.1(g) of this Agreement and such default shall continue for
a period of two (2) Business Days; and

(ii)       any other term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in this Section) or
any other Loan Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent.

(f)        Hedging Agreement. The U.S. Borrower, the Borrower or any other
Credit Party shall default in the performance or observance of any terms,
covenant, condition or agreement (after giving effect to any applicable grace or
cure period) under any Hedging Agreement and such default causes the termination
of such Hedging Agreement and the Termination Value owed by the U.S. Borrower,
the Borrower or such other Credit Party as a result thereof exceeds $25,000,000.

 

(g)

Indebtedness Cross-Default.

(i)        Any "Event of Default" (as defined in the U.S. Credit Agreement)
shall occur under the U.S. Credit Agreement.

(ii)       Any default shall occur in the payment of any Indebtedness of the
U.S. Borrower or any of its Subsidiaries (other than the Loans, any
Reimbursement Obligation or the U.S. Credit Facility) the aggregate outstanding
amount of which Indebtedness is in excess of $25,000,000 beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created.

(iii)      Any default in the observance or performance of any other agreement
or condition relating to any Indebtedness of the U.S. Borrower or any of its
Subsidiaries (other than the Loans, any Reimbursement Obligation or the U.S.
Credit Facility) the aggregate outstanding amount of which Indebtedness is in
excess of $25,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or

 

145

 



 

--------------------------------------------------------------------------------

--

condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).

(iv)      Any payment default or any other event of default or any other similar
event, including any change in control, shall occur under any agreement executed
in connection with the April 2008 Convertible Indebtedness.

 

(h)

Change in Control. Any Change in Control shall occur.

(i)        Voluntary Bankruptcy Proceeding. The U.S. Borrower or any of its
Subsidiaries shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j)        Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against the U.S. Borrower or any of its Subsidiaries in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the U.S. Borrower or any of its Subsidiaries or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

(k)       Failure of Agreements. (i) Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any other Credit Party party thereto or any such
Person shall so state in writing, (ii) any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien on, or security
interest in, any of the Collateral securing the Obligations purported to be
covered thereby or (iii) any subordination provision in any document or
instrument governing any Subordinated Indebtedness, any subordination provision
in any subordination agreement that relates to any Subordinated Indebtedness or
any subordination provision in any guaranty by any U.S. Credit Party of any
Subordinated Indebtedness shall, in any case, cease to be in full force and
effect, or any Person shall contest in any manner the validity, binding nature
or enforceability of any such provision, in each of the foregoing clauses (i),
(ii) and (iii), other than in accordance with the express terms hereof or
thereof.

 

146

 



 

--------------------------------------------------------------------------------

--

(l)        Termination Event. The occurrence of any of the following events: (i)
the U.S. Borrower or any of its Subsidiaries or any of their ERISA Affiliates
fails to make full payment when due of all amounts which, under the provisions
of any Pension Plan or Section 412 of the Code, the U.S. Borrower or any of its
Subsidiaries or any of their ERISA Affiliates is required to pay as
contributions thereto, (ii) the U.S. Borrower or any of its Subsidiaries fails
to make full payment when due of all amounts which, under the provisions of any
Canadian Pension Plan or other Applicable Law, the U.S. Borrower or any of its
Subsidiaries is required to pay as contributions thereto, (iii) an accumulated
funding deficiency in excess of $25,000,000 occurs or exists, whether or not
waived, with respect to any Pension Plan or Canadian Pension Plan, (iv) a
Termination Event, (v) the U.S. Borrower or any of its Subsidiaries or any of
their ERISA Affiliates as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plan notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $25,000,000 or (vi) the U.S. Borrower or any of its Subsidiaries as
employers under one or more Canadian Multiemployer Plans makes a complete or
partial withdrawal from any such Canadian Multiemployer Plan and the plan
sponsor of such Canadian Multiemployer Plans notifies such withdrawing employer
that such employer has incurred a withdrawal liability requiring payments in an
amount exceeding $25,000,000.

(m)      Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed (i) $10,000,000 in
the aggregate (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage) or (ii) $50,000,000in the
aggregate (regardless of insurance)shall be entered against the U.S. Borrower or
any of its Subsidiaries by any court and such judgment or order shall continue
without having been paid and satisfied, discharged, vacated or stayed for a
period of thirty (30) days after the entry thereof.

(n)       Environmental. Any one or more Environmental Claims shall have been
asserted against the U.S. Borrower or any of its Subsidiaries; the U.S. Borrower
or any of its Subsidiaries would be reasonable likely to incur liability as a
result thereof; and such liability would be reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect.

(o)       Activities of Parent. The Parent shall engage in any business,
operations or activities other than:

(i)        (A) holding all of the Capital Stock of the Original U.S. Borrower,
each New U.S. Borrower, the Donohue Corp., a Delaware corporation (or an
intermediate holding company that owns the Capital Stock of the Donahue Corp.)
and Abitibi-Consolidated Inc. or any of its subsidiaries, (B) holding certain
preferred Capital Stock of Bowater Canadian Holdings Incorporated, a company
organized under the laws of Nova Scotia, so long as promptly upon receipt
thereof, the Parent either (1) distributes such Capital Stock to the Original
U.S. Borrower, (2) distributes such Capital Stock to another U.S. Credit Party
or (3) pledges such Capital Stock as collateral support for the U.S. Obligations
in accordance with the U.S. Collateral Agreement, (C) the employment of
management and (D) activities reasonably complimentary and related to the
foregoing (including, without limitation, investments in the U.S. Borrower);

 

147

 



 

--------------------------------------------------------------------------------

--

(ii)       guaranteeing the U.S. Obligations in favor of the U.S. Administrative
Agent, for the ratable benefit of the U.S. Secured Parties, pursuant to the U.S.
Parent Guaranty Agreement;

 

(iii)

[Intentionally Omitted];

(iv)      granting a security interest in its assets and properties (other than
(A) the Capital Stock of the U.S. Borrower or (B) in connection with the
Indebtedness permitted pursuant to the following clause (viii)); provided that
(x) the U.S. Administrative Agent is given a Lien on such assets and properties
that is prior to such other Lien or (y) to the extent that a Lien is granted in
the stock of Abitibi-Consolidated Inc., then the U.S. Administrative Agent shall
be granted a Lien in the stock of the Original U.S. Borrower;

(v)       granting a security interest in the Capital Stock of the U.S. Borrower
in favor of the U.S. Administrative Agent, for the ratable benefit of the U.S.
Secured Parties, to secure the U.S. Obligations;

(vi)      engaging in non-revenue generating activities reasonably related to
restructuring of the Subsidiaries of the Parent; provided, that in the case of
any restructuring involving the Credit Parties or the U.S. Credit Parties, the
Administrative Agent and the U.S. Administrative Agent shall have received (A)
an organizational chart of the Parent and its Subsidiaries after giving effect
thereto and (B) a final summary of the steps involved in any such restructuring;

(vii)     guaranteeing obligations of Subsidiaries of the Parent or of the
Abitibi Entities to the extent that such obligations are unsecured, relate to
indemnification obligations with respect to asset sales or trade obligations
incurred in the ordinary course of business and do not constitute Indebtedness
of such Subsidiary or of such Abitibi Entity; and

(viii)    to the extent not otherwise permitted hereunder, incurring unsecured
Indebtedness; provided, that:

(A)      the Administrative Agent and the U.S. Administrative Agent shall have
received reasonably satisfactory written evidence that the U.S. Borrower and its
Subsidiaries would be in compliance with the covenants set forth in Article IX
and Section 12.1(o)(ix) on a pro forma basis after giving effect to such
Indebtedness;

(B)      no Default or Event of Default shall have occurred and be continuing or
would be caused by the issuance of such Indebtedness;

(C)       no portion of such Indebtedness of the Parent may be recourse to any
Credit Party or any U.S. Credit Party (except to the extent permitted pursuant
to Section 10.1(d) or (f)(ii)) (it being understood and agreed that no Credit
Party or U.S. Credit Party (except to the extent permitted pursuant to Section
10.1(d) or (f)(ii) shall have any obligation whatsoever to repay such
Indebtedness or any other obligation related thereto);

 

148

 



 

--------------------------------------------------------------------------------

--

(D)      no such Indebtedness shall have a maturity date that is earlier than
the ninety-first (91st) day after the Maturity Date;

(E)       the Parent may not cancel, forgive or make any payment (other than
regularly scheduled interest payments) or prepayments on, or redeem or acquire
for value (including, without limitation, by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due, but excluding payments at the scheduled maturity thereof) any such
Indebtedness; provided, that the Parent may pay a cash settlement of any
convertible Indebtedness so long as on the date of any such payment and after
giving effect thereto:

(2)       no Default or Event of Default shall have occurred and be continuing;

(3)       the U.S. Borrower shall be in pro forma compliance with each of the
covenants set forth in Article IX;

(4)       the Aggregate Credit Exposure shall not exceed $100,000,000;

(5)       the pro forma Consolidated Total Leverage Ratio shall not exceed 4.50
to 1.00; and

(F)       except to the extent such Indebtedness is guaranteed by a U.S. Credit
Party pursuant to Section 10.1(d), the proceeds of such Indebtedness are used
solely for working capital and general corporate purposes of, or to repay
outstanding Indebtedness of, the Parent and its Subsidiaries or any Abitibi
Entity;

(ix)      holding a cash balance in the deposit, securities and other investment
accounts of the Parent as of the end of any Business Day in excess of
$25,000,000, unless the amount of such balance that is in excess of $25,000,000
is as promptly as possible, but in no event later than one (1) Business Day,
invested in the U.S. Borrower; provided, that notwithstanding this Section
12.1(o)(ix)), the Parent may retain the proceeds of the April 2008 Convertible
Indebtedness until no later than April 15, 2008; and

(x)       to the extent not otherwise permitted hereunder, incurring
Indebtedness payable to the Original U.S. Borrower pursuant to the New U.S.
Borrower Notes.

(p)       Permitted Secured Indebtedness. The Permitted Secured Indebtedness is
less than or equal to C$58,000,000.

SECTION 12.2           REMEDIES. Except as otherwise expressly provided in any
other Loan Document, upon the occurrence of an Event of Default, with the
consent of the Required Agreement Lenders, the Administrative Agent may, or upon
the request of the Required Agreement Lenders, the Administrative Agent shall,
by notice to the Borrower:

 

149

 



 

--------------------------------------------------------------------------------

--

(a)       Acceleration; Termination of Facilities. Terminate the Commitment and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Obligations owing by the Credit
Parties (other than the U.S. Borrower) under any Cash Management Arrangement),
to be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 12.1(i)or (j), the Credit Facility
shall be automatically terminated and all Obligations (other than Hedging
Obligations and Obligations owing by Credit Parties (other than the U.S.
Borrower) under any Cash Management Arrangement) shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(b)       Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

(c)       Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower's Obligations.

SECTION 12.3           RIGHTS AND REMEDIES CUMULATIVE; NON-WAIVER; ETC. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of

 

150

 



 

--------------------------------------------------------------------------------

--

dealing between the Borrower, the U.S. Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

SECTION 12.4           CREDITING OF PAYMENTS AND PROCEEDS.(a)           In the
event that the Borrower shall fail to pay any of the Obligations when due or the
Obligations have been accelerated pursuant to Section 12.2, all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and each Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders, including attorney fees (ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (including any interest on Special Agent Advances)
and Reimbursement Obligations (including any accrued and unpaid interest
thereon) (ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Special Agent Advances (ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth held by them);

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than the Special Agent Advances) and Reimbursement
Obligations (ratably among the Lenders in proportion to the respective amounts
described in this clause Fifth held by them);

Sixth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding (ratably among the
Issuing Lenders in proportion to the respective amounts described in this clause
Sixth payable to them);

Seventh, to the payment of that portion of the Obligations constituting Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) and Obligations owing by the Credit Parties under any Cash
Management Arrangement (ratably among the Secured Parties providing the Hedging
Agreements giving rise to such Hedging Obligations and the Cash Management
Arrangements giving rise to such Obligations thereunder in proportion to the
respective amounts described in this clause Seventh payable to them); and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

 

151

 



 

--------------------------------------------------------------------------------

--

SECTION 12.5           ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 3.3, Section 4.3 and Section 14.3)
allowed in such judicial proceeding; and

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 4.3 and Section 14.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 12.6           JUDGMENT CURRENCY. The obligation of the Borrower to make
payments of the principal of and interest on the Notes and the obligation of any
such Person to make payments of any other amounts payable hereunder or pursuant
to any other Loan Document in the currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
each of the Administrative Agent and Lenders of the full amount of the
particular Permitted Currency expressed to be payable pursuant to the applicable
Loan Document. The Administrative Agent shall, using all amounts obtained or
received from the Borrower pursuant to any such tender or recovery in payment of
principal of and interest on the Obligations, promptly purchase the applicable
currency at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it. The obligation of the Borrower to
make payments in the applicable currency shall be enforceable as an alternative
or additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by

 

152

 



 

--------------------------------------------------------------------------------

--

which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

Section 13.1

Appointment and Authority.

(a)       Each of the Lenders and each of the Issuing Lenders hereby irrevocably
appoints The Bank of Nova Scotia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders (and, as applicable,
the Documentation Agent), and neither the U.S. Borrower, the Borrower nor any of
their respective Subsidiaries shall have rights as a third party beneficiary of
any of such provisions.

(b)       Without prejudice to the foregoing, each of the Lenders hereby
irrevocably designates and appoints the Administrative Agent as the person
holding the power of attorney (fondé de pouvoir) of the Lenders as contemplated
under Article 2692 of the CCQ, to enter into, to take and to hold on their
behalf, and for their benefit, any deed of hypothec (" Deed of Hypothec") to be
executed by any of the Credit Parties granting a Lien pursuant to the Applicable
Law of the Province of Québec and to exercise such powers and duties which are
conferred thereupon under such deed. Each of the Lenders hereby additionally
irrevocably designates and appoints the Administrative Agent as agent, custodian
and depository for and on behalf of the Lenders (i) to hold and to be the sole
registered holder of any debenture ("Debenture") issued under the Deed of
Hypothec, the whole notwithstanding Section 32 of the Act respecting the Special
Powers of Legal Persons (Québec) or any other Applicable Law, and (ii) to enter
into, to take and to hold on their behalf, and for their benefit, a debenture
pledge agreement ("Pledge") to be executed by such Credit Party pursuant to the
Applicable Law of the Province of Québec and creating a Lien on the Debenture as
security for the payment and performance of, inter alia, the Obligations. In
this respect, (A) the Administrative Agent as agent, custodian and depository
for and on behalf of the Lenders, shall keep a record indicating the names and
addresses of, and the pro rata portion of the obligations and indebtedness
secured by the Pledge owing to each of the Lenders for and on behalf of whom the
Debenture is so held from time to time, and (B) each of the Lenders will be
entitled to the benefits of any property or assets charged under the Deed of
Hypothec and the Pledge and will participate in the proceeds of realization of
any such property or assets. The Administrative Agent, in such aforesaid
capacities shall (x) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Administrative Agent with respect
to the property or assets charged under the Deed of Hypothec and Pledge, any
other Applicable Law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders and/or the Credit
Parties.

 

153

 



 

--------------------------------------------------------------------------------

--

SECTION 13.2           RIGHTS AS A LENDER. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the U.S. Borrower, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 13.3           EXCULPATORY PROVISIONS. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders or
Required Agreement Lenders, as applicable (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the U.S. Borrower, the Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders or Required
Agreement Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Section
12.2 and Section 14.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the U.S. Borrower, the Borrower, a Lender
or an Issuing Lender in accordance with Section 14.1. In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to the Lenders and the Issuing Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement

 

154

 



 

--------------------------------------------------------------------------------

--

or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

SECTION 13.4           RELIANCE BY THE ADMINISTRATIVE AGENT. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the applicable Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the U.S. Borrower or the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 13.5           DELEGATION OF DUTIES. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent and the Consultants,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 13.6

Resignation of Administrative Agent.

(a)       The Administrative Agent may at any time give notice of its
resignation to the Lenders, each Issuing Lender and the Borrower. Upon receipt
of any such notice of resignation, the Required Agreement Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in Canada, or an Affiliate of any such bank with an office
in Canada. If no such successor shall have been so appointed by the Required
Agreement Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall

 

155

 



 

--------------------------------------------------------------------------------

--

notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of any Lender or any Issuing Lender under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuing Lender directly, until such time as the Required
Agreement Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 14.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b)       Any resignation by The Bank of Nova Scotia as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, (ii) the
retiring Issuing Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

SECTION 13.7           NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.(a)            Each Lender and each Issuing Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties or the Consultants and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties or
the Consultants and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

SECTION 13.8 NO OTHER DUTIES, ETC; DOCUMENTATION AGENT.

 

156

 



 

--------------------------------------------------------------------------------

--

(a)       Anything herein to the contrary notwithstanding, none of the
syndication agents, documentation agents (other than as noted in subsection (b)
below), co-agents, book manager, lead manager, arranger, lead arranger or
co-arranger listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

(b)       (i)        Each of the Lenders and each of the Issuing Lenders hereby
irrevocably appoints Wachovia Bank, National Association as the Documentation
Agent hereunder and under the other Loan Documents and authorizes the
Documentation Agent to take actions with respect to the documentation of the
Credit Facility, including the preparation and execution of any definitive
documentation in connection with the Credit Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto; provided that, anything herein to the contrary notwithstanding, the
Documentation Agent shall have no other powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

(ii)       The Documentation Agent and it Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the U.S. Borrower, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Documentation Agent hereunder and without any duty to account therefor to
the Lenders.

(iii)      The Documentation Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Documentation Agent. The
Documentation Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.

SECTION 13.9           COLLATERAL AND GUARANTY MATTERS.(a)             The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(b)       to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the termination of the Commitment and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold or otherwise transferred as part of or in connection with any sale or
transfer permitted hereunder or under any other Loan Document, or (iii) subject
to Section 14.2, if approved, authorized or ratified in writing by the Required
Agreement Lenders;

(c)       to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and

 

157

 



 

--------------------------------------------------------------------------------

--

(d)       to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Loan
Documents if such Person ceases to be a Subsidiary as a result of a
transaction(s) permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Agreement
Lenders will confirm in writing the Administrative Agent's authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty Agreement pursuant to this Section.

 

Section 13.10

Swingline Lender.

 

 

(a)

Resignation of Swingline Lender.

(i)        Notwithstanding anything to the contrary contained herein, the
Swingline Lender may, upon thirty (30) days' notice to the Borrower, resign as
the Swingline Lender. In the event of any such resignation, the Borrower shall
be entitled to appoint from among the Lenders a successor Swingline Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the Swingline Lender; provided further
that (i) no Lender shall be required to accept such appointment as successor
Swingline Lender; (ii) any successor Swingline Lender shall be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
and (iii) until a Lender shall have notified the Administrative Agent and the
current Swingline Lender in writing that it has agreed to act as a successor
Swingline Lender, the current Swingline Lender shall continue as Swingline
Lender hereunder. Upon the acceptance of any appointment as Swingline Lender
hereunder by a successor, such successor Swingline Lender shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the replaced Swingline Lender, and the replaced Swingline Lender shall be
discharged from its duties and obligations in its capacity as Swingline Lender
without any other or further act or deed on the part of such replaced Swingline
Lender or any other Lender.

(ii)       Any resigning Swingline Lender shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Revolving Credit Lenders to make Revolving Credit Loans or
fund risk participations in outstanding Swingline Loans pursuant to Section
2.2(b).

(b)       Knowledge of Defaults. For purposes of Section 2.2(b), the Swingline
Lender shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Swingline Lender by the U.S.
Borrower, the Borrower, the Administrative Agent, a Lender or an Issuing Lender
in accordance with Section 14.1. In the event that the Swingline Lender receives
such a notice, it shall promptly give notice thereof to the Administrative
Agent, the Lenders and the Issuing Lenders.

SECTION 13.11           ADDITIONAL LOANS. THE ADMINISTRATIVE AGENT AND THE
SWINGLINE LENDER SHALL NOT MAKE ANY LOANS AND THE ISSUING LENDER SHALL NOT ISSUE
ANY LETTER OF CREDIT TO THE

 

158

 



 



--------------------------------------------------------------------------------





--

BORROWER ON BEHALF OF THE LENDERS INTENTIONALLY AND WITH ACTUAL KNOWLEDGE THAT
SUCH LOAN OR LETTER OF CREDIT WOULD CAUSE THE AGGREGATE AMOUNT OF THE TOTAL
OUTSTANDING LOANS AND LETTERS OF CREDIT TO EXCEED THE BORROWING BASE, EXCEPT,
THAT, FROM AND AFTER THE CONVERSION DATE, THE ADMINISTRATIVE AGENT MAY MAKE
ADDITIONAL REVOLVING CREDIT LOANS OR THE ISSUING LENDER MAY PROVIDE SUCH
ADDITIONAL LETTERS OF CREDIT ON BEHALF OF LENDERS, INTENTIONALLY AND WITH ACTUAL
KNOWLEDGE THAT SUCH REVOLVING CREDIT LOANS OR LETTERS OF CREDIT WILL CAUSE THE
TOTAL OUTSTANDING LOANS AND LETTERS OF CREDIT TO EXCEED THE BORROWING BASE, AS
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE IN ITS DISCRETION;
PROVIDED, THAT: (A) THE SUM OF (I) THE TOTAL PRINCIPAL AMOUNT OF THE ADDITIONAL
REVOLVING CREDIT LOANS OR ADDITIONAL LETTERS OF CREDIT TO THE BORROWER THAT THE
ADMINISTRATIVE AGENT MAY MAKE OR PROVIDE AFTER OBTAINING SUCH ACTUAL KNOWLEDGE
THAT THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS AND THE LETTERS OF CREDIT
EQUALS OR EXCEEDS THE BORROWING BASE PLUS (II) THE AMOUNT OF SPECIAL AGENT
ADVANCES MADE PURSUANT TO SECTION 13.12(B) OUTSTANDING AS OF ANY DATE OF
DETERMINATION SHALL NOT EXCEED AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE
AGGREGATE COMMITMENTS AS OF SUCH DATE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REQUIRED AGREEMENT LENDERS AND SHALL NOT CAUSE (A) THE TOTAL PRINCIPAL AMOUNT OF
THE LOANS AND LETTERS OF CREDIT TO EXCEED THE AGGREGATE COMMITMENTS AS OF SUCH
DATE OR (B) THE OUTSTANDING LETTERS OF CREDIT TO EXCEED THE L/C COMMITMENT AND
(B) NO SUCH ADDITIONAL REVOLVING CREDIT LOAN OR LETTER OF CREDIT SHALL BE
OUTSTANDING MORE THAN NINETY (90) DAYS AFTER THE DATE SUCH ADDITIONAL REVOLVING
CREDIT LOAN OR LETTER OF CREDIT IS MADE OR ISSUED (AS THE CASE MAY BE), EXCEPT
AS THE REQUIRED AGREEMENT LENDERS MAY OTHERWISE AGREE. EACH LENDER SHALL BE
OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT OF ITS COMMITMENT
PERCENTAGE OF ANY SUCH ADDITIONAL REVOLVING CREDIT LOANS OR LETTERS OF CREDIT IN
ACCORDANCE WITH THE APPLICABLE SECTIONS OF THIS AGREEMENT.

SECTION 13.12           SPECIAL AGENT ADVANCES. THE ADMINISTRATIVE AGENT MAY, AT
ITS OPTION, FROM TIME TO TIME AFTER THE CONVERSION DATE, AT ANY TIME UPON THE
OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT OR UPON ANY OTHER FAILURE OF
A CONDITION PRECEDENT TO THE LOANS AND LETTERS OF CREDIT HEREUNDER, MAKE SUCH
DISBURSEMENTS AND ADVANCES (COLLECTIVELY, THE "SPECIAL AGENT ADVANCES") WHICH
THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, (A) DEEMS NECESSARY OR
DESIRABLE EITHER TO PRESERVE OR PROTECT THE COLLATERAL OR ANY PORTION THEREOF OR
(B) TO ENHANCE THE LIKELIHOOD OR MAXIMIZE THE AMOUNT OF REPAYMENT BY THE CREDIT
PARTIES OF THE

 

159

 



 



--------------------------------------------------------------------------------





- -

LOANS AND OTHER OBLIGATIONS; PROVIDED, THAT (I) THE AGGREGATE PRINCIPAL AMOUNT
OF THE SPECIAL AGENT ADVANCES PURSUANT TO THIS CLAUSE (B) OUTSTANDING AS OF ANY
DATE OF DETERMINATION PLUS THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE
ADDITIONAL REVOLVING CREDIT LOANS AND LETTERS OF CREDIT THAT THE ADMINISTRATIVE
AGENT AND/OR THE ISSUING LENDER MAY MAKE OR PROVIDE AS SET FORTH IN SECTION
13.11 SHALL NOT EXCEED AN AGGREGATE AMOUNT EQUAL TO TEN PERCENT (10%) OF THE
AGGREGATE COMMITMENTS AS OF SUCH DATE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REQUIRED AGREEMENT LENDERS AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE
SPECIAL AGENT ADVANCES PURSUANT TO THIS CLAUSE (B) OUTSTANDING AS OF ANY DATE OF
DETERMINATION PLUS THE THEN OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AND
LETTERS OF CREDIT, SHALL NOT EXCEED THE AGGREGATE COMMITMENTS AS OF SUCH DATE,
EXCEPT AT THE ADMINISTRATIVE AGENT'S OPTION, PROVIDED, THAT, TO THE EXTENT THAT
THE AGGREGATE PRINCIPAL AMOUNT OF SPECIAL AGENT ADVANCES PLUS THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AND LETTERS OF CREDIT EXCEED THE
AGGREGATE COMMITMENTS, THE SPECIAL AGENT ADVANCES THAT ARE IN EXCESS OF THE
AGGREGATE COMMITMENTS SHALL BE FOR THE SOLE ACCOUNT AND RISK OF THE
ADMINISTRATIVE AGENT AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
BELOW, NO LENDER SHALL HAVE ANY OBLIGATION TO PROVIDE ITS SHARE OF SUCH SPECIAL
AGENT ADVANCES IN EXCESS OF THE SUCH AGGREGATE COMMITMENTS, OR (C) TO PAY ANY
OTHER AMOUNT CHARGEABLE TO ANY CREDIT PARTY PURSUANT TO THE TERMS OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS CONSISTING OF COSTS, FEES AND
EXPENSES AND PAYMENTS TO THE ISSUING LENDER IN RESPECT OF ANY OBLIGATIONS WITH
RESPECT TO LETTERS OF CREDIT. THE SPECIAL AGENT ADVANCES SHALL BE REPAYABLE ON
DEMAND AND TOGETHER WITH ALL INTEREST THEREON SHALL CONSTITUTE OBLIGATIONS
SECURED BY THE COLLATERAL. SPECIAL AGENT ADVANCES SHALL NOT CONSTITUTE LOANS BUT
SHALL OTHERWISE CONSTITUTE OBLIGATIONS HEREUNDER. INTEREST ON SPECIAL AGENT
ADVANCES SHALL BE PAYABLE AT THE INTEREST RATE (INCLUDING THE APPLICABLE MARGIN)
THEN APPLICABLE TO BASE RATE LOANS AND SHALL BE PAYABLE ON DEMAND. WITHOUT
LIMITATION OF ITS OBLIGATIONS PURSUANT TO SECTION 4.7, EACH LENDER AGREES THAT
IT SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT, UPON THE ADMINISTRATIVE
AGENT'S DEMAND, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT EQUAL TO SUCH
LENDER'S COMMITMENT PERCENTAGE OF EACH SUCH SPECIAL AGENT ADVANCE. IF SUCH FUNDS
ARE NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER, SUCH LENDER
SHALL BE DEEMED A DEFAULTING LENDER AND THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RECOVER SUCH FUNDS, ON DEMAND FROM SUCH LENDER TOGETHER WITH
INTEREST THEREON FOR EACH DAY FROM THE DATE

 

160

 



 



--------------------------------------------------------------------------------





--

SUCH PAYMENT WAS DUE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE
AGENT AT THE FEDERAL FUNDS RATE FOR EACH DAY DURING SUCH PERIOD AND IF SUCH
AMOUNTS ARE NOT PAID WITHIN THREE (3) DAYS OF THE ADMINISTRATIVE AGENT'S DEMAND,
AT THE HIGHEST INTEREST RATE PROVIDED FOR IN SECTION 4.1 APPLICABLE TO BASE RATE
LOANS.

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1

Notices.

(a)       Method of Communication . Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term "writing" shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third (3rd) Business Day following
the date sent by certified mail, return receipt requested. A telephonic notice
to the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.

(b)       Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

If to the U.S. Borrower

 

or the Borrower:

Bowater Incorporated

 

1155 Metcalfe Street, Suite 800

 

Montreal, Québec

 

CANADA H3B 5H2

 

Attention: Treasurer

 

Telephone No.: (514) 394-2375

 

Telecopy No.: (514) 394-2267

 

With copies to:

Hazen H. Dempster

Troutman Sanders LLP

Suite 5200

600 Peachtree Street, N.E.

Atlanta, Georgia 30308-2216

Telephone No.: (404) 885-3126

 

Telecopy No.: (404) 962-6544

 

161

 



 

--------------------------------------------------------------------------------

--

If to The Bank of

Nova Scotia as

 

Administrative Agent:

The Bank of Nova Scotia

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

Telephone No.:

Telecopy No.: (416) 866-3329

 

If to any Lender:

To the address set forth on the Register

 

(c)       Administrative Agent's Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent's Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

SECTION 14.2           AMENDMENTS, WAIVERS AND CONSENTS. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, in the case of an amendment, waiver or consent for which a
substantially similar corresponding amendment, waiver or consent with regard to
the U.S. Credit Agreement will be made effective thereunder contemporaneously,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; and in the case of any other amendment, waiver or consent
specifically impacting only this Agreement and the other Loan Documents, such
amendment, waiver or consent is in writing signed by the Required Agreement
Lenders (or by the Administrative Agent with the consent of the Required
Agreement Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

(a)       waive any condition set forth in Section 5.2 without the written
consent of each Lender directly affected thereby;

(b)       (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 12.2) or the amount of Loans of any
Lender without the written consent of such Lender or (ii) increase the aggregate
Commitments of all Lenders to an aggregate principal amount in excess of
$165,000,000 without the consent of the U.S. Required Agreement Lenders;

(c)       postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender

 

162

 



 

--------------------------------------------------------------------------------

--

directly affected thereby; provided, that only the consent of the Required
Lenders shall be necessary in order to waive (in whole or in part) any
prepayment required pursuant to Section 8.2(b).

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Documentwithout the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Agreement
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(e)       change Section 4.4 or Section 12.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

(f)        change any provision of this Section or the definitions of "Required
Lenders" or "Required Agreement Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender and each U.S.
Lender directly affected thereby;

(g)       increase the percentage specified in the definition of "Asset Coverage
Amount"; reduce or eliminate any of the Indebtedness specified in part (b) of
the definition of "Extensions of Credit" in determining the Borrowing Limit; or
add additional categories or types of assets to the definition of "Coverage
Assets", in each case without the written consent of each Lender directly
affected thereby;

(h)       increase any of the percentages specified in the definition of
"Borrowing Base"; amend the definitions of "Eligible Accounts" or "Eligible
Inventory" in a manner which would result in more availability under the
Borrowing Base; or add additional categories or types of assets to the
definition of "Borrowing Base", in each case without the written consent of each
Lender directly affected thereby;

(i)        (i) release the U.S. Borrower from the U.S. Borrower Guaranty, or
(ii) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 13.9), in each case without the written consent of each Lender;

(j)        release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender; or

(k)       change Article XI of this Agreement without the written consent of
each U.S. Lender;

(l)        add as Collateral any assets of any Person that is not organized
under the laws of Canada or any province thereof without the written consent of
the U.S. Administrative Agent and

 

163

 



 

--------------------------------------------------------------------------------

--

the U.S. Required Agreement Lenders (it being understood that under the terms of
the U.S. Credit Agreement a vote of the Administrative Agent and the Required
Agreement Lenders shall be required to add as Collateral for the U.S. Credit
Facility any assets of any Person that is not organized under the laws of the
United States or any state thereof); or

(m)      join as a Credit Party any Person that is not organized under the laws
of Canada or any province thereof without the written consent of the U.S.
Administrative Agent and the U.S. Required Agreement Lenders (it being
understood that under the terms of the U.S. Credit Agreement a vote of the
Administrative Agent and the Required Agreement Lenders shall be required to
join as a U.S. Credit Party any Person that is not organized under the laws of
the United States or any state thereof);

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Section 14.3

Expenses; Indemnity.

(a)       Costs and Expenses. The Borrower and the other Credit Parties, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Documentation Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of (A)
counsel for each of the Administrative Agent and the Documentation Agent and (B)
the Consultants), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Documentation Agent, any Lender or any Issuing
Lender (including the fees, charges and disbursements of (A) any counsel for the
Administrative Agent, the Documentation Agent, any Lender or any Issuing Lender
and (B) the Consultants), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit or (C) with respect to the preservation and
protection of the

 

164

 



 

--------------------------------------------------------------------------------

-

Collateral and (iv) all out-of-pocket expenses and costs heretofore and from
time to time hereafter incurred by the Administrative Agent and the Consultants
during the course of periodic field audits, examinations and appraisals with
respect to the Collateral and the operations of the Credit Parties and their
Subsidiaries, plus a per diem charge at the Administrative Agent's then standard
rate for the Administrative Agent's examiners in the field and office.

(b)       Indemnification. The Borrower and the other Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), the
Documentation Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the U.S. Borrower or any of its Subsidiaries, or any Environmental
Claim related in any way to the U.S. Borrower or any of its Subsidiaries,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, or (v) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent, the Documentation Agent or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant's fees, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory, or
sole negligence of the Indemnitee, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c)       Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Documentation Agent (or any sub-agent

 

165

 



 

--------------------------------------------------------------------------------

-

thereof), any Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Documentation Agent (or any sub-agent thereof), such Issuing
Lender or such Related Party, as the case may be, such Lender's Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Documentation Agent (or any
sub-agent thereof) or such Issuing Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent), the Documentation Agent (or any sub-agent thereof) or
such Issuing Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 4.7.

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)       Payments. All amounts due under this Section shall be payable promptly
after demand therefor.

SECTION 14.4           RIGHT OF SETOFF. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender, irrespective of whether or not such Lender, such
Issuing Lender or the Swingline Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender, such Issuing Lender or the Swingline Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such Issuing Lender, the Swingline Lender or their respective Affiliates may
have. Each Lender, each Issuing Lender and the Swingline Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

166

 



 

--------------------------------------------------------------------------------

-

 

Section 14.5

Governing Law.

(a)       Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York, without reference to the conflicts of
law principles thereof insofar as such principles would defer to the substantive
laws of some other jurisdiction.

(b)       Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of (i) the State of New York sitting in
New York County and of the United States District Court for the Southern
District of New York and (iii) the Province of Ontario, and in each case any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or Ontario court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(c)       Waiver of Venue. The Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)       Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 14.6           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD

 

167

 



 

--------------------------------------------------------------------------------

-

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION

SECTION 14.7           REVERSAL OF PAYMENTS. To the extent the U.S. Borrower or
the Borrower makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

Section 14.8

Injunctive Relief; Punitive Damages.

(a)       The U.S. Borrower and the Borrower recognize that, in the event the
U.S. Borrower or the Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the U.S. Borrower and the
Borrower agree that the Lenders, at the Lenders' option, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

(b)       The Administrative Agent, the Lenders and the U.S. Borrower and the
Borrower (on behalf of themselves and the other Credit Parties) hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any Dispute, whether such Dispute is resolved
through arbitration or judicially.

SECTION 14.9           ACCOUNTING MATTERS. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the U.S. Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the U.S. Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) the U.S. Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

SECTION 14.10           SUCCESSORS AND ASSIGNS; PARTICIPATIONS.

 

168

 



 

--------------------------------------------------------------------------------

-

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

(i)        except in the case of an assignment of the entire remaining amount of
the assigning Lender's Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if "Trade Date" is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
(A) such assignment is made to an existing Lender, to an Affiliate thereof, or
to an Approved Fund, in which case no minimum amount shall apply, or (B) each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed);

(ii)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;

(iii)      (A) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Credit Facility if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, (B) the consent of each Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and (C) the consent

 

169

 



 

--------------------------------------------------------------------------------

-

of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Credit Facility;
and

(iv)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 4.8, Section 4.9, Section 4.10,
Section 4.11 and Section 14.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)       Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Montreal,
Québec or Toronto, Ontario, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower and the Administrative Agent, sell participations to any
Person (other than a natural person or the U.S. Borrower, the Borrower or any of
the their respective Affiliates or Subsidiaries) (each, a "Participant") in all
or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

170

 



 

--------------------------------------------------------------------------------

-

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
or modification described in Section 14.2 that directly affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 4.8, Section 4.9,
Section 4.10 and Section 4.11to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 14.4as though it were a Lender, provided such Participant
agrees to be subject to Section 4.6 as though it were a Lender.

(e)       Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 4.10 and Section 4.11than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless (i) the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(e) as though it were a
Lender and (ii) the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under Applicable Laws.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 14.11         CONFIDENTIALITY. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or any action or proceeding relating
to this Agreement or any other Loan Document (or any Hedging Agreement with a
Lender or the Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any purchasing Lender, proposed purchasing
Lender, Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the U.S. Borrower, the Borrower and their respective obligations, (g) with the
consent of the U.S. Borrower or the Borrower, (h) to

 

171

 



 

--------------------------------------------------------------------------------

-

Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach by such Person of this Section or
(y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the U.S. Borrower or the Borrower
or (j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent's or any Lender's regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, "Information"
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 14.12         PERFORMANCE OF DUTIES. Each of the Credit Party's
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

SECTION 14.13         ALL POWERS COUPLED WITH INTEREST. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitment remains in
effect or the Credit Facility has not been terminated.

SECTION 14.14         SURVIVAL OF INDEMNITIES. Notwithstanding any termination
of this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

SECTION 14.15         TITLES AND CAPTIONS.(a)             Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

SECTION 14.16         SEVERABILITY OF PROVISIONS. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

172

 



 

--------------------------------------------------------------------------------

-

SECTION 14.17         COUNTERPARTS. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 14.18         INTEGRATION. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 14.19         TERM OF AGREEMENT. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Commitment has been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

SECTION 14.20         NO FIDUCIARY DUTY. The Administrative Agent, the
Documentation Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the "Lenders"), may have economic interests that
conflict with those of U.S. Borrower or the Borrower. The U.S. Borrower and the
Borrower agree that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders, the U.S. Borrower, the Borrower, their
stockholders or Affiliates. The U.S. Borrower and the Borrower acknowledge and
agree that (i) the transactions contemplated by the Loan Documents are
arm's-length commercial transactions between the Lenders, on the one hand, and
the U.S. Borrower or the Borrower, on the other, (ii) in connection with this
Agreement and the Loan Documents, each of the Lenders is acting solely as a
principal and not the agent or fiduciary of the U.S Borrower, the Borrower,
their management, stockholders, creditors or any other Person, (iii) no Lender
has assumed an advisory or fiduciary responsibility under this Agreement or the
Loan Documents in favor of the U.S Borrower or the Borrower (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
the U.S Borrower or the Borrower on other matters) and (iv) U.S. Borrower and
Borrower have consulted their own legal and financial advisors to the extent it
deemed appropriate. U.S. Borrower and Borrower further acknowledge and agree
that they are responsible for making their own independent judgment with respect
to this Agreement and the Loan Documents. Borrower and U.S. Borrower agree that
they will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to U.S. Borrower or Borrower, in
connection with this Agreement and the Loan Documents.

 

173

 



 

--------------------------------------------------------------------------------

-

SECTION 14.21         ADVICE OF COUNSEL, NO STRICT CONSTRUCTION. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

SECTION 14.22         USA PATRIOT ACT. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender to identify such Borrower or Guarantor in accordance with the
Act.

SECTION 14.23           INCONSISTENCIES WITH OTHER DOCUMENTS; INDEPENDENT EFFECT
OF COVENANTS.

(a)       In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the U.S. Borrower or its Subsidiaries or further restricts
the rights of the U.S. Borrower or its Subsidiaries or gives the Administrative
Agent or Lenders additional rights shall not be deemed to be in conflict or
inconsistent with this Agreement and shall be given full force and effect.

(b)       The U.S. Borrower and the Borrower expressly acknowledge and agree
that each covenant contained in Article VIII, Article IX or Article X, hereof
shall be given independent effect. Accordingly, the U.S. Borrower and the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Article VIII, Article IX or Article X if, before
or after giving effect to such transaction or act, the U.S. Borrower or the
Borrower shall or would be in breach of any other covenant contained in Article
VIII, Article IX or Article X.

SECTION 14.24         NO NOVATION. The execution and delivery of this Agreement
shall not constitute a novation of any indebtedness or other obligations owing
to the Lenders or the Administrative Agent based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.



[Signature pages to follow]

 

174

 



 

--------------------------------------------------------------------------------

-

EXHIBIT B

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower,

Bowater Incorporated,

as Guarantor

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia,

as Administrative Agent and Issuing Lender,

and

Bank of Montreal,

as Syndication Agent and Swingline Lender

 

 

FORM OF NOTICE OF BORROWING

 

 

175

 



 

--------------------------------------------------------------------------------

-

NOTICE OF BORROWING

 

Dated as of: _____________

 

The Bank of Nova Scotia,

as Administrative Agent

40 King Street West

Scotia Plaza, 62nd Floor

Toronto, Ontario M5W 2X6

Attention: Corporate Banking Loan Syndication

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of May 31, 2006 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement") by and among Bowater
Canadian Forest Products Inc., a Canadian corporation, as Borrower, Bowater
Incorporated, a Delaware corporation, as Guarantor, the lenders who are or may
become party thereto, as Lenders, The Bank of Nova Scotia, as Administrative
Agent and Issuing Lender, and Bank of Montreal, as Syndication Agent and
Swingline Lender.

 

1.         The Borrower hereby requests that the [Lenders ] [SwinglineLender]
make a [Revolving Credit Loan] [Swingline Loan] to the Borrower in the aggregate
principal amount of [$/C$]___________ (Complete with an amount and Permitted
Currency in accordance with Section 2.3(a) of the Credit Agreement.)

 

2.         The Borrower hereby requests that such Loan be made on the following
Business Day: ___________. (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement).

 

3.         The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

 

Component
of Loan

 

 

Interest Rate

Interest Period (LIBOR Rate Loan and BA Loan only)

Termination Date for Interest Period
(if applicable)

 

 

 

 

 

[Insert applicable Canadian Prime Rate, Base Rate, BA Discount Rate or LIBOR
Rate]1

 

 

 

 

 

 

 

 

176

 



 

_________________________

 

1 

Complete with (i) the Canadian Prime Rate, the Base Rate, the BA Discount Rate
or the LIBOR Rate for Revolving Credit Loans (provided that the LIBOR Rate and
the BA Discount Rate shall not be available until three (3) Business Days after
the Closing Date unless the Borrower has delivered to the Administrative Agent a
letter in form and substance satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 4.9 of this
Agreement) or (ii) the Canadian Prime Rate or the Base Rate for Swingline Loans.

 

 

--------------------------------------------------------------------------------


4.         The aggregate principal amount of all outstanding Loans (including
the Loan requested herein) and all outstanding L/C Obligations does not exceed
the maximum amount permitted to be outstanding pursuant to the terms of the
Credit Agreement.

 

5.         As of the end of the Business Day immediately preceding the date of
this Notice of Borrowing and after giving effect to the Borrower's receipt of
the proceeds from the Loan requested pursuant to this Notice of Borrowing and
the application of the proceeds thereof, the aggregate amount of cash and Cash
Equivalents of (a) the U.S. Borrower and its Subsidiaries equals $____________
and (b) the Parent equals $_________. (To be completed by Borrower.)

 

6.         All of the conditions applicable to the Loan requested herein as set
forth in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied to the date of such Loan.

 

7.         Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 



[Signature Page Follows]

 

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the undersigned has executed this Notice of
Borrowing as of the day and year first written above.

 

 

 

 

BOWATER CANADIAN FOREST
PRODUCTS INC.

 

 

By: 



 

 

 

 

Name:  

Title:    

 

 

 

--------------------------------------------------------------------------------

 



 

EXHIBIT K

to

Credit Agreement

dated as of May 31, 2006

by and among

Bowater Canadian Forest Products Inc.,

as Borrower,

Bowater Incorporated,

as Guarantor

the Lenders party thereto,

as Lenders,

The Bank of Nova Scotia,

as Administrative Agent and Issuing Lender,

and

Bank of Montreal,

as Syndication Agent and Swingline Lender

 

 

FORM OF BORROWING BASE CERTIFICATE

 

SEE ATTACHED

 

 

 



 

 

--------------------------------------------------------------------------------

BORROWING BASE CERTIFICATE

Exhibit K

 

Bowater Canadian Forest Products Inc. (BCFPI)

Amended Credit Agreement Date:

11/XX/2008

Amounts in Thousands

Report Date :

9/30/08

 

Reports

 

Pursuant to the provisions of the Amended Credit Agreement dated as of
11/XX/2008 (said Agreement, as it may be amended or otherwise modified from time
to time) and the terms defined therein being used herein as therein defined,
among Bowater Canadian Forest Products Inc. (BCFPI), (Borrower) and The Bank of
Nova Scotia (Agent), the undersigned hereby certifies that the following
information is true, complete, and accurate as the those of business on
September 30, 2008.

 

 

 

 

 

A/R as of :

 

 

A/R ineligible as of :

 

 

Inventory as of:

 

 

Inventory ineligible as of:

 

 

Exchange Rate USD/CAD$

 

 

A.

Combined Accounts Collateral

 

 

 

 

 

 

 

 

 

 

 

1.  Accounts balance (from AR Schedule)

 

 

Bowater Canadian Forest Products Inc. (BCFPI)

Combined

 

2.  Less: Total Ineligible Accounts (from AR Schedule)

 

CAN/US

Foreign

Accounts

 

3.  Eligible Accounts (A1-A2)

 

 

$                 -

$                -

$              -

 

4.  Eligible Accounts Advance Rate

 

 

                   - 

                  -

                  -

 

5.  Account. Availability (A3* A4)

 

 

                   -      

                  -

                  -

 

6.  Availability Sublimits

Consolidated Foreign AR Sublimit**

BCFPI Foreign AR Availability

BI Foreign AR Sublimit

$     115,000

85,0%

85,0%

#DIV/01

 

7.  Accounts Net Availability

-

$                 -

$                -

$                 -

 

 

 115,000

 

 

 

$                 -

$                 -

$                 -

 

 

 

 

 

 

 

 

 

 

 

 

 

BCFPI

 

B.

BCFPI  Inventory Collateral

 

Raw Material

Work-in Process

US Finished Good

Mills Stores

Total Inventory

 

1.  Perpetual Inventory of Borrower (from Inventory Schedule)

$              -

$           -

$            -

$            -

$                -

 

2.  Less: Total Ineligible Inventory (from Inventory Schedule)

                 -

                  -

                  -

                  -

                  -

 

3  Eligible Inventory (C1 &#150; C2)

 

                  -

                  -

                  -

                  -

                  -

 

 

 

 

 

 

 

 

 

4.  Net Orderly Liquidation Value (NOLV %)

 

58.4%

48.1%

87.0%

8.4%

#DIV//0!

 

5.  Eligible Inventory Advance Rata on NOLV (B4* 85%)

47.9%

40.8%

57.0%

7.1%

#DIV/0!

 

6.  NOLV Available Inventory (C3* C5)

 

$                -

$                -

$                -

$               -

        #DIV/0!

 

 

 

 

 

 

 

 

 

7.  Eligible Inventory Advance Rate on Cost

 

75.0%

50.0%

75.0%

10.0%

#DIV/0!

 

8.  Cost Available Inventory (C3 • C7)

 

$               -

$               -

$                -

$               -

$                -

 

 

 

 

 

 

 

 

 

9.  Leaser of NOLV or Advance Rata on Cost (Lesser of:C6 orC8)

 

 

 

 

 

 

 

 

 

 

 

 

 

10.  Availability Sublimits

 

$

$   3,000

$               

$               -

$                -

 

11.  Inventory Net Availability

 

$                -

$                -

$                -

$                -

$                -

 

 

 

 

 

 

 

 

D.

Allowed Over Advance (Subject to Amortization Per Credit Agreement

 

 

$                -

 

 

 

 

 

 

 

 

E.

Combined Reserves

 

 

 

 

 

BCFPI

 

 

 

 

 

 

 

Reserves

 

1.  Unpaid Employee Compensation/Benefits

 

 

 

 

 

-

 

2.  Rent Reserves (3-months)

 

 

 

 

 

-

 

3.  Source Deductions (payroll taxes, employee pension plan contributions,
worker's comp)

 

 

-

 

4.  Accrued Pension Plan Contributions

 

 

 

 

 

-

 

5.  Credit Insurance Deductible

 

 

 

 

 

-

 

6.  Credit Insurance Premiums

 

 

 

 

 

-

 

7.  Logger's Liens

 

 

 

 

 

-

 

8.  Cuttings/Harvesting rights accrual

 

 

 

 

 

-

 

9.  GST/QST/PST Taxes

 

 

 

 

 

-

 

10. Other Reserves par Agent's reasonable discretion

 

 

 

 

-

 

11. Total Reserves (sum D1 to D10)

 

 

 

 

 

$                -

 

 

 

 

 

 

 

 

F.

Loan Status

 

 

 

 

 

Loan Status

 

 

 

 

 

 

 

 

 

1.  Total Revolver Credit Amount

 

 

 

 

 

$   141,000 

 

2.  Total Borrowing Base Availability:

 

 

 

 

 

$                -

 

3.  Total Net Borrowing Base Availability (Leaser of E1 and E2)

 

 

 

$                -

 

 

 

 

 

 

 

 

 

4.  Less: Total Swingline Outstanding

 

 

 

 

 

$    10,000

 

5.  Less: Total Revolving Loans Outstanding

 

 

 

 

 

-

 

6.  Less: letters of Credit Outstanding

 

 

 

 

 

-

 

7.  Excess Availability

 

 

 

 

 

$    (10,000)               

           



 



   



 

 

*Mill Stores inventory availability will be zero after first anniversary.

**Consolidated (BI + BCFPI) Foreign AR availability sublimit amortizes as
follows: $115 million (thru 12/31/08). $100 million (12/31/08 -3/31/09), $75
million (03/31/09 -06/30/09), and $50 million (06/30/09 and thereafter)

***Notwithstanding to the above, prior to 06/30/2009, if credit insurance
maximum credit loss limit decreases below $75 million, consolidated foreign AR
availability sublimit will reduce to such lower amount.

 

In connection with the foregoing, we hereby acknowledge and agree that, as of
the date hereof, the Agreement remains in full force and effect, is binding upon
us and enforceable against us in accordance with its term., and we certify to
you that, as of the date hereof, there exists no Event of Default under the
Agreement or event which, with the passage of time or the giving of notice, or
both, would so constitute an Event of Default. We hereby restate and renew each
and every representation and warranty made by in the Agreement or in connection
therewith, effective as of the date hereof.

 

Bowater Canadian Forest Products Inc.

 

 

 

 

Title

 

  Date

 

pg. 1


 

--------------------------------------------------------------------------------

 

 

 

 

 

BORROWING BASE CERTIFICATE

Accounts Receivable Detail

Exhibit K

 

 

Bowater Canadian Forest Products Inc. (BCFPI)

Amended Credit Agreement Date:

11/XX/2008

Amounts in Thousands

Report Date :

9/30/08

 

Reports

 

Pursuant to the provisions of the Amended Credit Agreement dated as of
11/XX/2008 (said Agreement, as it may be amended or otherwise modified from time
to time) and the terms defined therein being used herein as therein defined,
among Bowater Canadian Forest Products Inc. (BCFPI), (Borrower) and The Bank of
Nova Scotia (Agent), the undersigned hereby certifies that the following
information is true, complete, and accurate as the those of business on
September 30, 2008.

 

 

 

A/R as of :

 

 

A/R ineligible as of :

 

 

Inventory as of:

 

 

 

 

 

 

 

A.

Consolidated Accounts Collateral

 

 

 

 

 

1.

Beginning Accounts balance (A5 from previous BBC)

 

 

$                 -

 

2.

Credit Sales (+)

 

 

                       -

 

 

3.

Adjustments (-)

 

 

 

                       -

 

 

4.

Net Collections (-)

 

 

 

                       -

 

 

5.

End of Period Accounts balance (roll forward)

 

 

 

                      =

$                  -

 

6.

BCFPI Net Activity from Coda AR System

 

 

 

                       -

 

 

7.

Future Dated Invoices (*)

 

 

                       -

 

 

8.

Un-reconcilable Amount (+)

 

 

 

                       -

 

 

9.

Consolidated Accounts Receivable balance (per Aging)

 

 

                      =

$                  -

 

10.

Unapplied Cash (-)

 

 

 

               

             

 

11.

Consolidated Accounts Receivable balance (per Aging)

 

 

 

                      =

$                  -

 

 

 

 

 

 

 

 

 

 

 

BCFPI

 

 

 

 

 

 

 

B.

Bowater Canadian Forest Products Inc. (BCFPI) (CAN)

 

 

 

 

$                  -

 

1.

Accounts Receivable  balance (per Aging)

 

 

 

 

 

2.

Less: Total Ineligible Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

> 90 days after the original invoice data or > 60 days past due date

 

 

 

-

 

 

 

b.

Cross Aged 50%

 

 

 

-

 

 

 

c.

Credit Balances in the Past Due category

 

 

 

-

 

 

 

d.

Offsets

 

 

 

-

 

 

 

e.

Counterclaims

 

 

 

-

 

 

 

f.

Disputes

 

 

 

-

 

 

 

g.

Deductions

 

 

 

-

 

 

 

h.

Discounts

 

 

 

-

 

 

 

i.

Recoupment

 

 

 

-

 

 

 

j.

Reserves

Defense

 

 

-

 

 

 

k.

Defense

 

 

 

-

 

 

 

l.

Intercompany accounts

 

 

 

-

 

 

 

m.

Customers exceeding 10% of total outstanding receivables

 

 

 

-

 

 

 

n.

Accrued customer rebates

 

 

 

-

 

 

 

o.

Risky Accounts (i.e. Improper Evidence, Credit Unworthy. Bankruptcy)

 

 

 

-

 

 

 

p.

Pondered Newsprint Joint Venture Receivables

 

 

-

 

 

 

q.

Mersey Paper Joint Venture Receivables

 

 

-

 

 

 

r.

Bill and Hold Receivables

 

 

-

 

 

 

s.

Guaranteed Sales

 

 

 

-

 

 

 

t.

Sales or Returns

 

 

-

 

 

 

u.

Sale on Approval

 

 

 

-

 

 

 

v.

Consignment

 

 

 

-

 

 

 

w.

Other Repurchase or Return Basis

 

 

 

-

 

 

 

x.

Accounts deemed ineligible per Agent's reasonable discretion

 

 

-

 

 

3.

Less: Total ineligible Accounts (sum of B2)

 

 

 =

$                -

 

4.

Eligible Accounts (B1-B3)

 

 

                =

$                -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BCFPI

 

B.

Bowater Canadian Forest Products Inc. (foreign)

 

 

 

 

 

1.

Accounts Receivable  balance (per Aging)

 

 

 

$                 -

 

2.

Less: Total Ineligible Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

> 180 days after the original invoice data or > 60 days past due date

 

 

 

-

 

 

 

b.

Cross Aged 50%

 

 

 

-

 

 

 

c.

Credit Balances in the Past Due category

 

 

 

-

 

 

 

d.

Offsets

 

 

 

-

 

 

 

e.

Counterclaims

 

 

 

-

 

 

 

f.

Disputes

 

 

 

-

 

 

 

g.

Deductions

 

 

 

-

 

 

 

h.

Discounts

 

 

 

-

 

 

 

i.

Recoupment

 

 

 

-

 

 

 

j.

Reserves

Defense

 

 

-

 

 

 

k.

Defense

 

 

 

-

 

 

 

l.

Customers exceeding 10% of total outstanding receivables

 

 

-

 

 

 

m.

Excluded Countries (Venezuela, Guatemala)

 

 

 

-

 

 

 

n.

Foreign Uninsured and/or Over Cap

 

 

 

-

 

 

3.

Less: Total ineligible Accounts (sum of D2)

 

 

 

=

$               -

 

4.

Eligible Account. (D1-D3)

 

 

=

$               -

                   

 

 

 

 

 

 

pg. 2


 

 

 

--------------------------------------------------------------------------------

 

 

 

BORROWING BASE CERTIFICATE

Inventory Detail

Exhibit K

 

 

Bowater Canadian Forest Products Inc. (BCFPI)

Amended Credit Agreement D.

11/XX/2008

Amounts in Thousands

 

Report Date :

9/30/08

 

 

Reports

 

Pursuant to the provisions of the Amended Credit Agreement dated as of
11/XX/2008 (said Agreement, as it may be amended or otherwise modified from time
to time) and the terms defined therein being used herein as therein defined,
among Bowater Canadian Forest Products Inc. (BCFPI), (Borrower) and The Bank of
Nova Scotia (Agent), the undersigned hereby certifies that the following
information is true, complete, and accurate as the those of business on
September 30, 2008.

 

 

 

 

 

 

Inventory as of:

 

 

Inventory ineligible as of:

 

 

Exchange Rate USD/CAD$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory Categories:

A.

Inventory Collateral

 

Raw Materials

Work-in-Process

CAN Finished Goods

Mills

Stores*

Total Inventory

 

 

 

 

 

1.

Perpetual Inventory of Borrower ***

 

2.

Less: Ineligible Inventory for All Inventory Categories:

 

$               -

$             -

$             -

$             -

$             -

   

 

 

a.

Inventory that does not have a valid and marketable title

 

-

-

-

-

-

 

 

 

b.

Foreign inventory including Mokpo

 

-

-

-

-

-

 

 

 

c.

Warehouses < $100,000

 

-

-

-

-

-

 

 

 

d.

Customer Locations

 

-

-

-

-

-

 

 

 

e.

Slow-moving

 

-

-

-

-

-

 

 

 

f.

Obsolete

 

-

-

-

-

-

 

 

 

g.

Returns Not for Resale

 

-

-

-

-

-

 

 

 

h.

Damaged

 

-

-

-

-

-

 

 

 

i.

Consigned Inventory

 

-

-

-

-

-

 

 

 

j.

Offsite Lumber

 

-

-

-

-

-

 

 

 

k.

Calhoun Inventory

 

-

-

-

-

-

 

 

 

I.

Mersey Inventory

 

-

-

-

-

-

 

 

 

m.

Oakhill (Bridgewater) Nova Scotia Inventory

 

-

-

-

-

-

 

 

 

n.

Goods that do not conform to the representations, warranties and covenants
contained in  agreements

 

-

-

-

-

-

 

 

 

o.

Intercompany Profit

 

-

-

-

-

-

 

 

 

p.

"Other" and Partnership Charges

 

-

-

-

-

-

 

 

 

q.

Inventory that is not subject to a perfected first priority interest in favor
Agent

 

-

-

-

-

-

 

 

 

r.

Samples, labels, bags, packaging or shipping materials, display items and other
similar  non-merchandise categories

 

-

-

-

-

-

 

 

 

s.

Machine Cloth

 

-

-

-

-

-

 

 

 

t.

Project Stores

 

-

-

-

-

-

 

 

 

u.

Repair Parts 1 Spare Parts

 

-

-

-

-

-

 

 

 

v.

Freight

 

-

-

-

-

-

 

 

 

w.

Fuel & Chemicals

 

-

-

-

-

-

 

 

 

x.

Inventory not reflected in perpetual inventory

 

-

-

-

-

-

 

 

 

y.

Inventory that is subject to any license or other arrangement

 

-

-

-

-

-

 

 

 

z.

In-Transit Inventory

 

-

-

-

-

-

 

 

 

 

 

-

-

 

 

 

 

 

3.

Total Ineligible Inventory for All Categories (sum of A2)

 

-

-

-

-

-

 

 

4.

Eligible Inventory Collateral (A1 -A3)

 

$  -

-

$                   -

$                -

$                   -

 

                               

 

 

 

 

• Mill Stores inventory availability will be zero after first anniversary.

 

 

 

 

 

pg. 3

--------------------------------------------------------------------------------

UPDATED SCHEDULE 1.1(C)

TO EACH CREDIT AGREEMENT


 

--------------------------------------------------------------------------------

GRENADA REAL PROPERTY

 

LEGAL DESCRIPTION

 

TRACT NO. 1

 

A  part  or  parcel of Section 25, Township 23 North, Range 4 East, Sections 30
and 31 in Township 23 North, Range 5 East, and Section 6, Township 22 North,
Range 5 East all being in Grenada County, Mississippi, and being more
particularly described as follows:  

The following description is based on the Mississippi State Plane Coordinate
System (West Zone), using a convergence angle of 00 degrees 17 minutes 19
seconds and a combined scale factor of .999977825, based on a closed traverse
starting at National Geodetic Survey reference point R-166, said monument found
intact and in stable condition at the Grenada Airport.  

Beginning at a point where the south right-of-way of "Paper Mill Road"
intersects the west right-of-way of the Illinois Central Gulf Railroad
right-of-way, said point according to deed, "being south 570.88 feet, more or
less, and east 2,180.78 feet, more or less, from the northwest corner of Section
30, Township 23 North, Range 5 East," (and having a coordinate value of
N-1578000.896, E-2453940.793 feet on the above referenced coordinate system and
lying North 80 degrees 18 minutes 21 seconds West 6,723.90 feet from NGS
Reference marker R-166); thence South 15 degrees 38 minutes 29 seconds East,
partially along a fence, for a distance of 10,559.21 feet along the west
right-of-way of the Illinois Central Gulf Railroad to a concrete monument;
thence along a curve to the left having a radius of 1411.31 feet, a chord
bearing South 25 degrees 38 minutes 33 seconds East 491.79 feet to a point in
the center of Riverdale (Boteler) Creek; thence along the centerline of said
creek, generally along the following courses and distances: Thence South 42
degrees 42 minutes 11 seconds West for 75.82 feet; thence South 06 degrees 02
minutes 46 seconds West for 500.91 feet; thence along a curve to the right for
404.26 feet, said curve having a radius of 498.18 feet, a Delta angle of 46
degrees 29 minutes 40 seconds and a chord bearing South 29 degrees 17 minutes 39
seconds West 393.26 feet; thence South 52 degrees 32 minutes 29 seconds West for
426.69 feet; thence along a curve to the left for 207.34 feet said curve having
a radius of 818.44 feet, a Delta angle of 14 degrees 30 minutes 53 seconds and a
chord bearing South 45 degrees 17 minutes 02 seconds West 206.78 feet; thence
South 38 degrees 01 minutes 35 seconds West for 195.05 feet; thence along a
curve to the right for 289.61 feet said curve having a radius of 424.38 feet, a
Delta angle of 39 degrees 06 minutes 05 seconds and a chord bearing South 57 d e
grees 34 minutes 41 se conds West 284.03 feet; thence South 77 degrees 07
minutes 43 seconds West for 61.24 feet; thence along a curve to the left for
170.81 feet said curve having a radius of 286.45 feet, a Delta angle of 34
degrees 09 minutes 55 seconds and a chord bearing South 60 degrees 02 minutes 45
seconds West 168.29 feet; thence South 42 degrees 57 minutes 47 seconds West for
702.44 feet; Thence along a curve to the left for 154.13 feet said curve having
a radius of 498.15 feet, a Delta angle of 17 degrees 43 minutes 39   seconds
 and  a  chord  bearing South  34  degrees  05 minutes  58  seconds  West
 153.52

 

--------------------------------------------------------------------------------


 

feet; thence South 26 degrees 08 minutes 20 minutes West for 177.23 feet to a
point on the East right-of-way of U.S. Highway 51 (as of 2007); Thence along
said Highway right-of-way, North 28 degrees 34 minutes 03 seconds West for a
distance of 132.34 feet; thence North 42 degrees 07 minutes 00 seconds West for
a distance of 414.16 feet; thence North 44 degrees 52 minutes 33 seconds West
for a distance of  463.01 feet; Thence South 45 degrees 07 minutes 27 seconds
West for a distance of 13.97 feet; thence along the meanderings of a fence North
44 degrees 58 minutes 18 seconds West for a distance of 1648.76 feet to a
right-of-way marker at a fence corner on the east right-of-way of U.S. Highway
51 (having a coordinate value of N-1566791.85, E-2453167.15 feet on the above
referenced coordinate system); Thence North 00 degrees 05 minutes 01 minutes
East for a distance of 1,163.71 feet along the meanderings of a fence to a
concrete monument at a fence corner (having a coordinate value of N-1567955.56,
E-2453168.85 on the above referenced coordinate system); Thence South 89 degrees
55 minutes 56 seconds West for a distance of 440.95 feet along the meanderings
of a fence to a concrete monument (having a coordinate value of N-1567955.04,
E-2452727.90 feet on the above referenced coordinate system); Thence North 00
degrees 03 minutes 48 seconds West for a distance of 4,508.20 feet along the
meanderings of a fence to 3/4 inch rebar in the fence; Thence North 00 degrees
55 minutes 48 seconds West for a distance of 1,012.63 feet along the meanderings
of a fence to a concrete monument (having a coordinate value of N-157347573,
E-2452706.47 feet on the above referenced coordinate system); Thence South 89
degrees 15 minutes 42 seconds West for a distance of 1,754.60 feet to a 3/4
seconds rebar (having a coordinate value of N-1573453.12, E-2450952.02 feet on
the above referenced coordinate system); Thence North 00 degrees 44 minutes 18
seconds West for a distance of 190.96 feet to a concrete monument on the east
right-of-way of "Paper Mill Road" (having a coordinate value of N-1573644.07,
E-2450949.56 feet on the above referenced coordinate system); Thence along the
east right-of-way of said road as follows: North 36 degrees 38 minutes 27
seconds East for a distance of 703.25 feet to a concrete monument (having a
coordinate value of N-1574208.35, E-2451369.25 feet on the above referenced
coordinate system); thence along a curve to the left for 694.19 feet to a 3/4
inch rebar, said curve having a radius of 1959.87 feet, a Delta angle of 20
degrees 17 minutes 40 seconds and a chord bearing North 26 degrees 28 minutes 11
seconds East 690.57 feet (having a coordinate value of N-1574826.53,
E-2451677.06 feet on the above referenced coordinate system); thence North 48
degrees 29 minutes 15 seconds East for a distance of 218.14 feet to a 3/4 inch
rebar; thence North 15 degrees 39 minutes 10 seconds West for a distance of
55.27 feet to a railroad spike in the road; thence North 15 degrees 49 minutes
42 seconds East for a distance of 52.53 feet to a 3/4 inch rebar; thence North
39 degrees 52 minutes 18 seconds West for a distance of 145.22 feet to a 3/4
inch rebar; thence along a curve to the left for 191.10 feet to a concrete right
of way marker, said curve having a radius of 1959.87 feet, a Delta angle of 05
degrees 35 minutes 12 seconds and a chord bearing North 02 degrees 47 minutes 51
seconds East 191.03 feet (having a coordinate value of N-1575377.13,
E-2451756.05 feet on the above referenced coordinate system); thence continue
along the right of way line North 00 degrees 00 minutes 25 seconds West for a
distance of 1265.12 feet to a concrete right of way  marker  (having a
 coordinate  value  of  N-1576642.25, E-2451755.90 feet on the above

 

--------------------------------------------------------------------------------


 

referenced coordinate system); thence along a curve to the right for 1485.65
feet, said curve having a radius of 1095.78 feet, a Delta ang1e of 77 degrees 40
minutes 53 seconds and a chord bearing North 38 degrees 51 minutes 32 seconds
East 1374.45 feet; thence North 77 degrees 42 minutes 00 seconds East for
1353.63 feet to the "Point of Beginning", enclosing 882.64 acres, more or less.
 

LESS AND EXCEPT NO. 1  

A parcel conveyed to BRICK ACADEMY M.B. CHURCH as per deed in Book 234, page 101
and therein described as follows:  

A part or parcel of Section 30, Township 23 North, Range 5 East, Grenada County,
Mississippi, and being more particularly described as follows:  

Beginning at a point 2,512.07 feet south, and 77.48 feet East of the Northeast
corner of Section 30, Township 23 North, Range 5 East, thence North 63°52'58"
East for 92.20 feet to a point; North 15°05'47" East for 149.69 feet to a point;
thence North 48°23'29" East for 173.80 feet to a point; thence North 85°23'15"
East. for 139.80 feet to a point; thence South 24°55'10" West for 267.65 feet to
a point; thence South 62°36'33" West for 307.56 feet to a point; thence North
04°07'06" West for 72.65 feet to the 'Point of Beginning' of the property herein
described, containing 1.37 acres, more or less.  

Along with an access easement described as follows:  

A part or parcel of Section 30, Township 23 North, Range 5 East, Grenada County,
Mississippi, and being more particularly described as follows:  

Beginning at a point 2,512.07 feet south, and 77.48 feet East of the Northeast
corner of Section 30, Township 23 North, Range 5 East, thence South 04°07'06"
East for 17.04 feet to a point; South 53°58'25" West for 120.84 feet to a point;
thence North 88°45'18" West for 4.86 feet to a point on the east right-of-way of
"Paper Mill Road"; thence North 00°33'32" East. for 32.52 feet along the east
right-of-way of "Paper Mill Road"; thence South 88°45'18" East for 24.09 feet to
a point; thence North 53°58'25" East for 95.16 feet to the 'Point of Beginning'
enclosing 0.047 acres, more or less.  

The above described TRACT 1 is also subject to the following servitudes and
easements:  

A 40 foot easement to Mississippi Power and Light Company found in Book 239,
page 541, (Tract 2).  

An easement for a gas line and metering station to Mississippi Valley Gas
Company found in Book 242, page 101.  

An easement 75 feet wide in favor of the U.S.A. as per deed found in Book 84,
page 171.

--------------------------------------------------------------------------------


 

An Easement for a transmission line in favor of T.V.A. found in Book 239, page
541.  

The above described TRACT t is also subject to two encroachments as shown on
this survey: a 0.30 acre encroachment lying in a fenced area east of exception
No.1 and a 0.40 acre area being used for farming purposes in the western most
portion of TRACT I.  

TRACT NO. 2A  

A part or parcel of Section 30, in Township 23 North, Range 5 East, Grenada
County, Mississippi and being more particularly described as follows:  

The following description is based on the Mississippi State Plane Coordinate
System (West Zone), using a convergence angle of 00 degrees 17 minutes 19
seconds and a combined scale factor of .999977825, based on a closed traverse
starting at National Geodetic Survey reference point R-166, said monument found
intact and in stable condition at the Grenada Airport.  

Commence at a point where the south right-of-way of "Paper Mill Road" intersects
the west right-of-way of the Illinois Central Gulf Railroad right-of-way, (said
point according to deed, "being south 570.88 feet, more or less, and east
2,180.78 feet, more or less, from the northwest corner of Section 30, Township
23 North, Range 5 East," and having a coordinate value of N-1578000.896,
E-2453940.793 feet on the above referenced coordinate system and lying North 80
degrees 18 minutes 21 seconds West 6,723.90 feet from NGS Reference marker
R-166); thence run North 15 degrees 42 minutes 29 seconds West a distance of
100.12 feet to the intersection of the west line of the railroad right of way
with the north line of "Paper Mill Road"; thence run along the existing north
right of way of "Paper Mill Road" South 77 degrees 42 minutes 00 minutes West
for 1189.19 feet to the west line of a tract conveyed to Grenada County Economic
Development District said point is the Point of Beginning of the herein
described tract;  

From the Point of Beginning thence continue along the north line of "Paper Mill
Road" South 77 degrees 42 minutes 00 minutes West for a distance of 158.59 feet;
thence along a curve to the left for 1061.68 feet, said curve having a radius of
1193.45 feet, a Delta angle of 50 degrees 59 minutes 04 seconds and a chord
bearing South 52 degrees 15 minutes 17 seconds West 1027.29 feet; thence North
01 degrees 45 minutes 19 seconds West a distance of 350.14 feet to a concrete
monument found, (said monument previously the Beginning Point of Original Tract
2, and being described in previous deeds as being "1020.23 feet, more or less
South and 9.17 feet, more or less East of the northwest corner of Section 30,
Township 23 North, Range 5 East" and having a coordinate value of N 1577531.35,
E 2451773.89 on the above referenced coordinate system); thence continue North
02 degrees 31 minutes 53 seconds West a distance of 292.47 feet to a 3/4 inch
rebar set on the south right of way of Riverdale road (being the same point as
the Beginning point described in Parcel 2 of the deed to Newsprint South, Inc.,
in that certain deed recorded in Book 255, page 18, said point described in said
deed as being "located 720.00' South  of the Northwest  corner  of  Section  30,
 Township  23  North,  Range  5  East");  thence  along


 

--------------------------------------------------------------------------------

said south line of Riverdale Road North 41 degrees 07 minutes 37 seconds East
for 52.60 feet; thence North 38 degrees 33 minutes 37 seconds East a distance of
38.50 feet; thence North 34 degrees 41 minutes 37 seconds East a distance of
67.30 feet; thence North 32 degrees 09 minutes 37 seconds East a distance of
169.50 feet; thence North 34 degrees 24 minutes 37 seconds East for 53.60 feet;
thence North 36 degrees 52 minutes 37 seconds East a distance of 65.10 feet;
thence North 42 degrees 59 minutes 12 seconds East a distance of 124.34 feet to
a 3/4 inch pipe found; thence leave the right of way and run South 23 degrees 33
minutes 16 seconds East a distance of 382.05 feet 3/4 inch iron pipe found;
thence run North 50 degrees 44 minutes 12 seconds East a distance of 134.61
feet; thence North 12 degrees 20 minutes 54 seconds West a distance of 415.18
feet to a 3/ 4 inch iron pipe found on the south line of Riverdale Road; thence
North 52 degrees 05 minutes 16 seconds East a distance of 7.63 feet; thence
North 59 degrees 21 minutes 05 seconds East a distance of 72.20 feet; thence
North 65 degrees 34 minutes 05 seconds East a distance of 56.1 0 feet; thence
North 72 degrees 32 minutes 05 seconds East a distance of 57.10 feet; thence
North 78 degrees 49 minutes 05 seconds East a distance of 84.68 feet to the
northwest corner of a tract conveyed to the Grenada County Economic Development
District, being a concrete monument found, (said monument having the coordinate
value of N 1578518.15, E 2452527.08 on the above referenced coordinate system);
thence South 18 degrees 26 minutes 35 seconds East, along said west property
line, for a distance of 710.63 feet to the Point of Beginning of the property
herein described, containing 12.51 acres, more or less.  

The above described TRACT 2A is also subject to the following servitudes and
easements:  

A 10 foot easement for an electric power line to Tallahatchie Valley Electric
Power Association as found in Book 242, page 116 (Tract I).  

The same Tallahatchie Valley Electric Power Association power line also
encumbers the property and exists thereon property now owned by Bowater
Newsprint South, Inc. lying north of the above easement, but no documentation
has been provided this surveyor.  

TRACT NO. 2B  

A part or parcel of Section 30, in Township 23 North, Range 5 East, Grenada
County, Mississippi and being more particularly described as follows:  

The following description is based on the Mississippi State Plane Coordinate
System (West Zone), using a convergence angle of 00 degrees 17 minutes 19
seconds and a combined scale factor of .999977825, based on a closed traverse
starting at National Geodetic Survey reference point R-166, said monument found
intact and in stable condition at the Grenada Airport.

Commence at a point where the south right-of-way of "Paper Mill Road" intersects
the west right-of-way of the Illinois Central Gulf Railroad right-of-way, said
point according  to  deed,  "being south  570.88  feet,  more  or less, and east
2,180.78 feet,

--------------------------------------------------------------------------------


 

more or less, from the northwest corner of Section 30, Township 23 North, Range
5 East," (and having a coordinate value of N-1578000.896, E-2453940.793 feet on
the above referenced coordinate system and lying North 80 degrees 18 minutes 21
seconds West 6,723.90 feet from NGS Reference marker R-166); thence run North 15
degrees 42 minutes 29 seconds West a distance of 100.12 feet to the intersection
of the west line of the railroad right of way with the north line of "Paper Mill
Road," said point is the Point of Beginning of the herein described tract: From
the Point of Beginning thence run along the existing north right of way of
"Paper Mill Road" South 77 degrees 42 minutes 00 minutes West for 982.59 feet to
the east line of a tract conveyed to Grenada County Economic Development
District; thence along said east property line North 16 degrees 43 minutes 01
seconds West a distance of 368.25 feet to a concrete monument found; thence
continue North 16 degrees 43 minutes 01 seconds West a distance of 299.98 feet
to a fence post in concrete found on the south right of way of Riverdale road;
thence along said south line of Riverdale Road; thence along the south line of
Riverdale road North 88 degrees 39 minutes 52 seconds East for 124.87 feet;
thence North 89 degrees 55 minutes 42 seconds East a distance of 178.55 feet;
thence South 88 degrees 23 minutes 52 seconds East for 138.94 feet; thence South
86 degrees 11 minutes 03 seconds East a distance of 273.89 feet to a 3/4 inch
pipe found; thence South 85 degrees 28 minutes 06 seconds East a distance of
329.24 feet to point, said point being the intersection of the south line of
Riverdale Road and the west right of way of the Illinois Central Gulf Railroad;
thence South 15 degrees 42 minutes 29 seconds East, partially along a fence, for
300.00 feet along the West right-of-way of the Illinois Central Gulf Railroad to
a concrete monument; thence continue along said right of way and fence South 15
degrees 42 minutes 29 seconds East a distance of 100.68 feet to the Point of
Beginning of the property herein described, containing 12.36 acres, more or
less.  

LESS AND EXCEPT NO.2  

(STAHAM CEMETERY PER BOOK 233, PAGE 328)

(As per deed description of record):  

A part or parcel of Section 30, Township 23 North, Range 5 East, all being in
Grenada County, Mississippi, and being more particularly described as follows:

Beginning at a concrete monument 436.89 feet South, and 1,207.71 feet east of
the Northwest corner of Section 30; then South 08°48'12" East for 104.36 feet to
a concrete monument; then North 81°11'48" East, for 104.36 feet to a concrete
monument; then North 08°48'12" West, for 104.36 feet to a concrete monument;
then South 81°11'48" West for 104.36 feet to the "Point of Beginning", of the
property herein described, containing 0.25 acres, more or less.  

ALSO:  

Any cloud on title due to the erroneous description of Tract 3, of Book 247,
Page 358. The description of Tract 2B above considers that the intent of the
conveyance in Book 247, page 358 was to convey four (4) contiguous parcels.
 

--------------------------------------------------------------------------------

 

The above described TRACT 28 is also subject to the following servitudes and
casements:  

A 10 foot easement for an electric power line to Tallahatchie Valley Electric
Power Association as found in Book 242, page 116 (both tracts).  

The same Tallahatchie Valley Electric Power Association power line also
encumbers the property and exists thereon property now owned by Bowater
Newsprint South, Inc. lying north of the above easement, but no documentation
has been provided this surveyor.  

An easement of ingress and egress to and from "'Less and Except No.2", for which
no description has been defined.  

TRACT NO. 3  

A part or parcel of Sections 6 and 7, Township 22 North, Range 5 East, all being
in Grenada County, Mississippi, and being more particularly described as
follows:  

Beginning at a concrete monument at a fence corner; said monument is located
10,606.16 feet more or less South, and 872.84 feet more or less east of the
northwest corner of Section 30, Township 23 North, Range 5 East, Grenada County,
Mississippi, from said concrete monument, thence South 4,888.11 feet and
1,157.75 feet east to a concrete monument, said point being the "Point of
Beginning" of the property herein described; then south 38°05'28" east, 305.99
feet to a point; then south 51°54'32" west, 500.00 feet, to a point at the
centerline of the Yalobusha River; then north 38°05'28" west 500.00 feet along
the centerline of said river to a point where the centerline of Riverdale Creek
intersects the centerline of the Yalobusha River; then north 51°17'12" east,
500.03 feet along the centerline of Riverdale Creek to a point; then south
38°05'28" east 199.46 feet to the "Point of Beginning seconds of the property
herein described, containing 5.77 acres, more or less.  

Subject to that perpetual easement in favor of the United States of America as
same is recorded in book 103, Page 133 of the Land Deed Records of Grenada
County, Mississippi.  

And the following perpetual rights of way for road purposes and a perpetual
easement for purposes of installing and maintaining water and other utility
lines over, under and across the following described property in Grenada County,
Mississippi, to wit:  

A part or parcel of Section 6, Township 22 North, Range 5 East, all being in
Grenada County, Mississippi, and being more particularly described as follows:  

Beginning at a concrete monument at a fence corner, said monument is located
10,606.16 feet more or less south, and 872.84 feet more or less east of the
northwest

 

--------------------------------------------------------------------------------


 

corner of Section 30, Township 23 north. Range 5 east, Grenada County,
Mississippi, from said concrete monument, thence South 3,582.31 feet and
2,011.21 feet east to a concrete monument, said point bein2 the 'Point of
Be2inning seconds of the property herein described; then south 33°10'06" west,
1,559.98 feet to a concrete monument; then north 38°05'28" west, 104.77 feet to
a concrete monument; then north 33°10'06" east, 1,574.92 feet to a concrete
monument; then south 30°43'52" east, 110.48 feet to the "Point of Be2inning
seconds of the property herein described, containing 3.57 acres, more or less;  

and also,  

A part or parcel of Section 6, Township 22 North, Range 5 East, all being in
Grenada County, Mississippi, and being more particularly described as follows:  

Beginning at a concrete monument at a fence corner, said monument is located
10,606.16 feet more or less south, and 872.84 feet more or less east of the
northwest corner of Section 30, Township 23 north. Range 5 east, Grenada County,
Mississippi, from said concrete monument, thence South 3,582.31 feet and
2,011.21 feet east to a concrete monument, said point being the 'Point of
Beginning' of the property herein described; then north 30 degrees 43 minutes 52
seconds west, 188.01 feet to a point at the centerline of Riverdale Creek; then
north 44°58'07" east, 103.20 feet along the centerline of said creek to a point
on the west, right-of-way of U.S. Highway 51; then south 30°43'52" east, 271.13
feet along the west right-of-way to a point; then south 59°16'08" west, 100.00
feet to a point; then north 30°43'52" west 57.63 feet to the "Point of Beginning
seconds, of the property herein described, containing 0.59 acres, more or less.


 

--------------------------------------------------------------------------------

COOSA PINES

REAL PROPERTY - FEE  

LEGAL DESCRIPTION  

TRACT NO. 1  

COMMENCE AT THE SOUTH EAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEGA COUNTRY, ALABAMA; THENCE.: NORTH 00°01'14" WEST ALONG THE EAST
BOUNDARY OF SAID SECTION A DISTANCE OF 435.45 FEET TO THE  POINT-OF- BEGINNING.
FROM THE POINT-OF-BEGINNING;THENCE SOUTH 88°37'51" WEST FOR A DISTANCE OF
3904.74 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 00°18'01" FAST A
DISTANCE OF 685.74 FEET TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF ALABAMA
HIGHWAY NO. 235; THENCE, ALONG; SAID EAST RIGHT-OF-WAY LINE, NORTH 51°57'00"
WEST A DISTANCE OF 313.76 FEET TO THE P.C. OF A CONCAVE CURVE RIGHT; THENCE,
CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG SAID CURVE TO THE RIGHT WITH A
RADIUS OF 1372.40 FEET, A CHORD BEARING OF NORTH 34°41'39" WEST A CHORD DISTANCE
OF 985.90 FEET TO A FOUND IRON PIN; THENCE, LEAVING SAID EAST RIGHT-OF-WAY NORTH
85°52'31" FAST A DISTANCE OF 228.05 FEET TO A SET IRON PIN; THENCE NORTH
00o07'30" WEST A DISTANCE OF 325.60 FEET TO A SET IRON PIN; THENCE SOUTH
85°49'28" WEST A DISTANCE OF 267.50 FEET TO FOUND IRON PIN ON THE EAST
RIGHT-OF-WAY LINE OF SAID ALABAMA HIGHWAY NO. 235; THENCE, ALONG SAID EAST
RIGHT-OF-WAY LINE NORTH 00°14'28" WEST A DISTANCE OF 564.88 FEET TO THE P.C. OF
A CONCAVE CURVE LEFT; THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG SAID
CURVE TO THE LEFT WITH A RADIUS OF 1987.73 FEET, A CHORD HEARING OF NORTH
09°49'18" WEST A CHORD DISTANCE OF 658.42 FEET TO THE P.T. OF SAID CURVE; THENCE
CONTINUING ON SAID EAST RIGHT-OF-WAY, NORTH 15°25'13" WEST A DISTANCE OF 1240.12
FEET TO THE P.C. OF A CONCAVE CURVE RIGHT; THENCE, CONTINUING ON SAID EAST
RIGHT-OF-WAY, ALONG SAID CURVE TO THE RIGHT WITH A RADIUS OF 1848.50 FEET, A
CHORD BEARING OF NORTH 06°48'36" WEST A CHORD DISTANCE OF 553.50 FEET TO THE
P.T. OF SAID CURVE; THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, NORTH
00°07'17" EAST A DISTANCE OF 1267.14 FEET TO THE P.C. OF A CONCAVE CURVE RIGHT;
THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG SAID CURVE TO THE RIGHT WITH
A RADIUS OF 1372.39 FEET, A CHORD BEARING OF NORTH 14°38'49" EAST A CHORD
DISTANCE OF 755.96 FEET TO THE P.T. OF SAID CURVE; THENCE, CONTINUING ON SAID
EAST RIGHT-OF-WAY, NORTH 29°33'44" EAST A DISTANCE OF 268.30 FEET TO A FOUND
CONCRETE MONUMENT AT THE P.C. OF A CONCAVE CURVE LEFT; THENCE, CONTINUING ON
SAID EAST RIGHT- OF-WAY, ALONG SAID CURVE TO THE LEFT WITH A RADIUS OF 1454.47
FEET, A CHORD BEARING OF NORTH 21°25'25" EAST A CHORD DISTANCE  OF  344.27  FEET
TO  A  FOUND  IRON PIN; THENCE, LEAVING

 

--------------------------------------------------------------------------------


 

SAID EAST RIGHT-OF-WAY, SOUTH 89°58'6'' EAST A DISTANCE OF 37.39  FEET TO A SET
IRON PIN; THENCE SOUTH 00°05'3'' WEST A DISTANCE OF 310.00 FEET TO A POINT;
THENCE NORTH 90°00'00" EAST A DISTANCE OF 248.00 FEET TO A POINT THAT IS 12 FEET
NORTH OF AND AT RIGHT ANGLES TO THE CENTERLINE OF A RAILROAD SPUR TRACK; THENCE
NORTH 64°35'03" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 135.91 FEET; THENCE NORTH 67°25'24'' EAST PARALLEL TO AND 12 FEET
NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 66.23 FEET; THENCE NORTH
76°00'26" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 73.18 FEET; THENCE NORTH 85°31'37" EAST PARALLEL TO AND 12 FEET
NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 90.35 FEET; THENCE NORTH
85°03'20" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 79.70 FEET; THENCE NORTH 74°19'35" EAST PARALLEL TO AND 12 FEET
NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 101.92 FEET; THENCE NORTH
62°21'50" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 89.57 FEET; THENCE NORTH 51°10'37" EAST PARALLEL TO AND 12 FEET
NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 113.83 FEET; THENCE NORTH
39°46'49" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 49.10 FEET TO SET IRON PIN; THENCE NORTH 00°00'6'' EAST A DISTANCE
OF 316.39 FEET TO A SET IRON PIN; THENCE NORTH 89°59'12" WEST A DISTANCE OF
958.84 FEET TO A FOUND CONCRETE MONUMENT ON THE EAST RGHT-OF-WAY LINE OF SAID
ALABAMA HIGHWAY 235; THENCE, ALONG SAID EAST RIGHT-OF-WAY, ALONG A CURVE TO THE
LEFT WITH A RADIUS OF 958.05 FEET, A CHORD BEARING OF NORTH 02°36'11". EAST A
CHORD DISTANCE OF 42.53 FEET TO A FOUND CONCRETE MONUMENT; THENCE, LEAVING SAID
EAST RIGHT-OF-WAY, NORTH 89°54'55" EAST A DISTANCE 985.00 FEET TO A SET IRON
PIN; THENCE SOUTH 80°05'41" EAST A DISTANCE OF 250.00 FEET TO A SET IRON PIN;
THENCE SOUTH 25°26'11" EAST A DISTANCE OF 39.28 FEET TO A FENCE CORNER; THENCE
SOUTH 49°17'11" EAST A DISTANCE OF 120.95 FEET TO A FOUND CONCRETE MONUMENT;
THENCE SOUTH 64°56'35" EAST A DISTANCE OF 151.58 FEET TO A FOUND CONCRETE
MONUMENT; THENCE NORTH 89°59'26" EAST A DISTANCE OF 109.96 FEET TO A FOUND
CONCRETE MONUMENT; THENCE SOUTH 00°05'23" EAST A DISTANCE OF 119.99 FEET TO A
FOUND CONCRETE MONUMENT; THENCE NORTH 89°54'01" EAST A DISTANCE OF 10504.30 FEET
TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 30°04'34" EAST A DISTANCE OF 1589.89
FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 46°24'37" WEST A DISTANCE OF
1043.84 FEET TO FOUND IRON PIN; THENCE SOUTH 46°15'58" WEST A DISTANCE OF
2344.35 FEET TO A FOUND IRON PIN; THENCE SOUTH 63°32'16" WEST A DISTANCE OF
3427.78 FEET TO A FOUND CONCRETE MONUMENT, SAID POINT BEING LOCATED ON THE EAST
BOUNDARY  OF THE SOUTHEAST ONE-FOURTH  OF  THE  SOUTHWEST  ONE-FOURTH  OF
 SECTION 4,


 

--------------------------------------------------------------------------------

TOWNSHIP 20 SOUTH, RANGE 3 EAST, TALLADEGA COUNTY, ALABAMA; THENCE SOUTH
00°14'33" EAST ALONG THE EAST BOUNDARY OF SAID QUARTER-QUARTER SECTION FOR A
DISTANCE OF 759.27 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 88o37'51"
WEST A DISTANCE OF 26.30.64 FEET TO THE POINT-OF-BEGINNING.  

THE ABOVE DESCRIBE LAND IS LOCATED IN THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST
ONE-FOURTH OF THE SOUTH-WEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH AND
THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION 32, TOWNSHIP 19
SOUTH, RANGE 3 EAST; THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH OF SECTION 33, TOWNSHIP 19 SOUTH, RANGE 3 EAST; THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF
SECTION 34, TOWNSHIP 19 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,
THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH
OF THE NORTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHEAST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH
AND THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 5, TOWNSHIP
20 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND
THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20
SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE- FOURTH, THE
NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,
THE SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,   THE   SOUTHWEST
   ONE-FOURTH  OF   THE


 

--------------------------------------------------------------------------------

NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH O THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE
NORTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH,
THE SOUTHEAST ONE-FOURTH OF THE SOUTHIWEST ONE-FOURTH AND THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 4, TOWNSHIP 20 SOUTH, RANGE 3
EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHEAST
ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
NORTHEAST ONE-FOURHT, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND THE NORTHWEST ONE-FOURTH OF
THE SOUTHWEST ONE-FOURTH OF SECTION 3, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEDA COUNTY, ALABAMA, AND CONTAINS 1519.43 ACRES MORE OR LESS.  

TRACT NO.2  

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEGA COUNTY, ALABAMA; THENCE NORTH 00°01'14" WEST ALONG THE EAST BOUNDARY
OF SAID SECTION A DISTANCE OF 435.45 FEET; THENCE SOUTH 88°37'51" WEST A
DISTANCE OF 3904.74 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 00°18'01"
EAST A DISTANCE OF 685.74 FEET TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF
ALABAMA HIGHWAY 235; THENCE SOUTH 15°19'07" WEST A DISTANCE OF 130.11 FEET TO A
P.T. ON THE WEST RIGHT-OF-WAY LINE OF SAID HIGHWAY, SAID POINT BEING THE
POINT-OF-BEGINNING. FROM SAID POINT-OF-BEGINNING, ALONG SAID WEST RIGHT-OF-WAY,
ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 2907.08 FEET, A CHORD BEARING OF
SOUTH 46°50'20" EAST A CHORD DISTANCE OF 363.13  FEET  TO  A  FOUND  CONCRETE
 MONUMENT;  THENCE, ALONG SAID WEST  RIGHT-OF-WAY,  SOUTH 16°47'50"  EAST A
 DISTANCE  OF  102.00  FEET TO A POINT,  SAID POINT  BEING  THE  P.C.  OF  A
 CONCAVE  CURVE   RIGHT; THENCE, ALONG  SAID  WEST  RIGHT-OF-WAY,  ALONG  A
 CURVE  TO  THE RIGHT  WITH  A  RADIUS  OF  1266.43  FEET,   A    CHORD  BEARING
  OF  SOUTH  30°31 '54" EAST A CHORD  DISTANCE   OF 360.99 FEET TO A POINT BEING
THE P.C.C. OF A CONCAVE CURVE RIGHT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG
 A  CURVE  TO THE  RIGHT WITH A RADIUS OF 1373.05  FEET,  A  CHORD  BEARING  OF
SOUTH  04°23'57"  EAST  A  CHORD  DISTANCE OF 901.30  FEET  TO  THE P.T.  OF
 SAID  CURVE;  THENCE,  ALONG  SAID  WEST  RIGHT-OF-WAY, SOUTH  14°50'27"  WEST
 A  DISTANCE  OF 270.16  FEET  TO ITS POINT OF

--------------------------------------------------------------------------------

 

INTERSECTION WITH THE NORTHERLY BANK OF TALLADEGA CREEK, THENCE, LEAVING SAID
WEST RIGHT-OF-WAY NORTH 82°02'05" WEST ALONG THE NORTHERLY BANK OF SAID CREEK A
DISTANCE OF 955.11 FEET; THENCE NORTH 89°22'49" WEST ALONG THE NORTHERLY BANK OF
SAID CREEK A DISTANCE OF 393.55 FEET; THENCE SOUTH 67°21 '42" WEST ALONG THE
NORTHERLY BANK OF SAID CREEK A DISTANCE OF 145.25 FEET TO ITS POINT OF
INTERSECTION WITH THE EAST BANK OF THE COOSA RIVER; THENCE NORTH 11°09'16" WEST
ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 218.25 FEET; THENCE NORTH
18°43'47" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 545.19 FEET;
THENCE NORTH 23°17'47" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF
809.60 FEET; THENCE NORTH 33°28'31" WEST ALONG THE EAST BANK OF SAID RIVER A
DISTANCE OF 923.89 FEET; THENCE NORTH 38°40'43" WEST ALONG THE EAST BANK OF SAID
RIVER A DISTANCE OF 1096.84 FEET; THENCE NORTH 28°58'02" WEST ALONG THE EAST
BANK OF SAID RIVER A DISTANCE OF 484.20 FEET; THENCE NORTH 17°34'17" WEST ALONG;
THE EAST BANK OF SAID RIVER A DISTANCE OF 373.45 FEET; THENCE NORTH 00°38'39"
WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 401.12 FEET; THENCE NORTH
09°34'23" EAST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 406.75 FEET;
THENCE NORTH 14°32'05" EAST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF
1024.24 FEET; THENCE NORTH 22°45'53" EAST ALONG THE EAST BANK OF SAID RIVER A
DISTANCE OF 606.03 FEET; THENCE NORTH 30°13'12" EAST ALONG THE EAST BANK OF SAID
RIVER A DISTANCE OF 349.43 FEET; THENCE NORTH 18°26'48" EAST ALONG THE EAST BANK
OF SAID RIVER A DISTANCE OF 641.35 FEET; THENCE NORTH 02°51'52" EAST ALONG THE
EAST BANK OF SAID RIVER A DISTANCE OF 360.98 FEET; THENCE NORTH 09°33'20" WEST
ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 498.13 FEET; THENCE SOUTH
89°19'26" WEST ALONG THE BANK OF THE RIVER AND ALONG THE EDGE OF THE RIVER PUMP
HOUSE A DISTANCE OF 57.62 FEET; THENCE NORTH 00°07'03" EAST ALONG THE EDGE OF
THE RIVER PUMP HOUSE A DISTANCE OF 37.57 FEET; THENCE NORTH 88°50'36" WEST ALONG
THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF 29.08 FEET; THENCE NORTH
00°18'41" WEST ALONG THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF 31.47 FEET;
THENCE NORTH 89°54'13" EAST ALONG THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF
27.94 FEET; THENCE NORTH 00°06'59" EAST ALONG THE EDGE OF THE RIVER PUMP HOUSE A
DISTANCE OF 38.37 FEET; THENCE NORTH 19°33'01 EAST ALONG THE EAST BANK OF SAID
RIVER A DISTANCE OF 112.60 FEET TO A FOUND IRON PIN; THENCE, LEAVING SAID RIVER,
NORTH 89°51'15" EAST A DISTANCE OF 400.08 FEET TO A FOUND IRON PIN; THENCE SOUTH
03°31'19" EAST A DISTANCE OF 601.42 FEET TO A SET IRON PIN; THENCE NORTH
85°05'19" EAST A 11ISTANCE OF 363.93 FEET TO A FOUND IRON PIN ON THE WEST
RIGHT-OF-WAY OF SAID ALABAMA HIGHWAY NO. 235;  THENCE,  ALONG SAID WEST
RIGHT-OF-WAY. ALONG A CURVE TO

--------------------------------------------------------------------------------


 

THE RIGHT WITH A RADIUS OF 1492.39 FEET, A CIIORD HEARING OF SOUTH 03°06'52"
WEST A CHORD DISTANCE OF 228.69 FEET TO THE P.T. OF SAID CUIRVE; THENCE, ALONG
SAID WEST RIGHT-OF-WAY, SOUTH 00°07'17" WEST TO THE P.C. OF A CONCAVE CURVE TO
THE LEFT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG A CURVE TO THE LEFT WITH A
RADIUS OF 1968.50 FEET, A CHORD) BEARING OF SOUTH 06°50'09" EAST A CHORD
DISTANCE OF 587.66 FEET TO THE P.T. OF SAID CURVE; THENCE, ALONG SAID WEST
RIGTH-OF-WAY, SOUTH 15°25'13" EAST A DISTANCE OF 1244.31 FEET TO THE P.C. OF A
CONCAVE CUJRVE TO THE RIGHT THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG A CURVE
TO THE RIGHT WITH A RADIUS OF 1867.73 FEET, A CHORD BEARING OF SOUTH 09°53'02"
EAST A CHORD DISTANCE OF 622.67 FEET TO THE P.T. OF SAID CURVE; THENCE, ALONG
SAID WEST RIGHT-OF-WAY, SOUTH 00°14'28" EAST A DISTANCE OF 564.88 FEET TO THE
P.C. OF A CONCAVE CURVE TO THE LEFT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG
A CURVE TO THE LEFT WITH A RADIUS OF 1492.40 FEET, A CHORD BEARING OF SOUTH
27°48'34" EAST A CHORD DISTANCE OF 1387.36 FEET TO THE P.T. OF SAID CURVE;
THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 51°57'00" EAST A DISTANCE OF 363.16
FEET TO THE POINT-OF-BEGINNING.  

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH OF SECTION 31, TOWNSHIP 19 SOUTH, RANGE 3 EAST, TALLADEGA COUNTY,
ALABAMA; THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST
ONE-FOURTH OF SECTION 6, TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHWEST AND THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 5,
TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE
NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH OF SECTION 7, TOWNSHIP 20
SOUTH, RANGE 3 EAST AND CONTAINS 274.86 ACRES MORE OR LESS.

 

--------------------------------------------------------------------------------

TRACT NO.3  

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEGA COUNTY, ALABAMA; THENCE SOUTH 55°2~'14" WEST A DISTANCE OF 4238.27
FEET TO A POINT OF INTERSECTION BETWEEN THE WEST RIGHT-OF-WAY OF ALABAMA HIGHWAY
NO. 235 ANID THE SOUTH BANK OF TALLADEGA CREEK, SAID POINT BEING THE
POINT-OF-BEGINNING, FROM SAID POINT-OF-BEGINNING, THENCE, ALONG SAID WEST
RIGHT-OF-WAY, SOUTH 14o50'27" WEST A DISTANCE OF 296.71 FEET TO THE P.C. OF A
CONCAVE CURVE LEFT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG A CURVE TO THE
LEFT WITH A RADIUS OF 1716.27 FEET, A CHORD BEARING OF SOUTH 04°06'31" EAST A
CHORD DISTANCE OF 1114.63 FEET TO THE P.T. OF SAID CURVE; THENCE, ALONG SAID
WEST RIGHT-OF-WAY, SOUTH 20°38'30" EAST A DISTANCE OF 7.40 FEET TO ITS POINT OF
INTERSECTION WITH THE SOUTH BOUNDARY OF AN ALABAMA POWER COMPANY TRANSMISSION
LINE RIGHT-OF-WAY; THENCE SOUTH 66°52'56" WEST ALONG THE SOUTH BOUNDARY OF SAID
ALABAMA POWER COMPANY RIGHT-OF-WAY A DISTANCE OF 357.06 FEET TO A POINT ON THE
NORMAL POOL ELEVATION OF LAY LAKE; THENCE NORTH 21°38'43" EAST ALONG THE NORMAL
POOL ELEVATION OF SAID LAKE A DISTANCE OF 140.84 FEET TO A POINT ON THE NORTH
BOUNDARY OF SAID ALABAMA POWER COMPANY RIGHT-OF-WAY; THENCE NORTH 04°03'08" WEST
ALONG THE NORMAL POOL ELEVATION OF SAID LAKE A DISTANCE OF 514.78 FEET; THENCE
NORTH 67°50'50" WEST ALONG THE NORMAL POOL ELEVATION OF SAID LAKE A DISTANCE OF
62.84 FEET; THENCE SOUTH 02°18'13" WEST ALONG THE NORMAL POOL ELEVATION OF SAID
LAKE A DISTANCE OF 429.05 FEET; THENCE SOUTH 26°04'08" WEST ALONG THE NORMAL
POOL ELEVATION OF SAID LAKE A DISTANCE OF 219.84 FEET TO ITS POINT OF
INTERSECTION WITH THE NORTH BOUNDARY OF SAID ALABAMA POWER COMPANY RIGHT-Of-WAY;
THENCE SOUTH 66°52'54" WEST ALONG THE NORTH BOUNDARY OF SAID ALABAMA POWER
COMPANY RIGHT-OF-WAY AND ALONG THE NORMAL POOL ELEVATION OF SAID LAY LAKE A
DISTANCE OF 333.54 FEET TO ITS POINT OF INTERSECTION WITH THE EAST BANK OF THE
COOSA RIVER; THENCE NORTH 24°59'29" WEST ALONG THE EAST BOUNDARY OF SAID COOSA
RIVER A DISTANCE OF 545.38 FEET; THENCE NORTH 23°23'23" WEST ALONG THE EAST
BOUNDARY OF SAID COOSA RIVER A DISTANCE OF 450.66 FEET; THENCE NORTH 15°04'42"
WEST ALONG THE EAST BANK OF SAID COOSA RIVER A DISTANCE OF 522.07 FEET; THENCE
NORTH 06°38'59" WEST ALONG THE EAST BANK OF SAID COOSA RIVER A DISTANCE OF
223.39 FEET TO ITS POINT OF INTERSECTION WITH THE SOUTH BANK OF THE
AFOREMENTIONED TALLADEGA CREEK; THENCE NORTH 46°21'05" EAST  ALONG  THE  SOUTH
BANK OF SAID CREEK A DISTANCE OF 131.09 FEET;  THENCE  NORTH 83°08'27"  EAST
 ALONG  THE  SOUTH BANK OF SAID  CREEK  A  DISTANCE  OF  234.50  FEET;  THENCE
 SOUTH


 

--------------------------------------------------------------------------------

81o37'09" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 576.06 FEET;
THENCE SOUTH 85°47'43" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF
459.84 FEET TO THE POINT-OF-BEGINNING.  

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH AND THE NORTHEAST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20 SOUTH, RANGE 3 EAST, TALLADEGA
COUNTY, ALABAMA, AND CONTAINS 37.68 ACRES MORE OR LESS.  

TRACT NO. 4  

COMMENCE AT THE NORTHEAST CORNER OF THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH OF SECTION 31, TOWNSHIP 19 SOUTH, RANGE 3 EAST, SHELHY COUNTY,
ALABAMA, SAID POINT BEING THE POINT-OF-BEGINNING FROM SAID POINT-OF-BEGINNING
NORTH 01°20'25" WEST ALONG THE WEST BOUNDARY OF THE SOUTHEAST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH A DISTANCE OF 763.60 FEET TO A POINT ON THE SOUTH BANK OF
LOCUST CREEK; THENCE SOUTH 59°26'01" EAST ALONG THE SOUTH BANK OF SAID CREEK A
DISTANCE OF 213.67 FEET; THENCE NORTH 44°53'50" EAST ALONG THE SOUTH BANK OF
SAID CREEK A DISTANCE OF 217.05 FEET; THENCE SOUTH 88°58'40" EAST ALONG THE
SOUTH BANK OF SAID CREEK A DISTANCE OF 406.02 FEET; THENCE NORTH 64°05'43" EAST
ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 396.78 FEET; THENCE SOUTH
88°49'31" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 100.36 FEET;
THENCE SOUTH 14°36'12" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF
172.64 FEET; THENCE SOUTH 60°46'14" EAST ALONG THE SOUTH BANK OF SAID CREEK A
DISTANCE OF 225.00 FEET; THENCE SOUTH 73°40'27" EAST ALONG THE SOUTH BANK OF
SAID CREEK A DISTANCE OF 121.57 FEET; THENCE SOUTH 19°07'15" EAST ALONG THE WEST
BANK OF SAID CREEK A DISTANCE OF 143.44 FEET; THENCE SOUTH 33°11'50" EAST ALONG
THE WEST BANK OF SAID CREEK A DISTANCE OF 287.78 FEET TO A POINT ON THE WEST
BANK OF THE COOSA RIVER; THENCE SOUTHERLY ALONG THE WEST BANK OF SAID COOSA
RIVER FOR THE FOLLOWING BEARINGS AND DISTANCES: SOUTH 31°30'30" EAST, 363.96
FEET; SOUTH 35°32'33" EAST, 475.09 FEET; SOUTH 24°58'25" EAST, 465.35 FEET;
SOUTH 29°56'42" EAST, 337.54 FEET; SOUTH 16°38'07" EAST, 698.94 FEET; SOUTH
07°58'51" EAST, 405.89 FEET; SOUTH 09o09'-29' EAST, 539.08 FEET; SOUTH'
11°18'37" EAST, 559.69 FEET; SOUTH 23°32'15" WEST, 813.59 FEET; SOUTH 22°31 '30"
WEST, 802.31 FEET; SOUTH 11°54'33" WEST, 630.32 FEET; SOUTH 04°36'19"  WEST,
 482.98 FEET; SOUTH 09°09'29" EAST, 397.34 FEET; SOUTH

--------------------------------------------------------------------------------


 

20°45'10" EAST, 571.47 FEET; SOUTH 35°57'15" EAST, 1018..U FEET; SOUTH 40°48'00"
EAST, 478.69 FEET; SOUTH 31°24'11" EAST, 515.30 FEET; SOUTH 25°06'51" EAST,
580.45 FEET; SOUTH 20°59'52" EAST, 8()5.17 FEET; SOUTH 14°27'12" EAST, 565.60
FEET; SOUTH 14°17'16" EAST, 641.26 FEET; SOUTH 26°47'13" EAST, 1135.20 FEET;
SOUTH 18°53'31" EAST, 675.37 FEET; SOIITH 01°43'47" EAST, 280.10 FEET; SOUTH
17°15'35" EAST, 387.64 FEET; SOUTH 05°41'45" EAST, 249.70 FEET; SOUTH 01°10'19"
WEST, 346.22 FEET; SOUTH 07°28'35" WEST, 340.37 FEET; SOUTH 16°49'10" WEST,
277.42 FEET; SOUTH 38°17'03" WEST, 368.02 FEET; SOUTH 49°21'38" WEST, 363.42
FEET; SOUTH 50°05'28" WEST, 332.96 FEET; SOUTH 56°41'29" WEST, 385.46 FEET;
SOUTH 61°36'41" WEST, 367.02 FEET TO ITS POINT OF INTERSECTION WITH THE EASTERLY
RIGHT-OF-WAY LINE OF THE CENTRAL OF GEORGIA RAILROAD RIGHT-OF-WAY; THENCE NORTH
22°07'08" WEST ALONG THE EAST RIGHT-OF-WAY LINE OF SAID RAILROAD RIGHT-OF-WAY A
DISTANCE OF 11980.03 FEET TO THE P.C. OF A CONCAVE CURVE LEFT; THENCE, ALONG
SAID EAST RAILROAD RIGHT-OF-WAY, ALONG A CURVE TO THE LEFT WITH A RADIUS OF
4991.53 FEET A CHORD BEARING OF NORTH 25°01 '51" WEST A CHORD DISTANCE OF 722.06
FEET TO THE P.T. OF SAID CURVE; THENCE ALONG SAID EAST RAILROAD RIGHT-OF-WAY,
NORTH 29°10'43" WEST A DISTANCE OF 2599.18 FEET TO A POINT ON THE SOUTHEASTERLY
RIGHT-OF-WAY LINE OF A SHELBY COUNTY PAVED ROAD THENCE, ALONE; THE SOUTHEASTERLY
RIGHT-OF-WAY LINE OF SAID ROAD NORTH 35°56'58" EAST A DISTANCE OF 270.48 FEET TO
A FOUND IRON PIN; THENCE NORTH 88°58'54" EAST A DISTANCE OF 248.39 FEET TO A
FOUND IRON PIN; THENCE NORTH 84°35'21" EAST A DISTANCE OF 782.78 FEET TO A FOUND
IRON PIN, SAID PIN BEING NORTH 00°20'18" WEST OF AND 180.02 FEET FROM THE
SOUTHWEST CORNER OF THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SAID
SECTION 31, TOWNSHIP 19 SOUTH, RANGE 3 EAST, SHELBY COUNTY, ALABAMA; THENCE
NORTH 00°24'33" WEST ALONG THE WEST BOUNDARY OF SAID NORTHWEST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH OF SAID SECTION A DISTANCE OF 1104.13 FEET TO FOUND
CONCRETE MONUMENT LOCATED ON THE SOUTH BOUNDARY OF A DIRT ROAD; THENCE, ALONG
THE SOUTH BOUNDARY OF SAID DIRT ROAD SOUTH 85°31'31" EAST A DISTANCE OF 187.77
FEET; THENCE, ALONG THE SOUTH BOUNDARY OF SAID DIRT ROAD, NORTH 87°58'52" EAST A
DISTANCE OF 91.63 FEET; THENCE, ALONG THE SOUTH BOUNDARY OF SAID DIRT ROAD,
NORTH 68°26'52" EAST A DISTANCE OF 88.72 FEET; THENCE, ALONG THE SOUTH BOUNDARY
OF SAID DIRT ROAD, NORTH 59°58'33" EAST A DISTANCE OF 148.44 FEET TO ITS POINT
OF INTERSECTION WITH THE NORTH BOUNDARY OF SAID QUARTER-QUARTER SECTION; THENCE
NORTH 87°33'19" EAST ALONG THE NORTH BOUNDARY OF SAID NORTHWEST ONE-FOURTH OF
THE SOUTHWEST ONE-FOURTH OF SAID SECTION A DISTANCE OF 848.86 FEET TO THE
POINT-OF-BEGINNING.

--------------------------------------------------------------------------------

 

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHIEAST ONE-FOURTH OF THE
NORTHWEST ONE-FORTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FORTH, THE
NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF
THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH,
THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH
OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWWEST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH AND THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION
31, TOWNSHIP 19 SOUTH, RANGE 3 EAST; THE NORTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH AND THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION
36, TOWNSHIP 19 SOUTH, RANGE 2 EAST, SHELBY COUNTY, ALABAMA; THE NORTHEAST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH OF SECTION I, TOWNSHIP 20 SOUTH, RANGE 2
EAST, SHELHY COUNTY, ALABAMA; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH; THE NORTHEAST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH; SOUTHWEST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH AND THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH,
THE NORTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH
OF THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST
ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH AND SOUTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH OF SECTION 6, TOWNSHIP 20 SOUTH, RANGE 3 EAST, SHELBY COUNTY,
ALABAMA, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, SOUTHEAST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
NORTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND THE SOUTHEAST ONE- FOURTH  OF  THE  SOUTHEAST
 ONE-FOURTH  OF  SECTION 7, TOWNSHIP  20  SOUTH,  RANGE  3  EAST;  THE SOUTHWEST
ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH  AND THE  SOUTHWEST  ONE-FOURTH  OF THE  SOUTHWEST
 ONE-FOURTH  OF  SECTION  8,  TOWNSHIP  20 SOUTH,  RANGE 3  EAST;  THE NORTHWEST
ONE-FOURTH  OF   THE   NORTHWEST   ONE-FOURTH    AND    THE    SOUTHWEST   ONE-

--------------------------------------------------------------------------------

 

FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 17, TOWNSHIP 20 SOUTH, RANGE 3
EAST; THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH AND THE NORTHWEST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH OF SECTION 18 , TOWNSHIP 20 SOUTH, RANGE 3 EAST, SHELBY
COUNTY, ALABAMA, SAID PROPERTY CONTAINING 1062.25 ACRES MORE OR LESS.


 

--------------------------------------------------------------------------------

COOSA PINES

REAL PROPERTY - LEASEHOLD

 

LEGAL DESCRIPTION  

TRACT NO. 1  

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEGA COUNTY, ALABAMA; THENCE NORTH 00°01'14" WEST ALONG THE EAST BOUNDARY
OF SAID SECTION A DISTANCE OF 0435.45 FEET TO THE POINT-OF-BEGINNING. FROM THE
POINT-OF-BEGINNING; THENCE SOUTH 88°37'51" WEST FOR A DISTANCE OF 3904.74 FEET
TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 00°18'01" EAST A DISTANCE OF 685.74
FEET TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF ALABAMA NO. 235; THENCE, ALONG
SAID EAST RIGHT-OF-WAY LINE, NORTH 51°57'00" WEST A DISTANCE OF 313.76 FEET TO
THENCE OF A CONCAVE CURVE RIGHT; THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY,
ALONG SAID CURVE TO THE RIGHT WITH A RADIUS OF 1372.40 FEET, A CHORD BEARING OF
NORTH 304°41'39" WEST A CHORD DISTANCE OF 985.90 FEET TO A FOUND IRON PIN;
THENCE, LEAVING SAID EAST RIGHT-OF-WAY NORTH 85°52'31" EAST A DISTANCE OF 228.05
FEET TO A SET IRON PIN; THENCE NORTH 00°07'30" WEST A DISTANCE OF 325.60 FEET TO
A SET IRON PIN; THENCE SOUTH 85°49'28" WEST A DISTANCE OF 267.50 FEET TO FOUND
IRON PIN ON THE EAST RIGHT-OF-WAY LINE OF SAID ALABAMA HIGHWAY NO. 235; THENCE,
ALONG SAID EAST RIGHT-OF-WAY LINE NORTH 00°14'28" WEST A DISTANCE OF 564.88 FEET
TO THE P.C. OF A CONCAVE CURVE LEFT; THENCE, CONTINUING ON SAID EAST
RIGHT-OF-WAY, ALONG SAID CURVE TO THE LEFT WITH A RADIUS OF 1987.73 FEET, A
CHORD BEARING OF NORTH 09°49'18" WEST A CHORD DISTANCE OF 658.42 FEET TO THE
P.T. OF SAID CURVE; THENCE CONTINUING ON SAID EAST RIGHT-OF-WAY , NORTH
15°25'13" WEST A DISTANCE OF 1240.12 FEET TO THE P.C OF A CONCAVE CURVE RIGHT;
THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG SAID CURVE TO THE RIGHT WITH
A RADIUS OF 1848.50 FEET, A CHORD BEARING OF NORTH 06°48'36" WEST A CHIORD
DISTANCE OF 553.50 FEET TO THE P.T. OF SAID CURVE; THENCE, CONTINUING ON SAID
EAST RIGIIT-OF-WAY, NORTH 00°07'17" EAST A DISTANCE OF 1267.14 FEET TO THE P.C
OF A CONCAVE CURVE RIGHT; THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG
SAID CURVE TO THE RIGHT WITH A RADIUS OF 1372.39 FEET, A CHORD BEARING OF NORTH
14°38'49" EAST A CHORD DISTANCE OF 755.96 FEET TO THE P.T. OF SAID CURVE;
THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, NORTH 29°33'44" EAST A DISTANCE OF
268.30 FEET TO A FOUND CONCRETE MONUMENT AT THE P.C OF A CONCAVE CURVE LEFT;
THENCE, CONTINUING ON SAID EAST RIGHT-OF-WAY, ALONG SAID CURVE TO THE LEFT WITH
A RADIUS OF 1454.47 FEET, A CHORD BEARING OF NORTH 21°25'25" EAST A CHORD
DISTANCE OF 344.27 FEET TO A FOUND IRON PIN; THENCE, LEAVING  SAID  EAST
 RIGHT-OF-WAY,  SOUTH  89°58'46" EAST A DISTANCE OF 37.39

--------------------------------------------------------------------------------


 

FEET TO A SET IRON PIN; THENCE SOUTH 00°05'43" WEST A DISTANCE OF 310.00 FEET TO
A POINT; THENCE NORTH 90°00'00" EAST A DISTANCE OF 248.00 FEET TO A POINT THAT
IS 12 FEET NORTH OF AND AT RIGHT ANGLES TO THE CENTERLIN OF A RAILROAD SPUR
TRACK; THENCE NORTH 64°35'03" EAST PARALLEL TO AND 12 FEET NORTH OF SAID
RAILROAD SPUR TRACK A DISTANCE OF 135.91 FEET; THENCE NORTH 67°25'24" EAST
PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 66.23
FEET; THENCE NORTH 76°00'26" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD
SPUR TRACK A DISTANCE OF 73.18 FEET; THENCE NORTH 85°31'37" EAST PARALLEL TO AND
12 FEET NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 90.35 FEET; THENCE NORTH
85°03'20" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A
DISTANCE OF 79.70 FEET; THENCE NORTH 74°19'35" EAST PARALLEL TO AND 12 FEET
NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 101.92 FEET; THENCE NORTH 62°21
'50" EAST PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE
OF 89.57 FEET; THENCE NORTH 51°10'37" EAST PARALLEL TO AND 12 FEET NORTH OF SAID
RAILROAD SPUR TRACK A DISTANCE OF 113.83 FEET; THENCE NORTH 39°46'49" EAST
PARALLEL TO AND 12 FEET NORTH OF SAID RAILROAD SPUR TRACK A DISTANCE OF 49.10
FEET TO SET IRON PIN; THENCE NORTH 00°00'46" EAST A DISTANCE OF 316.39 FEET TO A
SET IRON PIN; THENCE NORTH 89°59'12" WEST A DISTANCE OF 958.84 FEET TO A FOUND
CONCRETE MONUMENT ON THE EAST RIGHT-OF-WAY LINE OF SAID ALABAMA HIGHWAY 235;
THENCE, ALONG SAID EAST RIGHT-OF-WAY, ALONG A CURVE TO THE LEFT WITH A RADIUS OF
958.05 FEET, A CHORD BEARING OF NORTH 02°36'11" EAST A CHORD DISTANCE OF 42.53
FEET TO A FOUND CONCRETE MONUMENT; THENCE, LEAVING SAID EAST RIGHT-OF-WAY, NORTH
89°54'55" EAST A DISTANCE 985.00 FEET TO A SET IRON PIN; THENCE SOUTH 80°05'41"
EAST A DISTANCE OF 250.00 FEET TO A SET IRON PIN; THENCE SOUTH 25°26'11" EAST A
DISTANCE OF 39.28 FEET TO A FENCE CORNER; THENCE SOUTH 49°17'11" EAST A DISTANCE
OF 120.95 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 64°56'35" EAST A
DISTANCE OF 151.58 FEET TO A FOUND CONCRETE MONUMENT; THENCE NORTH 89°59'26"
EAST A DISTANCE OF 109.96 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH
00°05'23" EAST A DISTANCE OF 119.99 FEET TO A FOUND CONCRETE MONUMENT; THENCE
NORTH 89°54'01" EAST A DISTANCE OF 10504.30 FEET TO A FOUND CONCRETE MONUMENT;
THENCE SOUTH 30°04'34" EAST A DISTANCE OF 1589.89 FEET TO A FOUND CONCRETE
MONUMENT; THENCE SOUTH 46°24'37" WEST A DISTANCE OF 1043.84 F~ET TO FOUND IRON
PIN; THENCE SOUTH 46°15'58" WEST A DISTANCE OF 2344.35 FEET TO A FOUND IRON PIN;
THENCE SOUTH 63°32'16" WEST A DISTANCE OF 3427.78 FEET TO A FOUND CONCRETE
MONUMENT, SAID POINT BEING LOCATED ON THE EAST BOUNDARY OF THE SOUTHEAST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 4, TOWNSHIP 20 SOUTH, RANGE 3
EAST, TALLADEGA COUNTY, ALABAMA; THENCE  SOUTH 00°14'33"  EAST  ALONG  THE  EAST
 BOUNDARY  OF    SAID


 

--------------------------------------------------------------------------------

QUARTER-QUARTER SECTION FOR A DISTANCE OF 759.27 FEET TO A FOUND CONCRETE
MONUMENT; THENCE SOUTH 88°37'51" WEST A DISTANCE OF 2630.64 FEET TO THE
POINT-OF-BEGINNING.  

THE ABOVE DESCRIBED LAND IS LOCATED IN THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH AND
THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION 32, TOWNSHIP 19
SOUTH, RANGE 3 EAST; THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH OF SECTION 33, TOWNSHIP 19 SOUTH, RANGE 3 EAST; THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF
SECTION 34, TOWNSHIP 19 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,
THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH
OF THE NORTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHEAST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH
AND THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 5, TOWNSHIP
20 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND
THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20
SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,
THE SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH
OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST    ONE-FOURTH,   THE
  NORTHWEST    ONE-FOURTH   OF    THE

--------------------------------------------------------------------------------

SOUTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE
NORTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOIIRTH OF
THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOlIlH'1I OF THE SOUTHEAST
ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH AND THE
SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 4, TOWNSHIP 20
SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH,
THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND THE NORTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 3, TOWNSHIP 20 SOUTH, RANGE 3
EAST, TALLADEGA COUNTY, ALABAMA, AND CONTAINS 1519.43 ACRES MORE OR LESS.  

TRACT NO.2  

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
'I'ALLADEGA COUNTY, ALABAMA; THENCE NORTH 00°01'14" WEST ALONG THE EAST BOUNDARY
OF SAID SECTION A DISTANCE OF 435.45 FEET; THENCE SOUTH 88°37'51" WEST A
DISTANCE OF 3904.74 FEET TO A FOUND CONCRETE MONUMENT; THENCE SOUTH 00°18'01"
EAST A DISTANCE OF 685.74 FEET TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF
ALABAMA HIGHWAY 235; THENCE SOUTH 15°19'07" WEST A DISTANCE OF 130.11 FEET TO A
P.T. ON THE WEST RIGHT-OF-WAY LINE OF SAID HIGHWAY, SAID POINT BEING THE
POINT-OF-BEGINNING FROM SAID POINT-OF-BEGINNING, ALONG SAID WEST RIGHT-OF-WAY,
ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 2907.08 FEET, A CHORD BEARING OF
SOUTH 46°50'20" EAST A CHORD DISTANCE OF 363.13 FEET TO A FOUND CONCRETE
MONUMENT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 16°47'50" EAST A DISTANCE
OF 102.00 FEET TO A POINT, SAID POINT BEING THE P.C. OF A CONCAVE CURVE RIGHT;
THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG A CURVE TO THE RIGHT WITH A RADIUS
OF 1266.43 FEET, A CHORD BEARING OF SOUTH 30°31'54" EAST A CHORD DISTANCE OF
360.99 FEET TO A POINT BEING THE P.C.C. OF A CONCAVE CURVE RIGHT; THENCE, ALONG
SAID WEST RIGHT-OF-WAY, ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 1373.05
FEET, A CHORD BEARING OF SOUTH 04°23'57" EAST A CHORD DISTANCE OF 901.30 FEET TO
THE P.T. OF SAID CURVE; THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 14°50'27"
WEST A DISTANCE 0.1' 270.16 FEET TO ITS POINT OF INTERSECTION WITH THE NORTHERLY
BANK OF TALLADEGA CREEK, THENCE, LEAVING SAID WEST RIGHT-OF-WAY NORTH 82°02'05"
WEST ALONG THE NORTHERLY BANK OF SAID CREEK A DISTANCE OF 955.11 FEET;  THENCE
 NORTH 89°22'49"  WEST ALONG  THE NORTHERLY      BANK


 

--------------------------------------------------------------------------------

OF SAID CREEK A DISTANCE OF 393.55 FEET; THENCE SOUTH 67°21'42" WEST ALONG THE
NORTHERLY BANK OF SAID CREEK A DISTANCE OF 145.25 FEET TO ITS POINT OF
INTERSECTION WITH THE EAST BANK OF THE COOSA RIVER; THENCE NORTH 11°09'16" WEST
ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 218.25 FEET; THENCE NORTH
18°43'47" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 545.19 FEET;
THENCE NORTH 23°17'47" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF
809.60 FEET; THENCE NORTH 33°28'31" WEST ALONG THE EAST BANK OF SAID RIVER A
DISTANCE OF 923.89 FEET; THENCE NORTH 38°40'43" WEST ALONG; THE EAST BANK OF
SAID RIVER A DISTANCE OF 1096.84 FEET; THENCE NORTH 28°58'02" WEST ALONG; THE
EAST BANK OF SAID RIVER A DISTANCE OF 484.20 FEET; THENCE NORTH 17°34'17" WEST
ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 373,45 FEET; THENCE NORTH
00°38'39" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 401.12 FEET;
THENCE NORTH 09°34'23" EAST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF
406.75 FEET; THENCE NORTH 14°32'05" EAST ALONG THE EAST BANK OF SAID RIVER A
DISTANCE OF 1024.24 FEET; THENCE NORTH 22°45'53" EAST ALONG THE EAST BANK OF
SAID RIVER A DISTANCE OF 606.03 FEET; THENCE NORTH 30°13'12" EAST ALONG THE EAST
BANK OF SAID RIVER A DISTANCE OF 349.43 FEET; THENCE NORTH 18°26'48" EAST ALONG
THE EAST BANK OF SAID RIVER A DISTANCE OF 641.35 FEET; THENCE NORTH 02°51 '52"
EAST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 360.98 FEET; THENCE NORTH
09°33'20" WEST ALONG THE EAST BANK OF SAID RIVER A DISTANCE OF 498.13 FEET;
THENCE SOUTH 89°19'26" WEST ALONG THE BANK OF THE RIVER AND ALONG THE EDGE OF
THE RIVER PUMP HOUSE A DISTANCE OF 57.62 FEET; THENCE NORTH 00°07'03" EAST ALONG
THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF 37.57 FEET; THENCE NORTH
88°50'36" WEST ALONG THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF 29.08 FEET;
THENCE NORTH 00°18'41" WEST ALONG THE EDGE OF THE RIVER PUMP HOUSE A DISTANCE OF
31.47 FEET; THENCE NORTH 89°54'13" EAST ALONG THE EDGE OF THE RIVER PUMP HOUSE A
DISTANCE OF 27.94 FEET; THENCE NORTH 00°06'59" EAST ALONG THE EDGE OF THE RIVER
PUMP HOUSE A DISTANCE OF 38.37 FEET; THENCE NORTH 19°33'01 EAST ALONG THE EAST
BANK OF SAID RIVER A DISTANCE OF 112.60 FEET TO A FOUND IRON PIN; THENCE,
LEAVING SAID RIVER, NORTH 89°51'15" EAST A DISTANCE OF 400.08 FEET TO A FOUND
IRON PIN; THENCE SOUTH 03°31'19" EAST A DISTANCE OF 601.42 FEET TO A SET IRON
PIN; THENCE NORTH 85°05' 19" EAST A DISTANCE OF 363.93 FEET TO A FOUND IRON PIN
ON THE WEST RIGHT-OF-WAY OF SAID ALABAMA HIGHWAY NO. 235; THENCE, ALONG SAID
WEST RIGHT-OF-WAY, ALONG A CURVE TO THE RIGHT WITH A RADIUS OF 1492.39 FEET, A
CHORD BEARING OF SOUTH 03°06'52" WEST A CHORD DISTANCE OF 228.69 FEET TO THE
P.T. OF SAID CURVE; THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 00°07'17" WEST
TO THE P.C. OF A CONCAVE CURVE TO THE LEFT; THENCE,  ALONG  SAID  WEST
 RIGHT-OF-WAY,  ALONG   A CURVE TO THE

--------------------------------------------------------------------------------


 

LEFT WITH A RADIUS OF 1968.50 FEET, A CHORD BEARING OF SOUTH 06°50'09" EAST A
CHORD DISTANCE OF 587.66 FEET TO THE P.T. OF SAID CURVE; THENCE. ALONG SAID WEST
RIGHT-OF-WAY, SOUTH 15°25'13" EAST A DISTANCE OF 1244.31 FEET TO THE P.C. A
CONCAVE CURVE TO THE RIGHT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG A CURVE
TO THE RIGHT WITH A RADIUS OF 1867.73 FEET, A CHORD BEARING OF SOUTH 09°53'02"
EAST A CHORD DISTANCE OF 622.67 FEET TO THE P.T. OF SAID CURVE; THENCE, ALONG
SAID WEST RIGHT-OF-WAY, SOUTH 00o14'28" EAST A DISTANCE OF 564.88 FEET TO THE
P.C. OF A CONCAVE CURVE TO THE LEFT; THENCE, ALONG SAID WEST RIGHT-OF-WAY, ALONG
A CURVE TO THE LEFT WITH A RADIUS OF 1492.40 FEET, A CIIORD BEARING OF SOUTH
27°48'34" EAST A CHORD DISTANCE OF 1387.36 FEET TO THE P.T. OF SAID CURVE;
THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 51°57'00" EAST A DISTANCE OF 363.16
FEET TO THE POINT-OF-BEGINNING.  

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST
ONE-FOURTH OF SECTION 31, TOWNSHIP 19 SOUTH, RANGE 3 EAST, TALLADEGA COUNTY,
ALABAMA; THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST
ONE-FOURTH OF SECTION 6, TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHWEST AND THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 5,
TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND THE SOUTHWEST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20 SOUTH, RANGE 3 EAST; THE
NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH OF SECTION 7, TOWNSHIP 20
SOUTH, RANGE 3 EAST AND CONTAINS 274.86 ACRES MORE OR LESS.  

TRACT NO.3  

COMMENCE AT THE SOUTHEAST CORNER OF SECTION 5, TOWNSHIP 20 SOUTH, RANGE 3 EAST,
TALLADEGA COUNTY, ALABAMA; THENCE SOUTH 55°24'14" WEST A DISTANCE OF 4238.27
FEET TO A POINT OF INTERSECTION BETWEEN THE WEST RIGHT-OF-WAY OF ALABAMA HIGHWAY
NO. 235 AND THE SOUTH BANK OF TALLADEGA CREEK,  SAID POINT  BEING  THE
POINT-OF-BEGINNING.  FROM  SAID  POINT-OF-

--------------------------------------------------------------------------------


 

BEGINNING, THENCE, ALONG SAID WEST RIGHT-OF-WAY, SOUTH 14°50'27" WEST A DISTANCE
OF 296.71 FEET TO THE P.C. OF A CONCAVE CURVE LEFT; THENCE, ALONG SAID WEST
RIGHT-OF-WAY, ALONG; A CURVE TO THE LEFT WITH A RADIUS OF 1716.24 FEET, A CHORD
BEARING OF SOUTH 04°06'31" EAST A CHORD DISTANCE OF 1114.63 FEET TO THE P.T. OF
SAID CURVE; THENCE, ALONG; SAID WEST RIGHT-OF-WAY, SOUTH 20°38'30" EAST A
DISTANCE OF 7.40 FEET TO ITS POINT OF INTERSECTION WITH THE SOUTH BOUNDARY OF AN
ALABAMA POWER COMPANY TRANSMISSION LINE RIGHT-OF-WAY; THENCE SOUTH 66°52'56"
WEST ALONG THE SOUTH BOUNDARY OF SAID ALABAMA POWER COMPANY RIGHT-OF-WAY A
DISTANCE OF 357.06 FEET TO A POINT ON THE NORMAL POOL ELEVATION OF LAY LAKE;
THENCE NORTH 21°38'43" EAST ALONG; THE NORMAL POOL ELEVATION OF SAID LAKE A
DISTANCE OF 140.84 FEET TO A POINT ON THE NORTH BOUNDARY OF SAID ALABAMA POWER
COMPANY RIGHT-OF-WAY; THENCE NORTH 04°03'08" WEST ALONG THE NORMAL POOL
ELEVATION OF SAID LAKE A DISTANCE OF 514.78 FEET; THENCE NORTH 67°50'50" WEST
ALONG THE NORMAL POOL ELEVATION OF SAID LAKE A DISTANCE OF 62.84 FEET; THENCE
SOUTH 02°18'13" WEST ALONG THE NORMAL POOL ELEVATION OF SAID LAKE A DISTANCE OF
429.05 FEET; THENCE SOUTH 26°04'08" WEST ALONG THE NORMAL POOL ELEVATION OF SAID
LAKE A DISTANCE OF 219.84 FEET TO ITS POINT OF INTERSECTION WITH THE NORTH
BOUNDARY OF SAID ALABAMA POWER COMPANY RIGHT-OF-WAY; THENCE SOUTH 66°52'54" WEST
ALONG THE NORTH BOUNDARY OF SAID ALABAMA POWER COMPANY RIGHT-OF-WAY AND ALONG
THE NORMAL POOL ELEVATION OF SAID LAY LAKE A DISTANCE OF 333.54 FEET TO ITS
POINT OF INTERSECTION WITH THE EAST BANK OF THE COOSA RIVER; THENCE NORTH
24°59'29" WEST ALONG THE EAST BOUNDARY OF SAID COOSA RIVER A DISTANCE OF 545.38
FEET; THENCE NORTH 23°23'23" WEST ALONG THE EAST BOUNDARY OF SAID COOSA RIVER A
DISTANCE OF 450.66 FEET; THENCE NORTH 15°04'42" WEST ALONG THE EAST BANK OF SAID
COOSA RIVER A DISTANCE OF 522.07 FEET; THENCE NORTH 06°38'59" WEST ALONG THE
EAST BANK OF SAID COOSA RIVER A DISTANCE OF 223.39 FEET TO ITS POINT OF
INTERSECTION WITH THE SOUTH BANK OF THE AFOREMENTIONED TALLADEGA CREEK; THENCE
NORTH 46°21'05" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 131.09
FEET; THENCE NORTH 83°08'27" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE
OF 234.50 FEET; THENCE SOUTH 81°37'09" EAST ALONG THE SOUTH BANK OF SAID CREEK A
DISTANCE OF 576.06 FEET; THENCE SOUTH 85°47'43" EAST ALONG THE SOUTH BANK OF
SAID CREEK A DISTANCE OF 459.84 FEET TO THE POINT-OF-BEGINNING.  

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST
ONE-FOURTH   OF   THE   SOUTHWEST   ONE-FOURTH    AND   THE    NORTHEAST


 

--------------------------------------------------------------------------------

ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20 SOUTH, RANGE 3
EAST, TALLADEGA COUNTY, ALABAMA, AND CONTAINS 37.68 ACRES MORE OR LESS.


 

--------------------------------------------------------------------------------

EXHIBIT "B"

 

LEGAL DESCRIPTION OF THE TRACT LOCATED IN

SHELHY COUNTY, ALABAMA

THAT IS HEREBY DELETED FROM THE MORTGAGE

 

TRACT NO.4  

COMMENCE AT THE NORTHEAST CORNER OF THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH OF SECTION 31, TOWNSHIP 19 SOUTH, RANGE 3 EAST, SHELBY COUNTY,
ALABAMA, SAID POINT BEING THE POINT-OF-BEGINNING FROM SAID POINT-OF-BEGINNING
NORTH 01°20'25" WEST ALONG THE WEST BOUNDARY OF THE SOUTHEAST ONE-FOURTH OF THE
NORTHWEST ONE-FOURTH A DISTANCE OF 763.60 FEET TO A POINT ON THE SOUTH BANK OF
LOCUST CREEK; THENCE SOUTH 59°26'01" EAST ALONG THE SOUTH BANK OF SAID CREEK A
DISTANCE OF 213.67 FEET; THENCE NORTH 44°53'50" EAST ALONG THE SOUTH BANK OF
SAID CREEK A DISTANCE OF 217.05 FEET; THENCE SOUTH 88°58'40" EAST ALONG THE
SOUTH BANK OF SAID CREEK A DISTANCE OF 406.02 FEET; THENCE NORTH 64°05'43" EAST
ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 396.78 FEET; THENCE SOUTH
88°49'31" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF 100.36 FEET;
THENCE SOUTH 14°36'12" EAST ALONG THE SOUTH BANK OF SAID CREEK A DISTANCE OF
172.64 FEET; THENCE SOUTH 60°46'14" EAST ALONG THE SOUTH BANK OF SAID CREEK A
DISTANCE OF 225.00 FEET; THENCE SOUTH 73°40'27" EAST ALONG THE SOUTH BANK OF
SAID CREEK A DISTANCE OF 121.57 FEET; THENCE SOUTH 19°07'15" EAST ALONG THE WEST
BANK OF SAID CREEK A DISTANCE OF 143.44 FEET; THENCE SOUTH 33°11'50" EAST ALONG
THE WEST BANK OF SAID CREEK A DISTANCE OF 287.78 FEET TO A POINT ON THE WEST
BANK OF THE COOSA RIVER; THENCE SOUTHERLY ALONG THE WEST BANK OF SAID COOSA
RIVER FOR THE FOLLOWING BEARINGS AND DISTANCES: SOUTH 31°30'30" EAST, 363.96
FEET; SOUTH 35°32'33" EAST, 475.09 FEET; SOUTH 24°58'25" EAST, 465.35 FEET;
SOUTH 29°56'42" EAST, 337.54 FEET; SOUTH 16°38'07" EAST, 698.94 FEET; SOUTH
07°58'51" EAST, 405.89 FEET; SOUTH 00°09'48" EAST, 539.08 FEET; SOUTH 11°18'37"
EAST, 559.69 FEET; SOUTH 23°32'15" WEST, 813.59 FEET; SOUTH 22°31'30" WEST,
802.31 FEET; SOUTH 11°54'33" WEST, 630.32 FEET; SOUTH 04°36'19" WEST, 482.98
FEET; SOUTH 09°09'29" EAST, 397.34 FEET; SOUTH 20°45'10" EAST, 571.47 FEET;
SOUTH 35°57'15" EAST, 1018.32 FEET; SOUTH 40°48'00" EAST, 478.69 FEET; SOUTH
31°24'11" EAST, 515.30 FEET; SOUTH 25°06'51" EAST, 580.45 FEET; SOUTH 20°59'52"
EAST, 865.17 FEET; SOUTH 14°27'12" EAST, 565.60 FEET; SOUTH 14°17'16" EAST,
641.26 FEET; SOUTH 26°47'13" EAST, 1135.20 FEET; SOUTH 18°53'31" EAST, 675.37
FEET; SOUTH 01°43'47" EAST, 280.10 FEET; SOUTH 17°15'35" EAST, 387.64 FEET;
SOUTH 05°41'45" EAST, 249.70 FEET; SOUTH 01°10'19" WEST, 346.22 FEET; SOUTH
07°28'35" WEST, 340.37 FEET;  SOUTH  16°49'10"  WEST,  277.42  FEET;  SOUTH


 

--------------------------------------------------------------------------------

38°17'03" WEST, 368.02 FEET; SOUTH "9°21 '38" WEST, 363."2 FEET; SOUTH 50°05'28"
WEST, 332.96 FEET; SOUTH 56°41'29" WEST, 385.46 FEET; SOUTH 61°36'''1'' WEST,
367.02 FEET TO ITS POINT OF INTERSECTION WITH THE EASTERLY RIGHT-OF-WAY LINE OF
THE CENTRAL OF GEORGIA RAILROAD RIGHT-OF-WAY; THENCE NORTH 22°07'08" WEST ALONG;
THE EAST RIGHT-OF-WAY LINE OF SAID RAILROAD RIGHT-OF-WAY A DISTANCE OF 11980.03
FEET TO THE P.C. OF A CONCAVE CURVE LEFT; THENCE, ALONG SAID EAST RAILROAD
RIGHT-OF-WAY, ALONG A CURVE TO THE LEFT WITH A RADIUS OF 4991.53 FEET A CHORD
BEARING; OF NORTH 25°01 '51" WEST A CHORD DISTANCE OF 722.06 FEET TO THE P.T. OF
SAID CURVE; THENCE ALONG SAID EAST RAILROAD RIGHT-OF-WAY, NORTH 29°10'''3'' WEST
A DISTANCE OF 2599.18 FEET TO A POINT ON THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF
A SHELBY COUNTY PAVED ROAD; THENCE, ALONG THE SOUTHEASTERLY RIGHT-OF-WAY LINE OF
SAID ROAD NORTH 35°56'58" EAST A DISTANCE OF 270.48 FEET TO A FOUND IRON PIN;
THENCE NORTH 88°58'54" EAST A DISTANCE OF 2"8.39 FEET TO A FOUND IRON PIN;
THENCE NORTH 84°35'21" EAST A DISTANCE OF 782.78 FEET TO A FOUND IRON PIN, SAID
PIN BEING; NORTH 00°20'18" WEST OF AND 180.02 FEET FROM THE SOUTHWEST CORNER OF
THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SAID SECTION 31,
TOWNSHIP 19 SOUTH, RANGE 3 EAST, SHELBY COUNTY, ALABAMA; THENCE NORTH 00°24'33"
WEST ALONG THE WEST BOUNDARY OF SAID NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH OF SAID SECTION A DISTANCE OF 1104.13 FEET TO FOUND CONCRETE MONUMENT
LOCATED ON THE SOUTH BOUNDARY OF A DIRT ROAD; THENCE, ALONG THE SOUTH BOUNDARY
OF SAID DIRT ROAD SOUTH 85°31 '31" EAST A DISTANCE OF 187.77 FEET; THENCE, ALONG
THE SOUTH BOUNDARY OF SAID DIRT ROAD, NORTH 87°58'52" EAST A DISTANCE OF 91.63
FEET; THENCE, ALONG THE SOUTH BOUNDARY OF SAID DIRT ROAD, NORTH 68°26'52" EAST A
DISTANCE OF 88.72 FEET; THENCE, ALONG THE SOUTH BOUNDARY OF SAID DIRT ROAD,
NORTH 59°58'33" EAST A DISTANCE OF 148.44 FEET TO ITS POINT OF INTERSECTION WITH
THE NORTH BOUNDARY OF SAID QUARTER-QUARTER SECTION; THENCE NORTH 87°33'19" EAST
ALONG THE NORTH BOUNDARY OF SAID NORTHWEST ONE-FOURTH OF THE SOUTHWEST
ONE-FOURTH OF SAID SECTION A DISTANCE OF 848.86 FEET TO THE POINT-OF-BEGINNING.
 

THE ABOVE DESCRIBED LAND IS LOCATED IN THE SOUTHEAST ONE-FOURTH OF THE NORTHWEST
ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE NORTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE
SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE
SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHEAST ONE-FOURTH OF
THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF  THE SOUTHEAST ONE-FOURTH
AND THE SOUTHEAST ONE-FOURTH  OF   THE  SOUTHEAST  ONE-FOURTH  OF  SECTION  31,
TOWNSHIP

--------------------------------------------------------------------------------


 

19 SOUTH RANGE 3 EAST; THE NORTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH AND
THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION 36, TOWNSHIP 19
SOUTH, RANGE 2 EAST. SHELBY COUNTY. ALABAMA; THE NORTHEAST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH OF SECTION I, TOWNSHIP 20 SOUTH, RANGE 2 EAST, SHELBY
COUNTY. ALABAMA; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH; THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH,
THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH. THE SOUTHEAST ONE-FOURTH
OF THE NORTHWEST ONE-FOURTH; SOUTHWEST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH
AND THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH. THE NORTHEAST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH AND SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF
S.:CTION 6, TOWNSHIP 20 SOUTH, RANGE 3 EAST, SHELBY COUNTY, ALABAMA, THE
NORHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH, THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE
SOUTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF
THE NORTHEAST ONE-FOURTH, SOUTHEAST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH, THE
NORTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH, THE NORTHWEST ONE-FOURTH OF
THE SOUTHEAST ONE-FOURTH, THE SOUTHWEST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH
AND THE SOUTHEAST ONE-FOURTH OF THE SOUTHEAST ONE-FOURTH OF SECTION 7, TOWNSHIP
20 SOUTH, RANGE 3 EAST; THE SOUTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH,
THE NORTHWEST ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH AND THE SOUTHWEST
ONE-FOURTH OF THE SOUTHWEST ONE-FOURTH OF SECTION 8, TOWNSHIP 20 SOUTH, RANGE 3
EAST; THE NORTHWEST ONE-FOURTH OF THE NORTHWEST ONE-FOURTH AND THE SOUTHWEST
ONE-FOURTH OF THE NORTHWEST ONE-FOURTH OF SECTION 17, TOWNSHIP 20 SOUTH, RANGE 3
EAST; THE NORTHEAST ONE-FOURTH OF THE NORTHEAST ONE-FOURTH, THE SOUTHEAST
ONE-FOURTH OF THE NORTHEAST ONE-FOURTH AND THE NORTHWEST ONE-FOURTH OF THE
NORTHEAST ONE-FOURTH OF SECTION 18 , TOWNSHIP 20 SOUTH, RANGE 3 EAST, SHELBY
COUNTY, ALABAMA, SAID PROPERTY CONTAINING 1062.25 ACRES MORE OR LESS.

--------------------------------------------------------------------------------